--------------------------------------------------------------------------------

Exhibit 10.1


$700,000,000.00 REVOLVING CREDIT FACILITY


CREDIT AGREEMENT
by and among
BIG LOTS STORES, INC., BIG LOTS, INC. and BIG LOTS CANADA, INC.,
 as Borrowers,
THE GUARANTORS PARTY HERETO,
THE BANKS PARTY HERETO,
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
PNC BANK CANADA BRANCH,
as Canadian Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Joint Syndication Agent and as a Joint Lead Arranger,
U.S. BANK NATIONAL ASSOCIATION,
as a Joint Syndication Agent and as a Joint Lead Arranger,
PNC CAPITAL MARKETS LLC,
as a Joint Lead Arranger and as the Sole Bookrunner,
BRANCH BANKING AND TRUST COMPANY,
as a Co-Documentation Agent,
COMPASS BANK,
as a Co-Documentation Agent,
and
THE HUNTINGTON NATIONAL BANK,
as a Co-Documentation Agent


Dated July 22, 2011


CUSIP #08930FAA2

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Section   Page      
1.  CERTAIN DEFINITIONS
2
 
1.1       Certain Definitions.
2
 
1.2       Construction.
38
   
1.2.1.
 
Number; Inclusion.
38
   
1.2.2.
 
Determination.
38
   
1.2.3.
 
Administrative Agent's and Canadian Agent's Discretion and Consent.
38
   
1.2.4.
 
Documents Taken as a Whole.
39
   
1.2.5.
 
Headings.
39
   
1.2.6.
 
Implied References to this Agreement.
39
   
1.2.7.
 
Persons.
39
   
1.2.8.
 
Modifications to Documents.
39
   
1.2.9.
 
From, To and Through.
39
   
1.2.10.
 
Shall; Will.
39
   
1.2.11.
 
Time.
39
   
1.2.12.
 
Equivalent Amount.
40
 
1.3       Accounting Principles.
40
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
40
 
2.1       Revolving Credit and Swing Loan Commitments.
40
   
2.1.1.
 
US Revolving Credit Loans.
40
   
2.1.2.
 
Canadian Revolving Credit Loan Sub-Facility.
41
   
2.1.3.
 
US Swing Loans.
41
   
2.1.4.
 
Canadian Swing Loans.
42
 
2.2       Nature of Banks' Obligations with Respect to Revolving Credit Loans.
42
   
2.2.1.
 
US Revolving Credit Loans.
42
   
2.2.2.
 
Canadian Revolving Credit Loans.
42
 
2.3       Facility Fees.
43
 
2.4       US Loan Requests; Canadian Loan Requests; US Swing Loan Requests;
Canadian Swing Loan Requests.
43
   
2.4.1.
 
US Loan Requests.
43
   
2.4.2.
 
Canadian Loan Requests.
44
   
2.4.3.
 
US Swing Loan Requests.
45
   
2.4.4.
 
Canadian Swing Loan Requests.
45
 
2.5       Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent and Canadian Agent; US Revolving Credit Notes, Canadian
Revolving Credit Notes; US Swing Notes and Canadian Swing Notes.
46
   
2.5.1.
 
Making US Revolving Credit Loans.
46
   
2.5.2.
 
Making Canadian Revolving Credit Loans.
46
   
2.5.3.
 
Making US Swing Loans.
47
   
2.5.4.
 
US Swing Loans Under Cash Management Agreements.
47
   
2.5.5.
 
Making Canadian Swing Loans.
47

 
 
 

--------------------------------------------------------------------------------

 
 

Section       Page                
2.5.6.
 
Presumptions by the Administrative Agent and the Canadian Agent.
48    
2.5.7.
 
US Revolving Credit Notes.
49
   
2.5.8.
 
Canadian Revolving Credit Notes.
49
   
2.5.9.
 
US Swing Note.
49
   
2.5.10.
 
Canadian Swing Note.
49
 
2.6       Borrowings to Repay Swing Loans.
49
   
2.6.1.
 
US Swing Loans.
49
   
2.6.2.
 
Canadian Swing Loans.
50
 
2.7       Use of Proceeds.
50
 
2.8       US Letter of Credit Subfacility.
51
   
2.8.1.
 
Issuance of US Letters of Credit.
51
   
2.8.2.
 
US Letter of Credit Fees.
52
   
2.8.3.
 
Disbursements, Reimbursement.
52
   
2.8.4.
 
Repayment of US Participation Advances.
54
   
2.8.5.
 
Documentation.
54
   
2.8.6.
 
Determinations to Honor Drawing Requests.
55
   
2.8.7.
 
Nature of US Participation and US Reimbursement Obligations.
55
   
2.8.8.
 
Indemnity.
56
   
2.8.9.
 
Liability for Acts and Omissions.
57
 
2.9       Canadian Letter of Credit Subfacility.
58
   
2.9.1.
 
Issuance of Canadian Letters of Credit.
58
   
2.9.2.
 
Canadian Letter of Credit Fees.
59
   
2.9.3.
 
Disbursements, Reimbursement.
60
   
2.9.4.
 
Repayment of Canadian Participation Advances.
61
   
2.9.5.
 
Documentation.
62
   
2.9.6.
 
Determinations to Honor Drawing Requests.
62
   
2.9.7.
 
Nature of Participation and Reimbursement Obligations.
62
   
2.9.8.
 
Indemnity.
64
   
2.9.9.
 
Liability for Acts and Omissions.
64
 
2.10     Defaulting Banks.
66
 
2.11   Optional Termination or Reduction of Revolving Credit Commitments.
68
   
2.11.1.
 
US Revolving Credit Commitments.
68
   
2.11.2.
 
Canadian Revolving Credit Commitments.
68
 
2.12     Increase in US Revolving Credit Commitments.
68
   
2.12.1.
 
Increasing Banks and New Banks.
68
   
2.12.2.
 
Treatment of Outstanding US Loans and US Letters of Credit.
70
 
2.13     Utilization of US Revolving Credit Commitments in US Optional
Currencies.
70
   
2.13.1.
 
Periodic Computations of Dollar Equivalent Amount of US Loans and US Letters of
Credit Outstanding.
70
   
2.13.2.
 
Notices From US Banks That US Optional Currencies Are Unavailable to Fund New US
Revolving Credit Loans.
70

 
 
- ii -

--------------------------------------------------------------------------------

 
 

Section       Page                
2.13.3.
 
Notices From US Banks That US Optional Currencies Are Unavailable to Fund
Renewals of the LIBOR Rate Option.
71
   
2.13.4.
 
Requests for Additional US Optional Currencies.
71
 
2.14     Utilization of Canadian Revolving Credit Commitments in Canadian
Optional Currency.
72
   
2.14.1.
 
Periodic Computations of Dollar Equivalent Amount of Canadian Revolving Credit
Loans and Canadian Letters of Credit Outstanding.
72
   
2.14.2.
 
Notices From Canadian Banks That Canadian Optional Currency Is Unavailable to
Fund New Canadian Revolving Credit Loans.
72
   
2.14.3.
 
Notices From Canadian Banks That Canadian Optional Currency Is Unavailable to
Fund Renewals of the LIBOR Rate Option.
72
 
2.15     Currency Repayments.
73
   
2.15.1.
 
US Revolving Credit Loans.
73
   
2.15.2.
 
Canadian Revolving Credit Loans.
74
 
2.16     Optional Currency Amounts.
74
   
2.16.1.
 
US Optional Currencies.
74
   
2.16.2.
 
Canadian Optional Currency.
74
 
2.17     Adjustment of Loans and Certain Other Obligations.
75
   
2.17.1.
 
Requirement for Adjustment.
75
   
2.17.2.
 
Notice of Adjustment.
75
   
2.17.3.
 
Manner of Adjustment.
75
   
2.17.4.
 
Determination of Loans to be Repaid.
76
   
2.17.5.
 
Payment Obligations.
77
   
2.17.6.
 
Participations.
77
   
2.17.7.
 
Obligations Unconditional.
77
   
2.17.8.
 
Breakage Compensation.
78
   
2.17.9.
 
Limitations of Usage and Commitments.
78
 
2.18     Activation of Canadian Revolving Credit Commitments.
78
3. INTEREST RATES
78
 
3.1       Interest Rate Options.
78
   
3.1.1.
 
US Revolving Credit Interest Rate Options.
79
   
3.1.2.
 
Canadian Revolving Credit Interest Rate Options.
80
   
3.1.3.
 
Rate Quotations.
80
   
3.1.4.
 
Interest Act (Canada).
80
   
3.1.5.
 
Change in Fees or Interest Rates.
81
 
3.2       Interest Periods.
81
 
3.3       Interest After Default.
82
   
3.3.1.
 
Interest Rate.
82
   
3.3.2.
 
Letter of Credit Fees.
82
   
3.3.3.
 
Other Obligations.
82
   
3.3.4.
 
Acknowledgment.
83
 
3.4       LIBOR Rate Unascertainable; CDOR Rate Unascertainable Illegality;
Increased Costs; Deposits Not Available.
83

 
 
- iii -

--------------------------------------------------------------------------------

 
 

Section       Page                
3.4.1.
 
LIBOR Rate Unascertainable.
83
   
3.4.2.
 
LIBOR Rate Illegality; Increased Costs; Deposits Not Available.
83
   
3.4.3.
 
Administrative Agent's, Canadian Agent's and US Banks' Rights.
84
   
3.4.4.
 
CDOR Rate Unascertainable.
85
   
3.4.5.
 
CDOR Rate Illegality; Increased Costs; Deposits Not Available.
85
   
3.4.6.
 
Canadian Agent's and Canadian Banks' Rights.
85
 
3.5       Selection of Interest Rate Options; Selection of Optional Currency.
86
4. PAYMENTS
87
 
4.1       Payments.
87
   
4.1.1.
 
US Obligations.
87
   
4.1.2.
 
Canadian Obligations.
87
 
4.2       Pro Rata Treatment of Banks.
88
   
4.2.1.
 
US Revolving Credit Loans.
88
   
4.2.2.
 
Canadian Revolving Credit Loans.
88
 
4.3       Sharing of Payments by Banks.
89
   
4.3.1.
 
US Banks.
89
   
4.3.2.
 
Canadian Banks.
89
 
4.4       Presumptions by Administrative Agent; Canadian Agent.
90
   
4.4.1.
 
Administrative Agent.
90
   
4.4.2.
 
Canadian Agent.
90
 
4.5       Interest Payment Dates.
91
 
4.6       Voluntary Prepayments.
91
   
4.6.1.
 
Right to Prepay.
91
   
4.6.2.
 
Replacement of a Bank.
92
 
4.7       Mandatory Prepayments.
94
   
4.7.1.
 
Reduction of US Revolving Credit Commitments.
94
   
4.7.2.
 
Reduction of Canadian Revolving Credit Commitments.
94
   
4.7.3.
 
Excess US Borrowings.
94
   
4.7.4.
 
Excess Canadian Borrowings.
95
   
4.7.5.
 
Application among Interest Rate Options.
95
 
4.8       Increased Costs.
95
   
4.8.1.
 
Increased Costs Generally.
95
   
4.8.2.
 
Capital Requirements.
96
   
4.8.3.
 
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.
97
   
4.8.4.
 
Delay in Requests.
97
 
4.9       Taxes.
97
   
4.9.1.
 
Payments Free of Taxes.
97
   
4.9.2.
 
Payment of Other Taxes by the Borrowers.
98
   
4.9.3.
 
Indemnification by the Loan Parties.
98
   
4.9.4.
 
Evidence of Payments.
98
   
4.9.5.
 
Status of Banks.
99

 
 
- iv -

--------------------------------------------------------------------------------

 
 

Section   Page      
4.10     Indemnity.
100
 
4.11     Settlement Date Procedures.
101
   
4.11.1.
 
US Settlement Date Procedures.
101
   
4.11.2.
 
Canadian Settlement Date Procedures.
102
 
4.12     Judgment Currency.
102
   
4.12.1.
 
Currency Conversion Procedures for Judgments.
102
   
4.12.2.
 
Indemnity in Certain Events.
103
5. REPRESENTATIONS AND WARRANTIES
103
 
5.1       Representations and Warranties.
103
   
5.1.1.
 
Organization and Qualification.
103
   
5.1.2.
 
Capitalization and Ownership.
103
   
5.1.3.
 
Subsidiaries.
103
   
5.1.4.
 
Power and Authority.
104
   
5.1.5.
 
Validity and Binding Effect.
104
   
5.1.6.
 
No Conflict.
104
   
5.1.7.
 
Litigation.
104
   
5.1.8.
 
Title to Properties.
105
   
5.1.9.
 
Financial Statements.
105
   
5.1.10.
 
Use of Proceeds; Margin Stock.
106
   
5.1.11.
 
Full Disclosure.
106
   
5.1.12.
 
Taxes.
106
   
5.1.13.
 
Consents and Approvals.
107
   
5.1.14.
 
No Event of Default; Compliance with Instruments.
107
   
5.1.15.
 
Patents, Trademarks, Copyrights, Licenses, Etc.
107
   
5.1.16.
 
Insurance.
108
   
5.1.17.
 
Compliance with Laws.
108
   
5.1.18.
 
Material Contracts; Burdensome Restrictions.
108
   
5.1.19.
 
Investment Companies; Regulated Entities.
108
   
5.1.20.
 
Plans and Benefit Arrangements.
109
   
5.1.21.
 
Canadian Plans.
110
   
5.1.22.
 
Employment Matters.
111
   
5.1.23.
 
Environmental Matters.
111
   
5.1.24.
 
Senior Debt Status.
113
   
5.1.25.
 
Anti-Terrorism Laws.
113
   
5.1.26.
 
Inactive Subsidiaries.
114
 
5.2       Updates to Schedules.
114
6. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
114
 
6.1       First Loans and Letters of Credit.
114
   
6.1.1.
 
Officer's Certificate.
115
   
6.1.2.
 
Corporate Secretary's and/or Secretary's Certificate.
115
   
6.1.3.
 
Delivery of Loan Documents.
115
   
6.1.4.
 
Opinion of Counsel.
116
   
6.1.5.
 
Legal Details.
116

 
 
- v -

--------------------------------------------------------------------------------

 
 

Section       Page                
6.1.6.
 
Payment of Fees.
116
   
6.1.7.
 
Consents.
116
   
6.1.8.
 
Officer's Certificate Regarding MACs.
116
   
6.1.9.
 
No Violation of Laws.
116
   
6.1.10.
 
No Actions or Proceedings.
117
   
6.1.11.
 
Lien Searches.
117
   
6.1.12.
 
Insurance Policies.
117
   
6.1.13.
 
Termination Statements:  Release Statements and Other Releases.
117
   
6.1.14.
 
Financial Projections.
117
   
6.1.15.
 
Repayment of Prohibited Indebtedness.
117
   
6.1.16.
 
Debt Rating.
118
   
6.1.17.
 
Other Documents and Conditions.
118
 
6.2       Each Additional Loan or Letter of Credit.
118
7. COVENANTS
118
 
7.1       Affirmative Covenants.
118
   
7.1.1.
 
Preservation of Existence, Etc.
118
   
7.1.2.
 
Payment of Liabilities, Including Taxes, Etc.
119
   
7.1.3.
 
Maintenance of Insurance.
119
   
7.1.4.
 
Maintenance of Properties and Leases.
119
   
7.1.5.
 
Maintenance of Patents, Trademarks, Etc.
119
   
7.1.6.
 
Visitation Rights.
120
   
7.1.7.
 
Keeping of Records and Books of Account.
120
   
7.1.8.
 
Plans and Benefit Arrangements.
120
   
7.1.9.
 
Compliance with Laws.
121
   
7.1.10.
 
Use of Proceeds.
121
   
7.1.11.
 
Subordination of Intercompany Loans.
121
   
7.1.12.
 
Anti-Terrorism Laws.
121
 
7.2       Negative Covenants.
121
   
7.2.1.
 
Indebtedness.
122
   
7.2.2.
 
Liens.
122
   
7.2.3.
 
Guaranties.
123
   
7.2.4.
 
Loans and Investments.
123
   
7.2.5.
 
Liquidations, Mergers, Consolidations, Acquisitions.
124
   
7.2.6.
 
Dispositions of Assets or Subsidiaries.
125
   
7.2.7.
 
Affiliate Transactions.
126
   
7.2.8.
 
Subsidiaries, Partnerships and Joint Ventures; Excluded US Inactive
Subsidiaries; Excluded Active Subsidiaries.
126
   
7.2.9.
 
Continuation of or Change in Business.
126
   
7.2.10.
 
Plans and Benefit Arrangements.
127
   
7.2.11.
 
Canadian Pension Plans.
127
   
7.2.12.
 
Fiscal Year.
128
   
7.2.13.
 
Issuance of Stock or Other Equity Interests.
128
   
7.2.14.
 
Changes in Organizational Documents.
128
   
7.2.15.
 
Maximum Leverage Ratio.
129
   
7.2.16.
 
Minimum Fixed Charge Coverage Ratio.
129

 
 
- vi -

--------------------------------------------------------------------------------

 
 
Section
      Page                
7.2.17.
 
Negative Pledges.
129
 
7.3       Reporting Requirements.
130
   
7.3.1.
 
Quarterly Financial Statements.
130
   
7.3.2.
 
Annual Financial Statements.
130
   
7.3.3.
 
Certificate of the US Borrowers.
131
   
7.3.4.
 
Notice of Default.
131
   
7.3.5.
 
Notice of Litigation.
131
   
7.3.6.
 
Certain Events.
131
   
7.3.7.
 
Notice of Change in Debt Rating.
132
   
7.3.8.
 
Budgets, Forecasts, Other Reports and Information.
132
   
7.3.9.
 
Notices Regarding Plans and Benefit Arrangements.
133
8. DEFAULT
134
 
8.1       Events of Default.
134
   
8.1.1.
 
Payments Under Loan Documents.
134
   
8.1.2.
 
Breach of Warranty.
135
   
8.1.3.
 
Breach of Negative Covenants or Visitation Rights.
135
   
8.1.4.
 
Breach of Other Covenants.
135
   
8.1.5.
 
Defaults in Other Agreements or Indebtedness.
135
   
8.1.6.
 
Final Judgments or Orders.
135
   
8.1.7.
 
Loan Document Unenforceable.
135
   
8.1.8.
 
Proceedings Against Assets.
136
   
8.1.9.
 
Notice of Lien or Assessment.
136
   
8.1.10.
 
Insolvency.
136
   
8.1.11.
 
Events Relating to Plans and Benefit Arrangements.
136
   
8.1.12.
 
Cessation of Business.
137
   
8.1.13.
 
Change of Control.
137
   
8.1.14.
 
Involuntary Proceedings.
137
   
8.1.15.
 
Voluntary Proceedings.
137
 
8.2       Consequences of Event of Default.
138
   
8.2.1.
 
Events of Default Other Than Bankruptcy or Reorganization Proceedings.
138
   
8.2.2.
 
Bankruptcy or Reorganization Proceedings.
138
   
8.2.3.
 
Set-off.
138
   
8.2.4.
 
Suits, Actions, Proceedings.
139
   
8.2.5.
 
Application of Proceeds.
139
   
8.2.6.
 
Other Rights and Remedies.
141
9. THE ADMINISTRATIVE AGENT
141
 
9.1       Appointment and Authority.
141
   
9.1.1.
 
Administrative Agent.
141
   
9.1.2.
 
Canadian Agent.
141
 
9.2       Rights as a Bank.
141
 
9.3       Exculpatory Provisions.
142
 
9.4       Reliance by Administrative Agent and Canadian Agent.
143
 
9.5       Delegation of Duties.
143

 
 
- vii -

--------------------------------------------------------------------------------

 
 

Section   Page        
9.6       Resignation of Administrative Agent and/or Canadian Agent.
143
 
9.7       Non-Reliance on Administrative Agent; Canadian Agent and Other Banks.
145
 
9.8       No Other Duties, etc.
145
 
9.9       Administrative Agent's Fee.
145
 
9.10     Authorization to Release Guarantors.
145
 
9.11     No Reliance on Administrative Agent's or Canadian Agent's Customer
Identification Program.
145
10. MISCELLANEOUS
146
 
10.1     Modifications, Amendments or Waivers.
146
   
10.1.1.
 
Increase of Commitment; Extension of Expiration Date,
146
   
10.1.2.
 
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.
146
   
10.1.3.
 
Release of Guarantor.
146
   
10.1.4.
 
Miscellaneous.
147
 
10.2     No Implied Waivers; Cumulative Remedies.
147
 
10.3     Expenses; Indemnity; Damage Waiver.
147
   
10.3.1.
 
Costs and Expenses.
147
   
10.3.2.
 
Indemnification by the Borrowers.
148
   
10.3.3.
 
Reimbursement by Banks.
149
   
10.3.4.
 
Waiver of Consequential Damages, Etc.
149
   
10.3.5.
 
Payments.
149
 
10.4     Holidays.
150
 
10.5     Notices; Effectiveness; Electronic Communication.
150
 
10.6     Severability.
151
 
10.7     Duration; Survival.
151
 
10.8     Successors and Assigns.
151
   
10.8.1.
 
Successors and Assigns Generally.
151
   
10.8.2.
 
Assignments by Banks.
151
   
10.8.3.
 
Register.
153
   
10.8.4.
 
Participations.
154
   
10.8.5.
 
Limitations upon Participant Rights Successors and Assigns Generally.
154
   
10.8.6.
 
Certain Pledges; Successors and Assigns Generally.
154
 
10.9     Confidentiality
155
   
10.9.1.
 
General.
155
   
10.9.2.
 
Sharing Information With Affiliates of the Banks.
155
 
10.10   Counterparts; Integration; Effectiveness.
156
 
10.11   CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
156
   
10.11.1.
 
Governing Law.
156
   
10.11.2.
 
SUBMISSION TO JURISDICTION.
156
   
10.11.3.
 
WAIVER OF VENUE.
157

 
 
- viii -

--------------------------------------------------------------------------------

 
 

Section       Page                
10.11.4.
 
SERVICE OF PROCESS.
157
   
10.11.5.
 
WAIVER OF JURY TRIAL.
157
 
10.12   USA Patriot Act Notice.
157
 
10.13   Payment of Debt; Joint and Several Obligations; Borrowing Agency.
158
   
10.13.1.
 
US Borrowers.
158
   
10.13.2.
 
Designation of US Borrowing Agent; Nature of US Borrowing Agency.
158
 
10.14   Additional Waivers of US Borrowers.
158
 
10.15   Joinder of Guarantors.
159
 
10.16   Domicile of Loans.
160

 
 
- ix -

--------------------------------------------------------------------------------

 
 
LIST OF SCHEDULES AND EXHIBITS


SCHEDULES
       
SCHEDULE 1.1(A)
 
-
 
PRICING GRID
SCHEDULE 1.1(B)
 
-
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(E)(1)
 
-
 
EXCLUDED CANADIAN ACTIVE SUBSIDIARIES
SCHEDULE 1.1(E)(2)
 
-
 
EXCLUDED CANADIAN INACTIVE SUBSIDIARIES
SCHEDULE 1.1(E)(3)
 
-
 
EXCLUDED US ACTIVE SUBSIDIARIES
SCHEDULE 1.1(E)(4)
 
-
 
EXCLUDED US INACTIVE SUBSIDIARIES
SCHEDULE 1.1(P)(1)
 
-
 
PERMITTED INVESTMENTS
SCHEDULE 1.1(P)(2)
 
-
 
PERMITTED LIENS
SCHEDULE 1.1(R)
 
-
 
ROLLOVER LETTERS OF CREDIT
SCHEDULE 5.1.2
 
-
 
CAPITALIZATION
SCHEDULE 5.1.3
 
-
 
SUBSIDIARIES
SCHEDULE 5.1.7
 
-
 
NEW YORK POTENTIAL TAX CLAIM
SCHEDULE 5.1.8
 
-
 
OWNED REAL PROPERTY
SCHEDULE 5.1.13
 
-
 
CONSENTS AND APPROVALS
SCHEDULE 5.1.16
 
-
 
INSURANCE POLICIES
SCHEDULE 5.1.20
 
-
 
EMPLOYEE BENEFIT PLAN DISCLOSURES
SCHEDULE 5.1.23
 
-
 
ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.2.1
 
-
 
PERMITTED INDEBTEDNESS
SCHEDULE 7.2.3
 
-
 
EXISTING GUARANTIES
         
EXHIBITS
       
EXHIBIT 1.1(A)
 
-
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)(1)
 
-
 
GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)(A)
 
-
 
GUARANTY AGREEMENT (SUBSIDIARIES)
EXHIBIT 1.1(G)(2)(B)
 
-
 
GUARANTY AGREEMENT (PARENT)
EXHIBIT 1.1(G)(2)(C)
 
-
 
GUARANTY AGREEMENT (SUBSIDIARIES)
EXHIBIT 1.1(I)
 
-
 
INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(R)(1)
 
-
 
US REVOLVING CREDIT NOTE
EXHIBIT 1.1(R)(2)
 
-
 
CANADIAN REVOLVING CREDIT NOTE
EXHIBIT 1.1(S)(1)
 
-
 
US SWING NOTE
EXHIBIT 1.1(S)(2)
 
-
 
CANADIAN SWING NOTE
EXHIBIT 2.4.1
 
-
 
US LOAN REQUEST
EXHIBIT 2.4.2
 
-
 
CANADIAN LOAN REQUEST
EXHIBIT 2.4.3
 
-
 
US SWING LOAN REQUEST
EXHIBIT 2.4.4
 
-
 
CANADIAN SWING LOAN REQUEST
EXHIBIT 7.2.5
 
-
 
ACQUISITION COMPLIANCE CERTIFICATE
EXHIBIT 7.3.3
 
-
 
QUARTERLY COMPLIANCE CERTIFICATE

 
 
- x -

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


THIS CREDIT AGREEMENT is dated July 22, 2011 and is made by and among Big Lots
Stores, Inc., an Ohio corporation ("BLS"), Big Lots, Inc., an Ohio corporation
(the "Parent") (BLS and the Parent are each, a "US Borrower" and collectively,
the "US Borrowers"), Big Lots Canada, Inc., an Alberta corporation (the
"Canadian Borrower"), each of the Guarantors (as hereinafter defined), the Banks
(as hereinafter defined), PNC Bank, National Association, in its capacity as
administrative agent for the Banks and the Canadian Agent (as hereinafter
defined) under this Agreement (hereinafter referred to in such capacity as the
"Administrative Agent"), Wells Fargo Bank, National Association and U.S. Bank
National Association, each in its capacity as syndication agent for the Banks
under this Agreement (hereinafter collectively referred to in such capacity as
the "Syndication Agents"), Branch Banking and Trust Company, Compass Bank, and
The Huntington National Bank, each in its capacity as a co-documentation agent
for the Banks under this Agreement (hereinafter collectively referred to in such
capacity as the "Co-Documentation Agents") and PNC Bank Canada Branch, in its
capacity as funding agent for the Canadian Banks (as hereinafter defined) under
this Agreement (hereinafter referred to in such capacity as the "Canadian
Agent").


WITNESSETH:


WHEREAS, the Borrowers have requested the Banks to provide a revolving credit
facility (including a letter of credit subfacility, a swing loan subfacility and
a Canadian Dollar (as hereinafter defined) subfacility) to the Borrowers (but
with respect to the Canadian Dollar subfacility, solely to the Canadian
Borrower) in an aggregate principal amount, subject to Section 2.12 [Increase in
US Revolving Credit Commitments], not to exceed Seven Hundred Million and 00/100
Dollars ($700,000,000.00); and


WHEREAS, the credit facility shall be used (i) to repay certain existing
indebtedness of the Borrowers including amounts due under the Prior Loan
Agreement (as hereinafter defined), (ii) to provide working capital to the
Borrowers, and (iii) for general corporate purposes of the Borrowers, including
transaction costs and expenses, letters of credit, capital expenditures of the
Loan Parties, purchases of the Parent's common shares and Permitted Acquisitions
(as hereinafter defined); and


WHEREAS, the Banks are willing to provide such credit upon the terms and
conditions hereinafter set forth.


NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, covenant and
agree as follows:

 
 

--------------------------------------------------------------------------------

 

1. CERTAIN DEFINITIONS
 
 
1.1
Certain Definitions.



In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:


Activation Date shall have the meaning assigned to that term in Section 2.18
[Activation of Canadian Revolving Credit Commitment].


Adjusted Consolidated EBITDAR shall mean, as of any date of determination,
Consolidated EBITDAR for the period equal to the immediately preceding twelve
(12) consecutive months, as adjusted to include without duplication the
difference between (a) the sum of (i) net income plus (ii) depreciation, plus
(iii) amortization, plus (iv) other non-cash charges to net income, plus (v)
interest expense, plus (vi) income tax expense, plus (vii) Consolidated Rental
Expense, minus (b) non-cash credits to net income, all calculated as set forth
in the definition of "Consolidated EBITDAR" below, for such period of any
Persons or assets acquired by any Loan Party during such period on a pro forma
basis for such period as if such Permitted Acquisition had occurred on the first
day of such period as evidenced by pro forma financial statements in form and
substance satisfactory to the Administrative Agent, in each case determined and
consolidated for the Parent and its Subsidiaries in accordance with GAAP.


Adjustment Date shall mean (i) any day prior to the Equalization Date that the
Loans need to be adjusted in accordance with Section 2.17 [Adjustment of Loans
and Certain Other Obligations] so that the full amount of the Commitments are
available to the Borrowers, or (ii) any other date prior to the Equalization
Date selected by the Administrative Agent in its commercially reasonable
discretion exercised in good faith; provided, that the Administrative Agent will
endeavor to give fifteen (15) days prior notice to the Borrowers of any
Adjustment Date selected by the Administrative Agent pursuant to this clause
(ii), but shall not be liable to the US Borrowers for failing to do so.


Administrative Agent shall have the meaning assigned to that term in the
Preamble hereof.


Administrative Agent's Fee shall have the meaning assigned to that term in
Section 9.9 [Administrative Agent's Fee].


Administrative Agent's Letter shall have the meaning assigned to that term in
Section 9.9 [Administrative Agent's Fee].


Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds twenty percent (20%) or more of
any class of the voting or other equity interests of such Person, or (iii)
twenty percent (20%) or more of any class of voting interests or other equity
interests of which is beneficially owned or held, directly or indirectly, by
such Person.  Control, as used in this definition, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, including the power to elect a majority of
the directors or trustees of a corporation or trust, as the case may be.

 
- 2 -

--------------------------------------------------------------------------------

 

Aggregate US Revolving Credit Exposure shall mean, at any time, the sum of (i)
the Dollar Equivalent Amount of US Revolving Credit Loans made by all Banks and
outstanding at such time, (ii) the Dollar Equivalent Amount of US Letters of
Credit Outstanding at such time, and (iii) the principal amount of US Swing
Loans outstanding at such time.


Agreement shall mean this Credit Agreement, as the same may be supplemented,
amended, modified or restated from time to time, including all schedules and
exhibits.


Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, the Laws administered by the
United States Treasury Department's Office of Foreign Asset Control and the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) (as
any of the foregoing Laws may from time to time be amended, renewed, extended,
or replaced).


Applicable Commercial Letter of Credit Fee Percentage shall mean the percentage
at the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached
hereto and made a part hereof, below the heading "Commercial Letter of Credit
Fee Percentage".


Applicable Facility Fee Percentage shall mean the percentage at the indicated
Debt Rating in the pricing grid on Schedule 1.1(A), attached hereto and made a
part hereof, below the heading "Facility Fee Percentage".


Applicable Margin shall mean, as applicable, (i) the percentage margin to be
added to the Base Rate under the Base Rate Option at the indicated Debt Rating
in the pricing grid on Schedule 1.1(A), attached hereto and made a part hereof,
below the heading "Base Rate Margin", (ii) the percentage margin to be added to
the Canadian Prime Rate under the Canadian Prime Rate Option at the indicated
Debt Rating in the pricing grid on Schedule 1.1(A), attached hereto and made a
part hereof, below the heading "Canadian Prime Rate Margin", (iii) the
percentage margin to be added to the LIBOR Rate under the LIBOR Rate Option at
the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached
hereto and made a part hereof, below the heading "LIBOR Rate Margin", or (iv)
the percentage margin to be added to the CDOR Rate under the CDOR Rate Option at
the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached
hereto and made a part hereof, below the heading "CDOR Rate Margin".  The
Applicable Margin shall be computed in accordance with the parameters set forth
on Schedule 1.1(A).


Applicable Standby Letter of Credit Fee Percentage shall mean the percentage at
the indicated Debt Rating in the pricing grid on Schedule 1.1(A), attached
hereto and made a part hereof, below the heading "Standby Letter of Credit Fee
Percentage".

 
- 3 -

--------------------------------------------------------------------------------

 

Approved Fund means any Fund that is administered or managed by (a) a Bank, (b)
an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.


Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Bank and an assignee permitted under Section 10.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).


Authorized Officer shall mean (i) with respect to any US Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such US Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the US Borrowing Agent authorized to
execute notices, reports and other documents on behalf of the US Loan Parties
required hereunder, and (ii) with respect to any Canadian Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Canadian Loan Party or such other individuals, designated by
written notice to the Administrative Agent from the Canadian Borrower authorized
to execute notices, reports and other documents on behalf of the Canadian Loan
Parties required hereunder.  The US Borrowing Agent or the Canadian Borrower, as
the case may be, may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.


Bank-Provided Hedge shall mean a Hedge Agreement which is provided by any Bank
and with respect to which the Administrative Agent confirms meets the following
requirements: such Hedge Agreement (i) is documented in a standard International
Swaps and Derivatives Association, Inc. Agreement (including any Schedule
thereto) or a similar agreement acceptable to such Bank, (ii) provides for the
method of calculating the reimbursable amount of the provider's credit exposure
in a reasonable and customary manner, and (iii) is entered into for hedging
(rather than speculative) purposes.  The liabilities of the Loan Parties to the
provider of any Bank-Provided Hedge (the "Hedge Liabilities") shall be
"Obligations" hereunder, guaranteed obligations under the Guaranty Agreements
and otherwise treated as Obligations for purposes of each of the other Loan
Documents.


Banks shall mean collectively the US Banks and the Canadian Banks, each of which
is referred to herein individually as a Bank.


Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus one-half of one
percent (0.5%), (b) the Prime Rate, and (c) the Daily LIBOR Rate, plus one
percent (1.0%).  Any change in the Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.


Base Rate Option shall mean the option of the US Borrowers to have US Revolving
Credit Loans bear interest at the rate and under the terms and conditions set
forth in Section 3.1.1(i) [US Revolving Credit Interest Rate Options].


Benefit Arrangement shall mean at any time an "employee benefit plan," within
the meaning of Section 3(3) of ERISA, which is not a Plan, a Multiemployer Plan
or a Multiple Employer Plan and which is maintained, sponsored or otherwise
contributed to by any member of the ERISA Group.

 
- 4 -

--------------------------------------------------------------------------------

 

Big Lots Capital Group shall mean, collectively, Big Lots Capital, Inc., an Ohio
corporation, and any hereinafter created direct or indirect Subsidiary of Big
Lots Capital, Inc., provided, that BLS owns all of the issued and outstanding
shares of capital stock of Big Lots Capital, Inc. and Big Lots Capital, Inc. has
granted a security interest in substantially all of its personal property to BLS
or another US Loan Party.


Big Lots Supplemental Savings Plan shall mean the nonqualified deferred
compensation plan maintained for the benefit of employees of the Parent's
Subsidiaries.


BLS shall have the meaning assigned to that term in the Preamble hereof.


Blocked Person shall have the meaning assigned to such term in Section 5.1.25.2
[Anti-Terrorism Laws].


Borrowers shall mean collectively each US Borrower and the Canadian Borrower,
each of which is referred to herein individually as a Borrower.


Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.


Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the US
Borrowing Agent and which have the same LIBOR Interest Period and which are
denominated either in Dollars or in the same US Optional Currency shall
constitute one Borrowing Tranche, (ii) all Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche, (iii) any Loans to which a CDOR
Rate Option applies which become subject to the same Interest Rate Option under
the same Loan Request by the Canadian Borrower and which have the same CDOR
Interest Period and which are denominated in Canadian Dollars shall constitute
one Borrowing Tranche, (iv) any Canadian Optional Currency Loans which have the
same LIBOR Interest Period shall constitute one Borrowing Tranche, and (v) all
Loans to which a Canadian Prime Rate Option applies shall constitute one
Borrowing Tranche.


Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania, and (i) if the applicable Business Day
relates to any Loan to which the LIBOR Rate Option applies, such day must also
be a day on which dealings are carried on in the London interbank market, (ii)
if the applicable Business Day relates to the Canadian Borrower, it shall mean
any day other than a Saturday or Sunday or a legal holiday on which commercial
banks are authorized or required to be closed for business in Toronto, Ontario
or Pittsburgh, Pennsylvania (iii) if the applicable Business Day relates to any
Loan to which the CDOR Rate Option applies, such day must also be a day on which
dealings are carried on in the applicable market, (iv) with respect to advances
or payments of Loans or any other matters relating to Loans denominated in an
applicable Optional Currency, such day also shall be a day on which dealings in
deposits in the relevant Optional Currency are carried on in the applicable
interbank market, and (v) with respect to advances or payments of Loans
denominated in an Optional Currency, such day shall also be a day on which all
applicable banks into which the applicable Loan proceeds may be deposited are
open for business and foreign exchange markets are open for business in the
principal financial center of the country of such currency.

 
- 5 -

--------------------------------------------------------------------------------

 

Canadian Agent shall have the meaning assigned to that term in the Preamble
hereof.


Canadian Banks shall mean the financial institutions named on Schedule 1.1(B)
holding a Canadian Revolving Credit Commitment, their respective successors and
assigns as permitted hereunder and, if applicable, the Canadian Lending
Installation of any Bank that has a Canadian Revolving Credit Commitment, each
of which is referred to herein individually as a Canadian Bank; provided,
however, that if a Canadian Revolving Credit Commitment is being provided by a
Canadian Lending Installation of any Bank, then, except as specifically set
forth in this Agreement, such Bank and its Canadian Lending Installation shall
constitute a single "Bank" under this Agreement and the other Loan Documents,
provided that, notwithstanding the foregoing, to the extent a Canadian Revolving
Credit Commitment is being provided by a Canadian Lending Installation of any
Bank, each such Canadian Lending Installation shall be entitled to all of the
benefits, indemnifications and protections set forth in this Agreement or any
other Loan Document.


Canadian Borrower shall have the meaning assigned to that term in the Preamble
hereof.


Canadian Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Canadian Loan Parties in the ordinary course of
their business.


Canadian Commercial Letter of Credit Fee shall have the meaning assigned to such
term in Section 2.9.2 [Canadian Letter of Credit Fees].


Canadian Computation Date shall have the meaning assigned to that term in
Section 2.13.1 [Periodic Computations, etc.].


Canadian Dollar, Canadian Dollars and the symbols CDN$ and CAD$ shall mean
lawful money of Canada.


Canadian Dollar Equivalent Amount shall mean, with respect to any amount of any
currency, the Equivalent Amount of such currency expressed in Canadian Dollars.


Canadian Dollar Loan shall mean any Canadian Revolving Credit Loan made in
Canadian Dollars.


Canadian Drawing Date shall have the meaning assigned to that term in Section
2.9.3.2 [Disbursements; Reimbursements].

 
- 6 -

--------------------------------------------------------------------------------

 

Canadian Employee Plan means a Canadian Pension Plan, a Canadian Welfare Plan or
both.


Canadian Guarantors shall mean collectively the Parent and each other Subsidiary
of the Parent which joins this Agreement as a Canadian Guarantor after the date
hereof pursuant to Section 10.13 [Joinder of Guarantors], each of which is
referred to herein individually as a Canadian Guarantor.  Each Subsidiary of the
Parent that is organized under the Laws of Canada or any province or territory
thereof shall be a Canadian Guarantor except for (a) the Excluded Canadian
Inactive Subsidiaries, (b) Excluded Canadian Active Subsidiaries, (c) certain
Subsidiaries as described in Section 7.2.8 [Subsidiaries, Partnerships, Etc.]
and (d) the Canadian Borrower.


Canadian Guaranty Agreement or Canadian Guaranty Agreements shall mean,
singularly or collectively, as the context may require, the Guaranty in
substantially the form of (a) Exhibit 1.1(G)(2)(B) with respect to the Parent
and (b) Exhibit 1.1(G)(2)(C) with respect to the Subsidiaries that are Canadian
Guarantors, executed and delivered by the Canadian Guarantors to the
Administrative Agent for the benefit of the Banks on or after the date hereof,
as amended, modified or supplemented from time to time.


Canadian Issuing Bank shall mean with respect to a Canadian Letter of Credit, a
Canadian Bank which has issued that Canadian Letter of Credit pursuant to
Section 2.9 [Canadian Letter of Credit Subfacility].  PNC Canada shall be the
Canadian Issuing Bank under each Standby Letter of Credit.  Any Canadian Bank
which is a Canadian Qualified Commercial Letter of Credit Bank may be the
Canadian Issuing Bank with respect to Canadian Commercial Letters of Credit.


Canadian Lending Installation shall mean, with respect to any Bank, any office,
branch, subsidiary or Affiliate of such Bank that is designated in writing by
such Bank to the Administrative Agent as being responsible for funding or
maintaining a Canadian Revolving Credit Commitment.


Canadian Letter of Credit shall have the meaning assigned to that term in
Section 2.9.1 [Issuance of Canadian Letters of Credit].


Canadian Letter of Credit Borrowing shall have the meaning assigned to such term
in Section 2.9.3.4 [Disbursements; Reimbursements].


Canadian Letter of Credit Fees shall mean, collectively, the Canadian Commercial
Letter of Credit Fee and the Canadian Standby Letter of Credit Fee.


Canadian Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate amount available to be drawn under all outstanding Canadian Letters of
Credit (if any Canadian Letter of Credit shall increase in an amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) and (ii) the aggregate amount
of all unpaid and outstanding Canadian Reimbursement Obligations and Canadian
Letter of Credit Borrowings.

 
- 7 -

--------------------------------------------------------------------------------

 

Canadian Loan Parties shall mean collectively the Canadian Borrower and the
Canadian Guarantors, each of which is referred to herein individually as a
Canadian Loan Party.


Canadian Loan Request shall mean a request for a Canadian Revolving Credit Loan
or a request to select, convert to or renew a Canadian Prime Rate Option or CDOR
Rate Option with respect to an outstanding Canadian Revolving Credit Loan in
accordance with Sections 2.4.2 [Canadian Loan Requests], 3.1 [Interest Rate
Options] and 3.2 [Interest Periods].


Canadian Loans shall mean collectively all Canadian Revolving Credit Loans and
Canadian Swing Loans, each of which is referred to herein individually as a
Canadian Loan.


Canadian Obligation shall mean all Obligations arising from, related to or
connected with the Canadian Loans and Canadian Letters of Credit.


Canadian Optional Currency shall mean US Dollars.


Canadian Optional Currency Loan shall mean any Canadian Revolving Credit Loan
made in a Canadian Optional Currency.


Canadian Overnight Rate shall mean for any day with respect to any Canadian
Revolving Credit Loans in a Canadian Optional Currency, the rate of interest per
annum as determined by the Canadian Agent at which overnight deposits in such
currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day in the applicable
interbank market.


Canadian Participation Advance shall mean, with respect to any Canadian Bank,
such Canadian Bank's payment in respect of its participation in a Canadian
Letter of Credit Borrowing according to its Canadian Ratable Share pursuant to
Section 2.9.3.3 [Disbursements; Reimbursements].


Canadian Pension Plan means each pension plan required to be registered under
Canadian federal or provincial pension standards legislation that is maintained,
administered or contributed to by any Loan Party for the benefit of any Canadian
employees or former Canadian employees of any Loan Party, but does not include
any Canadian Statutory Plan.


Canadian Prime Rate shall mean, for any date, the rate of interest per annum
equal to the higher of:  (a) the Prime Rate (Canada), and (b) the CDOR Rate
calculated with reference to a thirty (30) day CDOR Interest Period plus one
percent (1.00%) per annum, in each case, such rate to be adjusted automatically,
without notice, as of the opening of business on the effective date of any
change in such rate.


Canadian Prime Rate Option shall mean the option of the Canadian Borrower to
have Canadian Revolving Credit Loans bear interest at the rate and under the
terms and conditions set forth in Section 3.1.2(i) [Canadian Revolving Credit
Interest Rate Options].

 
- 8 -

--------------------------------------------------------------------------------

 

Canadian Principal Office shall mean the main banking office of the Canadian
Agent in Toronto, Ontario.


Canadian Qualified Commercial Letter of Credit Bank shall mean the Canadian
Agent and any other Canadian Bank designated to issue Canadian Commercial
Letters of Credit in a written notice by the Canadian Borrower accepted in
writing by such other Canadian Bank to the Canadian Agent to which the Canadian
Agent has not reasonably objected to a Canadian Bank's designation as such
within five (5) Business Days of receipt of the Canadian Borrower's written
notice of such designation and which designation has not been revoked in a
written notice by the Canadian Borrower to the Canadian Agent; provided,
however, that the Canadian Borrower may not have more than four (4) Canadian
Banks so designated at any one (1) time and the Canadian Borrower may not revoke
such designation of a Canadian Bank so long as such Canadian Bank has Canadian
Commercial Letters of Credit outstanding.


Canadian Ratable Share shall mean the proportion that a Canadian Bank's
Commitment (excluding the Canadian Swing Loan Commitment) bears to the Canadian
Revolving Credit Commitments (excluding the Canadian Swing Loan Commitment) of
all of the Canadian Banks, provided that in the case of Section 2.10 [Defaulting
Banks] when a Defaulting Bank shall exist, "Canadian Ratable Share" shall mean
the percentage of the aggregate Canadian Revolving Credit Commitments
(disregarding any Defaulting Bank's Canadian Revolving Credit Commitment)
represented by such Canadian Bank's Canadian Revolving Credit Commitment.  If
the Canadian Revolving Credit Commitments have terminated or expired, the
Canadian Ratable Share shall be determined based upon the Canadian Revolving
Credit Commitments (excluding the Canadian Swing Loan Commitment) most recently
in effect, giving effect to any assignments.


Canadian Reimbursement Obligation shall have the meaning assigned to such term
in Section 2.9.3.2 [Disbursements; Reimbursements].


Canadian Required Share shall have the meaning assigned to such term in Section
4.11.2 [Canadian Settlement Date Procedures].


Canadian Revolving Credit Commitment shall mean, as to any Canadian Bank at any
time, the amount initially set forth opposite its name on Schedule 1.1(B) in the
column labeled "Amount of Commitment for Canadian Revolving Credit Loans," as
such Commitment is thereafter assigned or modified and Canadian Revolving Credit
Commitments shall mean the aggregate Canadian Revolving Credit Commitments of
all of the Canadian Banks.


Canadian Revolving Credit Loans shall mean collectively and Canadian Revolving
Credit Loan shall mean separately all Canadian Revolving Credit Loans or any
Canadian Revolving Credit Loan made by the Canadian Banks or one of the Canadian
Banks to the Canadian Borrower pursuant to Section 2.1.2 [Canadian Revolving
Credit Loan Sub-Facility] or 2.9.3 [Disbursements; Reimbursement].


Canadian Revolving Credit Notes shall mean collectively and Canadian Revolving
Credit Note shall mean separately all the Canadian Revolving Credit Notes of the
Canadian Borrower in the form of Exhibit 1.1(R)(2) evidencing the Canadian
Revolving Credit Loans, together with all amendments, extensions, renewals,
replacements, refinancings or refundings thereof in whole or in part.

 
- 9 -

--------------------------------------------------------------------------------

 

Canadian Revolving Facility Usage shall mean at any time the sum of the Dollar
Equivalent Amount of Canadian Revolving Credit Loans outstanding, Canadian Swing
Loans outstanding, and the Canadian Letters of Credit Outstanding.


Canadian Standby Letter of Credit shall mean a Canadian Letter of Credit
(including a direct pay letter of credit) issued to support obligations of one
or more of the Canadian Loan Parties, contingent or otherwise, which finance the
working capital and business needs of the Canadian Loan Parties, but excluding
any Canadian Letter of Credit (a) under which the stated amount of such Canadian
Letter of Credit increases automatically over time or (b) that is a Canadian
Commercial Letter of Credit.


Canadian Standby Letter of Credit Fee shall have the meaning assigned to that
term in Section 2.9.2 [Canadian Letter of Credit Fees].


Canadian Statutory Plan means any Canadian statutory benefit plan in which or
with which any Loan Party is required to participate or comply, including the
Canada Pension Plan and the Quebec Pension Plan and plans administered pursuant
to applicable health tax, workplace safety insurance and employment insurance
Laws, but excluding any Canadian Pension Plan and any Canadian Welfare Plan.


Canadian Swing Loan Commitment shall mean PNC Canada's commitment to make
Canadian Swing Loans to the Canadian Borrower pursuant to Section 2.1.4
[Canadian Swing Loans] hereof in an aggregate principal amount up to the Dollar
Equivalent Amount of Ten Million and 00/100 Dollars ($10,000,000.00).


Canadian Swing Loan Request shall have the meaning assigned to that term in
Section 2.4.4 [Canadian Swing Loan Requests].


Canadian Swing Loans shall mean collectively all Canadian Swing Loans made by
PNC Canada to the Canadian Borrower pursuant to 2.1.4 [Canadian Swing Loans],
each of which is referred to herein individually as a Canadian Swing Loan.


Canadian Swing Note shall mean the Canadian Swing Note of the Canadian Borrower
in the form of Exhibit 1.1(S)(2) evidencing the Canadian Swing Loans, together
with all amendments, extensions, renewals, replacements, refinancings or
refundings thereof in whole or in part.


Canadian Welfare Plan means any deferred compensation, bonus, share option or
purchase, savings, retirement savings, retirement benefit, profit sharing,
medical, health, hospitalization, insurance or any other benefit, program,
agreement or arrangement, funded or unfunded, formal or informal, written or
unwritten, in Canada, that is applicable to any current or former employee,
director, officer, shareholder, consultant or independent contractor of any Loan
Party, or any dependent of any of them, other than a Canadian Pension Plan or a
Canadian Statutory Plan.

 
- 10 -

--------------------------------------------------------------------------------

 

Captive Insurance Entity shall mean an insurance company created and owned by a
Loan Party whose primary purpose is to provide coverage on the risk of the
Parent or the Parent's Subsidiaries.


Cash Management Agreements shall have the meaning specified in Section 2.5.4 [US
Swing Loans Under Cash Management Agreements].


CDOR Interest Period shall mean the period of time selected by the Canadian
Borrower in connection with (and to apply to) any election permitted hereunder
by the Canadian Borrower to have Canadian Revolving Credit Loans bear interest
under the CDOR Rate Option.  Subject to the last sentence of this definition,
such period shall be one (1), two (2), three (3) or six (6) Months.  Such CDOR
Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Canadian Borrower is
requesting new Canadian Revolving Credit Loans, or (ii) the date of renewal of
or conversion to the CDOR Rate Option if the Canadian Borrower is renewing or
converting to the CDOR Rate Option applicable to outstanding Canadian Revolving
Credit Loans.  Notwithstanding the second sentence hereof: (A) any CDOR Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such CDOR Interest Period shall end on
the immediately preceding Business Day, and (B) the Canadian Borrower shall not
select, convert to or renew a CDOR Interest Period for any portion of the
Canadian Revolving Credit Loans that would end after the Expiration Date.


CDOR Rate shall mean on any day and for any period, an annual rate of interest
equal to the rate applicable to Canadian Dollar bankers' acceptances for the
applicable CDOR Interest Period appearing on the "Reuters Screen CDOR Page",
rounded to the nearest 1/100th of one percent (0.01%) (with .005% being rounded
up), at approximately 10:00 a.m., on such day, or if such day is not a Business
Day, then on the immediately preceding Business Day, provided that if such rate
does not appear on the Reuters Screen CDOR Page on such day the CDOR rate on
such day shall be the rate for such period applicable to Canadian Dollar
bankers' acceptances quoted by a bank listed in Schedule I of the Bank Act
(Canada), as selected by the Canadian Agent, as of 10:00 a.m. on such day or, if
such day is not a Business Day, then on the immediately preceding Business Day.


CDOR Rate Option shall mean the option of the Canadian Borrower to have Canadian
Revolving Credit Loans bear interest at the rate and under the terms set forth
in Section 3.1.2(ii) [Canadian Revolving Credit Interest Rate Option].


Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body; provided however, for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines and
directives in connection therewith are deemed to have gone into effect and
adopted after the date of this Agreement, and provided further, for purposes of
Section 4.8.2 [Capital Requirements], all requests, rules, guidelines or
directives promulgated by the Bank of International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States or Canadian financial regulatory
authorities with respect to capital adequacy, in each case pursuant to Basel
III, shall be deemed to be a Change in Law regardless of the date adopted,
issued, promulgated or implemented.

 
- 11 -

--------------------------------------------------------------------------------

 

CIP Regulations shall have the meaning assigned to such term in Section 9.11 [No
Reliance, Etc.].


Closing Date shall mean July 22, 2011.


Commercial Letters of Credit shall mean collectively all US Commercial Letters
of Credit and Canadian Commercial Letters of Credit, each of which is referred
to herein individually as a Commercial Letter of Credit.


Commercial Letter of Credit Fees shall mean, collectively, the US Commercial
Letter of Credit Fee and the Canadian Commercial Letter of Credit Fee.


Commitment shall mean, as to any Bank (except PNC Bank and PNC Canada), the
aggregate of its US Revolving Credit Commitment and Canadian Revolving Credit
Commitment and, (i) in the case of PNC Bank, the aggregate of its US Revolving
Credit Commitment and its US Swing Loan Commitment, and (ii) in the case of PNC
Canada, the aggregate of its Canadian Revolving Credit Commitment and its
Canadian Swing Loan Commitment, and Commitments shall mean the aggregate of the
US Revolving Credit Commitment, the Canadian Revolving Credit Commitment, the US
Swing Loan Commitment and the Canadian Swing Loan Commitment of all of the
Banks.


Compliance Certificate shall have the meaning assigned to such term in Section
7.3.3 [Certificate of the US Borrowers].


Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, (iii) any Guaranty given or
incurred by any Loan Party in connection therewith, and (iv) any other
consideration given or obligation incurred by any of the Loan Parties in
connection therewith, as each of the foregoing is recorded by the Loan Parties
in accordance with GAAP.


Consolidated EBITDAR shall mean, for any period of determination, without
duplication (i) the sum of consolidated net income, depreciation, amortization,
other non-cash charges to net income, interest expense, income tax expense and
Consolidated Rental Expense, minus (ii) non-cash credit to net income, in each
case determined and consolidated for the Parent and its Subsidiaries in
accordance with GAAP.


Consolidated Facility Usage shall mean at any time the sum of US Revolving
Facility Usage and Canadian Revolving Facility Usage.


Consolidated Interest Expense shall mean, for any period of determination, the
aggregate amount of interest or fees paid, accrued or scheduled to be paid or
accrued in respect of any Indebtedness (including the interest portion of
rentals under capitalized leases) and all but the principal component of
payments in respect of conditional sales or other title retention agreements
paid, accrued or scheduled to be paid or accrued during such period, net of
interest income, in each case determined and consolidated for the Parent and its
Subsidiaries in accordance with GAAP.

 
- 12 -

--------------------------------------------------------------------------------

 

Consolidated Letters of Credit Outstanding shall mean at any time the sum of US
Letters of Credit Outstanding and Canadian Letters of Credit Outstanding.


Consolidated Rental Expense shall mean, for any period of determination, the
aggregate rental amounts payable by the Parent and its Subsidiaries during such
period under any lease of real property having a remaining term (including any
required renewals or any renewals at the option of the lessor or lessee) of one
year or more (but does not include any amounts payable under capitalized leases
or performance rents), in each case determined and consolidated for the Parent
and its Subsidiaries in accordance with GAAP.


Consolidated Total Indebtedness shall mean, as of any date of determination, any
and all Indebtedness (other than reimbursement obligations (contingent or
otherwise) under any Hedge Agreement) of the Parent and its Subsidiaries, in
each case determined and consolidated for the Parent and its Subsidiaries in
accordance with GAAP.


Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.


Co-Documentation Agents shall have the meaning assigned to that term in the
Preamble hereof.


Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Rate Reserve Percentage.


Debt Ratings shall mean collectively the rating of the Parent's Indebtedness
under this Agreement by each of Standard & Poor's and/or Moody's, each of which
is referred to herein individually as a Debt Rating.


Defaulting Bank shall mean any Bank that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Canadian Agent, the
Issuing Banks, PNC Bank (as the US Swing Loan Bank), PNC Canada (as the Canadian
Swing Loan Bank) or any Bank any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Bank notifies the
Administrative Agent or the Canadian Agent, as applicable, in writing that such
failure is the result of such Bank's good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified any Loan Party, the
Administrative Agent or the Canadian Agent, as applicable, in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such Bank's
good faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two (2) Business Days after request by the
Administrative Agent or the Canadian Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit, as applicable, and Swing Loans under this Agreement, provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon the
Administrative Agent's or the Canadian Agent's, as applicable, receipt of such
certification in form and substance satisfactory to the Administrative Agent or
the Canadian Agent, as applicable, (d) has become the subject of a Bankruptcy
Event (as hereinafter defined) or (e) has failed at any time to comply with the
provisions of Section 4.3 [Sharing of Payments by Banks] with respect to
purchasing participations from the other Banks, whereby such Bank's share of any
payment received, whether by setoff or otherwise, is in excess of its Ratable
Share or, if applicable, its US Funded Percentage of such payments due and
payable to all of the Banks.

 
- 13 -

--------------------------------------------------------------------------------

 

As used in this definition and in Section 2.10 [Defaulting Banks], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent or the
Canadian Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or such Person's direct or indirect parent company by a Official Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or Canada, as applicable, or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such Official
Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.


Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.


Dollar Equivalent Amount shall mean, with respect to any amount of any currency,
the Equivalent Amount of such currency expressed in Dollars.


Dollar Loan shall mean any US Revolving Credit Loan made in Dollars.


Environmental Complaint shall mean any (i) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including death), property damage, natural
resource damage, contribution or indemnity for the costs associated with the
performance of Remedial Actions, direct recovery for the costs associated with
the performance of Remedial Actions, liens or encumbrances attached to or
recorded or levied against property for the costs associated with the
performance of Remedial Actions, civil or administrative penalties, criminal
fines or penalties, or declaratory or equitable relief arising under any
Environmental Laws; or (iv) subpoena, request for information or other written
notice or demand of any type issued to the Parent or any of its Subsidiaries by
an Official Body pursuant to any Environmental Laws.

 
- 14 -

--------------------------------------------------------------------------------

 

Environmental Laws shall mean all federal, state, provincial, local and foreign
Laws (including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§
1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the
Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution
Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 to 136y) each as amended, and any regulations
promulgated thereunder or any equivalent state, provincial or local Law, each as
amended, and any regulations promulgated thereunder and any consent decrees,
settlement agreements, judgments, orders, directives or any binding policies
having the force and effect of law issued by or entered into with an Official
Body pertaining or relating to:  (i) pollution or pollution control; (ii)
protection of human health from exposure to Regulated Substances; (iii)
protection of the environment and/or natural resources; (iv) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, sale, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; (vi) the protection of endangered
or threatened species; and (vii) the protection of Environmentally Sensitive
Areas.


Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (i) to own, occupy or
maintain the Property; (ii) for the operations and business activities of the
Loan Parties; or (iii) for the performance of a Remedial Action.


Environmental Records shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties which pursuant to Environmental Laws,
Environmental Permits or at the request or direction of an Official Body either
must be submitted to an Official Body or otherwise must be maintained.

 
- 15 -

--------------------------------------------------------------------------------

 

Environmentally Sensitive Area shall mean (i) any wetland as defined by or
designated by applicable Laws, including applicable Environmental Laws; (ii) any
area designated as a coastal zone pursuant to applicable Laws, including
Environmental Laws; (iii) any area of historic or archeological significance or
scenic area as defined or designated by applicable Laws, including Environmental
Laws; (iv) habitats of endangered species or threatened species as designated by
applicable Laws, including Environmental Laws; (v) wilderness or refuge areas as
defined or designated by applicable Laws, including Environmental Laws; or (vi)
a floodplain or other flood hazard area as defined pursuant to any applicable
Laws.


Equalization Date shall mean the date upon the earliest to occur of (i) the
termination of the Commitments pursuant to Section 8.2.1 [Events of Default
Other Than Bankruptcy or Reorganization Proceedings], (ii) the acceleration of
the Obligations pursuant to Section 8.2.1 [Events of Default Other Than
Bankruptcy or Reorganization Proceedings], (iii) the occurrence of an Event of
Default pursuant to Section 8.1.14 [Involuntary Proceedings] or Section 8.1.15
[Voluntary Proceedings], or (iv) the Expiration Date, to the extent that any of
the Obligations remain outstanding as of 5:00 p.m. as of such date.


Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent or the Canadian Agent, as the case may be (which determination shall be
conclusive absent manifest error), with respect to an amount of any currency
(the "Reference Currency") which is to be computed as an equivalent amount of
another currency (the "Equivalent Currency"): (i) if the Reference Currency and
the Equivalent Currency are the same, the amount of such Reference Currency, or
(ii) if the Reference Currency and the Equivalent Currency are not the same, the
amount of such Equivalent Currency converted from such Reference Currency at the
Administrative Agent's or Canadian Agent's, as applicable, spot selling rate
(based on the market rates then prevailing and available to the Administrative
Agent or the Canadian Agent, as applicable) for the sale of such Equivalent
Currency for such Reference Currency.


Equivalent Currency shall have the meaning assigned to that term in the
definition of Equivalent Amount.


ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.


ERISA Group shall mean, at any time, the US Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the US Borrowers, are treated as a single employer under Section 414 of the
Internal Revenue Code; provided, however, that the ERISA Group shall only
include those entities that regularly employ individuals to perform services
within the United States.


Eurocurrency Liabilities shall have the meaning assigned to such term in the
definition of LIBOR Rate Reserve Percentage.

 
- 16 -

--------------------------------------------------------------------------------

 

Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an "Event of Default."


Excess Interest shall have the meaning assigned to that term in Section 3.1.


Excluded Canadian Active Subsidiaries shall mean collectively the Subsidiaries
of the Canadian Borrower listed on Schedule 1.1(E)(1), each of which is referred
to herein individually as an Excluded Canadian Active Subsidiary.  Any Excluded
Canadian Active Subsidiary which joins this Agreement as a Guarantor pursuant to
Section 10.15 [Joinder of Guarantors] shall cease to be an Excluded Canadian
Active Subsidiary.


Excluded Canadian Inactive Subsidiaries shall mean collectively the Subsidiaries
of the Canadian Borrower listed on Schedule 1.1(E)(2), each of which is referred
to herein individually as an Excluded Canadian Inactive Subsidiary.  Any
Excluded Canadian Inactive Subsidiary which joins this Agreement as a Guarantor
pursuant to Section 10.15 [Joinder of Guarantors] shall cease to be an Excluded
Canadian Inactive Subsidiary.


Excluded Taxes shall mean, with respect to the Administrative Agent, the
Canadian Agent, any Bank, any Issuing Bank or any other recipient of any payment
to be made by or on account of any obligation of the Borrowers hereunder, (a)
taxes imposed on or measured by its net income (however denominated), taxes
imposed on net worth, the Michigan business tax, and franchise taxes (including
but not limited to the Texas franchise tax on taxable margin) or alternative or
minimum income taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Bank, in which its applicable lending office is located or as a
result of a present or former connection between such recipient and the
jurisdiction of the Official Body imposing such tax (other than any such
connection arising solely from (i) such recipient's having executed, delivered
or performed its obligations or received payment under any Loan Document or (ii)
the enforcement of any Loan Document), (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located, (c) any backup withholding tax
that is required by the Internal Revenue Code to be withheld from amounts
payable to a recipient that has failed to comply with Section 4.9.5 [Status of
Banks] and (d) in the case of a Foreign Bank, any withholding tax that is
imposed on amounts payable to such Foreign Bank at the time such Foreign Bank
becomes a party hereto (or designates a new lending office) or is attributable
to such Foreign Bank's failure or inability (other than as a result of a Change
in Law) to comply with Section 4.9.5 [Status of Banks], except to the extent
that such Foreign Bank (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 4.9.1 [Payments Free of Taxes].


Excluded US Active Subsidiaries shall mean collectively the following
Subsidiaries of any Loan Party:  (a) any entity in the Big Lots Capital Group,
(b) any Captive Insurance Entity, (c) any Qualified Community Development Entity
and any Subsidiary of a Qualified Community Development Entity, and (d) the
Subsidiaries of the Parent listed on Schedule 1.1(E)(3); each of which is
referred to herein individually as an Excluded US Active Subsidiary.  Any
Excluded US Active Subsidiary that joins this Agreement as a Guarantor pursuant
to Section 10.13 [Joinder of Guarantors] shall cease to be an Excluded US Active
Subsidiary.

 
- 17 -

--------------------------------------------------------------------------------

 

Excluded US Inactive Subsidiaries shall mean collectively the Subsidiaries of
the Parent listed on Schedule 1.1(E)(4), each of which is referred to herein
individually as an Excluded US Inactive Subsidiary.  Any Excluded US Inactive
Subsidiary which joins this Agreement as a Guarantor pursuant to Section 10.13
[Joinder of Guarantors] shall cease to be an Excluded US Inactive Subsidiary.


Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.


Expiration Date shall mean July 22, 2016.


Facility Fee shall have the meaning assigned to that term in Section 2.3
[Facility Fees].


FATCA shall mean Sections 1471 through 1474 of the Internal Revenue Code and any
regulations with respect thereto or official interpretations thereof.


Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New
York (or any successor) on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.


Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed) which is the
daily federal funds open rate as quoted by ICAP North America, Inc. (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption "OPEN" (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by the Administrative Agent (for
purposes of this definition, a "FFOR Alternate Source") or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any FFOR Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any FFOR
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error); provided however, that if such day is not a Business Day, the Federal
Funds Open Rate for such day shall be the "open" rate on the immediately
preceding Business Day.  If and when the Federal Funds Open Rate changes, the
rate of interest with respect to any advance to which the Federal Funds Open
Rate applies will change automatically without notice to any US Borrower,
effective on the date of any such change.

 
- 18 -

--------------------------------------------------------------------------------

 

FFOR Alternate Source shall have the meaning assigned to that term is the
definition of "Federal Funds Open Rate".


Financial Projections shall have the meaning assigned to that term in Section
5.1.9(ii) [Financial Statements].


Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and its
successors.


Fixed Charge Coverage Ratio shall mean the ratio of (a) Consolidated EBITDAR to
(b) the sum of (i) Consolidated Interest Expense and (ii) Consolidated Rental
Expense.


Foreign Bank shall mean, (i) in the case of each US Borrower, any US Bank that
is organized under the Laws of a jurisdiction outside the United States of
America, and (ii) in the case of the Canadian Borrower, any Canadian Bank that
is organized under the Laws of a jurisdiction outside Canada.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


Fund shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


GAAP shall mean generally accepted accounting principles as are in effect from
time to time in the United States, subject to the provisions of Section 1.3, and
applied on a consistent basis both as to classification of items and amounts.


Guarantors shall mean collectively the US Guarantors and the Canadian
Guarantors, each of which is referred to herein individually as a Guarantor.


Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).


Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.


Guaranty Agreements shall mean collectively the US Guaranty Agreements and the
Canadian Guaranty Agreements, each of which is referred to herein individually
as a Guaranty Agreement.

 
- 19 -

--------------------------------------------------------------------------------

 

Hedge Agreements shall mean foreign exchange agreements, currency swap
agreements, interest rate exchange, collar, cap, swap, adjustable strike cap,
adjustable strike corridor agreements or similar hedging agreements entered into
by the Parent or its Subsidiaries in the ordinary course of business and not for
speculative purposes.


Hedge Liabilities shall have the meaning assigned to that term in the definition
of Bank-Provided Hedge.


Historical Statements shall have the meaning assigned to that term in Section
5.1.9(i) [Financial Statements].


ICC shall have the meaning assigned to that term in Section 10.11.1 [Governing
Law].


Increasing Bank shall have the meaning assigned to that term in Section 2.12.1
[Increasing Banks and New Banks].


Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit or Hedge Agreement, (iv) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of
business), or (v) any Guaranty of Indebtedness for borrowed money.


Indemnified Taxes shall mean Taxes other than Excluded Taxes.


Indemnitee shall have the meaning assigned to that term in Section 10.3.2
[Indemnification by the Borrowers].


Insolvency Proceeding  shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, receiver and manager, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of such Person or otherwise
relating to the liquidation, dissolution, winding-up or relief of such Person,
or (b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
such Person's creditors generally or any substantial portion of its creditors;
undertaken under any Law.


Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I).


Interest Rate Option shall mean any LIBOR Rate Option, Base Rate Option, CDOR
Rate Option or Canadian Prime Rate Option.

 
- 20 -

--------------------------------------------------------------------------------

 

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.


Issuing Banks shall collectively mean the US Issuing Banks and the Canadian
Issuing Banks and Issuing Bank shall mean any US Issuing Bank or Canadian
Issuing Bank.


Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other similar agreements guaranteeing a
right of employment among any Loan Party and its employees.


Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.


Letters of Credit shall mean collectively all US Letters of Credit and Canadian
Letters of Credit, each of which is referred to herein individually as a Letter
of Credit.


Letter of Credit Borrowings shall mean collectively all US Letter of Credit
Borrowings and Canadian Letter of Credit Borrowings, each of which is referred
to herein individually as a Letter of Credit Borrowing.


Letter of Credit Fees shall mean, collectively, the Commercial Letter of Credit
Fee and the Standby Letter of Credit Fee.


Letters of Credit Outstanding shall mean collectively all US Letters of Credit
Outstanding and all Canadian Letters of Credit Outstanding.


Leverage Ratio shall mean, as of any date of determination, the ratio of (a) the
sum of (i) Consolidated Total Indebtedness on such date and (ii) four (4) times
Consolidated Rental Expense for the four (4) fiscal quarters ending on such
date, to (b) Adjusted Consolidated EBITDAR for the four (4) fiscal quarters
ending on such date.


LIBOR Interest Period shall mean the period of time selected by the US Borrowing
Agent in connection with (and to apply to) any election permitted hereunder by
the US Borrowing Agent to have US Revolving Credit Loans bear interest under the
LIBOR Rate Option.  Subject to the last sentence of this definition, such period
shall be one (1), two (2), three (3) or six (6) Months; provided, however with
respect to US Revolving Credit Loans made or to be made in a US Optional
Currency and/or Canadian Revolving Credit Loans made or to be made in a Canadian
Optional Currency, such period shall be one (1) Month.  Such LIBOR Interest
Period shall commence on the effective date of such Interest Rate Option, which
shall be (i) the Borrowing Date if the US Borrowing Agent is requesting new US
Revolving Credit Loans, or (ii) the date of renewal of or conversion to the
LIBOR Rate Option if the US Borrowing Agent is renewing or converting to the
LIBOR Rate Option applicable to outstanding US Revolving Credit
Loans.  Notwithstanding the second sentence hereof: (A) any LIBOR Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such LIBOR Interest Period shall end on
the next preceding Business Day, and (B) the US Borrowing Agent shall not
select, convert to or renew a LIBOR Interest Period for any portion of the US
Revolving Credit Loans that would end after the Expiration Date.

 
- 21 -

--------------------------------------------------------------------------------

 

LIBOR Rate shall mean the following:


(A) with respect to Dollar Loans (including Canadian Optional Currency Loans in
US Dollars) comprising any Borrowing Tranche to which the LIBOR Rate Option
applies for any LIBOR Interest Period, the interest rate per annum determined by
the Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of one percent (1.00%) per annum) (i) the rate
which appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg
page that displays rates at which U.S. Dollar deposits are offered by leading
banks in the London interbank deposit market), or the rate which is quoted by
another source selected by the Administrative Agent which has been approved by
the British Bankers' Association as an authorized information vendor for the
purpose of displaying rates at which U.S. Dollar deposits are offered by leading
banks in the London interbank deposit market (a "LIBOR Rate Alternate Source"),
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such LIBOR Interest Period as the London interbank offered rate
for U.S. Dollars having a borrowing date and a maturity comparable to such LIBOR
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Rate Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error)), by
(ii) a number equal to 1.00 minus the LIBOR Rate Reserve Percentage.  Such LIBOR
Rate may also be expressed by the following formula:





LIBOR Rate =
London interbank offered rate quoted by Bloomberg on Page BBAM 1
(or substitute page) or a LIBOR Rate Alternate Source
   
1.00 - LIBOR Rate Reserve Percentage



; and


(B) with respect to US Optional Currency Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any LIBOR Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of one
percent (1.00%) per annum) (i) the rate which appears on the Bloomberg Page
BBAM1 (or on such other substitute Bloomberg page that displays rates at which
deposits in the relevant US Optional Currency are offered by leading banks in
the London interbank deposit market), or the rate which is quoted by another
source selected by the Administrative Agent which has been approved by the
British Bankers' Association as an authorized information vendor for the purpose
of displaying rates at which deposits in the relevant US Optional Currency are
offered by leading banks in the London interbank deposit market (a "US Optional
Currency Alternate Source"), at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such LIBOR Interest Period as the
London interbank offered rate for the applicable US Optional Currency having a
borrowing date and a maturity comparable to such LIBOR Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any US Optional Currency Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Rate Reserve Percentage.  Such LIBOR Rate
may also be expressed by the following formula:

 
- 22 -

--------------------------------------------------------------------------------

 
 

LIBOR Rate =
London interbank offered rate quoted by Bloomberg on Page BBAM 1
(or substitute page) or a LIBOR Rate Alternate Source
   
1.00 - LIBOR Rate Reserve Percentage

 
In the case of either clause (A) or (B) above, the LIBOR Rate shall be adjusted
with respect to any US Loan to which the LIBOR Rate Option applies that is
outstanding on the effective date of any change in the LIBOR Rate Reserve
Percentage as of such effective date.  The Administrative Agent shall give
prompt notice to the US Borrowing Agent of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.


LIBOR Rate Alternate Source shall have the meaning assigned to that term in the
definition of LIBOR Rate.


LIBOR Rate Option shall mean (i) the option of the US Borrowers to have US
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 3.1.1(ii) [US Revolving Credit Interest Rate
Options] and/or (ii) the option of the Canadian Borrower to have Canadian
Optional Currency Loans bear interest at the rate and under the terms and
conditions set forth in Section 3.1.2(iii) [Canadian Revolving Credit Interest
Rate Options].


LIBOR Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").


Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge, hypothec or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).


LLC Interests shall have the meaning assigned to such term in Section 5.1.3
[Subsidiaries].


Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreements, the Intercompany Subordination Agreement, the Notes,
agreements related to Bank-Provided Hedges, the Letters of Credit and any other
instruments, certificates or documents delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, as the same may
be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

 
- 23 -

--------------------------------------------------------------------------------

 

Loan Parties shall mean collectively the Borrowers and the Guarantors, each of
which is referred to herein individually as a Loan Party.


Loan Request shall mean a US Loan Request or a Canadian Loan Request.


Loans shall mean collectively all Revolving Credit Loans and Swing Loans, each
of which is referred to herein individually as a Loan.


Margin Stock shall mean margin stock as defined in Regulation U, together with
all official rulings and interpretations issued thereunder.


Material Adverse Change shall mean any set of circumstances or events which: (a)
has or could reasonably be expected to have any material adverse effect upon the
validity or enforceability of this Agreement or any other Loan Document; (b) is
or could reasonably be expected to be material and adverse to the business,
operations, properties, assets, or financial condition of the Loan Parties taken
as a whole; provided that a downgrade of the Debt Ratings or a Negative
Pronouncement shall not in and of itself be deemed to be a Material Adverse
Change; (c) impairs materially or could reasonably be expected to impair
materially the ability of the Loan Parties taken as a whole to duly and
punctually pay or perform their Indebtedness; or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Banks, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.


Month, with respect to a LIBOR Interest Period under the LIBOR Rate Option or a
CDOR Interest Period under the CDOR Rate Option, shall mean the interval between
the days in consecutive calendar months numerically corresponding to the first
day of such LIBOR Interest Period or CDOR Interest Period, as applicable, e.g.,
January 15 to February 14.  If any LIBOR Interest Period or CDOR Interest Period
begins on a day of a calendar month for which there is no numerically
corresponding day in the month in which such LIBOR Interest Period or CDOR
Interest Period, as applicable, is to end, the final month of such LIBOR
Interest Period or CDOR Interest Period, as applicable, shall be deemed to end
on the last Business Day of such final month.


Moody's shall mean Moody's Investors Service, Inc. and its successors.


Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which any US Borrower or any member of the ERISA Group is then making or
accruing an obligation to make contributions or, within the preceding five Plan
years, has made or had an obligation to make such contributions.

 
- 24 -

--------------------------------------------------------------------------------

 

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including any US Borrower or any member of the ERISA Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.


Negative Pronouncement shall mean a public announcement by either Standard &
Poor's or Moody's with respect to a possible downgrade of, or negative outlook
with respect to, the Debt Ratings.


Net Proceeds shall mean the aggregate of the (after tax, if applicable, and
deduction for all reasonable costs and expenses) proceeds received by the Loan
Parties in connection with the issuance by any such Loan Party of unsecured
Indebtedness as permitted by Section 7.2.1(vii) [Indebtedness] hereof.


New Bank shall have the meaning assigned to that term in Section 2.12.1
[Increasing Banks and New Banks].


New York Potential Tax Claim shall mean the liability for taxes or gains arising
from the resale of real estate asserted by the New York State Department of
Taxation and Finance against some of the Excluded US Inactive Subsidiaries
described in Schedule 5.1.7, attached hereto and made a part hereof.


Non-Canadian Bank shall mean any US Bank that does not have an affiliated
Canadian Bank that has a Canadian Revolving Credit Commitment.


Notes shall mean collectively the US Revolving Credit Notes, the Canadian
Revolving Credit Notes, the US Swing Note and the Canadian Swing Note, each of
which is referred to herein individually as a Note.


Notice of Adjustment shall have the meaning assigned to that term in Section
2.17.2 [Notice of Adjustment].


Obligation shall mean any obligation or liability of any of the Loan Parties to
the Administrative Agent, the Canadian Agent or any of the Banks, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document.  Obligations shall
include the liabilities to any Bank under any Bank-Provided Hedge but shall not
include the liabilities to other Persons under any other Hedge Agreement.


Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state,
provincial, local or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 
- 25 -

--------------------------------------------------------------------------------

 

Omnibus Ratable Share shall mean the proportion that a Bank's Commitments
(excluding the Swing Loan Commitments) bears to the Commitments (excluding the
Swing Loan Commitments) of all of the Banks.  If the Commitments have terminated
or expired, the Omnibus Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitments) most recently in effect,
giving effect to any assignments.


Optional Currency shall mean a US Optional Currency or a Canadian Optional
Currency, as the case may be.


Order shall have the meaning assigned to such term in Section 2.8.9 [Liability
for Acts and Omissions].


Original Currency shall have the meaning assigned to such term in Section 4.12.1
[Currency Conversation Procedures for Judgments].


Other Currency shall have the meaning assigned to such term in Section 4.12.1
[Currency Conversion Procedures for Judgments].


Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.  Other Taxes do not include Excluded Taxes.


Parent shall have the meaning assigned to that term in the Preamble hereof.


Participant shall have the meaning assigned to that term in Section 10.8.4
[Participations].


Participation Advance shall mean any US Participation Advance or any Canadian
Participation Advance.


Partnership Interests shall have the meaning given to such term in Section 5.1.3
[Subsidiaries].


Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder (other than contingent indemnification and
reimbursement obligations in respect of which no claim for payment has yet been
asserted by the Person entitled thereto), termination of the Commitments and
expiration, termination or cash collateralization of all Letters of Credit.


PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.


Permitted Acquisitions shall have the meaning assigned to such term in Section
7.2.5(iv) [Liquidations, Mergers, Consolidations, Acquisitions].

 
- 26 -

--------------------------------------------------------------------------------

 

Permitted Investments shall mean:


(i)           direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;


(ii)          commercial paper maturing in one (1) year or less rated not lower
than A-1, by Standard & Poor's, P-1 by Moody's or F-1 by Fitch on the date of
acquisition;


(iii)         demand deposits, time deposits or certificates of deposit maturing
within one year in any Bank or any other commercial banks whose obligations are
rated A-1, A or the equivalent or better by Standard & Poor's on the date of
acquisition;


(iv)         money market mutual funds or cash management trusts rated the
highest rating by Standard & Poor's, Moody's or Fitch (and not rated other than
the highest rating by Standard & Poor's, Moody's or Fitch) or investing solely
in investments described in clauses (i) through (iii) above;


(v)          fully collateralized repurchase agreements with a term of not more
than one hundred eighty (180) days for securities described in clause (i) above
and entered into with commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor's on the date of acquisition;


(vi)         short term tax-exempt securities rated not lower than BBB by
Standard & Poor's, Baa2 by Moody's or an equivalent rating by Fitch with
provisions for liquidity or maturity accommodations of two (2) years or less;


(vii)        investments in other readily marketable securities (excluding any
equity or equity-linked securities other than auction rate preferred securities)
which are rated P1 or P2 by Moody's, A1 or A2 by Standard & Poor's or F1 or F2
by Fitch (in lieu of a short term rating, a long term rating of not less than A2
by Moody's, A by Standard & Poor's or an equivalent rating by Fitch would
qualify under this sub-clause (vii), provided that no such security position
shall exceed five percent (5%) of the invested cash portfolio of the Loan
Parties); and


(viii)       any investment existing on the date of this Agreement and described
on Schedule 1.1(P)(1).


Permitted Liens shall mean:


(i)           Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;


(ii)          Pledges or deposits made in the ordinary course of business to
secure payment of workmen's compensation, or to participate in any fund in
connection with workmen's compensation, unemployment insurance, old-age pensions
or other social security programs;

 
- 27 -

--------------------------------------------------------------------------------

 

(iii)         Liens of contractors, mechanics, materialmen, warehousemen,
carriers, or other like Liens, securing obligations incurred in the ordinary
course of business that are not yet due and payable and Liens of landlords
securing obligations to pay lease payments that are not yet due and payable or
in default;


(iv)         Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;


(v)          Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;


(vi)         Liens on property leased by or consigned to any Loan Party under
capital and operating leases or consignment arrangements securing obligations of
such Loan Party to the lessor under such leases;


(vii)        Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P)(2), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;


(viii)       Purchase Money Security Interests to the extent that the aggregate
amount of loans and deferred payments secured by such Purchase Money Security
Interests, when aggregated with the amount of Indebtedness secured by Liens as
permitted in clause (ix) below, do not exceed at any one time outstanding Ten
Million and 00/100 Dollars ($10,000,000.00) (excluding for the purpose of this
aggregate computation any loans or deferred payments secured by Liens described
on Schedule 1.1(P)(2));


(ix)          Liens on proceeds granted in connection with securities lending
transactions or reverse repurchase agreements involving United States Treasury
bonds to the extent the aggregate amount of the Indebtedness secured by such
Liens, when aggregated with the amount of loans and deferred payments secured by
Purchase Money Security Interests as permitted in clause (viii) above, do not
exceed at any one time outstanding Ten Million and 00/100 Dollars
($10,000,000.00) (excluding for the purpose of this aggregate computation any
loans or deferred payments secured by Liens described on Schedule 1.1(P)(2));
and


(x)           The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, or (C) if payments thereof are covered in full
(subject to customary deductibles) by an insurance company of reputable standing
which has acknowledged that the applicable policy applies to the following and
is not reserving any right to contest applicability, and in any case they do not
in the aggregate materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

 
- 28 -

--------------------------------------------------------------------------------

 

(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;


(2)           Claims, Liens or encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;


(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or


(4)           Liens resulting from final judgments or orders described in
Section 8.1.6.


Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.


Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.


PNC Bank shall mean PNC Bank, National Association, its successors and assigns.


PNC Canada shall mean PNC Bank Canada Branch, its successors and assigns.


Potential Default shall mean any event or condition which with notice, passage
of time or a determination reasonably made by the Administrative Agent or the
Required Banks, or any combination of the foregoing, would constitute an Event
of Default.


Prime Rate shall mean the interest rate per annum announced from time to time by
PNC Bank at its Principal Office as its then prime rate, which rate may not be
the lowest or most favorable rate then being charged commercial borrowers or
others by PNC Bank.  Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

 
- 29 -

--------------------------------------------------------------------------------

 

Prime Rate (Canada) shall mean the interest rate per annum as advised from time
to time by PNC Canada at its Canadian Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by PNC Canada.  Any change in the Prime Rate
(Canada) shall take effect at the opening of business on the day such change is
announced.


Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.


Prior Loan Agreement shall mean the Credit Agreement, dated as of April 28,
2009, by and among BLS, certain guarantors, the lenders party thereto, PNC Bank,
as administrative agent, Wells Fargo Bank, National Association, as syndication
agent and U.S. Bank National Association, Branch Banking and Trust Company,
Compass Bank and The Huntington National Bank, each as documentation agent, as
amended, modified or supplemented from time to time.


Prior Loan Documents shall mean the Prior Loan Agreement and any and all other
related documents entered into in connection therewith, as amended, modified or
supplemented from time to time.


Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which (i)
no statutory exception exists or (ii) neither an individual nor a class
exemption has been issued by the United States Department of Labor.


Property shall mean all real property, both owned and leased, of any Loan Party.


Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).


Purchase Money Security Interest shall mean Liens upon real or tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such real
or tangible personal property.


Qualified Community Development Entity shall mean any corporation or partnership
(or a limited liability company designated as a corporation or partnership for
federal income tax purposes) organized under the laws of the United States of
America or any state thereof that meets the requirements of Section 45(D)(c) of
the Internal Revenue Code.


Qualified Hedge Agreement shall mean a Hedge Agreement with a financial
institution reasonably acceptable to the Administrative Agent and which (i) is
documented in a standard International Swap Dealer Association Agreement or a
similar agreement, (ii) provides for the method of calculating the reimbursable
amount of the provider's credit exposure in a reasonable and customary manner,
(iii) is entered into for hedging (rather than speculative) purposes, and (iv)
does not require that any collateral be provided as security for such Agreement.

 
- 30 -

--------------------------------------------------------------------------------

 

Ratable Share shall mean, singly or collectively as the context may require, the
Canadian Ratable Share and the US Ratable Share.


Reference Currency shall have the meaning assigned to that term in the
definition of Equivalent Amount.


Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste,"
"pesticide" or "regulated substance" or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws, including petroleum
and petroleum products (including crude oil and any fractions thereof), natural
gas, synthetic gas and any mixtures thereof, asbestos, urea formaldehyde,
polychlorinated biphenyls, mercury, radon and radioactive materials.


Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.


Reimbursement Obligation shall mean collectively all US Reimbursement
Obligations and all Canadian Reimbursement Obligations.


Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.


Remedial Action shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.


Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan, a Multiemployer Plan or
a Multiple Employer Plan.

 
- 31 -

--------------------------------------------------------------------------------

 

Required Banks shall mean, at any time, determined, if applicable, based on the
then current Dollar Equivalent Amount:


(i)            if there are no Loans, Reimbursement Obligations or Letter of
Credit Borrowings outstanding, Required Banks shall mean Banks (other than any
Defaulting Bank) whose Commitments (excluding the Swing Loan Commitments)
aggregate more than fifty percent (50%) of the Commitments (excluding the Swing
Loan Commitments) of all of the Banks (other than any Defaulting Bank), or


(ii)           if there are Loans, Reimbursement Obligations, or Letter of
Credit Borrowings outstanding, Required Banks shall mean:


(A)           prior to a termination of the Commitments hereunder pursuant to
Section 8.2.1 [Events of Default Other Than Bankruptcy, Etc.] or 8.2.2
[Bankruptcy or Reorganization Proceedings], any Bank or group of Banks (other
than any Defaulting Bank) if the sum of the Loans (excluding the Swing Loans),
Reimbursement Obligations and Letter of Credit Borrowings of such Banks (other
than any Defaulting Bank) then outstanding aggregates more than fifty percent
(50%) of the total principal amount of all of the Loans (excluding the Swing
Loans), Reimbursement Obligations and Letter of Credit Borrowings then
outstanding.


(B)           after a termination of the Commitments hereunder pursuant to
Section 8.2.1 [Events of Default Other Than Bankruptcy, Etc.] or 8.2.2
[Bankruptcy or Reorganization Proceedings], any Bank or group of Banks (other
than any Defaulting Bank) if the sum of the Loans, Reimbursement Obligations and
Letter of Credit Borrowings of such Banks (other than any Defaulting Bank) then
outstanding aggregates more than fifty percent (50%) of the total principal
amount of all of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings then outstanding.  Reimbursement Obligations and Letter of Credit
Borrowings shall be deemed, for purposes of this definition, to be in favor of
the Administrative Agent and not a participating Bank if such Bank has not made
its Participation Advance in respect thereof and shall be deemed to be in favor
of such Bank to the extent of its Participation Advance if it has made its
Participation Advance in respect thereof.


Revolving Credit Commitment shall mean as to any Bank the aggregate of its US
Revolving Credit Commitment and Canadian Revolving Credit Commitment and
Revolving Credit Commitments shall mean the aggregate of the US Revolving Credit
Commitments and Canadian Revolving Credit Commitments of all of the Banks.


Revolving Credit Loans shall mean collectively all US Revolving Credit Loans and
Canadian Revolving Credit Loans, each of which is referred to herein
individually as a Revolving Credit Loan.


Rollover Letters of Credit shall mean all letters of credit set forth on
Schedule 1.1(R) which were issued by the financial institution listed on
Schedule 1.1(R) under the Prior Loan Agreement prior to the date hereof upon the
application of a Loan Party and are outstanding on the Closing Date.

 
- 32 -

--------------------------------------------------------------------------------

 

SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.


Settlement Date shall mean any Business Day on which the Administrative Agent or
Canadian Agent, as the case may be, elects to effect settlement pursuant to
Section 4.11 [Settlement Date Procedures].


Shares shall have the meaning assigned to that term in Section 5.1.2
[Capitalization and Ownership].


Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in such Person's industry.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.


Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.


Standby Letters of Credit shall mean collectively all US Standby Letters of
Credit and Canadian Standby Letters of Credit, each of which is referred to
herein individually as a Standby Letter of Credit.


Standby Letter of Credit Fees shall mean collectively the US Standby Letter of
Credit Fee and the Canadian Standby Letter of Credit Fee.


Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests are at the
time directly or indirectly owned by such Person or one or more of such Person's
Subsidiaries, (iii) any limited liability company of which such Person is a
member or of which fifty percent (50%) or more of the limited liability company
interests are at the time directly or indirectly owned by such Person or one or
more of such Person's Subsidiaries or (iv) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.

 
- 33 -

--------------------------------------------------------------------------------

 

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.3.


Swing Loan Commitments shall mean collectively the US Swing Loan Commitment and
the Canadian Swing Loan Commitment.


Swing Loans shall mean collectively all US Swing Loans and Canadian Swing Loans,
each of which is referred to herein individually as a Swing Loan.


Syndication Agents shall have the meaning assigned to that term in the Preamble
hereof.


Taxes or taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto, each of which is referred to herein individually as a Tax or tax.


Test Date shall mean, if at the time the rating of either Standard & Poor's or
Moody's with respect to the Parent's consolidated Indebtedness under this
Agreement shall be less than BBB- or Baa3 and the rating of the other such
rating agency with respect to BLS' Indebtedness under this Agreement shall not
be at least BBB- or Baa3, or if there shall not be a rating in effect from such
other rating agency of BLS' Indebtedness under this Agreement, each date of the
making of any Loan or the issuance of any Letter of Credit hereunder.


UCP shall have the meaning assigned to that term in Section 10.11.1 [Governing
Law].


USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.


US Banks shall mean the financial institutions named on Schedule 1.1(B) holding
a US Revolving Credit Commitment and their respective successors and assigns as
permitted hereunder, each of which is referred to herein individually as a US
Bank.


US Borrowing Agent shall mean BLS.


US Borrower and US Borrowers shall have the respective meanings assigned to
those terms in the Preamble hereof.


US Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the US Loan Parties in the ordinary course of their
business.

 
- 34 -

--------------------------------------------------------------------------------

 

US Commercial Letter of Credit Fee shall have the meaning assigned to such term
in Section 2.8.2 [US Letter of Credit Fees].


US Computation Date shall have the meaning assigned to that term in
Section 2.13.1 [Periodic Computations, etc.].


US Drawing Date shall have the meaning assigned to that term in Section 2.8.3.2
[Disbursements; Reimbursements].


US Funded Percentage shall mean, at any time for any US Bank, the percentage
obtained by dividing (A) that portion of the US Revolving Facility Usage owed to
such US Bank by (B) the aggregate US Revolving Facility Usage; provided,
however, if the US Revolving Facility Usage is Zero and 00/100 Dollars ($0.00),
then the US Funded Percentage shall be equal to the US Ratable Share, provided
that in the case of Section 2.10 [Defaulting Banks] when a Defaulting Bank shall
exist, "US Funded Percentage" shall mean the percentage of the aggregate US
Revolving Facility Usage (disregarding any Defaulting Bank's portion of the US
Revolving Facility Usage) represented by such US Bank's US Revolving Facility
Usage.


US Guarantors shall mean collectively each of the Subsidiaries of the Parent
which is a party to this Agreement and which is designated as a "US Guarantor"
on the signature page hereof and each other Subsidiary of the Parent which joins
this Agreement as a US Guarantor after the date hereof pursuant to Section 10.13
[Joinder of Guarantors], each of which is referred to herein individually as an
US Guarantor.  Each Subsidiary of the Parent that is organized under the Laws of
the United States of America or any state thereof shall be a US Guarantor except
for (a) the Excluded US Inactive Subsidiaries, (b) the Excluded US Active
Subsidiaries, (c) the Excluded Canadian Inactive Subsidiaries, (d) the Excluded
Canadian Active Subsidiaries, and (e) certain Subsidiaries as described in
Section 7.2.8 [Subsidiaries, Partnerships, Etc.].  Notwithstanding anything to
the contrary, the Canadian Borrower is not a guarantor of the US Obligations.


US Guaranty Agreement or US Guaranty Agreements shall mean, singularly or
collectively, as the context may require, the Guaranty and Suretyship Agreements
in substantially the form of Exhibit 1.1(G)(2)(A) with respect to the
Subsidiaries that are US Guarantors, executed and delivered by the US Guarantors
to the Administrative Agent for the benefit of the Banks on or after the date
hereof, as amended, modified or supplemented from time to time.


US Issuing Bank shall mean with respect to a US Letter of Credit, a US Bank
which has issued that US Letter of Credit pursuant to Section 2.8 [US Letter of
Credit Subfacility].  PNC Bank shall be the US Issuing Bank under each Rollover
Letter of Credit that is a US Standby Letter of Credit.  Any US Bank which is a
US Qualified Commercial Letter of Credit Bank may be the US Issuing Bank with
respect to US Commercial Letters of Credit.


US Letter of Credit shall have the meaning assigned to that term in Section
2.8.1 [Issuance of US Letters of Credit].


US Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.8.3.4 [Disbursements; Reimbursement].

 
- 35 -

--------------------------------------------------------------------------------

 

US Letter of Credit Fees shall mean collectively the US Commercial Letter of
Credit Fee and the US Standby Letter of Credit Fee.


US Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate amount available to be drawn under all outstanding US Letters of
Credit (if any US Letter of Credit shall increase in an amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) and (ii) the aggregate amount of all unpaid
and outstanding US Reimbursement Obligations and US Letter of Credit Borrowings.


US Loan Parties shall mean collectively the US Borrowers and the US Guarantors,
each of which is referred to herein individually as a US Loan Party.


US Loan Request shall mean a request for a US Revolving Credit Loan or a request
to select, convert to or renew a Base Rate Option or LIBOR Rate Option with
respect to an outstanding US Revolving Credit Loan in accordance with Sections
2.4.1 [US Loan Requests], 3.1 [Interest Rate Options] and 3.2 [Interest
Periods].


US Loans shall mean collectively all US Revolving Credit Loans and US Swing
Loans, each of which is referred to herein individually as a US Loan.


US Obligation shall mean all Obligations arising from, related to or connected
with the US Loans and US Letters of Credit.


US Optional Currency shall mean any of the following currencies (i) Canadian
Dollars and (ii) any other currency approved by the Administrative Agent and all
of the US Banks pursuant to Section 2.13.4 [Request for Additional US Optional
Currencies].


US Optional Currency Alternate Source shall have the meaning assigned to that
term in the definition of LIBOR Rate.


US Optional Currency Loan shall mean any US Revolving Credit Loan made in a US
Optional Currency.


US Overnight Rate shall mean for any day with respect to any US Revolving Credit
Loans in a US Optional Currency, the rate of interest per annum as determined by
the Administrative Agent at which overnight deposits in such currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day in the applicable offshore
interbank market.


US Participation Advance shall mean, with respect to any US Bank, such US Bank's
payment in respect of its participation in a US Letter of Credit Borrowing
according to its US Ratable Share pursuant to Section 2.8.3.3 [Disbursements;
Reimbursement].


US Qualified Commercial Letter of Credit Bank shall mean the Administrative
Agent and any other US Bank designated to issue US Commercial Letters of Credit
in a written notice by the US Borrowing Agent accepted in writing by such other
US Bank to the Administrative Agent to which the Administrative Agent has not
reasonably objected to a US Bank's designation as such within five (5) Business
Days of receipt of the US Borrowing Agent 's written notice of such designation
and which designation has not been revoked in a written notice by the US
Borrowing Agent to the Administrative Agent; provided, however, that the US
Borrowing Agent may not have more than four (4) US Banks so designated at any
one (1) time and the US Borrowing Agent may not revoke such designation of a US
Bank so long as such US Bank has US Commercial Letters of Credit outstanding.

 
- 36 -

--------------------------------------------------------------------------------

 

US Ratable Share shall mean the proportion that a US Bank's Commitment
(excluding the US Swing Loan Commitment) bears to the US Revolving Credit
Commitments (excluding the US Swing Loan Commitment) of all of the US Banks as
adjusted pursuant to the provisions of Section 2.12 [Increase in US Revolving
Credit Commitments], provided that in the case of Section 2.10 [Defaulting
Banks] when a Defaulting Bank shall exist, "US Ratable Share" shall mean the
percentage of the aggregate US Revolving Credit Commitments (disregarding any
Defaulting Bank's US Revolving Credit Commitment) represented by such US Bank's
US Revolving Credit Commitment.  If the US Revolving Credit Commitments have
terminated or expired, the US Ratable Share shall be determined based upon the
US Revolving Credit Commitments (excluding the US Swing Loan Commitment) most
recently in effect, giving effect to any assignments.


US Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.8.3.2 [Disbursements; Reimbursement].


US Required Share shall have the meaning assigned to such term in Section 4.11.1
[US Settlement Date Procedures].


US Revolving Credit Commitment shall mean, as to any US Bank at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled "Amount of Commitment for US Revolving Credit Loans," and thereafter on
Schedule I to the most recent Assignment and Assumption Agreement, and US
Revolving Credit Commitments shall mean the aggregate US Revolving Credit
Commitments of all of the US Banks.


US Revolving Credit Loans shall mean collectively all US Revolving Credit Loans
made by the US Banks to the US Borrowers pursuant to Section 2.1.1 [US Revolving
Credit Loans] or 2.8.3 [Disbursements; Reimbursement], each of which is referred
to herein individually as a US Revolving Credit Loan.


US Revolving Credit Notes shall mean collectively all the US Revolving Credit
Notes of the US Borrowers in the form of Exhibit 1.1(R)(1) evidencing the US
Revolving Credit Loans, together with all amendments, extensions, renewals,
replacements, refinancings or refundings thereof in whole or in part, each of
which is referred to herein individually as a US Revolving Credit Note.


US Revolving Facility Usage shall mean at any time the sum of the Dollar
Equivalent Amount of the US Revolving Credit Loans outstanding, the US Swing
Loans outstanding, and the US Letters of Credit Outstanding.


US Standby Letter of Credit shall mean a US Letter of Credit (including a direct
pay letter of credit) issued to support obligations of one or more of the US
Loan Parties, contingent or otherwise, which finance the working capital and
business needs of the US Loan Parties, but excluding any US Letter of Credit (a)
under which the stated amount of such US Letter of Credit increases
automatically over time or (b) that is a US Commercial Letter of Credit.

 
- 37 -

--------------------------------------------------------------------------------

 

US Standby Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.8.2 [US Letter of Credit Fees].


US Swing Loan Commitment shall mean PNC Bank's commitment to make US Swing Loans
to the US Borrowers pursuant to Section 2.1.3 [US Swing Loans] hereof in an
aggregate principal amount up to Thirty Million and 00/100 Dollars
($30,000,000.00).


US Swing Loan Request shall have the meaning assigned to that term in Section
2.4.3 [US Swing Loan Requests].


US Swing Loans shall mean collectively all US Swing Loans or any US Swing Loan
made by PNC Bank to the US Borrowers pursuant to 2.1.3 [US Swing Loans], each of
which is referred to herein individually as a US Swing Loan.


US Swing Note shall mean the US Swing Note of the US Borrowers in the form of
Exhibit 1.1(S)(1) evidencing the US Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
 



 
1.2
Construction.



Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:
 



 
1.2.1.
Number; Inclusion.



references to the plural include the singular, the plural, the part and the
whole; "or" has the inclusive meaning represented by the phrase "and/or," and
"including" has the meaning represented by the phrase "including without
limitation";
 



 
1.2.2.
Determination.



references to "determination" of or by the Administrative Agent, the Canadian
Agent or the Banks shall be deemed to include good-faith estimates by the
Administrative Agent, the Canadian Agent or the Banks (in the case of
quantitative determinations) and good-faith beliefs by the Administrative Agent,
the Canadian Agent or the Banks (in the case of qualitative determinations) and
such determination shall be conclusive absent manifest error;
 



 
1.2.3.
Administrative Agent's and Canadian Agent's Discretion and Consent.



whenever the Administrative Agent, the Canadian Agent or the Banks are granted
the right herein to act in its or their sole discretion or to grant or withhold
consent such right shall be exercised in good faith;

 
- 38 -

--------------------------------------------------------------------------------

 

 
1.2.4.
Documents Taken as a Whole.



the words "hereof," "herein," "hereunder," "hereto" and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and, unless otherwise specified herein, not to any
particular provision of this Agreement or such other Loan Document;
 



 
1.2.5.
Headings.



the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;
 



 
1.2.6.
Implied References to this Agreement.



article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;
 



 
1.2.7.
Persons.



reference to any Person includes such Person's successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;
 



 
1.2.8.
Modifications to Documents.



reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;
 



 
1.2.9.
From, To and Through.



relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding," and "through" means "through and
including";
 



 
1.2.10.
Shall; Will.



references to "shall" and "will" are intended to have the same meaning;
 



 
1.2.11.
Time.



unless otherwise specified, all references herein to times of day shall be
references to Eastern Time; and

 
- 39 -

--------------------------------------------------------------------------------

 

 
1.2.12.
Equivalent Amount.



to the extent it is necessary to determine compliance with any provision hereof
for which measurement is based on Dollars, any amount of any currency shall be
deemed to be converted to the Dollar Equivalent Amount.
 



 
1.3
Accounting Principles.



Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Historical Statements referred to in Section 5.1.9(i) [Historical
Statements].  Notwithstanding the foregoing, if the Parent notifies the
Administrative Agent in writing that the Parent wishes to amend any financial
covenant in Section 7.2 [Negative Covenants] of this Agreement and/or any
related definition to include the effect of any change in GAAP occurring after
the Closing Date on the operation of such financial covenants and/or
definitions, then the Administrative Agent, the Required Banks and the Parent
shall negotiate in good faith to amend such ratios or requirements to (a)
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Banks) and (b) insure that the operation of the
financial covenants, representations and warranties, and the Events of Default
applicable under the Loan Documents are not more restrictive as a result of the
effect of any such change in GAAP; provided that, until so amended, the
operation of the financial covenants, representations and warranties, and the
Events of Default under the Loan Documents shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenants or definitions are
amended in a manner satisfactory to the Parent and the Required Banks, and the
Loan Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Section 7.3.1 [Quarterly Financial Statements]
and Section 7.3.2 [Annual Financial Statements] of this Agreement, such
reconciliation statements as shall be reasonably requested by the Administrative
Agent.



 

 
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES

 



 
2.1
Revolving Credit and Swing Loan Commitments.

 



 
2.1.1.
US Revolving Credit Loans.



Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each US Bank severally agrees to make US
Revolving Credit Loans in either Dollars or one or more US Optional Currencies
to the US Borrowers at any time or from time to time on or after the date hereof
to the Expiration Date, provided that after giving effect to such US Revolving
Credit Loan (i) the aggregate Dollar Equivalent Amount of US Revolving Credit
Loans from such US Bank shall not exceed such US Bank's Revolving Credit
Commitment minus such US Bank's US Ratable Share or, if applicable, such US
Bank's US Funded Percentage of the Dollar Equivalent Amount of US Letters of
Credit Outstanding, (ii) the US Revolving Facility Usage shall not exceed the US
Revolving Credit Commitments, (iii) the Consolidated Facility Usage shall not
exceed the US Revolving Credit Commitments, (iv) for any US Bank which is also a
Canadian Bank, the sum of such US Bank's US Revolving Facility Usage and
Canadian Revolving Facility Usage shall not exceed such Bank's US Revolving
Credit Commitment, and (v) no US Revolving Credit Loan to which the Base Rate
Option applies shall be made in a US Optional Currency.  Within such limits of
time and amount and subject to the other provisions of this Agreement, the US
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.1.  If not
sooner paid, the entire principal balance of all outstanding US Revolving Credit
Loans shall be immediately due and payable on the Expiration Date, without
notice, presentment or demand of any kind.

 
- 40 -

--------------------------------------------------------------------------------

 

 
2.1.2.
Canadian Revolving Credit Loan Sub-Facility.



Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Canadian Bank severally agrees to make
Canadian Revolving Credit Loans in either Canadian Dollars or in the Canadian
Optional Currency to the Canadian Borrower at any time or from time to time on
or after the date hereof to the Expiration Date, provided that after giving
effect to such Canadian Revolving Credit Loan (i) the aggregate Dollar
Equivalent Amount of Canadian Revolving Credit Loans from such Canadian Bank
shall not exceed such Canadian Bank's Canadian Revolving Credit Commitment minus
such Canadian Bank's Canadian Ratable Share of the Dollar Equivalent Amount of
Canadian Letters of Credit Outstanding, (ii) the Canadian Revolving Facility
Usage shall not exceed the Canadian Revolving Credit Commitments, (iii) the
Consolidated Facility Usage shall not exceed the US Revolving Credit
Commitments, (iv) for any Canadian Bank which is also a US Bank, the sum of such
Canadian Bank's Canadian Revolving Facility Usage and US Revolving Facility
Usage shall not exceed such Bank's Commitment, and (v) all Canadian Optional
Currency Loans shall be LIBOR Rate Loans.  Within such limits of time and amount
and subject to the other provisions of this Agreement, the Canadian Borrower may
borrow, repay and reborrow pursuant to this Section 2.1.2.  If not sooner paid,
the entire principal balance of all outstanding Canadian Revolving Credit Loans
shall be immediately due and payable on the Expiration Date, without notice,
presentment or demand of any kind.



 
 
2.1.3.
US Swing Loans.



Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC Bank may, at its option, cancelable at any time
for any reason whatsoever, make swing loans (the "US Swing Loans") in Dollars to
the US Borrowers at any time or from time to time after the date hereof to, but
not including, the Expiration Date, in an aggregate principal amount up to but
not in excess of Thirty Million and 00/100 Dollars ($30,000,000.00) (the "US
Swing Loan Commitment"), provided that after giving effect to any such US Swing
Loan, (i) the US Revolving Facility Usage shall not exceed the US Revolving
Credit Commitments, and (ii) the Consolidated Facility Usage shall not exceed
the US Revolving Credit Commitments.  Within such limits of time and amount and
subject to the other provisions of this Agreement, the US Borrowers may borrow,
repay and reborrow pursuant to this Section 2.1.3.

 
- 41 -

--------------------------------------------------------------------------------

 

 
2.1.4.
Canadian Swing Loans.



Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC Canada may, at its option, cancelable at any time
for any reason whatsoever, make swing loans (the "Canadian Swing Loans") in
Canadian Dollars to the Canadian Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of the Dollar Equivalent Amount of Ten
Million and 00/100 Dollars ($10,000,000.00) (the "Canadian Swing Loan
Commitment"), provided that after giving effect to any such Canadian Swing Loan,
(i) the Canadian Revolving Facility Usage shall not exceed the Canadian
Revolving Credit Commitments, and (ii) the Consolidated Facility Usage shall not
exceed the US Revolving Credit Commitments.  Within such limits of time and
amount and subject to the other provisions of this Agreement, the Canadian
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.4.



 
 
2.2
Nature of Banks' Obligations with Respect to Revolving Credit Loans.

 



 
2.2.1.
US Revolving Credit Loans.



Each US Bank shall be obligated to participate in each request for US Revolving
Credit Loans pursuant to Section 2.4.1 [US Loan Requests] in accordance with its
US Ratable Share or, if applicable, such US Bank's US Funded Percentage.  The
aggregate Dollar Equivalent Amount of each US Bank's US Revolving Credit Loans
outstanding hereunder to the US Borrowers at any time shall never exceed its US
Revolving Credit Commitment minus its US Ratable Share of the outstanding US
Swing Loans and the Dollar Equivalent Amount of the US Letters of Credit
Outstanding.  The obligations of each US Bank hereunder are several.  The
failure of any US Bank to perform its obligations hereunder shall not affect the
US Obligations of any US Borrower to any other party nor shall any other party
be liable for the failure of such US Bank to perform its obligations
hereunder.  The US Banks shall have no obligation to make US Revolving Credit
Loans hereunder on or after the Expiration Date.
 



 
2.2.2.
Canadian Revolving Credit Loans.



Each Canadian Bank shall be obligated to participate in each request for
Canadian Revolving Credit Loans pursuant to Section 2.4.2 [Canadian Loan
Requests] in accordance with its Canadian Ratable Share.  The aggregate Dollar
Equivalent Amount of each Canadian Bank's Canadian Revolving Credit Loans
outstanding hereunder to the Canadian Borrower at any time shall never exceed
its Canadian Revolving Credit Commitment minus its Canadian Ratable Share of the
Dollar Equivalent Amount of the outstanding Canadian Swing Loans and its
Canadian Ratable Share of the Dollar Equivalent Amount of the Canadian Letters
of Credit Outstanding.  The obligations of each Canadian Bank hereunder are
several.  The failure of any Canadian Bank to perform its obligations hereunder
shall not affect the Canadian Obligations of the Canadian Borrower to any other
party nor shall any other party be liable for the failure of such Canadian Bank
to perform its obligations hereunder.  The Canadian Banks shall have no
obligation to make Canadian Revolving Credit Loans hereunder on or after the
Expiration Date.

 
- 42 -

--------------------------------------------------------------------------------

 

 
2.3
Facility Fees.



Accruing from the date hereof until the Expiration Date, the US Borrowers agree
to pay to the Administrative Agent in Dollars for the account of each US Bank,
in consideration for such US Bank's US Revolving Credit Commitment a
nonrefundable facility fee (the "Facility Fee"), payable quarterly in arrears
and due on the first (1st) day of each September, December, March and June after
the Closing Date and on the Expiration Date or acceleration of the Notes in an
amount equal to the product of (i) a fraction, the numerator of which is the
number of days elapsed since the date the immediately preceding payment of the
Facility Fee was due, and the denominator of which is three hundred sixty-five
(365) days or three hundred sixty-six (366) days, as the case may be, (ii) the
Applicable Facility Fee Percentage and (iii) the amount of such US Bank's US
Revolving Credit Commitment, as the same may be constituted from time to time;
provided, however, that (A) for purposes of calculating the Facility Fee payment
due on September 1, 2011, clause (i) of the foregoing formula shall be a
fraction, the numerator of which is the number of days elapsed from the Closing
Date to September 1, 2011, and the denominator of which is three hundred
sixty-five (365) days and (B) any Facility Fee accrued with respect to the US
Revolving Credit Commitment of a Defaulting Bank during the period prior to the
time such US Bank became a Defaulting Bank and unpaid at such time shall not be
payable by the US Borrowers so long as such US Bank shall be a Defaulting Bank
except to the extent that such Facility Fee shall otherwise have been due and
payable by the US Borrowers prior to such time; and provided further that no
Facility Fee shall accrue with respect to the US Revolving Commitment of a
Defaulting Bank so long as such US Bank shall be a Defaulting Bank.
 



 
2.4
US Loan Requests; Canadian Loan Requests; US Swing Loan Requests; Canadian Swing
Loan Requests.

 



 
2.4.1.
US Loan Requests.



Except as otherwise provided herein, the US Borrowing Agent may from time to
time prior to the Expiration Date request the US Banks to make US Revolving
Credit Loans, or renew or convert the Interest Rate Option applicable to
existing US Revolving Credit Loans pursuant to Section 3.2 [Interest Periods],
by delivering to the Administrative Agent, (i) not later than 12:00 noon three
(3) Business Days prior to the proposed Borrowing Date with respect to the
making of Dollar Loans to which the LIBOR Rate Option applies or the conversion
to or the renewal of the LIBOR Rate Option for any such Loans; (ii) not later
than 10:00 a.m. four (4) Business Days prior to the proposed Borrowing Date with
respect to the making of any US Optional Currency Loan or the conversion to or
the renewal of the LIBOR Rate Option for any US Optional Currency Loan; and
(iii) not later than 12:00 noon on the proposed Borrowing Date with respect to
the making of a US Revolving Credit Loan to which the Base Rate Option applies
or the last day of the preceding LIBOR Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed US Loan
Request therefor substantially in the form of Exhibit 2.4.1 or a request by
telephone immediately confirmed in the form of such exhibit (each, a "US Loan
Request"), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Provided further that the
aggregate Dollar Equivalent Amount of the sum of such US Optional Currency Loans
and the US Letters of Credit Outstanding which are denominated in US Optional
Currencies, after giving effect to such US Loan Request, shall not exceed Two
Hundred Million and 00/100 Dollars ($200,000,000.00).  Each US Loan Request
shall be irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans (expressed in the currency in which such
Loans shall be funded) comprising each Borrowing Tranche which, with respect to
Dollar Loans shall be in integral multiples of One Million and 00/100 Dollars
($1,000,000.00) and not less than Five Million and 00/100 Dollars
($5,000,000.00), with respect to US Optional Currency Loans denominated in
Canadian Dollars shall be in integral multiples of One Million and 00/100
Canadian Dollars (CDN$1,000,000.00) and not less than Five Million and 00/100
Canadian Dollars (CDN$5,000,000.00) and with respect to US Optional Currency
Loans denominated in an Optional Currency other than Canadian Dollars shall be
in amounts as agreed to by the Administrative Agent and the US Borrowers, for
each Borrowing Tranche to which the LIBOR Rate Option applies and integral
multiples of One Million and 00/100 Dollars ($1,000,000.00) and not less than
the lesser of Five Million and 00/100 Dollars ($5,000,000.00) or the maximum
amount available for Borrowing Tranches to which the Base Rate Option applies;
(iii) whether the LIBOR Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche; (iv) in the case of
a Borrowing Tranche to which the LIBOR Rate Option applies, an appropriate LIBOR
Interest Period for the Loans comprising such Borrowing Tranche and (v) the
currency in which such US Revolving Credit Loans shall be funded if the US
Borrowing Agent is electing the LIBOR Rate Option.

 
- 43 -

--------------------------------------------------------------------------------

 

 
2.4.2.
Canadian Loan Requests.



Except as otherwise provided herein, the Canadian Borrower may from time to time
prior to the Expiration Date request the Canadian Banks to make Canadian
Revolving Credit Loans, or renew or convert the Interest Rate Option applicable
to existing Canadian Revolving Credit Loans pursuant to Section 3.2 [Interest
Periods], by delivering to the Canadian Agent, (i) not later than 11:00 a.m.
three (3) Business Days prior to the proposed Borrowing Date with respect to the
making of Canadian Dollar Loans to which the CDOR Rate Option applies or the
conversion to or the renewal of the CDOR Rate Option for any such Loans; (ii)
not later than 11:00 a.m. four (4) Business Days prior to the proposed Borrowing
Date with respect to the making of any Canadian Optional Currency Loan or the
renewal of the LIBOR Rate Option for any Canadian Optional Currency Loan; and
(iii) not later than 11:00 a.m. on the proposed Borrowing Date with respect to
the making of a Canadian Revolving Credit Loan to which the Canadian Prime Rate
Option applies or the last day of the preceding CDOR Interest Period with
respect to the conversion to the Canadian Prime Rate Option for any Canadian
Loan, of a duly completed Canadian Loan Request therefor substantially in the
form of Exhibit 2.4.2 or a request by telephone immediately confirmed in the
form of such exhibit (each, a "Canadian Loan Request"), it being understood that
the Canadian Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Canadian Loan Request shall be irrevocable and shall specify
(i) the proposed Borrowing Date; (ii) the aggregate amount of the proposed
Canadian Loans (expressed in the currency in which such Loans shall be funded)
comprising each Borrowing Tranche, which shall be in integral multiples of One
Million and 00/100 Canadian Dollars (CDN$1,000,000.00) and not less than Five
Million and 00/100 Canadian Dollars (CDN$5,000,000.00) for each Borrowing
Tranche to which the CDOR Rate Option applies, integral multiples of One Million
and 00/100 Dollars ($1,000,000.00) and not less than Five Million and 00/100
Dollars ($5,000,000.00) for each Borrowing Tranche to which the LIBOR Rate
Option applies and integral multiples of One Million and 00/100 Canadian Dollars
(CDN$1,000,000.00) and not less than the lesser of Five Million and 00/100
Canadian Dollars (CDN$5,000,000.00) or the maximum amount available for
Borrowing Tranches to which the Canadian Prime Rate Option applies; (iii)
whether the CDOR Rate Option, Canadian Prime Rate Option or, solely with respect
to a Canadian Optional Currency Loan, the LIBOR Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche; and (iv) in the case
of a Borrowing Tranche to which the CDOR Rate Option applies, an appropriate
CDOR Interest Period for the Loans comprising such Borrowing Tranche.

 
- 44 -

--------------------------------------------------------------------------------

 

 
2.4.3.
US Swing Loan Requests.



Except as otherwise provided herein, the US Borrowing Agent may from time to
time prior to the Expiration Date request PNC Bank to make US Swing Loans by
delivery to PNC Bank not later than 2:00 p.m. on the proposed Borrowing Date of
a duly completed request therefor substantially in the form of Exhibit 2.4.3
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or electronic transmission, i.e., "e-mail" (each, a "US Swing Loan
Request"), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Each US Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such US Swing Loan, which shall be in integral multiples of
One Hundred Thousand and 00/100 Dollars ($100,000.00) and not less than One
Hundred Thousand and 00/100 Dollars ($100,000.00).
 



 
2.4.4.
Canadian Swing Loan Requests.



Except as otherwise provided herein, the Canadian Borrower may from time to time
prior to the Expiration Date request PNC Canada to make Canadian Swing Loans by
delivery to PNC Canada not later than 11:00 a.m. on the proposed Borrowing Date
of a duly completed request therefor substantially in the form of Exhibit 2.4.4
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or e-mail (each, a "Canadian Swing Loan Request"), it being understood
that the Canadian Agent may rely on the authority of any individual making such
a telephonic request without the necessity of receipt of such written
confirmation.  Each Canadian Swing Loan Request shall be irrevocable and shall
specify the proposed Borrowing Date and the principal amount of such Canadian
Swing Loan, which shall be in integral multiples of One Hundred Thousand and
00/100 Canadian Dollars (CDN$100,000.00) and not less than One Hundred Thousand
and 00/100 Canadian Dollars (CDN$100,000.00).

 
- 45 -

--------------------------------------------------------------------------------

 

 
2.5
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent and Canadian Agent; US Revolving Credit Notes, Canadian
Revolving Credit Notes; US Swing Notes and Canadian Swing Notes.

 



 
2.5.1.
Making US Revolving Credit Loans.



The Administrative Agent shall, promptly after receipt by it of a US Loan
Request pursuant to Section 2.4.1 [US Loan Requests], notify the US Banks of its
receipt of such US Loan Request specifying:  (i) the proposed Borrowing Date and
the time and method of disbursement of the US Revolving Credit Loans requested
thereby; (ii) the amount and type of each such US Revolving Credit Loan and the
applicable LIBOR Interest Period (if any); and (iii) the apportionment among the
US Banks of such US Revolving Credit Loans as determined by the Administrative
Agent in accordance with Section 2.2 [Nature of Banks' Obligations].  Each US
Bank shall remit the principal amount of each US Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the US Banks have made funds available
to it for such purpose and subject to Section 6.2 [Each Additional Loan], fund
such US Revolving Credit Loans to the US Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
applicable Borrowing Date, provided that if any US Bank fails to remit such
funds to the Administrative Agent in a timely manner, the Administrative Agent
may elect in its sole discretion to fund with its own funds the US Revolving
Credit Loans of such US Bank on such Borrowing Date, and such US Bank shall be
subject to the repayment obligation in Section 2.5.6 [Presumptions by the
Administrative Agent and the Canadian Agent].
 



 
2.5.2.
Making Canadian Revolving Credit Loans.



The Canadian Agent shall, promptly after receipt by it of a Canadian Loan
Request pursuant to Section 2.4.2 [Canadian Loan Requests], notify the Canadian
Banks of its receipt of such Canadian Loan Request specifying:  (i) the proposed
Borrowing Date and the time and method of disbursement of the Canadian Revolving
Credit Loans requested thereby; (ii) the amount and type of each such Canadian
Revolving Credit Loan and the applicable CDOR Interest Period (if any); and
(iii) the apportionment among the Canadian Banks of such Canadian Revolving
Credit Loans as determined by the Canadian Agent in accordance with Section 2.2
[Nature of Banks' Obligations].  Each Canadian Bank shall remit the principal
amount of each Canadian Revolving Credit Loan to the Canadian Agent such that
the Canadian Agent is able to, and the Canadian Agent shall, to the extent the
Canadian Banks have made funds available to it for such purpose and subject to
Section 6.2 [Each Additional Loan], fund such Canadian Revolving Credit Loans to
the Canadian Borrower in Canadian Dollars or Dollars, as applicable, and
immediately available funds at the Canadian Principal Office on the applicable
Borrowing Date, provided that if any Canadian Bank fails to remit such funds to
the Canadian Agent in a timely manner, the Canadian Agent may elect in its sole
discretion to fund with its own funds the Canadian Revolving Credit Loans of
such Canadian Bank on such Borrowing Date, and such Canadian Bank shall be
subject to the repayment obligation in Section 2.5.5 [Presumptions by the
Administrative Agent and the Canadian Agent].

 
- 46 -

--------------------------------------------------------------------------------

 

 
2.5.3.
Making US Swing Loans.



If PNC Bank elects to make US Swing Loans, PNC Bank shall, after receipt by it
of a US Swing Loan Request pursuant to Section 2.4.3 [US Swing Loan Requests],
fund such US Swing Loan to the US Borrowers in U.S. Dollars and immediately
available funds at the Principal Office prior to 2:00 p.m. on the Borrowing
Date.



 
 
2.5.4.
US Swing Loans Under Cash Management Agreements.



In addition to making US Swing Loans pursuant to the foregoing provisions of
Section 2.5.3 [Making US Swing Loans], without the requirement for a specific
request from the US Borrowing Agent pursuant to Section 2.4.3 [US Swing Loan
Requests], PNC Bank as the US Swing Loan Lender may make US Swing Loans to the
US Borrowers in accordance with the provisions of the agreements between the US
Borrowers and such US Swing Loan Lender relating to the US Borrowers' deposit,
sweep and other accounts at such US Swing Loan Lender and related arrangements
and agreements regarding the management and investment of the US Borrowers' cash
assets as in effect from time to time (the "Cash Management Agreements") to the
extent of the daily aggregate net negative balance in the US Borrowers' accounts
which are subject to the provisions of the Cash Management Agreements.  US Swing
Loans made pursuant to this Section 2.5.4 in accordance with the provisions of
the Cash Management Agreements shall (i) be subject to the limitations as to
aggregate amount set forth in Section 2.1.1 [US Revolving Credit Loans], (ii)
not be subject to the limitations as to individual amount set forth in Section
2.4.3 [US Swing Loan Requests], (iii) be payable by the US Borrowers, both as to
principal and interest, at the rates and times set forth in the Cash Management
Agreements (but in no event later than the Expiration Date), (iv) not be made at
any time after such US Swing Loan Lender has received written notice of the
occurrence of an Event of Default and so long as such shall continue to exist,
or, unless consented to by the Required Banks, a Potential Default and so long
as such shall continue to exist, (v) if not repaid by the US Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each US Bank's obligation pursuant to Section 2.6 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.  The US
Borrowers acknowledge and agree that each US Borrower materially benefits from
the arrangements made pursuant to this Section 2.5.4 and the Cash Management
Agreements, and each US Borrower shall be jointly and severally liable for all
Obligations, including without limitation, those arising from the operation of
this Section 2.5.4.
 



 
2.5.5.
Making Canadian Swing Loans.



If PNC Canada elects to make Canadian Swing Loans, PNC Canada shall, after
receipt by it of a Canadian Swing Loan Request pursuant to Section 2.4.4
[Canadian Swing Loan Requests], fund such Canadian Swing Loan to the Canadian
Borrower in Canadian Dollars and immediately available funds at the Canadian
Principal Office on the Borrowing Date.

 
- 47 -

--------------------------------------------------------------------------------

 

 
2.5.6.
Presumptions by the Administrative Agent and the Canadian Agent.



2.5.6.1               US Revolving Credit Loans.


Unless the Administrative Agent shall have received notice from a US Bank prior
to the proposed date of any US Revolving Credit Loan that such US Bank will not
make available to the Administrative Agent such US Bank's share of such US
Revolving Credit Loan, the Administrative Agent may assume that such US Bank has
made such share available on such date in accordance with Section 2.5.1 [Making
US Revolving Credit Loans] and may, in reliance upon such assumption, make
available to the US Borrowers a corresponding amount.  In such event, if a US
Bank has not in fact made its share of the applicable US Revolving Credit Loan
available to the Administrative Agent, then the applicable US Bank and the US
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the US Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such US Bank, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the US Borrowers, the interest rate applicable to US Revolving Credit Loans
under the Base Rate Option.  If such US Bank pays its share of the applicable US
Revolving Credit Loan to the Administrative Agent, then the amount so paid shall
constitute such US Bank's US Revolving Credit Loan.  Any payment by the US
Borrowers shall be without prejudice to any claim the US Borrowers may have
against a US Bank that shall have failed to make such payment to the
Administrative Agent.


2.5.6.2               Canadian Revolving Credit Loans.


Unless the Canadian Agent shall have received notice from a Canadian Bank prior
to 11:00 a.m. on the proposed date of any Canadian Revolving Credit Loan that
such Canadian Bank will not make available to the Canadian Agent such Canadian
Bank's share of such Canadian Revolving Credit Loan, the Canadian Agent may
assume that such Canadian Bank has made such share available on such date in
accordance with Section 2.5.2 [Making Canadian Revolving Credit Loans] and may,
in reliance upon such assumption, make available to the Canadian Borrower a
corresponding amount.  In such event, if a Canadian Bank has not in fact made
its share of the applicable Canadian Revolving Credit Loan available to the
Canadian Agent, then the applicable Canadian Bank and the Canadian Borrower
severally agrees to pay to the Canadian Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Canadian Borrower to but excluding the
date of payment to the Canadian Agent, at (i) in the case of a payment to be
made by such Canadian Bank, the greater of the Canadian Prime Rate and a rate
determined by the Canadian Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Canadian Borrower, the interest rate applicable to Canadian Revolving Credit
Loans under the Canadian Prime Rate Option.  If such Canadian Bank pays its
share of the applicable Canadian Revolving Credit Loan to the Canadian Agent,
then the amount so paid shall constitute such Canadian Bank's Canadian Revolving
Credit Loan.  Any payment by the Canadian Borrower shall be without prejudice to
any claim the Canadian Borrower may have against a Canadian Bank that shall have
failed to make such payment to the Canadian Agent.

 
- 48 -

--------------------------------------------------------------------------------

 

 
2.5.7.
US Revolving Credit Notes.



The obligation of the US Borrowers to repay the aggregate unpaid principal
amount of the US Revolving Credit Loans made to it by each US Bank, together
with interest thereon, shall be evidenced by a US Revolving Credit Note dated
the Closing Date payable to the order of such US Bank in a face amount equal to
the US Revolving Credit Commitment of such US Bank. The US Borrowers shall repay
the US Revolving Credit Loans together with all outstanding interest thereon on
the Expiration Date.
 



 
2.5.8.
Canadian Revolving Credit Notes.



The obligation of the Canadian Borrower to repay the aggregate unpaid principal
amount of the Canadian Revolving Credit Loans made to it by each Canadian Bank,
together with interest thereon, shall be evidenced by a Canadian Revolving
Credit Note dated the Closing Date payable to the order of such Canadian Bank in
a face amount equal to the Canadian Revolving Credit Commitment of such Canadian
Bank. The Canadian Borrower shall repay the Canadian Revolving Credit Loans
together with all outstanding interest thereon on the Expiration Date.
 



 
2.5.9.
US Swing Note.



The obligation of the US Borrowers to repay the aggregate unpaid principal
amount of the US Swing Loans made to it by PNC Bank, together with interest
thereon, shall be evidenced by a US Swing Note dated the Closing Date payable to
the order of PNC Bank in a face amount equal to the US Swing Loan Commitment.
The US Borrowers shall repay the US Swing Loans together with all outstanding
interest thereon on the Expiration Date.
 



 
2.5.10.
Canadian Swing Note.



The obligation of the Canadian Borrower to repay the aggregate unpaid principal
amount of the Canadian Swing Loans made to it by PNC Canada, together with
interest thereon, shall be evidenced by a Canadian Swing Note dated the Closing
Date payable to the order of PNC Canada in a face amount equal to the Canadian
Swing Loan Commitment. The Canadian Borrower shall repay the Canadian Swing
Loans together with all outstanding interest thereon on the Expiration Date.
 



 
2.6
Borrowings to Repay Swing Loans.






 
2.6.1.
US Swing Loans.



PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the applicable US Swing Loan, and each US Bank shall make a
US Revolving Credit Loan in an amount equal to such US Bank's US Ratable Share
or, if applicable, such US Bank's US Funded Percentage of the aggregate
principal amount of the outstanding US Swing Loans, plus, if PNC Bank so
requests, accrued interest thereon, provided that no US Bank shall be obligated
in any event to make US Revolving Credit Loans in excess of its US Revolving
Credit Commitment less its US Ratable Share of the Dollar Equivalent Amount of
US Letters of Credit Outstanding.  US Revolving Credit Loans made pursuant to
the preceding sentence shall bear interest at the Base Rate Option and shall be
deemed to have been properly requested in accordance with Section 2.4.1 [US Loan
Requests] without regard to any of the requirements of that provision.  PNC Bank
shall provide notice to the US Banks (which may be telephonic, written, or
facsimile notice) that such US Revolving Credit Loans are to be made under this
Section 2.6.1 and of the apportionment among the US Banks, and the US Banks
shall be unconditionally obligated to fund such US Revolving Credit Loans
(whether or not the conditions specified in Section 2.4.1 [US Loan Requests] are
then satisfied) by the time PNC Bank so requests, which shall not be earlier
than 2:00 p.m. on the next Business Day after the date the US Banks receive such
notice from PNC Bank.

 
- 49 -

--------------------------------------------------------------------------------

 

 
2.6.2.
Canadian Swing Loans.



PNC Canada may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the applicable Canadian Swing Loan, and each
Canadian Bank shall make a Canadian Revolving Credit Loan in an amount equal to
such Canadian Bank's Canadian Ratable Share of the aggregate principal amount of
such outstanding Canadian Swing Loans, plus, if PNC Canada so requests, accrued
interest thereon, provided that no Canadian Bank shall be obligated in any event
to make Canadian Revolving Credit Loans in excess of its Canadian Revolving
Credit Commitment less its Canadian Ratable Share of the Dollar Equivalent
Amount of Canadian Letters of Credit Outstanding.  Canadian Revolving Credit
Loans made pursuant to the preceding sentence shall bear interest at the
Canadian Prime Rate Option and shall be deemed to have been properly requested
in accordance with Section 2.4.2 [Canadian Loan Requests] without regard to any
of the requirements of that provision.  PNC Canada shall provide notice to the
Canadian Banks (which may be telephonic, written, or facsimile notice) that such
Canadian Revolving Credit Loans are to be made under this Section 2.6.2 and of
the apportionment among the Canadian Banks, and the Canadian Banks shall be
unconditionally obligated to fund such Canadian Revolving Credit Loans (whether
or not the conditions specified in Section 2.4.2 [Canadian Loan Requests] are
then satisfied) by the time PNC Canada so requests, which shall not be earlier
than 2:00 p.m. on the next Business Day after the date the Canadian Banks
receive such notice from PNC Canada.
 



 
2.7
Use of Proceeds.



The credit facility shall be used (i) to repay certain existing Indebtedness of
the Borrowers including amounts due under the Prior Loan Documents, (ii) to
provide working capital to the Borrowers, and (iii) for general corporate
purposes of the Borrowers, including transaction costs and expenses, letters of
credit, capital expenditures of the Loan Parties], purchases of the Parent's
common shares and Permitted Acquisitions.

 
- 50 -

--------------------------------------------------------------------------------

 

 
2.8
US Letter of Credit Subfacility.

 



 
2.8.1.
Issuance of US Letters of Credit.



The US Borrowing Agent may request the issuance of (or modification of any
issued) letters of credit (each, a "US Letter of Credit") on behalf of itself or
another US Loan Party by delivering or having such other US Loan Party deliver
to the applicable US Issuing Bank with a copy to the Administrative Agent a
completed application and agreement for letters of credit and such other
certificates, documents, agreements including reimbursement agreements and other
papers and documentation in such form as the applicable US Issuing Bank may
specify from time to time by no later than 10:00 a.m. at least five (5) Business
Days, or such shorter period as may be agreed to by the applicable US Issuing
Bank, in advance of the proposed date of issuance.  Each US Letter of Credit
shall be a US Standby Letter of Credit or a US Commercial Letter of Credit and
may be denominated in either Dollars or a US Optional Currency.  Promptly after
receipt of any US Letter of Credit application, the US Issuing Bank shall
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such US Letter of Credit application
and if not, such US Issuing Bank will provide Administrative Agent with a copy
thereof.  Unless the US Issuing Bank has received notice from any US Bank,
Administrative Agent or the US Borrowing Agent, at least one (1) day prior to
the requested date of issuance, amendment or extension of the applicable US
Letter of Credit, that one or more applicable conditions in Section 6
[Conditions of Lending and Issuance of Letters of Credit] is not satisfied,
then, subject to the terms and conditions hereof and in reliance on the
agreements of the other US Banks set forth in this Section 2.8 [US Letter of
Credit Subfacility], the applicable US Issuing Bank or any of the applicable US
Issuing Bank's Affiliates will issue a US Letter of Credit provided that each US
Letter of Credit shall (A) provide for the payment of sight drafts, other
written demands for payment or acceptances of time drafts when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein, (B) have a maximum maturity of twelve (12)
months from the date of issuance, provided that in no event shall any US Letter
of Credit expire later than five (5) Business Days prior to the Expiration Date,
and (C) with respect to each US Letter of Credit that is a US Commercial Letter
of Credit, provide that all time drafts drawn thereunder have a maximum maturity
date that is not later than five (5) Business Days prior to the Expiration Date
and providing that in no event shall (i) the Dollar Equivalent Amount of US
Letters of Credit Outstanding exceed, at any one time, One Hundred Fifty Million
and 00/100 Dollars ($150,000,000.00), (ii) the Dollar Equivalent Amount of
Consolidated Letters of Credit Outstanding exceed, at any one time, One Hundred
Fifty Million and 00/100 Dollars ($150,000,000.00), (iii) the US Revolving
Facility Usage exceed, at any one time, the US Revolving Credit Commitments,
(iv) the Consolidated Facility Usage exceed, at any one time, the US Revolving
Credit Commitments, or (v) the aggregate Dollar Equivalent Amount of the sum of
all US Optional Currency Loans outstanding and the US Letters of Credit
Outstanding which are denominated in US Optional Currencies exceed Two Hundred
Million and 00/100 Dollars ($200,000,000.00).  Each of the Rollover Letters of
Credit which is a US Standby Letter of Credit shall be deemed to have been
issued hereunder on the Closing Date by the Administrative Agent.  Each of the
Rollover Letters of Credit shall be deemed to be a US Letter of Credit for all
purposes of this Agreement.  Each of the Rollover Letters of Credit which is a
US Commercial Letter of Credit shall be deemed to have been issued hereunder on
the Closing Date by the issuing bank identified on Schedule 1.1(R) as the US
Issuing Bank.  In the event of any conflict between the terms of this Agreement
and the terms of the US Issuing Bank's application and agreement for US Letters
of Credit, the terms of this Agreement shall control (provided that the terms of
the US Issuing Bank's application and agreement for Letters of Credit which are
in addition to those contained herein and which do not expressly conflict with
the terms contained herein shall not be deemed to be in conflict with this
Agreement).

 
- 51 -

--------------------------------------------------------------------------------

 

 
2.8.2.
US Letter of Credit Fees.



The US Borrowers shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the US Banks a fee with respect to US Commercial Letters of
Credit (the "US Commercial Letter of Credit Fee") equal to the Applicable
Commercial Letter of Credit Fee Percentage (computed on the basis of a year of
three hundred sixty (360) days and actual days elapsed), and (ii) to the
Administrative Agent for the ratable account of the US Banks a fee with respect
to US Standby Letters of Credit (the "US Standby Letter of Credit Fee") equal to
the Applicable Standby Letter of Credit Fee Percentage (computed on the basis of
a year of three hundred sixty (360) days and actual days elapsed), which fees
shall be computed on the daily average Dollar Equivalent Amount of the
respective US Letters of Credit Outstanding and shall be payable quarterly in
arrears (each such quarterly payment shall be equal to the product of (i) a
fraction, the numerator of which is the number of days elapsed since the date
the immediately preceding payment of the applicable US Letter of Credit Fee was
due, and the denominator of which is three hundred sixty (360) days and (ii) the
Applicable Commercial Letter of Credit Fee Percentage or the Applicable Standby
Letter of Credit Fee Percentage, as the case may be, for the daily average
Dollar Equivalent Amount of the US Commercial Letters of Credit Outstanding or
the US Standby Letters of Credit Outstanding, as the case may be) commencing
with the first day of each September, December, March and June following the
issuance of each US Letter of Credit and on the Expiration Date.  For purposes
of calculating the applicable US Letter of Credit Fee payments due on September
1, 2011, clause (i) of the foregoing formula shall be a fraction, the numerator
of which is the number of days elapsed from the Closing Date to September 1,
2011, and the denominator of which is three hundred sixty (360) days. The US
Borrowers shall also pay to the US Issuing Bank in Dollars for its sole account
(i) a fronting fee as determined by the US Issuing Bank and the US Borrowers,
and (ii) the US Issuing Bank's then in effect customary fees and administrative
expenses payable with respect to the US Letters of Credit as the US Issuing Bank
may generally charge or incur from time to time in connection with the issuance,
maintenance, modification (if any), assignment or transfer (if any), handling,
and administration of US Letters of Credit.
 



 
2.8.3.
Disbursements, Reimbursement.



2.8.3.1               Immediately upon the issuance of each US Letter of Credit,
each US Bank shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the US Issuing Bank a participation in such US Letter
of Credit and each drawing thereunder in an amount equal to such US Bank's US
Ratable Share of the maximum amount available to be drawn under such US Letter
of Credit and the amount of such drawing, respectively.


2.8.3.2               In the event of any request for a drawing under a US
Letter of Credit by the beneficiary or transferee thereof, the US Issuing Bank
will promptly notify the US Borrowing Agent and the Administrative Agent
thereof.  Provided that it shall have received such notice by 10:00 a.m. (any
notice received after 10:00 a.m. on a particular day shall be deemed to have
been received by 10:00 a.m. on the next Business Day), on the applicable US
Drawing Date, the US Borrowers shall reimburse (such obligation to reimburse the
US Issuing Bank shall sometimes be referred to as a "US Reimbursement
Obligation") the US Issuing Bank in Dollars by making payment to the
Administrative Agent prior to 12:00 noon time on each date that an amount is
paid by the US Issuing Bank under any US Letter of Credit (each such date, a "US
Drawing Date") in an amount equal to the Dollar Equivalent Amount so paid by the
US Issuing Bank.  In the event the US Borrowers fail to pay the Administrative
Agent the full Dollar Equivalent Amount of any drawing under any US Letter of
Credit by 12:00 noon on the US Drawing Date, the Administrative Agent will
promptly notify each US Bank thereof, and the US Borrowers shall be deemed to
have requested that US Revolving Credit Loans be made by the US Banks in Dollars
in an amount equal to the Dollar Equivalent Amount so paid by the US Issuing
Bank under the Base Rate Option to be disbursed on the US Drawing Date under
such Letter of Credit, subject to the amount of the unutilized portion of the US
Revolving Credit Commitment and subject to the conditions set forth in Section
6.2 [Each Additional Loan] other than any notice requirements.  Any notice given
by the Administrative Agent pursuant to this Section 2.8.3.2 may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 
- 52 -

--------------------------------------------------------------------------------

 

2.8.3.3               Each US Bank shall upon any notice sent to it by the
Administrative Agent pursuant to Section 2.8.3.2 [Disbursements, Reimbursement]
pay to the Administrative Agent an amount in Dollars in immediately available
funds equal to its US Ratable Share of the Dollar Equivalent Amount of the
drawing, whereupon the participating US Banks shall (subject to Section 2.8.3.4
[Disbursements, Reimbursement]) each be deemed to have made a US Revolving
Credit Loan in Dollars under the Base Rate Option to the US Borrowers in that
amount.  If any US Bank so notified fails to make available in Dollars to the
Administrative Agent for the account of the US Issuing Bank the amount of such
US Bank's US Ratable Share of such Dollar Equivalent Amount by no later than
3:00 p.m. on the US Drawing Date, then interest shall accrue on such US Bank's
obligation to make such payment, from the US Drawing Date to the date on which
such US Bank makes such payment (i) at a rate per annum equal to the Federal
Funds Effective Rate during the first three (3) days following the US Drawing
Date and (ii) at a rate per annum equal to the rate applicable to Loans under
the Base Rate Option on and after the fourth (4th) day following the US Drawing
Date.  The US Issuing Bank will promptly give notice of the occurrence of the US
Drawing Date, but failure of the Administrative Agent or the US Issuing Bank to
give any such notice on the US Drawing Date or in sufficient time to enable any
US Bank to effect such payment on such date shall not relieve such US Bank from
its obligations to fund under this Section 2.8.3.3 upon receipt of such notice.


2.8.3.4               With respect to any unreimbursed drawing that is not
converted into US Revolving Credit Loans under the Base Rate Option to the US
Borrowers in whole or in part as contemplated by Section 2.8.3.2 [Disbursements,
Reimbursement] because of the US Borrowers' failure to satisfy the conditions
set forth in Section 6.2 [Each Additional Loan or Letter of Credit] other than
any notice requirements or for any other reason, the US Borrowers shall be
deemed to have incurred from the US Issuing Bank a borrowing (each a "US Letter
of Credit Borrowing") in Dollars in the Dollar Equivalent Amount of the
unreimbursed portion of such drawing.  Such US Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to the US Revolving Credit Loans under the Base
Rate Option.  Each US Bank's payment to the Administrative Agent pursuant to
Section 2.8.3.3 [Disbursements, Reimbursement] shall be deemed to be a payment
in respect of its participation in such US Letter of Credit Borrowing and shall
constitute a "US Participation Advance" from such US Bank in satisfaction of its
participation obligation under this Section 2.8.3.

 
- 53 -

--------------------------------------------------------------------------------

 

 
2.8.4.
Repayment of US Participation Advances.



2.8.4.1               Upon (and only upon) receipt by the Administrative Agent
for its account of immediately available funds from the US Borrowers (i) in
reimbursement of any payment made by the US Issuing Bank under the US Letter of
Credit with respect to which any US Bank has made a US Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Administrative Agent under such a US Letter of Credit, the Administrative
Agent will pay to each US Bank, in the same funds as those received by the
Administrative Agent, the amount of such US Bank's Ratable Share or, if
applicable, such US Bank's US Funded Percentage of such funds, except the
Administrative Agent shall deliver to the US Issuing Bank the amount of the US
Ratable Share or, if applicable, such US Bank's US Funded Percentage of such
funds of any US Bank that did not make a US Participation Advance in respect of
such payment by Administrative Agent.


2.8.4.2               If the Administrative Agent or the US Issuing Bank is
required at any time to return to any US Loan Party, or to a trustee, receiver,
receiver and manager, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by any US Loan Party to the
Administrative Agent pursuant to Section 2.8.4.1 [Repayment of US Participation
Advances] in reimbursement of a payment made under the US Letter of Credit or
interest or fee thereon, each US Bank shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent the amount of its US Ratable
Share or, if applicable, such US Bank's US Funded Percentage of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such US Bank to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.



 
 
2.8.5.
Documentation.



Each US Loan Party agrees to be bound by the terms of the US Issuing Bank's
application and agreement for letters of credit and the US Issuing Bank's
written regulations and customary practices relating to letters of credit,
though such interpretation may be different from such US Loan Party's own.  In
the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct, the US Issuing
Bank shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any US Loan Party's instructions or those
contained in the US Letters of Credit or any modifications, amendments or
supplements thereto.

 
- 54 -

--------------------------------------------------------------------------------

 

 
2.8.6.
Determinations to Honor Drawing Requests.



In determining whether to honor any request for drawing under any US Letter of
Credit by the beneficiary thereof, the US Issuing Bank shall be responsible only
to determine that the documents and certificates required to be delivered under
such US Letter of Credit have been delivered and that they comply on their face
with the requirements of such US Letter of Credit.
 



 
2.8.7.
Nature of US Participation and US Reimbursement Obligations.



Each US Bank's obligation in accordance with this Agreement to make the US
Revolving Credit Loans or US Participation Advances, as contemplated by Section
2.8.3 [Disbursements, Reimbursement], as a result of a drawing under a US Letter
of Credit, and the Obligations of the US Borrowers to reimburse the US Issuing
Bank upon a draw under a US Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
Section 2.7 [Use of Proceeds] under all circumstances, including the following
circumstances:


(i)           any set-off, counterclaim, recoupment, defense or other right
which such US Bank may have against the Administrative Agent, US Issuing Bank or
any of their Affiliates, any US Borrower or any other Person for any reason
whatsoever, or which any US Loan Party may have against the US Issuing Bank, any
US Bank or any of its Affiliates or any other Person for any reason whatsoever;


(ii)           the failure of any US Loan Party or any other Person to comply,
in connection with a US Letter of Credit Borrowing, with the conditions set
forth in Section 2.1.1 [US Revolving Credit Commitments], 2.4.1 [US Loan
Requests], 2.5.1 [Making US Revolving Credit Loans] or 6.2 [Each Additional
Loan] or as otherwise set forth in this Agreement for the making of a US
Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a US Letter of Credit Borrowing and the obligation of
the US Banks to make US Participation Advances under Section 2.8.3
[Disbursements, Reimbursement];


(iii)           any lack of validity or enforceability of any Letter of Credit;


(iv)           any claim of breach of warranty that might be made by any US Loan
Party or any US Bank against any beneficiary of a US Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any US Loan Party or any US Bank may have at any time
against a beneficiary, successor beneficiary any transferee or assignee of any
US Letter of Credit or the proceeds thereof (or any Persons for whom any such
transferee may be acting), the Administrative Agent or its Affiliates, the US
Issuing Bank or its Affiliates or any US Bank or any other Person or, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any US Loan
Party or Subsidiaries of a US Loan Party and the beneficiary for which any US
Letter of Credit was procured);


(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any US Letter of Credit, or any fraud or alleged fraud in
connection with any US Letter of Credit, or the transport of any property or
provisions of services relating to a US Letter of Credit, in each case even if
the US Issuing Bank or any of the US Issuing Bank's Affiliates has been notified
thereof;

 
- 55 -

--------------------------------------------------------------------------------

 

(vi)       payment by the US Issuing Bank or any of its Affiliates under any US
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such US Letter of Credit;


(vii)      the solvency of, or any acts or omissions by, any beneficiary of any
US Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a US Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a US Letter of Credit;


(viii)     any failure by the US Issuing Bank or any of the US Issuing Bank's
Affiliates to issue any US Letter of Credit in the form requested by any US Loan
Party, unless the US Issuing Bank has received written notice from such US Loan
Party of such failure within six (6) Business Days after the US Issuing Bank
shall have furnished such US Loan Party a copy of such US Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;


(ix)       any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any US Loan Party or
Subsidiaries of a US Loan Party;


(x)        any breach of this Agreement or any other Loan Document by any party
thereto;


(xi)       the occurrence or continuance of an Insolvency Proceeding with
respect to any US Loan Party;


(xii)       the fact that an Event of Default or a Potential Default shall have
occurred and be continuing; and


(xiii)     the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated.
 



 
2.8.8.
Indemnity.



In addition to amounts payable as provided in Section 10.3 [Expenses; Indemnity;
Damage Waiver], the US Loan Parties hereby agree to protect, indemnify, pay and
save harmless the US Issuing Bank and any of the US Issuing Bank's Affiliates
that has issued a US Letter of Credit from and against any and all claims,
demands, liabilities, damages, taxes, penalties, interest, judgments, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the US
Issuing Bank or any of the US Issuing Bank's Affiliates may incur or be subject
to as a consequence, direct or indirect, of the issuance of any US Letter of
Credit, other than as a result of (A) the gross negligence or willful misconduct
of the US Issuing Bank or any of the US Issuing Bank's Affiliates as determined
by a final judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the US Issuing Bank or any of the US Issuing Bank's Affiliates of a
proper demand for payment made under any US Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Official Body.

 
- 56 -

--------------------------------------------------------------------------------

 

 
2.8.9.
Liability for Acts and Omissions.



As between any US Loan Party and the US Issuing Bank, or the US Issuing Bank's
Affiliates, such US Loan Party assumes all risks of the acts and omissions of,
or misuse of the US Letters of Credit by, the respective beneficiaries of such
US Letters of Credit.  In furtherance and not in limitation of the foregoing,
the US Issuing Bank shall not be responsible for any of the following including
any losses or damages to any US Loan Party or other Person or property relating
therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such US Letter of Credit, even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the US Issuing Bank or the US Issuing Bank's Affiliates shall
have been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such US Letter
of Credit or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such US Letter of Credit, or any other party
to which such US Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such US Letter of Credit or any other
claim of any US Loan Party against any beneficiary of such US Letter of Credit,
or any such transferee, or any dispute between or among any US Loan Party and
any beneficiary of any US Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, e-mail, cable, facsimile or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such US Letter of Credit
or of the proceeds thereof; (vii) the misapplication by the beneficiary of any
such US Letter of Credit of the proceeds of any drawing under such US Letter of
Credit; or (viii) any consequences arising from causes beyond the control of the
US Issuing Bank or the US Issuing Bank's Affiliates, as applicable, including
any act or omission of any Official Body, and none of the above shall affect or
impair, or prevent the vesting of, any of the US Issuing Banks or the US Issuing
Bank's Affiliates rights or powers hereunder.  Nothing in the preceding sentence
shall relieve the US Issuing Bank from liability for the US Issuing Bank's gross
negligence or willful misconduct in connection with actions or omissions
described in such clauses (i) through (viii) of such sentence.  In no event
shall the US Issuing Bank or the US Issuing Bank's Affiliates be liable to any
US Loan Party for any indirect, consequential, incidental, punitive, exemplary
or special damages or expenses (including without limitation attorneys' fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.


Without limiting the generality of the foregoing, including the US Issuing Bank
not being relieved of liability for gross negligence or willful misconduct, the
US Issuing Bank and each of its Affiliates (i) may rely on any oral or other
communication believed in good faith by the US Issuing Bank or such Affiliate to
have been authorized or given by or on behalf of the applicant US Loan Party for
a US Letter of Credit, (ii) may honor any presentation if the documents
presented appear on their face substantially to comply with the terms and
conditions of the relevant US Letter of Credit; (iii) may honor a previously
dishonored presentation under a US Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the US Issuing Bank or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant US Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the Laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the US Issuing Bank or its Affiliate in any way related to any
order issued at the applicant's request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an "Order")
and honor any drawing in connection with any US Letter of Credit that is the
subject to such Order, notwithstanding that any drafts or other documents
presented in connection with such US Letter of Credit fail to conform in any way
with such US Letter of Credit.

 
- 57 -

--------------------------------------------------------------------------------

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the US Issuing Bank or the US
Issuing Bank's Affiliates under or in connection with the US Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put the US Issuing Bank or the US Issuing
Bank's Affiliates under any resulting liability to any US Borrower or any US
Bank.
 



 
2.9
Canadian Letter of Credit Subfacility.

 



 
2.9.1.
Issuance of Canadian Letters of Credit.



The Canadian Borrower may request the issuance of (or modification of any
issued) letters of credit (each a "Canadian Letter of Credit") on behalf of
itself or another Canadian Loan Party by delivering or having such other
Canadian Loan Party deliver to the applicable Canadian Issuing Bank with a copy
to the Canadian Agent a completed application and agreement for letters of
credit and such other certificates, documents, agreements including
reimbursement agreements and other papers and documentation in such form as the
applicable Canadian Issuing Bank may specify from time to time by no later than
10:00 a.m. at least five (5) Business Days, or such shorter period as may be
agreed to by the applicable Canadian Issuing Bank, in advance of the proposed
date of issuance.  Each Canadian Letter of Credit shall be a Canadian Standby
Letter of Credit or a Canadian Commercial Letter of Credit and may be
denominated in either Canadian Dollars or a Canadian Optional
Currency.  Promptly after receipt of any Canadian Letter of Credit application,
the Canadian Issuing Bank shall confirm with the Canadian Agent (by telephone or
in writing) that the Canadian Agent has received a copy of such Canadian Letter
of Credit application and if not, such Canadian Issuing Bank will provide
Canadian Agent with a copy thereof.  Unless the Canadian Issuing Bank has
received notice from any Canadian Bank, Canadian Agent or the Canadian Borrower,
at least one (1) day prior to the requested date of issuance, amendment or
extension of the applicable Canadian Letter of Credit, that one or more
applicable conditions in Section 6 [Conditions of Lending and Issuance of
Letters of Credit] is not satisfied, then, subject to the terms and conditions
hereof and in reliance on the agreements of the other Canadian Banks set forth
in this Section 2.9 [Canadian Letter of Credit Subfacility], the applicable
Canadian Issuing Bank or any of the applicable Canadian Issuing Bank's
Affiliates will issue a Canadian Letter of Credit provided that each Canadian
Letter of Credit shall (A) provide for the payment of sight drafts, other
written demands for payment or acceptances of time drafts when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein, (B) have a maximum maturity of twelve (12)
months from the date of issuance, provided that in no event shall any Canadian
Letter of Credit expire later than five (5) Business Days prior to the
Expiration Date, and (C) with respect to each Canadian Letter of Credit that is
a Canadian Commercial Letter of Credit, provide that all time drafts drawn
thereunder have a maximum maturity date that is not later than five (5) Business
Days prior to the Expiration Date and providing that in no event shall (i)  the
Dollar Equivalent Amount of Consolidated Letters of Credit Outstanding exceed,
at any one time, One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00),
(ii) the Canadian Revolving Facility Usage exceed, at any one time, the Canadian
Revolving Credit Commitments, or (iii) the Consolidated Facility Usage exceed,
at any one time, the US Revolving Credit Commitments.  In the event of any
conflict between the terms of this Agreement and the terms of the Canadian
Issuing Bank's application and agreement for Canadian Letters of Credit, the
terms of this Agreement shall control (provided that the terms of the Canadian
Issuing Bank's application and agreement for Canadian Letters of Credit which
are in addition to those contained herein and which do not expressly conflict
with the terms contained herein shall not be deemed to be in conflict with this
Agreement).

 
- 58 -

--------------------------------------------------------------------------------

 

 
2.9.2.
Canadian Letter of Credit Fees.



The Canadian Borrower shall pay in Canadian Dollars (i) to the Canadian Agent
for the ratable account of the Canadian Banks a fee with respect to Canadian
Commercial Letters of Credit (the "Canadian Commercial Letter of Credit Fee")
equal to the Applicable Commercial Letter of Credit Fee Percentage (computed on
the basis of a year of three hundred sixty (360) days and actual days elapsed),
and (ii) to the Canadian Agent for the ratable account of the Canadian Banks a
fee with respect to Canadian Standby Letters of Credit (the "Canadian Standby
Letter of Credit Fee") equal to the Applicable Standby Letter of Credit Fee
Percentage (computed on the basis of a year of three hundred sixty (360) days
and actual days elapsed), which fees shall be computed on the daily average
Canadian Dollar Equivalent Amount of the respective Canadian Letters of Credit
Outstanding and shall be payable quarterly in arrears (each such quarterly
payment shall be equal to the product of (i) a fraction, the numerator of which
is the number of days elapsed since the date the immediately preceding payment
of the applicable Canadian Letter of Credit Fee was due, and the denominator of
which is three hundred sixty (360) days and (ii) the Applicable Commercial
Letter of Credit Fee Percentage or the Applicable Standby Letter of Credit Fee
Percentage, as the case may be, for the daily average Canadian Dollar Equivalent
Amount of the Canadian Commercial Letters of Credit Outstanding or the Canadian
Standby Letters of Credit Outstanding, as the case may be) commencing with the
first day of each September, December, March and June following the issuance of
each Canadian Letter of Credit and on the Expiration Date.  For purposes of
calculating the applicable Canadian Letter of Credit Fee payments due on
September 1, 2011, clause (i) of the foregoing formula shall be a fraction, the
numerator of which is the number of days elapsed from the Closing Date to
September 1, 2011, and the denominator of which is three hundred sixty (360)
days. The Canadian Borrower shall also pay to the Canadian Issuing Bank in
Canadian Dollars for its sole account (i) a fronting fee as determined by the
Canadian Issuing Bank and the Canadian Borrower, and (ii) the Canadian Issuing
Bank's then in effect customary fees and administrative expenses payable with
respect to the Canadian Letters of Credit as the Canadian Issuing Bank may
generally charge or incur from time to time in connection with the issuance,
maintenance, modification (if any), assignment or transfer (if any), handling,
and administration of Canadian Letters of Credit.

 
- 59 -

--------------------------------------------------------------------------------

 

 
2.9.3.
Disbursements, Reimbursement.



2.9.3.1               Immediately upon the issuance of each Canadian Letter of
Credit, each Canadian Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Canadian Issuing Bank a
participation in such Canadian Letter of Credit and each drawing thereunder in
an amount equal to such Canadian Bank's Ratable Share of the maximum amount
available to be drawn under such Canadian Letter of Credit and the amount of
such drawing, respectively.


2.9.3.2               In the event of any request for a drawing under a Canadian
Letter of Credit by the beneficiary or transferee thereof, the Canadian Issuing
Bank will promptly notify the Canadian Borrower and the Canadian Agent
thereof.  Provided that it shall have received such notice by 10:00 a.m. (any
notice received after 10:00 a.m. on a particular day shall be deemed to have
been received by 10:00 a.m. on the next Business Day), on the applicable
Canadian Drawing Date, the Canadian Borrower shall reimburse (such obligation to
reimburse the Canadian Issuing Bank shall sometimes be referred to as a
"Canadian Reimbursement Obligation") the Canadian Issuing Bank in Canadian
Dollars by making payment to the Canadian Agent prior to 12:00 noon time on each
date that an amount is paid by the Canadian Issuing Bank under any Canadian
Letter of Credit (each such date, a "Canadian Drawing Date") in an amount equal
to the Canadian Equivalent Amount so paid by the Canadian Issuing Bank.  In the
event the Canadian Borrower fails to pay the Canadian Agent the full Canadian
Equivalent Amount of any drawing under any Canadian Letter of Credit by 12:00
noon on the Canadian Drawing Date, the Canadian Agent will promptly notify each
Canadian Bank thereof, and the Canadian Borrower shall be deemed to have
requested that Canadian Revolving Credit Loans be made by the Canadian Banks in
Canadian Dollars in amount equal to the Canadian Equivalent Amount so paid by
the Canadian Issuing Bank under the Canadian Prime Rate Option to be disbursed
on the Canadian Drawing Date under such Canadian Letter of Credit, subject to
the amount of the unutilized portion of the Canadian Revolving Credit Commitment
and subject to the conditions set forth in Section 6.2 [Each Additional Loan]
other than any notice requirements.  Any notice given by the Canadian Agent
pursuant to this Section 2.9.3.2 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


2.9.3.3               Each Canadian Bank shall upon any notice sent to it by the
Canadian Agent pursuant to Section 2.9.3.2 [Disbursements, Reimbursement] pay to
the Canadian Agent an amount in Canadian Dollars in immediately available funds
equal to its Canadian Ratable Share of the Canadian Equivalent Amount of the
drawing, whereupon the participating Canadian Banks shall (subject to Section
2.9.3.4 [Disbursements, Reimbursement]) each be deemed to have made a Canadian
Revolving Credit Loan in Canadian Dollars under the Canadian Prime Rate Option
to the Canadian Borrower in that amount.  If any Canadian Bank so notified fails
to make available in Canadian Dollars to the Canadian Agent for the account of
the Canadian Issuing Bank the amount of such Canadian Bank's Canadian Ratable
Share of such Canadian Equivalent Amount by no later than 3:00 p.m. on the
Canadian Drawing Date, then interest shall accrue on such Canadian Bank's
obligation to make such payment, from the Canadian Drawing Date to the date on
which such Canadian Bank makes such payment (i) at a rate per annum equal to the
Canadian Prime Rate during the first three (3) days following the Canadian
Drawing Date and (ii) at a rate per annum equal to the rate applicable to Loans
under the Canadian Prime Rate Option on and after the fourth (4th) day following
the Canadian Drawing Date.  The Canadian Issuing Bank will promptly give notice
of the occurrence of the Canadian Drawing Date, but failure of the Canadian
Agent or the Canadian Issuing Bank to give any such notice on the Canadian
Drawing Date or in sufficient time to enable any Canadian Bank to effect such
payment on such date shall not relieve such Canadian Bank from its obligations
to fund under this Section 2.9.3.3 upon receipt of such notice.

 
- 60 -

--------------------------------------------------------------------------------

 

2.9.3.4               With respect to any unreimbursed drawing that is not
converted into Canadian Revolving Credit Loans under the Canadian Prime Rate
Option to the Canadian Borrower in whole or in part as contemplated by Section
2.9.3.2 [Disbursements, Reimbursement] because of the Canadian Borrower's
failure to satisfy the conditions set forth in Section 6.2 [Each Additional Loan
or Letter of Credit] other than any notice requirements or for any other reason,
the Canadian Borrower shall be deemed to have incurred from the Canadian Issuing
Bank a borrowing (each a "Canadian Letter of Credit Borrowing") in Canadian
Dollars in the Canadian Equivalent Amount of the unreimbursed portion of such
drawing.  Such Canadian Letter of Credit Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate per annum
applicable to the Canadian Revolving Credit Loans under the Canadian Prime Rate
Option.  Each Canadian Bank's payment to the Canadian Agent pursuant to Section
2.9.3.3 [Disbursements, Reimbursement] shall be deemed to be a payment in
respect of its participation in such Canadian Letter of Credit Borrowing and
shall constitute a "Canadian Participation Advance" from such Canadian Bank in
satisfaction of its participation obligation under this Section 2.9.3.
 



 
2.9.4.
Repayment of Canadian Participation Advances.



2.9.4.1               Upon (and only upon) receipt by the Canadian Agent for its
account of immediately available funds from the Canadian Borrower (i) in
reimbursement of any payment made by the Canadian Issuing Bank under the
Canadian Letter of Credit with respect to which any Canadian Bank has made a
Canadian Participation Advance to the Canadian Agent, or (ii) in payment of
interest on such a payment made by the Canadian Agent under such a Canadian
Letter of Credit, the Canadian Agent will pay to each Canadian Bank, in the same
funds as those received by the Canadian Agent, the amount of such Canadian
Bank's Ratable Share of such funds, except the Canadian Agent shall deliver to
the Canadian Issuing Bank the amount of the Canadian Ratable Share of such funds
of any Canadian Bank that did not make a Canadian Participation Advance in
respect of such payment by Canadian Agent.


2.9.4.2               If the Canadian Agent or the Canadian Issuing Bank is
required at any time to return to any Canadian Loan Party, or to a trustee,
receiver, liquidator, custodian, or any official in any Insolvency Proceeding,
any portion of the payments made by any Canadian Loan Party to the Canadian
Agent pursuant to Section 2.9.4.1 [Repayment of Canadian Participation Advances]
in reimbursement of a payment made under the Canadian Letter of Credit or
interest or fee thereon, each Canadian Bank shall, on demand of the Canadian
Agent, forthwith return to the Canadian Agent the amount of its Canadian Ratable
Share of any amounts so returned by the Canadian Agent plus interest thereon
from the date such demand is made to the date such amounts are returned by such
Canadian Bank to the Canadian Agent, at a rate per annum equal to the Canadian
Prime Rate in effect from time to time.

 
- 61 -

--------------------------------------------------------------------------------

 

 
2.9.5.
Documentation.



Each Canadian Loan Party agrees to be bound by the terms of the Canadian Issuing
Bank's application and agreement for letters of credit and the Canadian Issuing
Bank's written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Canadian Loan
Party's own.  In the event of a conflict between such application or agreement
and this Agreement, this Agreement shall govern.  It is understood and agreed
that, except in the case of gross negligence or willful misconduct, the Canadian
Issuing Bank shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any Canadian Loan Party's
instructions or those contained in the Canadian Letters of Credit or any
modifications, amendments or supplements thereto.
 



 
2.9.6.
Determinations to Honor Drawing Requests.



In determining whether to honor any request for drawing under any Canadian
Letter of Credit by the beneficiary thereof, the Canadian Issuing Bank shall be
responsible only to determine that the documents and certificates required to be
delivered under such Canadian Letter of Credit have been delivered and that they
comply on their face with the requirements of such Canadian Letter of Credit.
 



 
2.9.7.
Nature of Participation and Reimbursement Obligations.



Each Canadian Bank's obligation in accordance with this Agreement to make the
Canadian Revolving Credit Loans or Canadian Participation Advances, as
contemplated by Section 2.9.3 [Disbursements, Reimbursement], as a result of a
drawing under a Canadian Letter of Credit, and the Obligations of the Canadian
Borrower to reimburse the Canadian Issuing Bank upon a draw under a Canadian
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of Section 2.7 [Use of Proceeds]
under all circumstances, including the following circumstances:


(i)        any set-off, counterclaim, recoupment, defense or other right which
such Canadian Bank may have against the Canadian Agent, Canadian Issuing Bank or
any of their Affiliates, the Canadian Borrower or any other Person for any
reason whatsoever, or which any Canadian Loan Party may have against the
Canadian Issuing Bank, any Canadian Bank or any of its Affiliates or any other
Person for any reason whatsoever;


(ii)        the failure of any Canadian Loan Party or any other Person to
comply, in connection with a Canadian Letter of Credit Borrowing, with the
conditions set forth in Section 2.1.2 [Canadian Revolving Credit Commitments],
2.4.2 [Canadian Loan Requests], 2.5.2 [Making Canadian Revolving Credit Loans]
or 6.2 [Each Additional Loan] or as otherwise set forth in this Agreement for
the making of a Canadian Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Canadian Letter of Credit
Borrowing and the obligation of the Canadian Banks to make Canadian
Participation Advances under Section 2.9.3 [Disbursements, Reimbursement];

 
- 62 -

--------------------------------------------------------------------------------

 

(iii)       any lack of validity or enforceability of any Canadian Letter of
Credit;


(iv)       any claim of breach of warranty that might be made by any Canadian
Loan Party or any Canadian Bank against any beneficiary of a Canadian Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
crossclaim, defense or other right which any Canadian Loan Party or any Canadian
Bank may have at any time against a beneficiary, successor beneficiary any
transferee or assignee of any Canadian Letter of Credit or the proceeds thereof
(or any Persons for whom any such transferee may be acting), the Canadian Agent
or its Affiliates, the Canadian Issuing Bank or its Affiliates or any Canadian
Bank or any other Person or, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Canadian Loan Party or Subsidiaries of a
Canadian Loan Party and the beneficiary for which any Canadian Letter of Credit
was procured);
 
(v)       the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Canadian Letter of Credit, or any fraud or alleged fraud in connection with
any Canadian Letter of Credit, or the transport of any property or provisions of
services relating to a Canadian Letter of Credit, in each case even if the
Canadian Issuing Bank or any of the Canadian Issuing Bank's Affiliates has been
notified thereof;


(vi)       payment by the Canadian Issuing Bank or any of its Affiliates under
any Canadian Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Canadian Letter of Credit;


(vii)      the solvency of, or any acts or omissions by, any beneficiary of any
Canadian Letter of Credit, or any other Person having a role in any transaction
or obligation relating to a Canadian Letter of Credit, or the existence, nature,
quality, quantity, condition, value or other characteristic of any property or
services relating to a Canadian Letter of Credit;


(viii)     any failure by the Canadian Issuing Bank or any of the Canadian
Issuing Bank's Affiliates to issue any Canadian Letter of Credit in the form
requested by any Canadian Loan Party, unless the Canadian Issuing Bank has
received written notice from such Canadian Loan Party of such failure within six
(6) Business Days after the Canadian Issuing Bank shall have furnished such
Canadian Loan Party a copy of such Canadian Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;

 
- 63 -

--------------------------------------------------------------------------------

 

(ix)       any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Canadian Loan Party or
Subsidiaries of a Canadian Loan Party;


(x)        any breach of this Agreement or any other Loan Document by any party
thereto;


(xi)       the occurrence or continuance of an Insolvency Proceeding with
respect to any Canadian Loan Party;


(xii)      the fact that an Event of Default or a Potential Default shall have
occurred and be continuing; and


(xiii)     the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated.
 



 
2.9.8.
Indemnity.



In addition to amounts payable as provided in Section 10.3 [Expenses; Indemnity;
Damage Waiver], the Canadian Loan Parties hereby agree to protect, indemnify,
pay and save harmless the Canadian Issuing Bank and any of the Canadian Issuing
Bank's Affiliates that has issued a Canadian Letter of Credit from and against
any and all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which the Canadian Issuing Bank or any of the Canadian Issuing Bank's Affiliates
may incur or be subject to as a consequence, direct or indirect, of the issuance
of any Canadian Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Canadian Issuing Bank or any of the
Canadian Issuing Bank's Affiliates as determined by a final judgment of a court
of competent jurisdiction or (B) the wrongful dishonor by the Canadian Issuing
Bank or any of the Canadian Issuing Bank's Affiliates of a proper demand for
payment made under any Canadian Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or Official Body.
 



 
2.9.9.
Liability for Acts and Omissions.



As between any Canadian Loan Party and the Canadian Issuing Bank, or the
Canadian Issuing Bank's Affiliates, such Canadian Loan Party assumes all risks
of the acts and omissions of, or misuse of the Canadian Letters of Credit by,
the respective beneficiaries of such Canadian Letters of Credit.  In furtherance
and not in limitation of the foregoing, the Canadian Issuing Bank shall not be
responsible for any of the following including any losses or damages to any
Canadian Loan Party or other Person or property relating therefrom:  (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Canadian Letter of Credit, even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Canadian Issuing Bank or the Canadian Issuing Bank's
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Canadian Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) the failure of the beneficiary of any such
Canadian Letter of Credit, or any other party to which such Canadian Letter of
Credit may be transferred, to comply fully with any conditions required in order
to draw upon such Canadian Letter of Credit or any other claim of any Canadian
Loan Party against any beneficiary of such Canadian Letter of Credit, or any
such transferee, or any dispute between or among any Canadian Loan Party and any
beneficiary of any Canadian Letter of Credit or any such transferee; (iv)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, e-mail, cable, facsimile or otherwise; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Canadian Letter of Credit or of the proceeds thereof; (vii) the misapplication
by the beneficiary of any such Canadian Letter of Credit of the proceeds of any
drawing under such Canadian Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Canadian Issuing Bank or the Canadian
Issuing Bank's Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Canadian Issuing Banks or the Canadian Issuing Bank's
Affiliates rights or powers hereunder.  Nothing in the preceding sentence shall
relieve the Canadian Issuing Bank from liability for the Canadian Issuing Bank's
gross negligence or willful misconduct in connection with actions or omissions
described in such clauses (i) through (viii) of such sentence.  In no event
shall the Canadian Issuing Bank or the Canadian Issuing Bank's Affiliates be
liable to any Canadian Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys' fees), or for any damages resulting from any change in the value of
any property relating to a Canadian Letter of Credit.

 
- 64 -

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, including the Canadian Issuing
Bank not being relieved of liability for gross negligence or willful misconduct,
the Canadian Issuing Bank and each of its Affiliates (i) may rely on any oral or
other communication believed in good faith by the Canadian Issuing Bank or such
Affiliate to have been authorized or given by or on behalf of the applicant
Canadian Loan Party for a Canadian Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Canadian Letter of Credit;
(iii) may honor a previously dishonored presentation under a Canadian Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Canadian Issuing Bank or its
Affiliate; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Canadian Letter
of Credit; (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the Laws or practices of the place where such bank is
located; and (vi) may settle or adjust any claim or demand made on the Canadian
Issuing Bank or its Affiliate in any way related to any Order and honor any
drawing in connection with any Canadian Letter of Credit that is the subject to
such Order, notwithstanding that any drafts or other documents presented in
connection with such Canadian Letter of Credit fail to conform in any way with
such Canadian Letter of Credit.

 
- 65 -

--------------------------------------------------------------------------------

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Canadian Issuing Bank or the
Canadian Issuing Bank's Affiliates under or in connection with the Letters of
Credit issued by it or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not put the Canadian Issuing Bank or the
Canadian Issuing Bank's Affiliates under any resulting liability to the Canadian
Borrower or any Canadian Bank.



 
 
2.10
Defaulting Banks.



Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:


(i)               fees shall cease to accrue on the unfunded portion of the
Commitments of such Defaulting Bank pursuant to Section 2.3 [Facility Fees], if
applicable; and
 
(ii)              the Commitments and outstanding Loans of such Defaulting Bank
shall not be included in determining whether the Required Banks have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1 [Modifications, Amendments or
Waivers]); provided, that this clause (ii) shall not apply to the vote of a
Defaulting Bank in the case of an amendment, waiver or other modification
requiring the consent of such Bank pursuant to Section 10.1 [Modifications,
Amendments or Waivers]; and
 
(iii)              if any applicable Swing Loans are outstanding or any
applicable Letters of Credit Outstanding exist at the time such Bank becomes a
Defaulting Bank, then:


(a)           all or any part of the outstanding Swing Loans and Letters of
Credit Outstanding of such Defaulting Bank shall be reallocated among the
applicable Non-Defaulting Banks in accordance with their respective applicable
Ratable Shares but only to the extent that (x) the US Revolving Facility Usage
does not exceed the total of all Non-Defaulting Banks' US Revolving Credit
Commitments, (y) the Canadian Facility Usage does not exceed the total of all
Non-Defaulting Banks' Canadian Revolving Credit Commitments, and (z) no
Potential Default or Event of Default has occurred and is continuing at such
time; and


(b)           if the reallocation described in clause (a) above cannot, or can
only partially, be effected after giving effect to any prepayment of Loans made
by the applicable Borrowers in order to comply with clause (a) above, the
applicable Borrowers shall within one (1) Business Day following notice by the
Administrative Agent or the Canadian Agent, as applicable, (x) first, prepay
such outstanding Swing Loans, and (y) second, cash collateralize for the benefit
of the applicable Issuing Bank the applicable Borrowers' obligations
corresponding to such Defaulting Bank's Letters of Credit Outstanding (after
giving effect to any partial reallocation pursuant to clause (a) above) in an
interest bearing deposit account held at the Administrative Agent or the
Canadian Agent, as applicable, for so long as such Letters of Credit Outstanding
are outstanding; and


(c)           if the applicable Borrowers cash collateralize any portion of such
Defaulting Bank's Letters of Credit Outstanding pursuant to clause (b) above,
the applicable Borrowers shall not be required to pay any fees to such
Defaulting Bank pursuant to Section 2.8.2 [US Letter of Credit Fees] or Section
2.9.2 [Canadian Letter of Credit Fees], as applicable, with respect to such
Defaulting Bank's Letters of Credit Outstanding during the period such
Defaulting Bank's Letters of Credit Outstanding are cash collateralized; and

 
- 66 -

--------------------------------------------------------------------------------

 

(d)           if the Letters of Credit Outstanding of the Non-Defaulting Banks
are reallocated pursuant to clause (a) above, then the fees payable to such
Banks pursuant to Section 2.8.2 [US Letter of Credit Fees] or Section 2.9.2
[Canadian Letter of Credit Fees], as applicable, shall be adjusted in accordance
with such Non-Defaulting Banks' Ratable Share or, if applicable, US Funded
Percentage; and


(e)           if all or any portion of such Defaulting Bank's Letters of Credit
Outstanding are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
applicable Issuing Bank or any other Bank hereunder, all Letter of Credit Fees
payable under Section 2.8.2 [US Letter of Credit Fees] or Section 2.9.2
[Canadian Letter of Credit Fees], as applicable, with respect to such Defaulting
Bank's Letters of Credit Outstanding shall be payable to the applicable Issuing
Bank (and not to such Defaulting Bank) until and to the extent that such Letters
of Credit Outstanding are reallocated and/or cash collateralized; and


(iv)             so long as such Bank is a Defaulting Bank, neither PNC Bank nor
PNC Canada shall be required to fund any Swing Loans and no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless such
Issuing Bank is satisfied in its reasonable discretion that the related exposure
and the Defaulting Bank's then outstanding Letters of Credit Outstanding will be
one hundred percent (100%) covered by the applicable Revolving Credit
Commitments of the Non-Defaulting Banks and/or cash collateral will be provided
by the applicable Borrowers in accordance with Section 2.10(iii), and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Banks in a
manner consistent with Section 2.10(iii)(a) (and such Defaulting Bank shall not
participate therein).


If (i) a Bankruptcy Event with respect to a parent company of any Bank shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC Bank, PNC Canada or any Issuing Bank has a good faith belief that any
Bank has defaulted in fulfilling its obligations under one or more other
agreements in which such Bank commits to extend credit, neither PNC Bank nor PNC
Canada shall be required to fund any Swing Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless PNC Bank, PNC
Canada or the applicable Issuing Bank, as the case may be, shall have entered
into arrangements with the applicable Borrowers or such Bank, satisfactory to
PNC Bank, PNC Canada or the applicable Issuing Bank in their respective
commercially reasonable discretion exercised in good faith, as the case may be,
to defease any risk to it in respect of such Bank hereunder.


In the event that the Administrative Agent, the Borrowers, PNC Bank, PNC Canada
and the Issuing Banks agree in writing that a Defaulting Bank has adequately
remedied all matters that caused such Bank to be a Defaulting Bank, including
the return of all cash collateralization funds to the applicable Borrower, then
(i) the Administrative Agent and/or the Canadian Agent, as applicable, will so
notify the parties hereto, (ii) the Ratable Share of the Swing Loans and Letters
of Credit Outstanding of the Banks shall be readjusted to reflect the inclusion
of such Bank's Commitment, (iii) on such date such Bank shall purchase at par
such of the Loans of the other Banks (other than Swing Loans) as the
Administrative Agent shall determine in its commercially reasonable discretion
exercised in good faith may be necessary in order for such Bank to hold such
Loans in accordance with its Ratable Share and (iv) any cash collateral provided
by the Borrowers in accordance with this Section 2.10 shall be returned to the
Borrowers.

 
- 67 -

--------------------------------------------------------------------------------

 

 
2.11
Optional Termination or Reduction of Revolving Credit Commitments.

 



 
2.11.1.
US Revolving Credit Commitments.



The US Borrowers may, upon at least five (5) Business Days' notice to the
Administrative Agent, terminate at any time, or permanently reduce from time to
time by an aggregate amount of at least Ten Million and 00/100 Dollars
($10,000,000.00) or any larger multiple of One Million and 00/100 Dollars
($1,000,000.00), the US Revolving Credit Commitments.  Each such permanent
reduction shall permanently reduce the US Banks' Revolving Credit Commitments
ratably in proportion to their respective US Ratable Share of the US Revolving
Credit Commitments.  If the US Revolving Credit Commitments are terminated in
their entirety, all accrued fees shall be payable on the effective date of such
termination.  The Administrative Agent shall, promptly after receipt by it of a
notice pursuant to this Section 2.11.1, notify the US Banks of its receipt of
such notice and the nature of the same.
 



 
2.11.2.
Canadian Revolving Credit Commitments.



The Canadian Borrower may, upon at least five (5) Business Days' notice to the
Canadian Agent, terminate at any time, or permanently reduce from time to time
by an aggregate amount of at least Ten Million and 00/100 Dollars
($10,000,000.00) or any larger multiple of One Million and 00/100 Dollars
($1,000,000.00), the Canadian Revolving Credit Commitments.  Each such permanent
reduction shall permanently reduce the Canadian Banks' Revolving Credit
Commitments ratably in proportion to their respective Canadian Ratable Share of
the Canadian Revolving Credit Commitments.  If the Canadian Revolving Credit
Commitments are terminated in their entirety, all accrued fees shall be payable
on the effective date of such termination.  The Canadian Agent shall, promptly
after receipt by it of a notice pursuant to this Section 2.11.2, notify the
Canadian Banks of its receipt of such notice and the nature of the same.
 



 
2.12
Increase in US Revolving Credit Commitments.

 



 
2.12.1.
Increasing Banks and New Banks.

 
The US Borrowers may, at any time and from time to time, request that (1) the
current US Banks increase their US Revolving Credit Commitments (any current US
Bank which elects to increase its US Revolving Credit Commitment shall be
referred to as an "Increasing Bank") or (2) one or more new lenders (each, a
"New Bank") join this Agreement and provide a US Revolving Credit Commitment
hereunder, subject to the following terms and conditions:

 
- 68 -

--------------------------------------------------------------------------------

 

(i)         No Obligation to Increase.  No current US Bank shall be obligated to
increase its US Revolving Credit Commitment and any increase in the US Revolving
Credit Commitment by any current US Bank shall be in the sole discretion of such
current US Bank.


(ii)        Defaults.  There shall exist no Event of Default or Potential
Default on the effective date of such increase after giving effect to such
increase.


(iii)        Aggregate US Revolving Credit Commitments.  After giving effect to
such increase, the total US Revolving Credit Commitments shall not exceed Eight
Hundred  Million and 00/100 Dollars ($800,000,000.00).


(iv)       Minimum Increase.  The amount of any individual increase to the total
US Revolving Credit Commitments requested pursuant to this Section 2.12.1
[Increasing Banks and New Banks] shall be at least Twenty Five Million and
00/100 Dollars ($25,000,000.00).


(v)        Certificates as to Continuing Effectiveness of Resolutions.  The Loan
Parties shall deliver to the Administrative Agent on or before the effective
date of such increase certifications of their corporate secretaries or assistant
secretaries that the resolutions authorizing a credit facility of up to Eight
Hundred Million and 00/100 Dollars ($800,000,000.00) that were adopted in
connection with the closing of the credit facility contemplated by this
Agreement remain in full force and effect and have not been amended, modified or
rescinded.


(vi)       Notes.  The US Borrowers shall execute and deliver (1) to each
Increasing Bank a replacement revolving credit Note reflecting the new amount of
such Increasing Bank's US Revolving Credit Commitment after giving effect to the
increase (and the prior Note issued to such Increasing Bank shall be deemed to
be terminated); (2) to each New Bank a revolving credit Note reflecting the
amount of such New Bank's US Revolving Credit Commitment; and (3) such
additional Loan Documents as shall be required by the Administrative Agent in
its reasonable discretion.


(vii)     Approval of New Banks.  Any New Bank shall be subject to (1) the
requirements of Section 10.8.2(vi) and (vii) [Assignments by Banks] and (ii) the
approval of the Administrative Agent, which approval shall not be unreasonably
withheld.


(viii)     Increasing Banks.  Each Increasing Bank shall confirm its agreement
to increase its US Revolving Credit Commitment pursuant to an acknowledgement in
a form acceptable to the Administrative Agent, signed by it and the US Borrowers
and delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.


(ix)        New Banks; Joinder.  Each New Bank shall execute a lender joinder,
in form and substance satisfactory to the Administrative Agent, pursuant to
which such New Bank shall join and become a party to this Agreement and the
other Loan Documents with a US Revolving Credit Commitment in the amount set
forth in such lender joinder.

 
- 69 -

--------------------------------------------------------------------------------

 

 
2.12.2.
Treatment of Outstanding US Loans and US Letters of Credit.



2.12.2.1               Repayment of Outstanding US Loans; Borrowing of New US
Loans.  On the effective date of such increase of US Revolving Credit
Commitments under Section 2.12.1 [Increasing Banks and New Banks], the US
Borrowers shall repay all US Revolving Credit Loans then outstanding, subject to
the US Borrowers' indemnity obligations under Section 4.10 [Indemnity]; provided
that it may borrow new US Revolving Credit Loans with a Borrowing Date on such
date.  Each of the US Banks shall participate in any new US Revolving Credit
Loans made on or after such date in accordance with their respective US Ratable
Shares after giving effect to the increase in US Revolving Credit Commitments
contemplated by this Section 2.12 [Increase in US Revolving Credit Commitments].


2.12.2.2               Outstanding US Letters of Credit; Repayment of
Outstanding US Revolving Credit Loans; Borrowing of New US Revolving Credit
Loans.  On the effective date of such increase of US Revolving Credit
Commitments under Section 2.12.1 [Increasing Banks and New Banks], each
Increasing Bank and each New Bank (i) will be deemed to have purchased a
participation in each then outstanding US Letter of Credit equal to its US
Ratable Share of such US Letter of Credit and the participation of each other US
Bank in such US Letter of Credit shall be adjusted accordingly and (ii) will
acquire (and will pay to the Administrative Agent, for the account of each US
Bank, in immediately available funds, an amount equal to) its US Ratable Share
of all outstanding US Participation Advances.
 
 
2.13
Utilization of US Revolving Credit Commitments in US Optional Currencies.

 



 
2.13.1.
Periodic Computations of Dollar Equivalent Amount of US Loans and US Letters of
Credit Outstanding.



The Administrative Agent will determine the Dollar Equivalent Amount of (i)
proposed US Revolving Credit Loans or US Letters of Credit to be denominated in
a US Optional Currency as of the requested Borrowing Date or date of issuance,
as the case may be, (ii) US Letters of Credit Outstanding denominated in a US
Optional Currency as of the last Business Day of each month, and (iii)
outstanding US Revolving Credit Loans denominated in a US Optional Currency as
of the end of each LIBOR Interest Period (each such date under clauses (i)
through (iii), a "US Computation Date").
 



 
2.13.2.
Notices From US Banks That US Optional Currencies Are Unavailable to Fund New US
Revolving Credit Loans.



The US Banks shall be under no obligation to make the US Revolving Credit Loans
requested by the US Borrowing Agent which are denominated in a US Optional
Currency if any US Bank notifies the Administrative Agent by 5:00 p.m. four (4)
Business Days prior to the Borrowing Date for such US Revolving Credit Loans
that such US Bank cannot provide its share of such US Revolving Credit Loans in
such US Optional Currency due to the introduction of, or any change in, any
applicable Law or any change in the interpretation or administration thereof by
any Official Body charged with the interpretation or administration thereof, or
compliance by such US Bank (or any of its lending offices) with any request or
directive (whether or not having the force of Law) of any such Official Body
which would make it unlawful or impossible for such US Bank (or any of its
lending offices) to honor its obligations hereunder to make a US Loan in a US
Optional Currency.  In the event the Administrative Agent timely receives a
notice from a US Bank pursuant to the preceding sentence, the Administrative
Agent will notify the US Borrowing Agent no later than 12:00 noon three (3)
Business Days prior to the Borrowing Date for such US Revolving Credit Loans
that the US Optional Currency is not then available for such US Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the US
Banks of the same.  If the US Borrowing Agent receives a notice described in the
preceding sentence, the US Loan Request for such US Revolving Credit Loans will
be automatically cancelled.

 
- 70 -

--------------------------------------------------------------------------------

 

 
2.13.3.
Notices From US Banks That US Optional Currencies Are Unavailable to Fund
Renewals of the LIBOR Rate Option.



If the US Borrowing Agent delivers a US Loan Request requesting that the US
Banks renew the LIBOR Rate Option with respect to an outstanding Borrowing
Tranche of US Revolving Credit Loans denominated in a US Optional Currency, the
US Banks shall be under no obligation to renew such LIBOR Rate Option if any US
Bank delivers to the Administrative Agent a notice by 5:00 p.m. four (4)
Business Days prior to effective date of such renewal that such US Bank cannot
continue to provide US Revolving Credit Loans in such US Optional Currency.  In
the event the Administrative Agent timely receives a notice from a US Bank
pursuant to the preceding sentence, the Administrative Agent will notify the US
Borrowing Agent no later than 12:00 noon three (3) Business Days prior to the
renewal date that the renewal of such US Revolving Credit Loans in such US
Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the US Banks of the same.  If the Administrative
Agent shall have so notified the US Borrowing Agent that any such continuation
of US Optional Currency Loans is not then available, any notice of renewal with
respect thereto shall be deemed withdrawn, and such US Optional Currency Loans
shall be redenominated into Base Rate Loans in Dollars with effect from the last
day of the LIBOR Interest Period with respect to any such US Optional Currency
Loans, if applicable, and otherwise immediately.  The Administrative Agent will
promptly notify the US Borrowing Agent and the US Banks of any such
redenomination, and in such notice, the Administrative Agent will state the
aggregate Dollar Equivalent Amount of the redenominated US Optional Currency
Loans as of the US Computation Date with respect thereto and such US Bank's US
Ratable Share thereof.
 



 
2.13.4.
Requests for Additional US Optional Currencies.



The US Borrowing Agent may deliver to the Administrative Agent a written request
that US Revolving Credit Loans hereunder also be permitted to be made in any
other lawful currency (other than Dollars), in addition to the currencies
specified in the definition of "US Optional Currency" herein provided that such
currency must be freely traded in the offshore interbank foreign exchange
markets, freely transferable, freely convertible into Dollars and available to
the US Banks in the applicable interbank market.  The Administrative Agent will
promptly notify the US Banks of any such request promptly after the
Administrative Agent receives such request.  The Administrative Agent and each
US Bank may grant or accept such request in their sole discretion.  The
Administrative Agent will promptly notify the US Borrowing Agent of the
acceptance or rejection by the Administrative Agent and each of the US Banks of
the US Borrowing Agent's request.  The requested currency shall be approved as a
US Optional Currency hereunder only if the Administrative Agent and all of the
US Banks approve of the Borrowing Agent's request.

 
- 71 -

--------------------------------------------------------------------------------

 

 
2.14
Utilization of Canadian Revolving Credit Commitments in Canadian Optional
Currency.

 



 
2.14.1.
Periodic Computations of Dollar Equivalent Amount of Canadian Revolving Credit
Loans and Canadian Letters of Credit Outstanding.



The Canadian Agent will determine the Dollar Equivalent Amount of (i) proposed
Canadian Revolving Credit Loans or Canadian Letters of Credit as of the
requested Borrowing Date or date of issuance, as the case may be, (ii) Canadian
Letters of Credit Outstanding as of the last Business Day of each month, and
(iii) outstanding Canadian Revolving Credit Loans as of the end of each CDOR
Interest Period for Loans to which the CDOR Rate Option applies and on the first
(1st) day of each month for Loans to which the Canadian Prime Rate Option
applies (each such date under clauses (i) through (iii), a "Canadian Computation
Date").
 



 
2.14.2.
Notices From Canadian Banks That Canadian Optional Currency Is Unavailable to
Fund New Canadian Revolving Credit Loans.



The Canadian Banks shall be under no obligation to make the Canadian Revolving
Credit Loans requested by the Canadian Borrower which are denominated in a
Canadian Optional Currency if any Canadian Bank notifies the Canadian Agent by
5:00 p.m. four (4) Business Days prior to the Borrowing Date for such Canadian
Revolving Credit Loans that such Canadian Bank cannot provide its share of such
Canadian Revolving Credit Loans in such Canadian Optional Currency due to the
introduction of, or any change in, any applicable Law or any change in the
interpretation or administration thereof by any Official Body charged with the
interpretation or administration thereof, or compliance by such Canadian Bank
(or any of its lending offices) with any request or directive (whether or not
having the force of Law) of any such Official Body which would make it unlawful
or impossible for such Canadian Bank (or any of its lending offices) to honor
its obligations hereunder to make a Canadian Loan in a Canadian Optional
Currency.  In the event the Canadian Agent timely receives a notice from a
Canadian Bank pursuant to the preceding sentence, the Canadian Agent will notify
the Canadian Borrower no later than 12:00 noon three (3) Business Days prior to
the Borrowing Date for such Canadian Revolving Credit Loans that the Canadian
Optional Currency is not then available for such Canadian Revolving Credit
Loans, and the Canadian Agent shall promptly thereafter notify the Canadian
Banks of the same.  If the Canadian Borrower receives a notice described in the
preceding sentence, the Canadian Loan Request for such Canadian Revolving Credit
Loans will be automatically cancelled.
 



 
2.14.3.
Notices From Canadian Banks That Canadian Optional Currency Is Unavailable to
Fund Renewals of the LIBOR Rate Option.



If the Canadian Borrower delivers a Canadian Loan Request requesting that the
Canadian Banks renew the LIBOR Rate Option with respect to an outstanding
Borrowing Tranche of Canadian Revolving Credit Loans denominated in a Canadian
Optional Currency, the Canadian Banks shall be under no obligation to renew such
LIBOR Rate Option if any Canadian Bank delivers to the Canadian Agent a notice
by 5:00 p.m. four (4) Business Days prior to effective date of such renewal that
such Canadian Bank cannot continue to provide Canadian Revolving Credit Loans in
such Canadian Optional Currency.  In the event the Canadian Agent timely
receives a notice from a Canadian Bank pursuant to the preceding sentence, the
Canadian Agent will notify the Canadian Borrower no later than 12:00 noon three
(3) Business Days prior to the renewal date that the renewal of such Canadian
Revolving Credit Loans in such Canadian Optional Currency is not then available,
and the Canadian Agent shall promptly thereafter notify the Canadian Banks of
the same.  If the Canadian Agent shall have so notified the Canadian Borrower
that any such continuation of Canadian Optional Currency Loans is not then
available, any notice of renewal with respect thereto shall be deemed withdrawn,
and such Canadian Optional Currency Loans shall be redenominated into Canadian
Prime Rate Loans in Canadian Dollars with effect from the last day of the LIBOR
Interest Period with respect to any such Canadian Optional Currency Loans, if
applicable, and otherwise immediately.  The Canadian Agent will promptly notify
the Canadian Borrower and the Canadian Banks of any such redenomination, and in
such notice, the Canadian Agent will state the aggregate Canadian Dollar
Equivalent Amount of the redenominated Canadian Optional Currency Loans as of
the Canadian Computation Date with respect thereto and such Canadian Bank's
Canadian Ratable Share thereof.

 
- 72 -

--------------------------------------------------------------------------------

 

 
2.15
Currency Repayments.

 



 
2.15.1.
US Revolving Credit Loans.



Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any US Revolving Credit Loan made in a US Optional
Currency shall be repaid in the same US Optional Currency in which such Loan was
made; provided, however, that if it is impossible or illegal for the US
Borrowers to effect payment of a US Revolving Credit Loan in the US Optional
Currency in which such US Revolving Credit Loan was made, or if the US Borrowers
default in their obligations to do so, the Required Banks may at their option
permit such payment to be made (i) at and to a different location, subsidiary,
affiliate or correspondent of the Administrative Agent, (ii) in the Dollar
Equivalent Amount, or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Required Banks may solely at their
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, the US Borrowers shall make such payment and the US
Borrowers agree to hold each US Bank harmless from and against any loss incurred
by any US Bank arising from the cost to such US Bank of any premium, any costs
of exchange, the cost of hedging and covering the US Optional Currency in which
such US Revolving Credit Loan was originally made, and from any change in the
value of Dollars, or such other currency, in relation to the US Optional
Currency that was due and owing.  Such loss shall be calculated for the period
commencing with the first day of the LIBOR Interest Period for such US Revolving
Credit Loan and continuing through the date of payment thereof.  Without
prejudice to the survival of any other agreement of the US Borrowers hereunder,
the US Borrowers' obligations under this Section 2.15 shall survive termination
of this Agreement.

 
- 73 -

--------------------------------------------------------------------------------

 

 
2.15.2.
Canadian Revolving Credit Loans.



Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Canadian Revolving Credit Loan made in a
Canadian Optional Currency shall be repaid in the same Canadian Optional
Currency in which such Loan was made; provided, however, that if it is
impossible or illegal for the Canadian Borrower to effect payment of a Canadian
Revolving Credit Loan in the Canadian Optional Currency in which such Canadian
Revolving Credit Loan was made, or if the Canadian Borrower defaults in its
obligations to do so, the Required Banks may at their option permit such payment
to be made (i) at and to a different location, subsidiary, affiliate or
correspondent of the Canadian Agent, (ii) in the Canadian Dollar Equivalent
Amount, or (iii) in an Equivalent Amount of such other currency (freely
convertible into Canadian Dollars) as the Required Banks may solely at their
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, the Canadian Borrower shall make such payment and the
Canadian Borrower agrees to hold each Canadian Bank harmless from and against
any loss incurred by any Canadian Bank arising from the cost to such Canadian
Bank of any premium, any costs of exchange, the cost of hedging and covering the
Canadian Optional Currency in which such Canadian Revolving Credit Loan was
originally made, and from any change in the value of Canadian Dollars, or such
other currency, in relation to the Canadian Optional Currency that was due and
owing.  Such loss shall be calculated for the period commencing with the first
day of the LIBOR Interest Period for such Canadian Revolving Credit Loan and
continuing through the date of payment thereof.  Without prejudice to the
survival of any other agreement of the Canadian Borrower hereunder, the Canadian
Borrower's obligations under this Section 2.15 shall survive termination of this
Agreement.
 



 
2.16
Optional Currency Amounts.

 



 
2.16.1.
US Optional Currencies.



Notwithstanding anything contained herein to the contrary, Administrative Agent
may, with respect to notices by the US Borrowing Agent for US Revolving Credit
Loans in a US Optional Currency or voluntary prepayments of less than the full
amount of a US Optional Currency Borrowing Tranche, engage in reasonable
rounding of the US Optional Currency amounts requested to be loaned or repaid;
and, in such event, Administrative Agent shall promptly notify the US Borrowing
Agent and the US Banks of such rounded amounts and the US Borrowing Agent 's
request or notice shall thereby be deemed to reflect such rounded amounts.
 



 
2.16.2.
Canadian Optional Currency.



Notwithstanding anything contained herein to the contrary, Canadian Agent may,
with respect to notices by the Canadian Agent for Canadian Revolving Credit
Loans in a Canadian Optional Currency or voluntary prepayments of less than the
full amount of a Canadian Optional Currency Borrowing Tranche, engage in
reasonable rounding of the Canadian Optional Currency amounts requested to be
loaned or repaid; and, in such event, Canadian Agent shall promptly notify the
Canadian Borrower and the Canadian Banks of such rounded amounts and the
Canadian Borrower's request or notice shall thereby be deemed to reflect such
rounded amounts.

 
- 74 -

--------------------------------------------------------------------------------

 

 
2.17
Adjustment of Loans and Certain Other Obligations.

 



 
2.17.1.
Requirement for Adjustment.



If on any Adjustment Date:


   (i)         (A) the Consolidated Facility Usage of any Canadian Bank is in
excess of an amount equal to the product of (1) such Bank's US Ratable Share
multiplied by (2) the Consolidated Facility Usage and (B) such Bank has any US
Revolving Facility Usage owing to it; or


   (ii)        (A) the Consolidated Facility Usage of any Canadian Bank is less
than an amount equal to the product of (1) such Bank's US Ratable Share
multiplied by (2) the Consolidated Facility Usage and (B) the Non-Canadian Banks
have US Revolving Facility Usage owing to them;


then, in the case of each of the foregoing, the Obligations owing to all of the
US Banks shall be adjusted through a repayment and re-advancement of the US
Revolving Credit Loans and a sale of US Letters of Credit Outstanding in
accordance with this Section 2.17 [Adjustment of Loans and Certain Other
Obligations], such that the Consolidated Facility Usage of each Bank is equal to
the product of  (1) such Bank's US Ratable Share multiplied by (2) the
Consolidated Facility Usage, or as close thereto as possible.
 



 
2.17.2.
Notice of Adjustment.



By 12:00 noon on each Adjustment Date, the Administrative Agent shall provide to
each US Bank and the US Borrowing Agent notice of any adjustment to be made
pursuant to this Section 2.17 [Adjustment of Loans and Certain Other
Obligations] and shall specify therein for each US Bank the details regarding
the adjustments to be made (a "Notice of Adjustment").
 



 
2.17.3.
Manner of Adjustment.



On each Adjustment Date, the US Revolving Loans and US Letters of Credit
Outstanding shall be adjusted as hereinafter set forth such that the
Consolidated Facility Usage of each applicable Bank is equal to the product of
(1) its US Ratable Share multiplied by (2) the Consolidated Facility Usage, or
as close thereto as possible.  Any adjustment of the US Revolving Credit Loans
and US Letters of Credit Outstanding shall be made by the Administrative Agent
on the applicable Adjustment Date in the following manner:

2.17.3.1               the US Revolving Credit Loans designated by the
Administrative Agent in the Notice of Adjustment relating to such adjustment, as
determined in accordance with Section 2.17.4 [Determination of Loans to Be
Repaid], as being required to be repaid, shall be repaid in full by the US
Borrowers out of the proceeds of new US Revolving Credit Loans to be made as set
forth in this Section 2.17 [Adjustment of Loans and Certain Other Obligations];


 
- 75 -

--------------------------------------------------------------------------------

 
 
2.17.3.2                the US Borrowers shall pay on such Adjustment Date all
of the accrued and unpaid interest owing on all of the US Revolving Credit Loans
made to each US Borrower that are being repaid in accordance with this Section
2.17 [Adjustment of Loans and Certain Other Obligations], together with any
amounts that may be due pursuant to Section 2.17.8 [Breakage Compensation];


2.17.3.3                the new US Revolving Credit Loans to be made pursuant to
this Section 2.17 [Adjustment of Loans and Certain Other Obligations] shall,
except as set forth below, be in the same aggregate principal amount (except in
the case of an adjustment being made when a request for a new US Revolving
Credit Loan is also being made in which case the amount of the new US Revolving
Credit Loan shall be increased appropriately to reflect the amount of such
request), have the same Interest Period (or as close thereto as possible), and
be in the same currency as the original US Revolving Credit Loan to which they
relate; provided, however, that (A) the principal amount of the new US Revolving
Credit Loans to be made by each US Bank pursuant to each such US Revolving
Credit Loan shall be in the amount specified in the Notice of Adjustment sent by
the Administrative Agent, and (B) unless the US Borrowing Agent has properly
submitted a US Loan Request in accordance with this Agreement, all such US
Revolving Credit Loans comprising such new US Revolving Credit Loans shall be
Base Rate Loans unless and until converted in accordance with Section 2.4.1 [US
Loan Requests] by the US Borrowing Agent to LIBOR Rate Loans or, in the case of
any US Optional Currency Loan, shall be repaid by the US Borrowers in full on
the Adjustment Date unless the US Borrowers have continued such Optional
Currency Loan in accordance with Section 2.4.1 [US Loan Requests];


2.17.3.4                if specified by the Administrative Agent in the Notice
of Adjustment, each applicable US Bank shall purchase from the other applicable
US Banks the amount of the US Letters of Credit Outstanding of such other
applicable US Bank as specified in such Notice of Adjustment; and
 
2.17.3.5                the US Borrowers shall pay on such Adjustment Date all
of the accrued and unpaid US Letter of Credit Fees with respect to any US Letter
of Credit Outstanding that are being sold pursuant to Section 2.17.3 [Manner of
Adjustment], together with any amounts that may be due pursuant to Section
2.17.8 Breakage Compensation].
 



 
2.17.4.
Determination of Loans to be Repaid.



In determining which US Revolving Credit Loans are required to be repaid
pursuant to this Section 2.17 [Adjustment of Loans and Certain Other
Obligations], the Administrative Agent shall designate such US Revolving Credit
Loans in the following order (in each case to the extent US Revolving Credit
Loans with the same Interest Rate Option are outstanding and in an amount
necessary to effect the adjustments required pursuant to this Section 2.17
[Adjustment of Loans and Certain Other Obligations]): (i) first, Base Rate
Loans, (ii) second, LIBOR Rate Loans (with LIBOR Interest Periods ending closest
to the Adjustment Date on which such LIBOR Rate Loans are to be repaid having
preference over LIBOR Interest Periods ending later), and (iii) third, US
Optional Currency Loans (with Interest Periods ending closest to the Adjustment
Date on which such US Optional Currency Loans are to be repaid having preference
over Interest Periods ending later).

 
- 76 -

--------------------------------------------------------------------------------

 
 



 
2.17.5.
Payment Obligations.



To the extent necessary, each applicable US Bank shall pay to the Administrative
Agent, for distribution to the applicable US Banks, the amounts required to be
paid by it pursuant to each Notice of Adjustment.  Each such US Bank shall make
such amounts available to the Administrative Agent at the times and in the
manner set forth in Section 2.2.1 [US Revolving Credit Loans], provided that any
amounts payable pursuant to Section 2.17.3 [Manner of Adjustment] shall be paid
by the applicable US Banks on the applicable Adjustment Date to the
Administrative Agent or for the account of the applicable US Banks to which such
payment is due in immediately available funds at the Principal Office.
 



 
2.17.6.
Participations.



If any US Bank determines that it is legally prohibited from making any US
Revolving Credit Loans when required to do so pursuant to this Section 2.17
[Adjustment of Loans and Certain Other Obligations], such US Bank shall purchase
an undivided participation interest in the US Revolving Facility Usage of the
other US Banks as appropriate in an amount equal to the amount of the US
Revolving Credit Loan or US Revolving Credit Loans such prohibited US Bank was
required to fund.  On the date that any prohibited US Bank is required to
purchase a participation interest pursuant to the preceding sentence, each such
US Bank shall pay to each other applicable US Bank, in immediately available
funds, the amount due to each such other US Bank.  If any amount required to be
paid by any US Bank to any other US Bank pursuant to the above provisions is not
paid on the date such payment is due, such US Bank shall pay to each other US
Bank on demand interest on the amount not so paid at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation from the due
date until such amount is paid in full.
 



 
2.17.7.
Obligations Unconditional.



Each US Bank's obligation to make US Revolving Credit Loans and/or to purchase
US Letters of Credit Outstanding or other participations pursuant to this
Section 2.17 [Adjustment of Loans and Certain Other Obligations] shall be
subject to the conditions that (i) such US Bank shall have received a Notice of
Adjustment complying with the provisions hereof and (ii) in the case of an
adjustment being made as a result of a request by the US Borrowing Agent for a
new US Revolving Credit Loan, that the US Borrowers have satisfied all of the
conditions to the making of such new US Revolving Credit Loans pursuant to the
terms of this Agreement, but otherwise shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, (A)
any set-off, counterclaim, recoupment, defense or other right that such US Bank
may have against any other Bank, any Loan Party, or any other Person, or any
Loan Party may have against any Bank or other Person, as the case may be, for
any reason whatsoever; (B) the occurrence or continuance of a Potential Default
or Event of Default; (C) any event or circumstance resulting in a Material
Adverse Change; (D) any breach of any Loan Document by any party thereto; or (E)
any other circumstance, happening or event, whether or not similar to any of the
foregoing.

 
- 77 -

--------------------------------------------------------------------------------

 

 
2.17.8.
Breakage Compensation.



Each US Borrower shall be required to pay any breakage compensation or other
prepayment costs associated with the adjustment of any of the Obligations
pursuant to this Section 2.17 [Adjustment of Loans and Certain Other
Obligations], in each case in accordance with Section 4.10 [Indemnity].  The
Administrative Agent shall use its best efforts to effect any adjustment of the
Obligations pursuant to this Section 2.17 [Adjustment of Loans and Certain Other
Obligations] in a manner that minimizes any such breakage compensation or
prepayment costs, but shall not be liable to the US Borrowers for failing to do
so.
 



 
2.17.9.
Limitations of Usage and Commitments.



Notwithstanding anything to the contrary contained herein, (i) any Bank's US
Revolving Facility Usage shall never exceed its US Revolving Credit Commitment,
(ii) any Bank's Canadian Revolving Facility Usage shall never exceed its
Canadian Revolving Credit Commitment, (iii) the US Revolving Facility Usage
shall never exceed the aggregate US Revolving Credit Commitments, (iv) the
Canadian Revolving Facility Usage shall never exceed the Canadian Revolving
Credit Commitments, and (v) the Consolidated Facility Usage shall never exceed
the US Revolving Credit Commitments.
 



 
2.18
Activation of Canadian Revolving Credit Commitments.



The parties hereto acknowledge that as of the Closing Date and continuing until
the fifth (5th) Business Day after the Parent, for the benefit of the Canadian
Borrower, sends a notice to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, requesting to activate the
Canadian Revolving Credit Commitments (the "Activation Date"), the Canadian
Borrower shall not be permitted to request or receive the proceeds of any
Canadian Loan nor shall any Canadian Letter of Credit be issued for its account.





3. INTEREST RATES
 



 
3.1
Interest Rate Options.



The Borrowers shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by the US Borrowing Agent from the Base Rate
Option or LIBOR Rate Option set forth below applicable to the US Revolving
Credit Loans or the Canadian Borrower from the Canadian Prime Rate Option, the
CDOR Rate Option or, solely with respect to Canadian Optional Currency Loans,
the LIBOR Rate Option, set forth below applicable to the Canadian Revolving
Credit Loans, it being understood that, subject to the provisions of this
Agreement, the US Borrowing Agent or Canadian Borrower, as the case may be, may
select different Interest Rate Options and different LIBOR Interest Periods or
CDOR Interest Periods, as applicable, to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche; provided that (i) there shall not be at any one time
outstanding more than (y) twelve (12) Borrowing Tranches in the aggregate among
all of the US Loans (including a Borrowing Tranche to which the Base Rate Option
applies), and (z) five (5) Borrowing Tranches in the aggregate among all of the
Canadian Loans (including a Borrowing Tranche to which the Canadian Prime Rate
Option applies), (ii) only the Base Rate Option (including the Applicable Margin
with respect thereto) or such other interest rates as PNC Bank and the US
Borrowers may agree to from time to time shall apply to the US Swing Loans,
(iii) only the Canadian Prime Rate Option (including the Applicable Margin with
respect thereto) or such other interest rates as PNC Canada and the Canadian
Borrower may agree to from time to time shall apply to the Canadian Swing Loans,
(iv) all US Optional Currency Loans shall be LIBOR Rate Loans and (v) all
Canadian Optional Currency Loans shall be LIBOR Rate Loans.  Notwithstanding any
provisions to the contrary contained in this Agreement or any other Loan
Document, no Borrower shall be required to pay, and the Banks shall not be
permitted to collect, any amount of interest in excess of the maximum amount of
interest permitted by applicable Law ("Excess Interest").  If any Excess
Interest is provided for or determined by a court of competent jurisdiction to
have been provided for in this Agreement or in any other Loan Document, then, in
such event:  (1) the provisions of this subsection shall govern and control; (2)
the applicable Borrower shall not be obligated to pay any Excess Interest; (3)
any Excess Interest that the Banks may have received hereunder shall be, at the
option of the Required Banks, (a) applied as a credit against the outstanding
principal balance of the Obligations or accrued and unpaid interest (not to
exceed the maximum amount permitted by Law), (b) refunded to the payor thereof,
or (c) any combination of the foregoing; (4) the interest rates provided for
herein shall be automatically reduced to the maximum lawful rate allowed from
time to time under applicable Law, and this Agreement and the other Loan
Documents shall be deemed to have been and shall be reformed and modified to
reflect such reduction; and (5) no Borrower shall have any action against the
Administrative Agent, Canadian Agent or any Bank for any damages arising out of
the payment or collection of any Excess Interest (other than to enforce this
Section 3.1).  Interest on the principal amount of each US Revolving Credit Loan
made in a US Optional Currency shall be paid by the US Borrowers in such US
Optional Currency.  Interest on the principal amount of each Canadian Revolving
Credit Loan made in a Canadian Optional Currency shall be paid by the Canadian
Borrowers in such Canadian Optional Currency.

 
- 78 -

--------------------------------------------------------------------------------

 

 
3.1.1.
US Revolving Credit Interest Rate Options.



The US Borrowing Agent shall have the right to select from the following
Interest Rate Options applicable to the US Revolving Credit Loans:


   (i)          Base Rate Option:  A fluctuating rate per annum (computed on the
basis of a year of three hundred sixty five (365) or three hundred sixty six
(366) days, as the case may be, and actual days elapsed) equal to the Base Rate
plus the Applicable Margin, such interest rate to change automatically from time
to time effective as of the effective date of each change in the Base Rate; or


   (ii)         LIBOR Rate Option:  A rate per annum (computed on the basis of a
year of three hundred sixty (360) days and actual days elapsed, provided that,
for US Revolving Credit Loans made in an Optional Currency for which a three
hundred sixty five (365) or three hundred sixty six (366) day basis is the only
market practice available to the Administrative Agent, such rate shall be
calculated on the basis of a year of three hundred sixty five (365) days or
three hundred sixty six (366) days, as the case may be) equal to the LIBOR Rate
plus the Applicable Margin.

 
- 79 -

--------------------------------------------------------------------------------

 

 
3.1.2.
Canadian Revolving Credit Interest Rate Options.



The Canadian Borrower shall have the right to select from the following Interest
Rate Options applicable to the Canadian Revolving Credit Loans:


(i)           Canadian Prime Rate Option:  Solely with respect to Canadian
Revolving Credit Loans in Canadian Dollars, a fluctuating rate per annum
(computed on the basis of a year of three hundred sixty five (365) or three
hundred sixty six (366) days, as the case may be, and actual days elapsed) equal
to the Canadian Prime Rate plus the Applicable Margin, such interest rate to
change automatically from time to time effective as of the effective date of
each change in the Canadian Prime Rate; or


(ii)          CDOR Rate Option:  Solely with respect to Canadian Revolving
Credit Loans in Canadian Dollars, a rate per annum (computed on the basis of a
year of three hundred sixty five (365) or three hundred sixty six (366) days, as
the case may be, and actual days elapsed) equal to the CDOR Rate plus the
Applicable Margin; or


(iii)         LIBOR Rate Option:  Solely with respect to Canadian Optional
Currency Loans, a rate per annum (computed on the basis of a year of three
hundred sixty (360) days and actual days elapsed, equal to the LIBOR Rate plus
the Applicable Margin.



  
 
3.1.3.
Rate Quotations.



The US Borrowing Agent may call the Administrative Agent on or before the date
on which a US Loan Request is to be delivered to receive an indication of the
rates then in effect, but it is acknowledged that such projection shall not be
binding on the Administrative Agent or the US Banks nor affect the rate of
interest which thereafter is actually in effect when the election is made.  The
Canadian Borrower may call the Canadian Agent on or before the date on which a
Canadian Loan Request is to be delivered to receive an indication of the rates
then in effect, but it is acknowledged that such projection shall not be binding
on the Canadian Agent or the Canadian Banks nor affect the rate of interest
which thereafter is actually in effect when the election is made.



 
 
3.1.4.
Interest Act (Canada).



For the purpose of the Interest Act (Canada) and disclosure thereunder, whenever
interest to be paid hereunder is to be calculated on the basis of any period of
time that is less than a calendar year, the yearly rate of interest to which the
rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by such period of time, as the case
may be.  Further, the principle of deemed reinvestment of interest with respect
to any monetary obligation relating to Canadian Revolving Credit Loans shall not
apply to any interest calculation under this Agreement and the rates of interest
with respect to any monetary obligation relating to Canadian Revolving Credit
Loans to the Canadian Borrower stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

 
- 80 -

--------------------------------------------------------------------------------

 

 
3.1.5.
Change in Fees or Interest Rates.



If the Applicable Margin, Applicable Commercial Letter of Credit Fee Percentage,
Applicable Standby Letter of Credit Fee Percentage or Applicable Facility Fee
Percentage is increased or reduced with respect to any period for which any
Borrower has already paid interest, Letter of Credit Fees or Facility Fees, the
Administrative Agent or Canadian Agent, as applicable, shall recalculate the
additional or lesser interest, Letter of Credit Fees or Facility Fees due from
or to such Borrower and shall, at least five (5) Business Days prior to next
subsequent interest payment date occurring after such Borrower notifies the
Administrative Agent or the Canadian Agent, as the case may be, of such increase
or decrease, give such Borrower and the US Banks or Canadian Banks, as
applicable, notice of such recalculation.


3.1.5.1                Any additional interest, Letter of Credit Fee or Facility
Fee due from (x) the US Borrowers shall be paid to the Administrative Agent for
the account of the US Banks and (y) the Canadian Borrower shall be paid to the
Canadian Agent for the account of the Canadian Banks, in each case on the next
date on which an interest, Letter of Credit Fee or Facility Fee payment is due;
provided, however, that if there are no Loans outstanding or if the Loans are
due and payable, such additional interest, Letter of Credit Fee or Facility Fee
shall be paid not later than five (5) Business Days after receipt of written
request for payment from the Administrative Agent or the Canadian Agent, as
applicable.


3.1.5.2                 Any interest, Letter of Credit Fee or Facility Fee
refund due to any Borrower shall be credited against payments otherwise due from
such Borrower on the next interest, Letter of Credit Fee or Facility Fee payment
due date or, if the Loans have been repaid and the Banks are no longer committed
to lend under this Agreement, the (x) US Banks shall pay to the Administrative
Agent for the account of the US Borrowers such interest, Letter of Credit Fee or
Facility Fee refund not later than five (5) Business Days after written notice
from the Administrative Agent to the US Banks and (y) Canadian Banks shall pay
to the Canadian Agent for the account of the Canadian Borrower such interest or
Facility Fee refund not later than five (5) Business Days after written notice
from the Canadian Agent to the Canadian Banks.
 



 
3.2
Interest Periods.



At any time when the US Borrowing Agent or the Canadian Borrower, as applicable,
shall select, convert to or renew a Loan to which the LIBOR Rate Option or CDOR
Rate Option applies, as applicable, the US Borrowing Agent shall notify the
Administrative Agent or the Canadian Borrower shall notify the Canadian Agent,
as applicable, thereof at least three (3) Business Days (or at least (4)
Business Days with respect to an Optional Currency Loan) prior to the effective
date of such Loan by delivering a US Loan Request or Canadian Loan Request, as
applicable.  Subject to the terms and conditions of this Agreement, the notice
shall specify a LIBOR Interest Period during which such LIBOR Rate Option shall
apply or a CDOR Interest Period during which such CDOR Rate Option shall apply,
as applicable.  Notwithstanding the preceding sentence, in the case of the
renewal of a Loan to which the LIBOR Rate Option applies at the end of a LIBOR
Interest Period or to which the CDOR Rate Option apples at the end of a CDOR
Interest Period, the first day of the new LIBOR Interest Period or CDOR Interest
Period, as applicable, shall be the last day of the preceding LIBOR Interest
Period or CDOR Interest Period, as applicable, without duplication in payment of
interest for such day.

 
- 81 -

--------------------------------------------------------------------------------

 

 
3.3
Interest After Default.



To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and at
the discretion of the Administrative Agent or upon written demand by the
Required Banks to the Administrative Agent:
 



 
3.3.1.
Interest Rate.



(i) each US Revolving Credit Loan and each US Swing Loan shall bear interest at
a rate per annum equal to the sum of the rate of interest otherwise applicable
pursuant to Section 3.1 [Interest Rate Options] under the Base Rate Option plus
an additional two percent (2.0%) per annum, each Borrowing Tranche to which the
LIBOR Rate Option applies shall automatically convert to the applicable Base
Rate Option at the end of the applicable LIBOR Interest Period (notwithstanding
that the interest rate on any such Loans was based on the Base Rate Option plus
two percent (2.0%) per annum, as set forth above) and no US Revolving Credit
Loans may be made as, renewed or converted into a Borrowing Tranche to which the
LIBOR Rate Option applies, and (ii) each Canadian Revolving Credit Loan and each
Canadian Swing Loan shall bear interest at a rate per annum equal to the sum of
the rate of interest otherwise applicable pursuant to Section 3.1 [Interest Rate
Options] under the Canadian Prime Rate Option plus an additional two percent
(2.0%) per annum, each Borrowing Tranche to which the CDOR Rate Option or LIBOR
Rate Option, as applicable, applies shall automatically convert to the
applicable Canadian Prime Rate Option or Base Rate Option, as applicable, at the
end of the applicable CDOR Interest Period or LIBOR Interest Period, as
applicable (notwithstanding that the interest rate on any such Loans was based
on the Canadian Prime Rate Option plus two percent (2.0%) per annum, as set
forth above), and no Canadian Revolving Credit Loans may be made as, renewed or
converted into a Borrowing Tranche to which the CDOR Rate Option or LIBOR Rate
Option, as applicable, applies;
 



 
3.3.2.
Letter of Credit Fees.



the Letter of Credit Fees otherwise applicable pursuant to Section 2.8.2 [US
Letter of Credit Fees] and Section 2.9.2 [Canadian Letter of Credit Fees] shall
be increased by two percent (2.0%) per annum;



 
 
3.3.3.
Other Obligations.



each other (i) US Obligation hereunder if not paid when due shall bear interest
at a rate per annum equal to the sum of the rate of interest applicable under
the Base Rate Option plus an additional two percent (2.0%) per annum from the
time such US Obligation becomes due and payable and until Payment in Full and
(ii) Canadian Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Canadian Prime Rate Option plus an additional two percent (2.0%) per annum from
the time such Canadian Obligation becomes due and payable and until Payment in
Full; and

 
- 82 -

--------------------------------------------------------------------------------

 

 
3.3.4.
Acknowledgment.



the Borrowers acknowledge that the increase in rates referred to in this Section
3.3 [Interest After Default] reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Banks are entitled to additional compensation for
such risk; and all such interest owing from the US Borrowers shall be payable by
the US Borrowers upon demand by the Administrative Agent and all such interest
owing from the Canadian Borrower shall be payable by the Canadian Borrower upon
demand by the Canadian Agent.
 



 
3.4
LIBOR Rate Unascertainable; CDOR Rate Unascertainable Illegality; Increased
Costs; Deposits Not Available.



 
 
3.4.1.
LIBOR Rate Unascertainable.



If on any date on which a LIBOR Rate would otherwise be determined with respect
to Loans, the Administrative Agent or the Canadian Agent, as applicable, shall
have determined that:


(i)         adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or


(ii)        a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate,


then the Administrative Agent or the Canadian Agent, as applicable, shall have
the rights specified in Section 3.4.3 [Administrative Agent's and US Banks'
Rights].
 



 
3.4.2.
LIBOR Rate Illegality; Increased Costs; Deposits Not Available.



If at any time any US Bank or Canadian Bank, as applicable, shall have
determined that:
 
(i)             the making, maintenance or funding of any US Loan or any
Canadian Optional Currency Loan, as applicable, to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such US Bank or
Canadian Bank, as applicable, in good faith with any Law or any interpretation
or application thereof by any Official Body or with any request or directive of
any such Official Body (whether or not having the force of Law), or


(ii)           such LIBOR Rate Option will not adequately and fairly reflect the
cost to such US Bank or Canadian Bank, as applicable, of the establishment or
maintenance of any such US Loan or any Canadian Optional Currency Loan, as
applicable, or


(iii)           after making all reasonable efforts, deposits of the relevant
amount in Dollars, or any Canadian Optional Currency Loan, as applicable, the US
Optional Currency or the Canadian Optional Currency Loans, as applicable, for
the relevant LIBOR Interest Period for a US Loan or any Canadian Optional
Currency Loan, as applicable, or to banks generally, to which a LIBOR Rate
Option applies, respectively, are not available to such US Bank or Canadian
Bank, as applicable, with respect to such US Loan or any Canadian Optional
Currency Loan, as applicable, or to banks generally, in the interbank eurodollar
market,

 
- 83 -

--------------------------------------------------------------------------------

 

then the Administrative Agent or the Canadian Agent, as applicable, shall have
the rights specified in Section 3.4.3 [Administrative Agent's and US Banks'
Rights].



 
 
3.4.3.
Administrative Agent's, Canadian Agent's and US Banks' Rights.



In the case of any event specified in Section 3.4.1 [LIBOR Rate Unascertainable]
above, the Administrative Agent or the Canadian Agent, as applicable, shall
promptly so notify the US Banks or the Canadian Banks, as applicable, and the US
Borrowing Agent or Canadian Borrower, as applicable, thereof, and in the case of
an event specified in Section 3.4.2 [LIBOR Rate Illegality; Increased Costs;
Etc.] above, such US Bank or such Canadian Bank, as applicable, shall promptly
so notify the Administrative Agent or the Canadian Agent, as applicable, and
endorse a certificate to such notice as to the specific circumstances of such
notice, and the Administrative Agent or the Canadian Agent, as applicable, shall
promptly send copies of such notice and certificate to the other US Banks and
the US Borrowing Agent or the Canadian Banks and the Canadian Borrower, as
applicable.  Upon such date as shall be specified in such notice (which shall
not be earlier than the date such notice is given), the obligation of (A) the US
Banks, in the case of such notice given by the Administrative Agent, (B) such US
Bank, in the case of such notice given by such US Bank, to allow the US
Borrowing Agent to select, convert to or renew a LIBOR Rate Option or select a
US Optional Currency, as applicable, (C) the Canadian Banks, in the case of such
notice given by the Canadian Agent, or (D) such Canadian Bank, in the case of
such notice given by such Canadian Bank, to allow the applicable Borrower to
select, convert to or renew a LIBOR Rate Option, shall be suspended until the
Administrative Agent or the Canadian Agent, as applicable, shall have later
notified the US Borrowing Agent, such US Bank, the Canadian Agent, such Canadian
Bank, as applicable, shall have later notified the Administrative Agent or the
Canadian Agent, as applicable, of the Administrative Agent's, such US Bank's,
the Canadian Agent's or such Canadian Bank's as the case may be, determination
that the circumstances giving rise to such previous determination no longer
exist.  If at any time the Administrative Agent or the Canadian Agent, as
applicable, makes a determination under Section 3.4.1 [LIBOR Rate
Unascertainable] and the US Borrowing Agent or Canadian Borrower, as applicable,
has previously notified the Administrative Agent or the Canadian Agent, as
applicable, of its selection of, conversion to or renewal of a LIBOR Rate Option
and such Interest Rate Option has not yet gone into effect, such notification
shall be deemed to provide for the selection of, conversion to or renewal of the
Base Rate Option otherwise available with respect to such Loans.  If any US Bank
or Canadian Bank, as applicable, notifies the Administrative Agent or the
Canadian Agent, as applicable, of a determination under Section 3.4.2 [LIBOR
Rate Illegality; Increased Costs; Etc.], the US Borrowers or the Canadian
Borrower, as applicable, shall, subject to the US Borrowers' or the Canadian
Borrowers' indemnification Obligations under Section 4.10 [Indemnity], as to any
Loan of the US Bank to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such US Loan or Canadian Loan, as applicable, to
the Base Rate Option or Canadian Prime Rate Option otherwise available with
respect to such US Loan or Canadian Loan, as applicable, or, with respect to US
Optional Currency Loans, select a different US Optional Currency in Dollars, or
prepay such US Loan or Canadian Loan, as applicable, in accordance with Section
4.6 [Voluntary Prepayments].  Absent due notice from the US Borrowing Agent or
Canadian Borrower, as applicable, of conversion or prepayment, such US Loan or
Canadian Loan shall automatically be converted to the Base Rate Option or
Canadian Prime Rate Option otherwise available with respect to such Loan upon
such specified date.

 
- 84 -

--------------------------------------------------------------------------------

 

 
3.4.4.
CDOR Rate Unascertainable.



If on any date on which a CDOR Rate would otherwise be determined with respect
to Loans, the Canadian Agent shall have determined that:


(i)         adequate and reasonable means do not exist for ascertaining such
CDOR Rate, or


(ii)        a contingency has occurred which materially and adversely affects
the market relating to the CDOR Rate,


then the Canadian Agent shall have the rights specified in Section 3.4.6
[Canadian Agent's and Canadian Banks' Rights].



 
 
3.4.5.
CDOR Rate Illegality; Increased Costs; Deposits Not Available.



If at any time any Canadian Bank shall have determined that:


(i)         the making, maintenance or funding of any Canadian Revolving Credit
Loan to which a CDOR Rate Option applies has been made impracticable or unlawful
by compliance by such Canadian Bank in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or


(ii)        such CDOR Rate Option will not adequately and fairly reflect the
cost to such Canadian Bank of the establishment or maintenance of any such
Canadian Revolving Credit Loan, or


(iii)       after making all reasonable efforts, deposits of the relevant amount
in Canadian Dollars, as applicable, for the relevant CDOR Interest Period for a
Canadian Revolving Credit Loan, or to banks generally, to which a CDOR Rate
Option applies, respectively, are not available to such Canadian Bank with
respect to such Canadian Revolving Credit Loan, or to banks generally, in the
market relating to the CDOR Rate,


then the Canadian Agent shall have the rights specified in Section 3.4.6
[Canadian Agent's and Canadian Banks' Rights].
 



 
3.4.6.
Canadian Agent's and Canadian Banks' Rights.



In the case of any event specified in Section 3.4.4 [CDOR Rate Unascertainable]
above, the Canadian Agent shall promptly so notify the Canadian Banks and the
Canadian Borrower thereof, and in the case of an event specified in Section
3.4.5 [CDOR Rate Illegality; Increased Costs; Etc.] above, such Canadian Bank
shall promptly so notify the Canadian Agent and endorse a certificate to such
notice as to the specific circumstances of such notice, and the Canadian Agent
shall promptly send copies of such notice and certificate to the other Canadian
Banks and the Canadian Borrower.  Upon such date as shall be specified in such
notice (which shall not be earlier than the date such notice is given), the
obligation of (A) the Canadian Banks, in the case of such notice given by the
Canadian Agent, or (B) such Canadian Bank, in the case of such notice given by
such Canadian Bank, to allow the Canadian Borrower to select, convert to or
renew a CDOR Rate Option, shall be suspended until the Canadian Agent shall have
later notified the Canadian Borrower, or such Canadian Bank shall have later
notified the Canadian Agent, of the Canadian Agent's or such Canadian Bank's, as
the case may be, determination that the circumstances giving rise to such
previous determination no longer exist.  If at any time the Canadian Agent makes
a determination under Section 3.4.4 [CDOR Rate Unascertainable] and the Canadian
Borrower has previously notified the Canadian Agent of its selection of,
conversion to or renewal of a CDOR Rate Option and such Interest Rate Option has
not yet gone into effect, such notification shall be deemed to provide for the
selection of, conversion to or renewal of the Canadian Prime Rate Option
otherwise available with respect to such Loans.  If any Canadian Bank notifies
the Canadian Agent of a determination under Section 3.4.5 [CDOR Rate Illegality;
Increased Costs; Etc.], the Canadian Borrower shall, subject to the Canadian
Borrower's indemnification Obligations under Section 4.10 [Indemnity], as to any
Loan of the Canadian Bank to which a CDOR Rate Option applies, on the date
specified in such notice either convert such Canadian Revolving Credit Loan to
the Canadian Prime Rate Option otherwise available with respect to such Canadian
Revolving Credit Loans, or prepay such Canadian Loan in accordance with Section
4.6 [Voluntary Prepayments].  Absent due notice from the Canadian Borrower of
conversion or prepayment, such Canadian Revolving Credit Loan shall
automatically be converted to the Canadian Prime Rate Option otherwise available
with respect to such Loan upon such specified date.

 
- 85 -

--------------------------------------------------------------------------------

 

 
3.5
Selection of Interest Rate Options; Selection of Optional Currency.



If the US Borrowing Agent fails to select a new LIBOR Interest Period or US
Optional Currency to apply to any Borrowing Tranche of US Revolving Credit Loans
under the LIBOR Rate Option at the expiration of an existing LIBOR Interest
Period applicable to such Borrowing Tranche in accordance with the provisions of
Section 3.2 [Interest Periods], the US Borrowing Agent shall be deemed to have
converted such Borrowing Tranche to the Base Rate Option commencing upon the
last day of the existing LIBOR Interest Period.  If the Canadian Borrower fails
to select a new CDOR Interest Period or, solely with respect to Canadian
Optional Currency Loans, a new LIBOR Interest Period to apply to any Borrowing
Tranche of Canadian Revolving Credit Loans under the CDOR Rate Option or the
LIBOR Rate Option, as the case may be, at the expiration of an existing CDOR
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2 [Interest Periods], the Canadian Borrower shall be
deemed to have converted such Borrowing Tranche to the Canadian Prime Rate
Option commencing upon the last day of the existing CDOR Interest Period.

 
- 86 -

--------------------------------------------------------------------------------

 

4.          PAYMENTS
 



 
4.1
Payments.

 



 
4.1.1.
US Obligations.



All payments and prepayments to be made in respect of principal, interest,
Facility Fee, US Letter of Credit Fees, Administrative Agent's Fee or other fees
or amounts due from the US Borrowers hereunder shall be payable prior to 12:00
noon on the date when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the US Borrowers, without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue.  Such payments shall be made to the Administrative
Agent at the Principal Office for the account of PNC Bank with respect to the US
Swing Loans, and for the ratable accounts of the US Banks with respect to the US
Revolving Credit Loans, in U.S. Dollars except that payments of principal or
interest shall be made in the currency in which such Loan was made, and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the US Banks, as applicable, in immediately available
funds, provided that in the event payments are received by 12:00 noon by the
Administrative Agent with respect to the US Revolving Credit Loans and such
payments are not distributed to the US Banks on the same day received by the
Administrative Agent, the Administrative Agent shall pay the US Banks the
Federal Funds Effective Rate in the case of US Revolving Credit Loans or other
amounts due in Dollars, or the US Overnight Rate in the case of US Revolving
Credit Loans or other amounts due in a US Optional Currency, with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the US Banks.  The Administrative Agent's and each US Bank's
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an "account stated."
 



 
4.1.2.
Canadian Obligations.



All payments and prepayments to be made in respect of principal, interest,
Canadian Letter of Credit Fees or other fees or amounts due from the Canadian
Borrower hereunder shall be payable prior to 12:00 noon on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Canadian Borrower, without set-off, counterclaim
or other deduction of any nature, and an action therefor shall immediately
accrue.  Such payments shall be made to the Canadian Agent at the Canadian
Principal Office for the account of PNC Canada with respect to the Canadian
Swing Loans, and for the ratable accounts of the Canadian Banks with respect to
the Canadian Revolving Credit Loans, in Canadian Dollars except that payments of
principal or interest shall be made in the currency in which such Loan was made,
and in immediately available funds, and the Canadian Agent shall promptly
distribute such amounts to the Canadian Banks, as applicable, in immediately
available funds, provided that in the event payments are received by 12:00 noon
by the Canadian Agent with respect to the Canadian Revolving Credit Loans and
such payments are not distributed to the Canadian Banks on the same day received
by the Canadian Agent, the Canadian Agent shall pay the Canadian Banks the
Canadian Prime Rate in the case of Canadian Revolving Credit Loans or other
amounts due in Canadian Dollars, or the Canadian Overnight Rate in the case of
Canadian Revolving Credit Loans or other amounts due in a Canadian Optional
Currency, with respect to the amount of such payments for each day held by the
Canadian Agent and not distributed to the Canadian Banks.  The Canadian Agent's
and each Canadian Bank's statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an "account stated."

 
- 87 -

--------------------------------------------------------------------------------

 

 
4.2
Pro Rata Treatment of Banks.

 



 
4.2.1.
US Revolving Credit Loans.



Each borrowing of US Revolving Credit Loans shall be allocated to each US Bank
according to its US Ratable Share, and each selection of, conversion to or
renewal of any Interest Rate Option applicable to US Revolving Credit Loans and
each payment or prepayment by the US Borrowers with respect to principal or
interest on the US Revolving Credit Loans, Facility Fee, US Letter of Credit
Fees, or other fees (except for the Administrative Agent's Fee and the US
Issuing Bank's fronting fee) or amounts due from the US Borrowers hereunder to
the US Banks with respect to the US Revolving Credit Loans, shall (except as
otherwise may be provided with respect to a Defaulting Bank and except as
provided in Section 3.4.3 [Administrative Agent's and US Bank's Rights] in the
case of an event specified in Section 3.4 [LIBOR Rate Unascertainable; Etc.],
4.6.2 [Replacement of a Bank] or Section 4.8 [Increased Costs]) be made in
proportion to such US Bank's US Funded Percentage and, if no such US Loans are
then outstanding, in proportion to the US Ratable Share of each US
Bank.  Notwithstanding any of the foregoing, each borrowing or payment or
pre-payment by the US Borrowers of principal, interest, fees or other amounts
from the US Borrowers with respect to US Swing Loans shall be made by or to PNC
Bank according to Section 2.
 



 
4.2.2.
Canadian Revolving Credit Loans.



Each borrowing of Canadian Revolving Credit Loans shall be allocated to each
Canadian Bank according to its Canadian Ratable Share, and each selection of,
conversion to or renewal of any Interest Rate Option applicable to Canadian
Revolving Credit Loans and each payment or prepayment by the Canadian Borrower
with respect to principal or interest on the Canadian Revolving Credit Loans,
Canadian Letter of Credit Fees or other fees or amounts due from the Canadian
Borrower hereunder to the Canadian Banks with respect to the Canadian Revolving
Credit Loans, shall (except as otherwise may be provided with respect to a
Defaulting Bank and except as provided in Section 3.4.6 [Canadian Agent's and
Canadian Banks' Rights] in the case of an event specified in Section 3.4 [CDOR
Rate Unascertainable; Etc.], 4.6.2 [Replacement of a Bank] or Section 4.8
[Increased Costs]) be made in proportion to the applicable Canadian Revolving
Credit Loans outstanding from each Canadian Bank and, if no such Canadian Loans
are then outstanding, in proportion to the Canadian Ratable Share of each
Canadian Bank.  Notwithstanding any of the foregoing, each borrowing or payment
or pre-payment by the Canadian Borrower of principal, interest, fees or other
amounts from the Canadian Borrower with respect to Canadian Swing Loans shall be
made by or to PNC Canada according to Section 2.

 
- 88 -

--------------------------------------------------------------------------------

 

 
4.3
Sharing of Payments by Banks.

 



 
4.3.1.
US Banks.



If any US Bank shall, by exercising any right of setoff, counterclaim or
banker's lien, by receipt of voluntary payment, by realization upon security, or
by any other non-pro rata source, obtain payment in respect of any principal of
or interest on any of its US Loans or other obligations hereunder resulting in
such US Bank's receiving payment of a proportion of the aggregate amount of its
US Loans and accrued interest thereon or other such obligations greater than its
US Ratable Share or, if applicable, such US Bank's US Funded Percentage thereof
as provided herein, then the US Bank receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the US Loans and such other obligations of the other US
Banks, or make such other adjustments as shall be equitable, so that the benefit
of all such payments shall be shared by the US Banks ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and other amounts owing them; provided that:


(i)         if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Bank or the holder making such purchase; and


(ii)         the provisions of this Section 4.3.1 [US Banks] shall not be
construed to apply to (x) any payment made by the US Loan Parties pursuant to
and in accordance with the express terms of the Loan Documents or (y) any
payment obtained by a US Bank as consideration for the assignment of or sale of
a participation in any of its US Loans or US Participation Advances to any
assignee or participant, other than to any US Borrower or any Subsidiary of any
US Borrower (as to which the provisions of this Section 4.3.1 [US Banks] shall
apply).


Each US Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any US Bank acquiring a
participation pursuant to the foregoing arrangements may exercise against each
US Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such US Bank were a direct creditor of each US Loan
Party in the amount of such participation.
 



 
4.3.2.
Canadian Banks.



If any Canadian Bank shall, by exercising any right of setoff, counterclaim or
banker's lien, by receipt of voluntary payment, by realization upon security, or
by any other non-pro rata source, obtain payment in respect of any principal of
or interest on any of its Canadian Loans or other obligations hereunder
resulting in such Canadian Bank's receiving payment of a proportion of the
aggregate amount of its Canadian Loans and accrued interest thereon or other
such obligations greater than its Canadian Ratable Share thereof as provided
herein, then the Canadian Bank receiving such greater proportion shall (a)
notify the Canadian Agent of such fact, and (b) purchase (for cash at face
value) participations in the Canadian Loans and such other obligations of the
other Canadian Banks, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Canadian Banks
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Canadian Revolving Credit Loans and other amounts
owing them; provided that:

 
- 89 -

--------------------------------------------------------------------------------

 

(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Bank or the holder making such purchase; and


(ii)           the provisions of this Section 4.3.2 [Canadian Banks] shall not
be construed to apply to (x) any payment made by the Canadian Loan Parties
pursuant to and in accordance with the express terms of the Loan Documents or
(y) any payment obtained by a Canadian Bank as consideration for the assignment
of or sale of a participation in any of its Canadian Loans or Canadian
Participation Advances to any assignee or participant, other than to the
Canadian Borrower or any Subsidiary of the Canadian Borrower (as to which the
provisions of this Section 4.3.2 [Canadian Banks] shall apply).


Each Canadian Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Law, that any Canadian Bank acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Canadian Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Canadian Bank were a direct creditor of each
Canadian Loan Party in the amount of such participation.
 



 
4.4
Presumptions by Administrative Agent; Canadian Agent.

 



 
4.4.1.
Administrative Agent.



Unless the Administrative Agent shall have received notice from the US Borrowing
Agent prior to the date on which any payment is due to the Administrative Agent
for the account of the US Banks or the US Issuing Bank hereunder that the US
Borrowers will not make such payment, the Administrative Agent may assume that
the US Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the US Banks or the US
Issuing Bank, as the case may be, the amount due.  In such event, if the US
Borrowers have not in fact made such payment, then each of the US Banks or the
US Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such US
Bank or the US Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 



 
4.4.2.
Canadian Agent.



Unless the Canadian Agent shall have received notice from the Canadian Borrower
prior to the date on which any payment is due to the Canadian Agent for the
account of the Canadian Banks hereunder that the Canadian Borrower will not make
such payment, the Canadian Agent may assume that the Canadian Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Canadian Banks the amount due.  In such event, if
the Canadian Borrower has not in fact made such payment, then each of the
Canadian Banks severally agrees to repay to the Canadian Agent forthwith on
demand the amount so distributed to such Canadian Bank, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Canadian Agent, at the greater of the
Canadian Prime Rate and a rate determined by the Canadian Agent in accordance
with banking industry rules on interbank compensation.

 
- 90 -

--------------------------------------------------------------------------------

 

 
4.5
Interest Payment Dates.



Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each September, December, March and June after
the date hereof and on the Expiration Date or upon acceleration of the
Notes.  Interest on Loans to which the LIBOR Rate Option applies  shall be due
and payable on the last day of each LIBOR Interest Period for such Loans and, if
such LIBOR Interest Period is longer than ninety (90) days, also on the
ninetieth (90th) day of such LIBOR Interest Period and on the Expiration Date or
upon the acceleration of the Notes.  Interest on Loans to which the Canadian
Prime Rate Option applies shall be due and payable in arrears on the first day
of each September, December, March and June after the date hereof and on the
Expiration Date or upon acceleration of the Notes.  Interest on Loans to which
the CDOR Rate Option applies shall be due and payable on the last day of each
CDOR Interest Period for such Loans and, if such CDOR Interest Period is longer
than ninety (90) days, also on the ninetieth (90th) day of such CDOR Interest
Period and on the Expiration Date or upon the acceleration of the Notes.
Interest on mandatory prepayments of principal under Section 4.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is
due.  Interest on the principal amount of each Loan or other monetary Obligation
shall be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).
 



 
4.6
Voluntary Prepayments.

 



 
4.6.1.
Right to Prepay.



The US Borrowers shall have the right at their option from time to time to
prepay the US Loans, and the Canadian Borrower shall have the right at its
option from time to time to prepay Canadian Loans, in each case in whole or part
without premium or penalty (except as provided in Section 4.6.2 [Replacement of
a Bank] below, in Section 4.8 [Increased Costs] and Section 4.10
[Indemnity]).  Whenever the Borrowers desire to prepay any part of the Loans,
the US Borrowing Agent or the Canadian Borrower, as the case may be, shall
provide a prepayment notice to the Administrative Agent (in the case of the US
Borrowing Agent) or the Canadian Agent (in the case of the Canadian Borrower) by
11:00 a.m., (a) at least one (1) Business Day prior to the date of prepayment of
Revolving Credit Loans (other than US Revolving Credit Loans or Canadian
Revolving Credit Loans denominated in an Optional Currency, which are subject to
the following clause (b)), (b) at least four (4) Business Days prior to the date
of prepayment of US Revolving Credit Loans denominated in a US Optional Currency
or Canadian Revolving Credit Loans denominated in a Canadian Optional Currency,
or (c) no later than 11:00 a.m. on the date of prepayment of Swing Loans,
setting forth the following information:

 
- 91 -

--------------------------------------------------------------------------------

 

(x)           the date, which shall be a Business Day, on which the proposed
prepayment is to be made;


(y)           a statement indicating the application of the prepayment between
the US Revolving Credit Loans, the Canadian Revolving Credit Loans, the US Swing
Loans and the Canadian Swing Loans; and


(z)           the total principal amount and currency of such prepayment, the
Dollar Equivalent Amount of which (i) with respect to Revolving Credit Loans
shall be in integral multiples of One Million and 00/100 Dollars ($1,000,000.00)
and not less than Five Million and 00/100 Dollars ($5,000,000.00) for each
Borrowing Tranche to which the LIBOR Rate Option or the CDOR Rate Option applies
and in integral multiples of One Million and 00/100 Dollars ($1,000,000.00) and
not less than the lesser of Five Million and 00/100 Dollars ($5,000,000.00) or
the outstanding principal amount of Revolving Credit Loans to which the Base
Rate Option or the Canadian Prime Rate Option applies and (ii) with respect to
Swing Loans, in integral multiples of One Million and 00/100 Dollars
($1,000,000.00) and not less than the lesser of Five Million and 00/100 Dollars
($5,000,000.00) or the outstanding principal amount of the Swing Loans.


All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option or Canadian
Prime Rate Option applies, shall be due and payable on the date specified in
such prepayment notice as the date on which the proposed prepayment is to be
made.  Except as provided in Section 3.4.3 [Administrative Agent's and US Bank's
Rights] or Section 3.4.6 [Canadian Agent's and Canadian Bank's Rights], if the
Borrowers prepay a Loan but fail to specify the applicable Borrowing Tranche
which the Borrowers are prepaying, the prepayment shall be applied first to
Loans to which the Base Rate Option or Canadian Prime Rate Option applies, then
to Loans to which the LIBOR Rate Option or CDOR Rate Option applies.  Any
prepayment hereunder shall be subject to the Borrowers' Obligation to indemnify
the Banks under Section 4.10 [Indemnity].
 



 
4.6.2.
Replacement of a Bank.



4.6.2.1               US Banks.


In the event any US Bank (i) gives notice under Section 3.4.1 [LIBOR Rate
Unascertainable], (ii) requests compensation under Section 4.8 [Increased
Costs], or requires the US Borrowers to pay any additional amount to any US Bank
or any Official Body for the account of any US Bank pursuant to Section 4.9
[Taxes], (iii) is a Defaulting Bank, (iv) becomes subject to the control of an
Official Body (other than normal and customary supervision), or (v) is a
Non-Consenting Bank referred to in Section 10.1 [Modifications, Amendments or
Waivers] then in any such event the US Borrowers may, at their sole expense,
upon notice to such US Bank and the Administrative Agent, require such US Bank
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.8 [Successors
and Assigns]), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Bank, if a Bank accepts such assignment);
provided that:

 
- 92 -

--------------------------------------------------------------------------------

 

(i)           such US Bank shall have received payment of an amount equal to the
outstanding principal of its US Loans and US Participation Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 4.10
[Indemnity]) from the assignee (to the extent, subject to the terms of this
Agreement including, without limitation, Section 2.10 [Defaulting Banks], of
such outstanding principal and accrued interest and fees) or the US Borrowers
(in the case of all other amounts);


(ii)          in the case of any such assignment resulting from a claim for
compensation under Section 4.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 4.9 [Taxes], such assignment will result
in the elimination or, upon the consent of the applicable US Borrower, the
reduction of such compensation or payments thereafter; and


(iii)         such assignment does not conflict with applicable Law.


A US Bank shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such US Bank or otherwise, the
circumstances entitling the US Borrowers to require such assignment and
delegation cease to apply.


4.6.2.2                  Canadian Banks.


In the event any Canadian Bank (i) gives notice under Section 3.4.4 [CDOR Rate
Unascertainable], (ii) requests compensation under Section 4.8 [Increased
Costs], or requires the Canadian Borrower to pay any additional amount to any
Canadian Bank or any Official Body for the account of any Canadian Bank pursuant
to Section 4.9 [Taxes], (iii) is a Defaulting Bank, (iv) becomes subject to the
control of an Official Body (other than normal and customary supervision), or
(v) is a Non-Consenting Bank referred to in Section 10.1 [Modifications,
Amendments or Waivers] then in any such event the Canadian Borrower may, at its
sole expense, upon notice to such Canadian Bank and the Canadian Agent, require
such Canadian Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.8 [Successors and Assigns]), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that:


(i)           such Bank shall have received payment of an amount equal to the
outstanding principal of its Canadian Loans and Canadian Participation Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.10 [Indemnity]) from the assignee (to the extent, subject to the terms
of this Agreement including, without limitation, Section 2.10 [Defaulting
Banks], of such outstanding principal and accrued interest and fees) or the
Canadian Borrower (in the case of all other amounts);

 
- 93 -

--------------------------------------------------------------------------------

 

(ii)          in the case of any such assignment resulting from a claim for
compensation under Section 4.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 4.9 [Taxes], such assignment will result
in the elimination or, upon the consent of the Canadian Borrower, the reduction
of such compensation or payments thereafter; and


(iii)         such assignment does not conflict with applicable Law.


A Canadian Bank shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Canadian Bank or otherwise,
the circumstances entitling the Canadian Borrower to require such assignment and
delegation cease to apply.
 
 

 
4.7
Mandatory Prepayments.

 
 

 
4.7.1.
Reduction of US Revolving Credit Commitments.



On each date which any of the US Revolving Credit Commitments are reduced
pursuant to Section 2.11 [Optional Termination or Reduction of US Revolving
Credit Commitments], the US Borrowers shall pay or prepay Loans (subject to the
US Borrowers' indemnity obligations under Sections 3.4 [LIBOR Rate
Unascertainable; Illegality, etc.] and Section 4.8 [Increased Costs]) such that
(i) the US Revolving Facility Usage shall not exceed the US Revolving Credit
Commitments, and (ii) the Consolidated Facility Usage shall not exceed the US
Revolving Credit Commitments.
 
 

 
4.7.2.
Reduction of Canadian Revolving Credit Commitments.



On each date which any of the Canadian Revolving Credit Commitments are reduced
pursuant to Section 2.11 [Optional Termination or Reduction of Canadian
Revolving Credit Commitments], the Canadian Borrower shall pay or prepay Loans
(subject to the Canadian Borrower's indemnity obligations under Sections 3.4
[LIBOR Rate Unascertainable; Illegality, etc.] and Section 4.8 [Increased
Costs]) such that (i) the Canadian Revolving Facility Usage shall not exceed the
Canadian Revolving Credit Commitments, and (ii) the Consolidated Facility Usage
shall not exceed the US Revolving Credit Commitments.
 
 

 
4.7.3.
Excess US Borrowings.



If, on any Business Day or US Computation Date (as a result of a change in
exchange rates between one (1) or more US Optional Currencies and Dollars, or
otherwise), the Consolidated Facility Usage then outstanding exceeds the US
Revolving Credit Commitments of all US Banks, the US Borrowers shall on such day
prepay to the Administrative Agent (subject to the US Borrowers' indemnity
obligations under Sections 3.4 [LIBOR Rate Unascertainable; Illegality, etc.]
and Section 4.8 [Increased Costs]) an amount sufficient to eliminate such
excess, which amount shall be used to prepay US Revolving Credit Loans in
accordance with each US Bank's US Ratable Share or, if applicable, such US
Bank's US Funded Percentage.

 
- 94 -

--------------------------------------------------------------------------------

 

 
4.7.4.
Excess Canadian Borrowings.



If, on any Business Day or Canadian Computation Date (A) for any reason other
than as a result of a change in exchange rate between the Canadian Optional
Currency and Canadian Dollars and (B) as a result of a change in exchange rate
between the Canadian Optional Currency and Canadian Dollars, the Canadian
Facility Usage then outstanding exceeds the Canadian Revolving Credit
Commitments of all Canadian Banks the Canadian Borrower shall (1) on such day in
the circumstances described in clause (A) and (2) within two (2) Business Days
following the circumstances described in clause (B) prepay to the Canadian Agent
(subject to the Canadian Borrower's indemnity obligations under Sections 3.4
[LIBOR Rate Unascertainable; Illegality, etc.] and Section 4.8 [Increased
Costs]) an amount sufficient to eliminate such excess, which amount shall be
used to prepay Canadian Revolving Credit Loans ratably in accordance with each
Canadian Bank's Canadian Ratable Share.
 
 

 
4.7.5.
Application among Interest Rate Options.



All prepayments required pursuant to this Section 4.7 [Mandatory Prepayments]
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option or Canadian Prime Rate Option, as
applicable, then to Dollar Loans subject to a LIBOR Rate Option or Canadian
Revolving Credit Loans subject to a CDOR Rate Option, as applicable, and then to
US Optional Currency Loans subject to the LIBOR Rate Option or Canadian Optional
Currency Loans subject to the LIBOR Rate Option, as applicable.  In accordance
with Section 4.10 [Indemnity], the US Borrowers shall indemnify the US Banks for
any loss or expense, including loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a LIBOR Rate Option on any day
other than the last day of the applicable LIBOR Interest Period.  In accordance
with Section 4.10 [Indemnity], the Canadian Borrower shall indemnify the
Canadian Banks for any loss or expense, including loss of margin, incurred with
respect to any such prepayments applied against Loans subject to a CDOR Rate
Option on any day other than the last day of the applicable CDOR Interest
Period.
 
 

 
4.8
Increased Costs.

 
 

 
4.8.1.
Increased Costs Generally.



If any Change in Law shall:
 
(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except any reserve requirement reflected in the LIBOR Rate or the CDOR
Rate) or any Issuing Bank;


(ii)       subject any Bank or any Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the LIBOR Rate Option or
the CDOR Rate Option made by it, or change the basis of taxation of payments to
such Bank or such Issuing Bank in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 4.9 [Taxes] and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Bank or such Issuing
Bank); or

 
- 95 -

--------------------------------------------------------------------------------

 

(iii)       impose on any Bank, any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Loan under the
LIBOR Rate Option or the CDOR Rate Option made by such Bank or any Letter of
Credit or participation therein;


and the result of any of the foregoing shall be to actually increase the cost to
such Bank of making, converting to, continuing or maintaining any Loan under the
LIBOR Rate Option or the CDOR Rate Option (or of maintaining its obligation to
make any such Loan) by an amount which such Bank in its commercially reasonable
discretion exercised in good faith deems to be material, or to actually increase
the cost to such Bank or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) by an amount which such Bank in
its commercially reasonable discretion exercised in good faith deems to be
material, or to actually reduce the amount of any sum received or receivable by
such Bank or such Issuing Bank hereunder (whether of principal, interest or any
other amount) by an amount which such Bank in its commercially reasonable
discretion exercised in good faith deems to be material then, upon notice from
such Bank or such Issuing Bank to the US Borrowers or the Canadian Borrower, as
the case may be, the US Borrowers will pay to any such US Bank or the US Issuing
Bank and the Canadian Borrower will pay to any such Canadian Bank or the
Canadian Issuing Bank, as the case may be, such additional amount or amounts as
necessary to compensate such Bank or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.  Such notice shall set
forth in reasonable detail the basis for such Bank's or such Issuing Bank's
determination.  Such amount shall be due and payable by the US Borrowers or the
Canadian Borrower, as the case may be, to such Bank or such Issuing Bank within
ten (10) Business Days after the date on which such notice is given.
 
 

 
4.8.2.
Capital Requirements.



If any Bank or any Issuing Bank determines that any Change in Law affecting such
Bank or such Issuing Bank or any lending office of such Bank or such Bank's or
such Issuing Bank's holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on such Bank's or such
Issuing Bank's capital or on the capital of such Bank's or such Issuing Bank's
holding company, if any, as a consequence of this Agreement, the Commitments of
such Bank or the Loans made by, or participations in Letters of Credit or Swing
Loans held by, such Bank, or the Letters of Credit issued by such Issuing Bank,
to a level below that which such Bank or such Issuing Bank or such Bank's or
such Issuing Bank's holding company could have achieved but for such Change in
Law and which such Bank in its commercially reasonable discretion exercised in
good faith deems to be material (taking into consideration such Bank's or such
Issuing Bank's policies and the policies of such Bank's or such Issuing Bank's
holding company with respect to capital adequacy), then within ten (10) Business
Days after the date on which such Bank or such Issuing Bank gives notice to the
US Borrowers or the Canadian Borrower, as the case may be,  the US Borrowers
will pay to any such US Bank or US Issuing Bank and the Canadian Borrower will
pay to any such Canadian Bank or Canadian Issuing Bank, as the case may be,
without duplication with respect to any payments made pursuant to Section 4.8.1
[Increased Costs Generally], such additional amount or amounts as necessary to
compensate such Bank or such Issuing Bank or such Bank's or such Issuing Bank's
holding company, as the case may be, for any such reduction suffered. Such
notice shall set forth in reasonable detail the basis for such Bank's or such
Issuing Bank's determination.

 
- 96 -

--------------------------------------------------------------------------------

 

 
4.8.3.
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.



A certificate of a Bank or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Bank or such Issuing Bank or its holding company,
as the case may be, as specified in Section 4.8.1 [Increased Costs Generally] or
Section 4.8.2 [Capital Requirements] and delivered to the US Borrowing Agent or
the Canadian Borrower, as applicable, shall be conclusive absent manifest
error.  The US Borrowers will pay to any such US Bank or the US Issuing Bank and
the Canadian Borrower will pay to any such Canadian Bank or the Canadian Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
ten (10) days after receipt thereof.
 
 

 
4.8.4.
Delay in Requests.



Failure or delay on the part of any Bank or any Issuing Bank to demand
compensation pursuant to this Section 4.8 [Increased Costs] shall not constitute
a waiver of such Bank's or such Issuing Bank's right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Bank or an Issuing Bank pursuant to this Section 4.8 [Increased Costs] for any
increased costs incurred or reductions suffered more than one hundred twenty
(120) days prior to the date that such Bank or such Issuing Bank, as the case
may be, notifies the US Borrowing Agent or the Canadian Borrower, as applicable,
of the Change in Law giving rise to such increased costs or reductions and of
such Bank's or such Issuing Bank's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred twenty (120) days period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
 

 
4.9
Taxes.

 
 

 
4.9.1.
Payments Free of Taxes.



Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrowers shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.9.1) the Administrative Agent, Canadian Agent, Bank or Issuing
Bank, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions and (iii) the Borrowers shall timely pay the full amount deducted to
the relevant Official Body in accordance with applicable Law.

 
- 97 -

--------------------------------------------------------------------------------

 

 
4.9.2.
Payment of Other Taxes by the Borrowers.



Without limiting the provisions of Section 4.9.1 [Payments Free of Taxes] above,
the Borrowers shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.



 
 
4.9.3.
Indemnification by the Loan Parties.



4.9.3.1                 US Loan Parties.


The US Loan Parties shall indemnify the Administrative Agent, each US Bank and
the US Issuing Bank, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 4.9.3.1) paid by the Administrative Agent, such US Bank or the US
Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Official Body.  A certificate as to the amount of such payment
or liability delivered to the US Borrowing Agent by a US Bank or the US Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a US Bank or the US Issuing Bank, shall be
conclusive absent manifest error.


4.9.3.2                 Canadian Loan Parties.


The Canadian Loan Parties shall indemnify the Canadian Agent and each Canadian
Bank, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
4.9.3.2) paid by the Canadian Agent or such Canadian Bank, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body.  A
certificate as to the amount of such payment or liability delivered to the
Canadian Borrower by a Canadian Bank (with a copy to the Canadian Agent), or by
the Canadian Agent on its own behalf or on behalf of a Canadian Bank, shall be
conclusive absent manifest error.



 
 
4.9.4.
Evidence of Payments.



As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
any US Borrower or the Canadian Borrower to an Official Body, such US Borrower
or Canadian Borrower, as the case may be, shall deliver to the Administrative
Agent, in the case of a US Borrower, or to the Canadian Agent, in the case of
the Canadian Borrower, the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent or the Canadian Agent, as applicable.

 
- 98 -

--------------------------------------------------------------------------------

 

 
4.9.5.
Status of Banks.



Any Foreign Bank that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which any US Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the US Borrowing Agent (with a copy to the Administrative Agent), at
the time or times prescribed by applicable Law or reasonably requested by the US
Borrowing Agent or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Law as will permit such payments
to be made without withholding or at a reduced rate of
withholding.  Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, the Administrative Agent
shall be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations.  Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any US Bank or assignee or participant of a US
Bank for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code.  In addition, any US
Bank, if requested by the US Borrowing Agent or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the US Borrowing Agent or the Administrative Agent as will enable
the US Borrowers or the Administrative Agent to determine whether or not such US
Bank is subject to backup withholding or information reporting requirements.


Without limiting the generality of the foregoing, in the event that any US
Borrower is resident for tax purposes in the United States of America, any
Foreign Bank shall deliver to the US Borrowing Agent and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Bank becomes a US Bank under this
Agreement (and from time to time thereafter upon the request of the US Borrowing
Agent or the Administrative Agent, but only if such Foreign Bank is legally
entitled to do so), whichever of the following is applicable:


(i)           duly completed valid originals of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,


(ii)          duly completed valid originals of Internal Revenue Service Form
W-8ECI,


(iii)         in the case of a Foreign Bank claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Bank is not (A) a "bank"
within the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a
"10 percent shareholder" of each Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a "controlled foreign
corporation" described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) two duly completed valid originals of Internal Revenue Service Form W-8BEN,

 
- 99 -

--------------------------------------------------------------------------------

 

(iv)         any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the US Borrowers to determine the withholding or
deduction required to be made, or


(v)          to the extent that any Bank is not a Foreign Bank, such Bank shall
submit to the Administrative Agent two (2) originals of an Internal Revenue
Service Form W-9 or any other form prescribed by applicable Law demonstrating
that such Bank is not a Foreign Bank.


Without limiting the generality of the first paragraph of this Section 4.9.5
[Status of Banks] and in addition to any requirements described in the second
paragraph of this Section 4.9.5 [Status of Banks], if a payment made to a Bank
or an Issuing Bank hereunder or under any other Loan Document would be subject
to US federal withholding tax imposed by FATCA if such Bank or such Issuing
Bank, as the case may be, were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable, or in any agreement or request
entered into or issued pursuant to such sections), such Foreign Bank or the
Issuing Bank, as the case may be, shall deliver to the US Borrowing Agent and to
the Administrative Agent, at the time or times prescribed by Law and at such
time or times reasonably requested by the US Borrowing Agent or the
Administrative Agent, such documentation, certifications or other information
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation, certifications or other information reasonably requested by the
US Borrowing Agent or the Administrative Agent as may be necessary for the Loan
Parties or the Administrative Agent to comply with its obligations under FATCA,
to determine that such Bank or the Issuing Bank, as the case may be, has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  In the event that either (i) the documentation
required to be delivered pursuant to this paragraph fails to establish a
complete exemption from withholding of amounts under Section 1471 and 1472 of
the Internal Revenue Code, or (ii) no such required documentation is delivered,
the US Borrowers shall not be obligated to pay any additional amounts to any
Bank pursuant to Section 4.9.1, or to indemnify any Bank pursuant to Section
4.9.3, in respect of any such withholding imposed under Sections 1471 or 1472 of
the Internal Revenue Code.
 



 
4.10
Indemnity.



In addition to the compensation or payments required by Section 4.8 [Increased
Costs] or Section 4.9 [Taxes], the US Borrowers shall indemnify each US Bank and
the Canadian Borrower shall indemnify each Canadian Bank against all
liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain a Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Bank sustains or incurs
as a consequence of any:


(i)           payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option or a CDOR Rate Option applies on a day other than the last day
of the corresponding LIBOR Interest Period or CDOR Interest Period, as
applicable (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

 
- 100 -

--------------------------------------------------------------------------------

 

(ii)          attempt by any US Borrower or the Canadian Borrower to revoke
(expressly, by later inconsistent notices or otherwise) in whole or part any
Loan Requests under Section 2.4 [US Loan Requests; Canadian Loan Requests; US
Swing Loan Requests; Canadian Swing Loan Requests] or Section 3.2 [Interest
Periods] or notice relating to prepayments under Section 4.6 [Voluntary
Prepayments], or


(iii)         default by the Borrowers in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrowers to pay when due (by acceleration or
otherwise) any principal, interest, Facility Fee or any other amount due
hereunder.


If any US Bank sustains or incurs any such loss or expense, it shall from time
to time notify the US Borrowing Agent of the amount determined in good faith by
such US Bank (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such US Bank shall
deem reasonable) to be necessary to indemnify such US Bank for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the US Borrowers to such
US Bank ten (10) Business Days after such notice is given.  If any Canadian Bank
sustains or incurs any such loss or expense, it shall from time to time notify
the Canadian Borrower of the amount determined in good faith by such Canadian
Bank (which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Canadian Bank shall deem
reasonable) to be necessary to indemnify such Canadian Bank for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Canadian Borrower to
such Canadian Bank ten (10) Business Days after such notice is given.
 



 
4.11
Settlement Date Procedures.

 



 
4.11.1.
US Settlement Date Procedures.



In order to minimize the transfer of funds between the US Banks and the
Administrative Agent, the US Borrowers may borrow, repay and reborrow US Swing
Loans and PNC Bank may make US Swing Loans as provided in Section 2.1.3 [US
Swing Loans] hereof during the period between Settlement Dates.  The
Administrative Agent shall notify each US Bank of its US Ratable Share of the
total of the US Revolving Credit Loans and the US Swing Loans (each, a "US
Required Share").  On such Settlement Date, each US Bank shall pay to the
Administrative Agent the amount equal to the difference between its US Required
Share and its US Revolving Credit Loans, and the Administrative Agent shall pay
to each US Bank (which is not a Defaulting Bank) its US Ratable Share or, if
applicable, such US Bank's US Funded Percentage of all payments made by the US
Borrowers to the Administrative Agent with respect to the US Revolving Credit
Loans.  The Administrative Agent shall also effect settlement in accordance with
the foregoing sentence on the proposed Borrowing Dates for US Revolving Credit
Loans and may at its option effect settlement on any other Business Day.  These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 4.11 [US Settlement Date
Procedures] shall relieve the US Banks of their obligations to fund US Revolving
Credit Loans on dates other than a Settlement Date pursuant to Section 2.1.3 [US
Swing Loans].  The Administrative Agent may at any time at its option for any
reason whatsoever require each US Bank to pay immediately to the Administrative
Agent such US Bank's US Ratable Share of the outstanding US Revolving Credit
Loans and each US Bank (which is not a Defaulting Bank) may at any time require
the Administrative Agent to pay immediately to such US Bank its US Ratable Share
or, if applicable, such US Bank's US Funded Percentage of all payments made by
the US Borrowers to the Administrative Agent with respect to the US Revolving
Credit Loans.

 
- 101 -

--------------------------------------------------------------------------------

 


 
4.11.2.
Canadian Settlement Date Procedures.



In order to minimize the transfer of funds between the Canadian Banks and the
Canadian Agent, the Canadian Borrower may borrow, repay and reborrow Canadian
Swing Loans and PNC Canada may make Canadian Swing Loans as provided in Section
2.1.4 [Canadian Swing Loans] hereof during the period between Settlement
Dates.  The Canadian Agent shall notify each Canadian Bank of its Canadian
Ratable Share of the total of the Canadian Revolving Credit Loans and the
Canadian Swing Loans (each, a "Canadian Required Share").  On such Settlement
Date, each Canadian Bank shall pay to the Canadian Agent the amount equal to the
difference between its Canadian Required Share and its Canadian Revolving Credit
Loans, and the Canadian Agent shall pay to each Canadian Bank (which is not a
Defaulting Bank) its Canadian Ratable Share of all payments made by the Canadian
Borrower to the Canadian Agent with respect to the Canadian Revolving Credit
Loans.  The Canadian Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Canadian Revolving Credit
Loans and may at its option effect settlement on any other Business Day.  These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 4.11 [Canadian Settlement
Date Procedures] shall relieve the Canadian Banks of their obligations to fund
Canadian Revolving Credit Loans on dates other than a Settlement Date pursuant
to Section 2.1.4 [Canadian Swing Loans].  The Canadian Agent may at any time at
its option for any reason whatsoever require each Canadian Bank to pay
immediately to the Canadian Agent such Canadian Bank's Canadian Ratable Share of
the outstanding Canadian Revolving Credit Loans and each Canadian Bank (which is
not a Defaulting Bank) may at any time require the Canadian Agent to pay
immediately to such Canadian Bank its Canadian Ratable Share of all payments
made by the Canadian Borrower to the Canadian Agent with respect to the Canadian
Revolving Credit Loans.
 



 
4.12
Judgment Currency.

 



 
4.12.1.
Currency Conversion Procedures for Judgments.



If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the "Original
Currency") into another currency (the "Other Currency"), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Bank
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

 
- 102 -

--------------------------------------------------------------------------------

 

 
4.12.2.
Indemnity in Certain Events.



The obligation of any Borrower in respect of any sum due from such Borrower to
any Bank hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Bank of any sum adjudged to
be so due in such Other Currency, such Bank may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum that would
have been due to such Bank in the Original Currency as of the effective date of
the judgment in the Other Currency, the applicable Borrower agrees, as a
separate obligation and notwithstanding any such judgment or payment, to
indemnify such Bank against such loss.





5.          REPRESENTATIONS AND WARRANTIES
 



 
5.1
Representations and Warranties.



The US Loan Parties, jointly and severally, and the Canadian Loan Parties,
jointly and severally, represent and warrant to the Administrative Agent, the
Canadian Agent and each of the Banks as follows:
 



 
5.1.1.
Organization and Qualification.



Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.  Each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct.  Each Loan Party is duly licensed or qualified and in good
standing in each jurisdiction where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary except to the extent that the failure to be so qualified
would not cause a Material Adverse Change.
 



 
5.1.2.
Capitalization and Ownership.



All of the authorized capital stock of the Parent, and the shares (referred to
herein as the "Shares") of the Parent that are issued and outstanding have been
validly issued and are fully paid and nonassessable.  There are no options,
warrants or other rights outstanding to purchase any such Shares to be issued
after the Closing Date except as indicated on Schedule 5.1.2.



 
 
5.1.3.
Subsidiaries.



Schedule 5.1.3 states the name of BLS, the Canadian Borrower and each of the
Parent's other Subsidiaries which are Guarantors, its jurisdiction of
incorporation, its authorized capital stock, the issued and outstanding shares
(referred to herein as the "Subsidiary Shares") and the owners thereof if it is
a corporation, its outstanding partnership interests (the "Partnership
Interests") if it is a partnership and its outstanding limited liability company
interests, interests assigned to managers thereof and the voting rights
associated therewith (the "LLC Interests") if it is a limited liability
company.  Each of the Loan Parties has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien.  All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable.  All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be.  There are no options, warrants or other rights outstanding to purchase any
such Subsidiary Shares, Partnership Interests or LLC Interests except as
indicated on Schedule 5.1.3.

 
- 103 -

--------------------------------------------------------------------------------

 

 
5.1.4.
Power and Authority.



Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.
 



 
5.1.5.
Validity and Binding Effect.



This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document.  This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforceability of creditors' rights generally or limiting the right of specific
performance and general concepts of equity.
 



 
5.1.6.
No Conflict.



Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate or articles of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) any material Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which any Loan Party is a party or by which it is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party.
 



 
5.1.7.
Litigation.



There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party at law or equity
before any Official Body which individually or in the aggregate would reasonably
be expected to result in any Material Adverse Change.  None of the Loan Parties
or any Subsidiaries of any Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which would reasonably be expected
to result in any Material Adverse Change.  Schedule 5.1.7 correctly describes
the New York Potential Tax Claim.

 
- 104 -

--------------------------------------------------------------------------------

 

 
5.1.8.
Title to Properties.



The real property owned by each Loan Party is described on Schedule 5.1.8.  Each
Loan Party has good and marketable title to (or ownership of) or valid leasehold
interest in all properties, assets and other rights which it purports to own or
lease or which are reflected as owned or leased on its books and records, free
and clear of all Liens and encumbrances except Permitted Liens, and in the case
of property leased by such Loan Party, subject to the terms and conditions of
the applicable leases.  Upon consummation of the transactions contemplated
hereby, all leases of real property are in full force and effect in all material
respects without the necessity for any consent which has not previously been
obtained.



 
 
5.1.9.
Financial Statements.



(i)         Historical Statements.  BLS has delivered to the Administrative
Agent copies of the Parent's (a) audited consolidated year-end financial
statements for and as of the end of the two (2) fiscal years ended January 29,
2011 and (b) unaudited consolidated quarter-end financial statements for and as
of the end of the fiscal quarter ended April 30, 2011 (collectively, the
"Historical Statements").  The Historical Statements were compiled from the
books and records maintained by the Parent's management, fairly represent in all
material respects the consolidated financial condition of the Parent and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied.


(ii)        Financial Projections.  BLS has delivered to the Administrative
Agent consolidated financial projections of the Parent and its Subsidiaries for
the period from fiscal year 2011 through fiscal year 2015 derived from various
assumptions of the Parent's management (the "Financial Projections").  The
Financial Projections represent a reasonable estimation of possible results in
light of the history of the business, present and foreseeable conditions and the
estimates and assumptions of the Parent's management.  Such Financial
Projections and the assumptions therein were, at the time made, fair; however,
actual results may differ materially from such Financial Projections.


(iii)       Accuracy of Financial Statements.  Neither the Parent nor any
Subsidiary of the Parent has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Historical
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Parent or any
Subsidiary of the Parent, in each case which would reasonably be expected to
cause a Material Adverse Change.  From January 29, 2011 to (y) the Closing Date,
and (z) each Test Date, if applicable, no Material Adverse Change has occurred.

 
- 105 -

--------------------------------------------------------------------------------

 

 
5.1.10.
Use of Proceeds; Margin Stock.



5.1.10.1               General.


The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.7 [Use of Proceeds] and 7.1.10 [Use of Proceeds].


5.1.10.2               Margin Stock.


None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Loan Parties holds or intends to hold margin stock in such
amounts that more than twenty five percent (25%) of the reasonable value of the
assets of any Loan Party are or will be represented by margin stock.
 



 
5.1.11.
Full Disclosure.



Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Bank in connection herewith or therewith taken as a whole, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading.  There is no fact
known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, results of operations or prospects of any
Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Banks prior to or at the date hereof in
connection with the transactions contemplated hereby.
 



 
5.1.12.
Taxes.



5.1.12.1               US Loan Parties.  All federal, state, local and other tax
returns required to have been filed with respect to each US Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that (a) the amount thereof is not individually or in the aggregate in an amount
that would reasonably be expected to cause a Material Adverse Change, or (b)
such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.  There are no agreements or waivers extending the
statutory period of limitations for assessments applicable to any federal or
other income tax return of any US Loan Party for any tax years prior to the US
Loan Parties' fiscal year ended on or about February 3, 2007 for federal income
tax returns and February 3, 2003 for state income tax returns.

 
- 106 -

--------------------------------------------------------------------------------

 

5.1.12.2               Canadian Loan Parties.  As of the Activation Date and at
all times thereafter, each Canadian Loan Party has, except to the extent that
failure to do so would not result in a Material Adverse Change, (i) withheld
from each payment made to any of its past or present employees, officers or
directors, and to any non-resident of the country in which it is a resident, the
amount of all taxes and other deductions required by applicable Laws to be
withheld therefrom and has paid the same to the proper Official Body within the
time required under any applicable Laws and (ii) collected and remitted to the
appropriate Official Body when required by applicable Laws to do so all amounts
collectible and remittable in respect of Taxes, and has paid all such amounts
payable by it on account of such Taxes.  As of the Activation Date and at all
times thereafter, all federal, provincial, local and other tax returns required
to have been filed with respect to each Canadian Loan Party have been filed, and
payment or adequate provision has been made for the payment of all taxes, fees,
assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except to the extent that (a) the
amount thereof is not individually or in the aggregate in an amount that would
reasonably be expected to cause a Material Adverse Change, or (b) such taxes,
fees, assessments and other charges are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made.
 



 
5.1.13.
Consents and Approvals.



No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed on
Schedule 5.1.13, all of which shall have been obtained or made on or prior to
the Closing Date except as otherwise indicated on Schedule 5.1.13.
 



 
5.1.14.
No Event of Default; Compliance with Instruments.



No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default.  None of the Loan Parties is in violation
of (i) any material term of its certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
or (ii) any material agreement or instrument to which it is a party or by which
it or any of its properties may be subject or bound where such violation would
constitute a Material Adverse Change.
 



 
5.1.15.
Patents, Trademarks, Copyrights, Licenses, Etc.



Each Loan Party owns or possesses all the material patents, trademarks, service
marks, trade names, copyrights, licenses, registrations, franchises, permits and
rights necessary to own and operate its properties and to carry on its business
as presently conducted and planned to be conducted by such Loan Party, without
known possible, alleged or actual conflict with the rights of others.

 
- 107 -

--------------------------------------------------------------------------------

 

 
5.1.16.
Insurance.



Schedule 5.1.16 lists all insurance policies to which any Loan Party is a party,
all of which are valid and in full force and effect.  No notice has been given
or claim made and no grounds exist to cancel or avoid any of such policies or to
reduce the coverage provided thereby.  Such policies provide adequate coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of each Loan Party in accordance with customary business
practice in the industry of the Loan Parties.
 



 
5.1.17.
Compliance with Laws.



The Loan Parties are in compliance in all material respects with all applicable
Laws (other than labor and employment Laws which are specifically addressed in
Section 5.1.22 [Employment Matters] and Environmental Laws which are
specifically addressed in Section 5.1.23 [Environmental Matters]) in all
jurisdictions in which any Loan Party is presently or will be doing business
except where the failure to do so would not reasonably be expected to constitute
a Material Adverse Change.
 



 
5.1.18.
Material Contracts; Burdensome Restrictions.



All material contracts relating to the business operations of each Loan Party,
including all employee benefit plans and Labor Contracts are valid, binding and
enforceable upon such Loan Party except as limited by bankruptcy, insolvency and
general concepts of equity and each of the other parties thereto in accordance
with their respective terms, and there is no default by such Loan Party
thereunder or, to the Loan Parties' knowledge, by any other parties
thereto.  None of the Loan Parties is bound by any contractual obligation, or
subject to any restriction in any organization document, or any requirement of
Law which would reasonably be expected to result in a Material Adverse Change or
which restricts or prohibits any Loan Party from entering into, and performing
its obligations under, the transactions contemplated hereby.  For purposes of
this Section 5.1.18, the term "material contracts" shall mean those contracts or
other agreements which the Parent would be required to file with the SEC
pursuant to item 601(a)(10) of Regulation S-K promulgated under the Securities
Act of 1933 and the Securities Exchange Act of 1934.
 



 
5.1.19.
Investment Companies; Regulated Entities.



None of the Loan Parties is an "investment company" registered or required to be
registered under the Investment Company Act of 1940 or under the "control" of an
"investment company" as such terms are defined in the Investment Company Act of
1940 and shall not become such an "investment company" or under such
"control."  None of the Loan Parties is subject to any other federal or state
statute or regulation limiting its ability to incur Indebtedness for borrowed
money.

 
- 108 -

--------------------------------------------------------------------------------

 

 
5.1.20.
Plans and Benefit Arrangements.



Except as set forth on Schedule 5.1.20:


(i)          The US Borrowers and each other member of the ERISA Group are in
compliance in all material respects with any applicable provisions of ERISA with
respect to all Benefit Arrangements and Plans.  As of the Closing Date, the US
Borrowers and each other member of the ERISA Group do not have any obligation to
make contributions to any Multiemployer Plans or Multiple Employer Plans.  There
has been no Prohibited Transaction with respect to any Benefit Arrangement or
any Plan or, to the best knowledge of the US Borrowers and each member of the
ERISA Group, with respect to any Multiemployer Plan or Multiple Employer Plan,
which could result in any material liability of any US Borrower or any other
member of the ERISA Group.  The US Borrowers and all other members of the ERISA
Group have made when due any and all payments required to be made under any
agreement relating to a Multiemployer Plan or a Multiple Employer Plan or any
Law pertaining thereto.  With respect to each Plan, Multiemployer Plan and
Multiple Employer Plan, the US Borrowers and each other member of the ERISA
Group (A) have fulfilled in all material respects their obligations under the
minimum funding standards of ERISA, (B) except for required premium payments,
have not incurred any liability to the PBGC, and (C) have not had asserted
against them any penalty for failure to fulfill the minimum funding requirements
of ERISA.


(ii)         To the best of each US Borrower's knowledge, each Multiemployer
Plan and Multiple Employer Plan  is able to pay benefits thereunder when due.


(iii)        Neither a US Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan.


(iv)        No event requiring notice to the PBGC under Section 303(k)(4) of
ERISA has occurred or is reasonably expected to occur with respect to any Plan.


(v)         With respect to each Plan and in accordance with each such Plan's
most recent actuarial valuation report used to determine funding under Section
412 of the Internal Revenue Code, no Plan is in "at risk" status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Internal Revenue Code).


(vi)        Neither a US Borrower nor any other member of the ERISA Group has
incurred or reasonably expects to incur any material withdrawal liability under
ERISA to any Multiemployer Plan  or Multiple Employer Plan.  Neither a US
Borrower nor any other member of the ERISA Group has been notified by any
Multiemployer Plan or Multiple Employer Plan that such Multiemployer Plan or
Multiple Employer Plan has been terminated within the meaning of Title IV of
ERISA and, to the best knowledge of each US Borrower, no Multiemployer Plan or
Multiple Employer Plan  is reasonably expected to be reorganized or terminated,
within the meaning of Title IV of ERISA.


(vii)       To the extent that any Benefit Arrangement is insured, the US
Borrowers and all other members of the ERISA Group have paid when due all
premiums required to be paid for all periods through the Closing Date.  To the
extent that any Benefit Arrangement is funded other than with insurance, the US
Borrowers and all other members of the ERISA Group have made when due all
contributions required to be paid for all periods through the Closing Date.

 
- 109 -

--------------------------------------------------------------------------------

 

(viii)      All Plans, Benefit Arrangements, Multiemployer Plans  and Multiple
Employer Plans  have been administered in all material respects in accordance
with their terms and applicable Law.
 



 
5.1.21.
Canadian Plans.



(i)          Except as disclosed in the financial statements required to be
provided pursuant to this Agreement or as otherwise disclosed in writing from
time to time to the Administrative Agent and to the extent that a Material
Adverse Change would not occur as a result of the continuation of benefits
during any actual, notional or deemed notice period after termination of
employment of employees without cause, no Loan Party has any liability or
contingent liability under a Canadian Welfare Plan to provide for benefits after
termination of employment or retirement.


(ii)         Except to the extent that a Material Adverse Change would not occur
as a result thereof: (a) each Canadian Employee Plan is, and has been,
established, registered, qualified, administered and invested in compliance in
all respects with the terms thereof and all applicable Laws, (b) all employer
and employee payments, contributions and premiums required to be remitted or
paid to or in respect of each Canadian Employee Plan and Canadian Statutory Plan
have been remitted or paid in a timely fashion to or in respect of the Canadian
Employee Plan or the Canadian Statutory Plan in accordance with the terms
thereof and all applicable Laws and no Loan Party has applied to extend the
period for funding, (c) there is no claim by any governmental authority in
Canada or by any Person pending or, to the knowledge of a Loan Party, threatened
in respect of any Canadian Employee Plan (other than routine claims for payment
of benefits), (d) no event has occurred that has given rise to or could
reasonably be expected to give rise to any liability of a Loan Party under any
Canadian Employee Plan other than those disclosed in the financial statements
required to be provided pursuant to this Agreement; (e) with respect to any
Canadian Pension Plan that is registered under any applicable Laws, no event has
occurred and no condition exists that has resulted or could reasonably be
expected to result in that Canadian Pension Plan having its registration
revoked, or entitle any Person (other than a Loan Party) to terminate or wind up
that Canadian Pension Plan (in whole or in part), or result in that Canadian
Pension Plan being placed under the administration of any governmental
authority, or result in a Loan Party being required to pay any taxes or
penalties under any applicable Laws; (f) no changes have occurred in respect of
the funding or financial condition of any Canadian Pension Plan since the date
of its most recent financial statements, accounting statements, actuarial
reports and other materials required to be provided pursuant to this Agreement;
and (g) each Canadian Pension Plan is fully funded, on a going concern basis and
a solvency basis, in accordance with the terms of the Canadian Pension Plan and
the requirements of applicable Laws.


(iii)        Except to the extent a Material Adverse Change would not occur as a
result thereof, during the last twelve (12) consecutive months, (a) no steps
have been taken by a Loan Party or a governmental authority in Canada to
terminate or wind up a Canadian Pension Plan (wholly or in part) that could
result in a Loan Party being required to make additional contributions to the
Canadian Pension Plan, and (b) no condition exists and no event has occurred
with respect to any Canadian Pension Plan or Canadian Statutory Plan that might
result in an increase in the amount of liability of a Loan Party over, or the
incurrence by a Loan Party of any liability in addition to, the liability of the
Loan Party prior to the existence of such condition or the occurrence of such
event, or that might result in any fine or penalty.

 
- 110 -

--------------------------------------------------------------------------------

 

 
5.1.22.
Employment Matters.



Each of the Loan Parties is in compliance with the Labor Contracts and all
applicable labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and relocation
notices, immigration controls and worker and unemployment compensation, where
the failure to comply would reasonably be expected to constitute a Material
Adverse Change.  There are no outstanding grievances, arbitration awards or
appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties which in any case would reasonably be
expected to constitute a Material Adverse Change.



 
 
5.1.23.
Environmental Matters.



Except as disclosed on Schedule 5.1.23:


(i)         None of the Loan Parties has received any material Environmental
Complaint, whether directed or issued to any Loan Party or relating or
pertaining to any predecessor of any Loan Party or to any prior owner, operator
or occupant of the Property, and none of such Loan Parties have reason to
believe that it might receive a material Environmental Complaint.


(ii)        No activity of any Loan Party at the Property is being or has been
conducted in violation of any Environmental Law or Environmental Permit which
has caused or would reasonably be expected to cause a Material Adverse Change
and, to the knowledge of any such Loan Party no activity of any predecessor of
any Loan Party or any prior owner, operator or occupant of the Property was
conducted in violation of any Environmental Law which has caused or would
reasonably be expected to cause a Material Adverse Change.


(iii)       There are no Regulated Substances present on, in, under, or
emanating from, or to any Loan Party's knowledge emanating to, the Property or
any portion thereof which result in Contamination and which would reasonably be
expected to cause a Material Adverse Change.
 
(iv)      Each Loan Party has all Environmental Permits and all such
Environmental Permits are in full force and effect and each such Loan Party's
operations at the Property are conducted in compliance with the terms and
conditions of such Environmental Permits except to the extent that such
noncompliance would not reasonably be expected to cause a Material Adverse
Change and none of the Loan Parties have received any written notice from an
Official Body that such Official Body has or intends to suspend, revoke or
adversely alter, whether in whole or in part, any such Environmental Permit.

 
- 111 -

--------------------------------------------------------------------------------

 

(v)        Each Loan Party has submitted to an Official Body and/or maintains,
as appropriate, all material Environmental Records.


(vi)      No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Property
contain or use, except in compliance with Environmental Laws and Environmental
Permits, Regulated Substances or otherwise are operated or maintained except in
compliance with Environmental Laws and Environmental Permits unless such
noncompliance would not be reasonably expected to cause a Material Adverse
Change.  To the knowledge of each Loan Party, no structures, improvements,
equipment, fixtures, impoundments, pits, lagoons or aboveground or underground
storage tanks of prior owners, operators or occupants of the Property contained
or used Regulated Substances, except in compliance with Environmental Laws,
Regulated Substances or otherwise were operated or maintained by any such prior
owner, operator or occupant except in compliance with Environmental Laws unless
such noncompliance would not be reasonably expected to cause a Material Adverse
Change.


(vii)     To the knowledge of each Loan Party, no facility or site to which any
such Loan Party, either directly or indirectly by a third party, has sent
Regulated Substances for storage, treatment, disposal or other management has
been or is being operated in violation of Environmental Laws except to the
extent that such violation would not reasonably be expected to cause a Material
Adverse Change.


(viii)     No portion of the Property is identified or, to the knowledge of each
Loan Party, proposed to be identified on any list of contaminated properties or
other properties which pursuant to Environmental Laws are the subject of a
Remedial Action by an Official Body or any other Person (including any such Loan
Party), nor to the knowledge of any such Loan Party is any property adjoining or
in the proximity of the Property identified or proposed to be identified on any
such list or the subject of a Remedial Action.


(ix)       No portion of the Property constitutes an Environmentally Sensitive
Area except for those portions of the Property constituting an Environmentally
Sensitive Area which would not reasonably be expected to result in a Material
Adverse Change.


(x)        No lien or other material encumbrance authorized by Environmental
Laws exists against the Property and none of the Loan Parties has any reason to
believe that such a lien or encumbrance may be imposed.


(xi)       Neither the transaction contemplated by the Loan Documents nor any
other transaction involving the sale, transfer or exchange of the Property will
trigger or has triggered any obligation under any applicable Environmental Laws
to make a filing, provide a notice, provide other disclosure or take any other
action, or in the event that any such transaction-triggered obligation does
arise or has arisen under any applicable Environmental Laws, all such action
required thereby has been taken in compliance with applicable Environmental Laws
except to the extent that the failure to take such action in compliance with
applicable Environmental Laws would not be reasonably expected to cause a
Material Adverse Change.

 
- 112 -

--------------------------------------------------------------------------------

 

 
5.1.24.
Senior Debt Status.



The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreements and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens.  There is no Lien upon or with respect to any
of the properties or income of any Loan Party which secures indebtedness or
other obligations of any Person except for Permitted Liens.
 



 
5.1.25.
Anti-Terrorism Laws.



5.1.25.1               General.


None of the Loan Parties nor, to any Loan Party's knowledge, any Affiliate of
any Loan Party, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction  that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.


5.1.25.2               Executive Order No. 13224.


None of the Loan Parties, nor, to any Loan Party's knowledge, any Affiliate of
any Loan Party is any of the following (each a "Blocked Person"):


(i)         a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224;


(ii)        a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;


(iii)       a Person or entity with which any Bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;


(iv)       a Person or entity that commits, threatens or conspires to commit or
supports "terrorism" as defined in the Executive Order No. 13224; or


(v)        a  Person or entity that is named as a "specially designated
national" on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list.


No Loan Party or to the knowledge of any Loan Party, any Affiliate of any Loan
Party (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

 
- 113 -

--------------------------------------------------------------------------------

 

 
5.1.26.
Inactive Subsidiaries.



Each Excluded Inactive Subsidiary has no material assets or liabilities (except
for the New York Potential Tax Claim) and does not conduct business.
 



 
5.2
Updates to Schedules.



The US Borrowing Agent shall update the schedules listed immediately after this
paragraph on the date on which the US Borrowing Agent delivers each quarterly
Compliance Certificate.  Provided that the US Borrowing Agent delivers such
updates with each Compliance Certificate and timely delivers such Compliance
Certificates, (1) any inaccuracy in such schedules between due dates for
Compliance Certificates shall not be a default hereunder, and (2) such schedules
shall be deemed to be amended upon delivery thereof.


Schedule 5.1.2
-
Capitalization
Schedule 5.1.3
-
Subsidiaries
Schedule 5.1.8
-
Owned Real Property



The US Borrowing Agent shall update the schedules listed immediately after this
paragraph as soon as reasonably practicable after receipt thereof from the
insurer.  Provided that the US Borrowing Agent delivers such updates as stated,
(1) any inaccuracy in such schedules between due dates for Compliance
Certificates shall not be a default hereunder, and (2) such schedules shall be
deemed to be amended upon delivery thereof.


Schedule 5.1.16
-
Insurance Policies



Should any of the information or disclosures provided on any of the other
Schedules attached hereto become outdated or incorrect in any material respect,
the US Borrowing Agent shall promptly provide the Administrative Agent in
writing with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same; provided, however, that no Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Required Banks, in their sole and absolute
discretion, shall have accepted in writing such revisions or updates to such
Schedule.
 



 
6.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT



The obligation of each Bank to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
 



 
6.1
First Loans and Letters of Credit.



On the Closing Date:

 
- 114 -

--------------------------------------------------------------------------------

 

 
6.1.1.
Officer's Certificate.



The representations and warranties of each of the Loan Parties contained in
Section 5 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Administrative Agent for the benefit of each Bank one original certificate
(with sufficient copies for each Bank) of each of the Loan Parties, dated the
Closing Date and signed by an Authorized Officer of each of the Loan Parties, to
each such effect.



 
 
6.1.2.
Corporate Secretary's and/or Secretary's Certificate.



There shall be delivered to the Administrative Agent for the benefit of each
Bank one original certificate (with sufficient copies for each Bank) dated the
Closing Date and signed by the Corporate Secretary, the Secretary, an Assistant
Corporate Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:


(i)         the completion of all action required to have been taken by each
Loan Party by the Closing Date in connection with this Agreement and the other
Loan Documents, together with copies of applicable authorizing resolutions;


(ii)        the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Agreement and the true signatures of such
officers, on which the Administrative Agent and each Bank may conclusively rely;
and


(iii)       copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement and any
other organizational documents, as applicable, as in effect on the Closing Date
certified by the appropriate governmental official, where applicable, together
with certificates from the appropriate governmental officials as to the
continued existence and good standing of each Loan Party in each jurisdiction
where organized or formed, as applicable, and each jurisdiction where a Loan
Party has a distribution center or warehouse location.
 



 
6.1.3.
Delivery of Loan Documents.



This Agreement, the Guaranty Agreements, the Notes, the Intercompany
Subordination Agreement and any other Loan Documents required by the
Administrative Agent, shall have been duly executed and delivered to the
Administrative Agent for the benefit of the Banks.

 
- 115 -

--------------------------------------------------------------------------------

 

 
6.1.4.
Opinion of Counsel.



There shall be delivered to the Administrative Agent for the benefit of each
Bank (a) one (1) original, with sufficient copies for the Banks, of a written
opinion of Vorys, Sater, Seymour and Pease LLP, counsel for the Loan Parties
(which may rely on the opinions of such other counsel, including US Borrowers'
in-house counsel, as may be acceptable to the Administrative Agent), and (b) one
(1) original, with sufficient copies for the Banks, of a written opinion of
McMillan LLP, Canadian counsel for the Canadian Borrower (which may rely on the
opinions of such other counsel as may be acceptable to the Administrative
Agent), dated the Closing Date and in form and substance satisfactory to the
Administrative Agent and its counsel.
 



 
6.1.5.
Legal Details.



All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request.
 



 
6.1.6.
Payment of Fees.



The Borrowers shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Banks to the extent not previously paid,
all commitment and other fees accrued through the Closing Date and the costs and
expenses for which the Administrative Agent, the Canadian Agent and the Banks
are entitled to be reimbursed.
 



 
6.1.7.
Consents.



All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 5.1.13 shall have been obtained.
 



 
6.1.8.
Officer's Certificate Regarding MACs.



From January 29, 2011 through the Closing Date, no Material Adverse Change shall
have occurred and, except as otherwise noted on the certificate noted below,
there shall have been no material change in the management of any Loan Party;
and there shall have been delivered to the Administrative Agent for the benefit
of each Bank a certificate dated the Closing Date and signed by an Authorized
Officer of each Loan Party to each such effect.
 



 
6.1.9.
No Violation of Laws.



The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party.

 
- 116 -

--------------------------------------------------------------------------------

 

 
6.1.10.
No Actions or Proceedings.



No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents  or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent's sole reasonable discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.
 



 
6.1.11.
Lien Searches.



The Administrative Agent shall have obtained copies of record searches
(including UCC and/or PPSA searches, as applicable, and judgments, suits, taxes
and other lien searches), at the state or provincial level for each distribution
center and warehouse location of each applicable Loan Party and in each Loan
Party's respective jurisdiction of organization evidencing that no Liens exist
against any Loan Party except Permitted Liens or those Liens that are or will be
released or terminated in connection herewith.
 



 
6.1.12.
Insurance Policies.



The Loan Parties shall have delivered a certificate of insurance acceptable to
the Administrative Agent that adequate insurance in compliance with Section
7.1.3 [Maintenance of Insurance] is in full force and effect and that all
premiums then due thereon have been paid and that the Administrative Agent on
behalf of the Banks is entitled to thirty (30) days prior notice of cancellation
or material reduction in coverage on all such policies.
 



 
6.1.13.
Termination Statements:  Release Statements and Other Releases.



Evidence satisfactory to the Administrative Agent that all necessary termination
statements, release statements and other releases or discharges in connection
with all Liens (other than Permitted Liens) have been filed or satisfactory
arrangements have been made for such filing (including payoff letters, if
applicable, in form and substance satisfactory to the Administrative Agent).
 



 
6.1.14.
Financial Projections.



Financial Projections of the Parent and its Subsidiaries for the fiscal years
2011 through 2015, in form satisfactory to the Administrative Agent.
 



 
6.1.15.
Repayment of Prohibited Indebtedness.



All Indebtedness not permitted under Section 7.2.1 [Indebtedness] including, but
not limited to, amounts due under the Prior Loan Documents shall have been paid
in full and the Prior Loan Documents shall have been terminated.

 
- 117 -

--------------------------------------------------------------------------------

 

 
6.1.16.
Debt Rating.



The Debt Rating shall not have been withdrawn at any time from June 2, 2011,
through and including the Closing Date.



 
 
6.1.17.
Other Documents and Conditions.



The Loan Parties shall have delivered such other documents and satisfied such
other conditions as may reasonably be requested to be submitted to the
Administrative Agent or any Bank by the terms of this Agreement or of any Loan
Document or set forth on the closing checklist with respect to the transactions
contemplated by this Agreement.
 



 
6.2
Each Additional Loan or Letter of Credit.



It shall be a condition precedent to the making any Loans or issuing, extending
or increasing any Letters of Credit other than Loans made or Letters of Credit
issued on the Closing Date, that after giving effect to the proposed extensions
of credit:  (i) the representations and warranties of the Loan Parties contained
in Section 5 [Representations and Warranties] and in the other Loan Documents
shall be true on and as of the date of such additional Loan or Letter of Credit
with the same effect as though such representations and warranties had been made
on and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties shall have performed and complied with all
covenants and conditions hereof; (ii) no Event of Default or Potential Default
shall have occurred and be continuing or shall exist; (iii) the making of the
Loans or issuance, extension or increase of such Letter of Credit shall not
contravene any Law applicable to any Loan Party or any of the Banks; and (iv)
the US Borrowing Agent shall have delivered to the Administrative Agent a duly
executed and completed US Loan Request or application for a Letter of Credit as
the case may be, or the Canadian Borrower shall have delivered to the Canadian
Agent a duly executed and completed Canadian Loan Request.
 



7.          COVENANTS



 
 
7.1
Affirmative Covenants.

 
The US Loan Parties, jointly and severally, and the Canadian Loan Parties,
jointly and severally, covenant and agree that until Payment in Full, the Loan
Parties shall comply at all times with the following affirmative covenants:



 
 
7.1.1.
Preservation of Existence, Etc.



Each Loan Party shall maintain its legal existence as a corporation, limited
partnership or limited liability company and its license or qualification and
good standing in each jurisdiction in which its ownership or lease of property
or the nature of its business makes such license or qualification necessary,
except to the extent that the failure to be so qualified or licensed would not
be reasonably likely to cause a Material Adverse Change and as otherwise
expressly permitted in Section 7.2.5 [Liquidations, Mergers, Etc.].

 
- 118 -

--------------------------------------------------------------------------------

 

 
7.1.2.
Payment of Liabilities, Including Taxes, Etc.



Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities would not result in
a Material Adverse Change, provided that the Loan Parties and their Subsidiaries
will pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor.



 
 
7.1.3.
Maintenance of Insurance.



Each Loan Party shall, and shall cause each Excluded US Active Subsidiary to,
insure its properties and assets against loss or damage by fire and such other
insurable hazards as such assets are commonly insured (including fire, extended
coverage, property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent.  At the
request of the Administrative Agent, the Loan Parties shall deliver to the
Administrative Agent (x) on the Closing Date and annually thereafter an original
certificate of insurance signed by the Loan Parties' independent insurance
broker describing and certifying as to the existence of the insurance required
to be maintained by this Agreement and the other Loan Documents, and (y) from
time to time a summary schedule indicating all insurance then in force with
respect to each of the Loan Parties.



 
 
7.1.4.
Maintenance of Properties and Leases.



Each Loan Party shall, and shall cause each Excluded US Active Subsidiary to,
maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar
character and size, all of those material properties useful or necessary to its
business, and from time to time, such Loan Party will make or cause to be made
all appropriate repairs, renewals or replacements thereof to the extent that a
failure to make such repairs, renewals or replacements would be reasonably
expected to cause a Material Adverse Change.



 
 
7.1.5.
Maintenance of Patents, Trademarks, Etc.

 
Each Loan Party shall, and shall cause each Excluded US Active Subsidiary to,
maintain in full force and effect all patents, trademarks, service marks, trade
names, copyrights, licenses, franchises, permits and other intellectual property
and authorizations necessary for the ownership and operation of its properties
and business if the failure so to maintain the same would constitute a Material
Adverse Change.

 
- 119 -

--------------------------------------------------------------------------------

 

 
7.1.6.
Visitation Rights.



Each Loan Party shall permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Banks to visit, no
more than twice per year (unless an Event of Default has occurred and is
continuing), during normal business hours and inspect any of its properties and
to examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Banks may reasonably request, provided that (x)
each US Bank shall provide the US Borrowing Agent and the Administrative Agent,
and (y) each Canadian Bank shall provide the Canadian Borrower and the
Administrative Agent, with reasonable notice prior to any visit or inspection;
provided, further, that such visit or inspection shall be conducted during
normal business hours and shall not unreasonably interfere with the business or
operations of the applicable Loan Party and all information obtained or observed
during such visit or inspection shall be subject to the confidentiality
obligations in Section 10.9 [Confidentiality].  In the event any Bank desires to
visit and inspect any Loan Party, such Bank shall make a reasonable effort to
conduct such visit and inspection contemporaneously with any visit and
inspection to be performed by the Administrative Agent.



 
 
7.1.7.
Keeping of Records and Books of Account.



The Parent shall, and shall cause each Subsidiary of the Parent to, maintain and
keep proper books of record and account which enable the Parent and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Parent or any Subsidiary of the Parent, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.



 
 
7.1.8.
Plans and Benefit Arrangements.



Each US Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change.  Without limiting the generality of the foregoing, each US Borrower
shall cause all of its Plans and all Plans maintained by any member of the ERISA
Group to be funded in accordance with the minimum funding requirements of ERISA
and shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements, Multiemployer
Plans and Multiple Employer Plans.  For each existing, or hereafter adopted,
Canadian Pension Plan, the Canadian Borrower shall, in a timely fashion comply
with and perform in all respects all of its obligations under and in respect of
such Canadian Pension Plan, including under any funding agreements and all
applicable Laws (including any applicable fiduciary, funding, investment and
administration obligations), except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Change. All employer
(or employee to the extent collected by the Canadian Borrower) payments,
contributions or premiums required to be remitted, paid to or in respect of each
Canadian Employee Plan shall be paid or remitted by the Canadian Borrower in a
timely fashion in accordance with the terms thereof, any funding agreements and
all applicable Laws), except in each case where the failure to do so would not
reasonably be expected to have a Material Adverse Change.

 
- 120 -

--------------------------------------------------------------------------------

 

 
7.1.9.
Compliance with Laws.



Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 7.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would reasonably be expected to constitute a Material Adverse Change.



 
 
7.1.10.
Use of Proceeds.



The Loan Parties will use the Letters of Credit and the proceeds of the Loans
for the purposes stated in Section 2.7 [Use of Proceeds].  The Loan Parties
shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.
 



 
7.1.11.
Subordination of Intercompany Loans.



Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.



 
 
7.1.12.
Anti-Terrorism Laws.



The Loan Parties and their respective Affiliates and agents shall not knowingly
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law.  The US Borrowing Agent shall deliver to Banks any
certification or other evidence requested from time to time by any Bank in its
sole reasonable discretion, confirming Loan Parties' compliance with this
Section 7.1.12.



 
 
7.2
Negative Covenants.



The US Loan Parties, jointly and severally, and the Canadian Loan Parties,
jointly and severally, covenant and agree that until Payment in Full, the Loan
Parties shall comply with the following negative covenants:

 
- 121 -

--------------------------------------------------------------------------------

 

 
7.2.1.
Indebtedness.



Each of the Loan Parties shall not at any time create, incur, assume or suffer
to exist any Indebtedness, except:


(i)         Indebtedness under the Loan Documents;


(ii)        Existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions or renewals thereof, provided there is no increase in the amount
thereof, or an increase in the effective interest rate thereof, or an earlier
maturity date for any payment payable thereunder, or the provision of any
security or guarantees therefor, or other significant change in the terms
thereof unless otherwise specified on Schedule 7.2.1);


(iii)       Capitalized leases;


(iv)       Indebtedness secured by Purchase Money Security Interests or by
security interests in proceeds granted in connection with securities lending
transactions or reverse repurchase agreements involving United States Treasury
bonds, provided that the aggregate amount as of any date of all such
Indebtedness permitted by this Section 7.2.1(iv) shall not exceed Ten Million
and 00/100 Dollars ($10,000,000.00);


(v)        Indebtedness of a Loan Party to another Loan Party which is
subordinated in accordance with the provisions of Section 7.1.11 [Subordination
of Intercompany Loans];


(vi)       Any Bank-Provided Hedge or other Qualified Hedge Agreement; and


(vii)      Unsecured Indebtedness; provided that


(1)           such Indebtedness is pari passu in right of payment with the
Indebtedness hereunder,


(2)           such Indebtedness complies with Section 7.2.17 [Negative Pledges],
and


(3)           immediately prior to and after giving effect to such Indebtedness,
no Event of Default or Potential Default shall have occurred hereunder.
 



 
7.2.2.
Liens.



Each of the Loan Parties shall not at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

 
- 122 -

--------------------------------------------------------------------------------

 

 
7.2.3.
Guaranties.



Each of the Loan Parties shall not at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person,
except for:


(i)           existing Guaranties as set forth on Schedule 7.2.3;


(ii)           Guaranties of Indebtedness of the Loan Parties permitted in
Section 7.2.1 [Indebtedness];


(iii)           other Guaranties to the extent the Indebtedness represented by
such Guaranties is permitted in Section 7.2.1 [Indebtedness]; and


(iv)           Guaranties by any Loan Party of the obligations, to the extent
not prohibited by this Agreement, of any other Loan Party.



 
 
7.2.4.
Loans and Investments.



Each of the Loan Parties shall not at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:


(i)         trade credit extended on usual and customary terms in the ordinary
course of business;


(ii)        advances to employees to meet expenses incurred by such employees in
the ordinary course of business;


(iii)       Permitted Investments;


(iv)       investments in a Loan Party;


(v)        investments in an amount which should not exceed One Hundred Twenty
Five Million and 00/100 Dollars ($125,000,000.00) in the aggregate;


(vi)       investments in notes and other securities received in settlement of
overdue Indebtedness and accounts payable owed to a Loan Party in the ordinary
course of business and for amounts which, individually and in the aggregate, are
not material to the Loan Parties;


(vii)      investments in the nature of seller financing or other consideration
received in any disposition (including any sale, lease, sale-leaseback,
assignment or transfer) of assets or property by any Loan Party, provided that
the aggregate value of all such investments at any time (based on the value at
the time of acquisition thereof but reduced by payments or other realization
thereon) shall not exceed Ten Million and 00/100 Dollars ($10,000,000.00);

 
- 123 -

--------------------------------------------------------------------------------

 

(viii)     investments in Bank-Provided Hedges or Qualified Hedge Agreements;


(ix)       Permitted Acquisitions; and


(x)        investments in the Big Lots Supplemental Savings Plan and such other
similar non-qualified plan as the Loan Parties may create or enter into from
time to time.



 
 
7.2.5.
Liquidations, Mergers, Consolidations, Acquisitions.

 
Each of the Loan Parties shall not dissolve, liquidate or wind-up its affairs,
or become a party to any merger or consolidation, or acquire by purchase, lease
or otherwise all or substantially all of the assets or capital stock of any
other Person, provided that


(i)         any US Loan Party other than a US Borrower may consolidate or merge
into another US Loan Party which is directly or indirectly wholly-owned by one
or more of the other US Loan Parties,


(ii)        any Canadian Loan Party other than the Canadian Borrower may
amalgamate with another Canadian Loan Party which is directly or indirectly
wholly-owned by one or more of the other Canadian Loan Parties,


(iii)       any Loan Party other than a US Borrower, the Canadian Borrower or
the Parent may be dissolved, provided, that the assets of such Loan Party are
distributed to another Loan Party, and


(iv)       any Loan Party may acquire, whether by purchase or by merger, (A) all
or substantially all of the ownership interests of another Person or (B) all or
substantially all of the assets of another Person or of a business or division
of another Person (each a "Permitted Acquisition"), provided that, unless such
purchase is of inventory in the ordinary course of business (which shall be a
Permitted Acquisition but shall not be subject to the requirements below), each
of the following requirements is met:


(a)           if a Loan Party is acquiring the ownership interests in such
Person, such Person shall, unless not required by Section 7.2.8 [Subsidiaries,
Partnerships, Etc.], execute a Guarantor Joinder and such other documents
required by Section 10.13 [Joinder of Guarantors] and join this Agreement as a
Guarantor pursuant to Section 10.13 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;


(b)           the board of directors or other equivalent governing body of such
Person shall have approved such Permitted Acquisition and, if the Loan Parties
shall use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Banks written evidence of the approval
of the board of directors (or equivalent body) of such Person for such Permitted
Acquisition;

 
- 124 -

--------------------------------------------------------------------------------

 

(c)           the business acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be
complementary to or substantially the same as one or more line or lines of
business conducted by the Loan Parties and shall comply with Section 7.2.9
[Continuation of or Change in Business];


(d)           no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition; and


(e)           if the Consideration in connection with any such Permitted
Acquisition exceeds Twenty Five Million and 00/100 Dollars ($25,000,000.00), the
Loan Parties shall demonstrate that they shall be in compliance with the
covenant contained in Section 7.2.15 [Maximum Leverage Ratio] after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other liabilities assumed or incurred in connection with such Permitted
Acquisition) by delivering at least ten (10) Business Days prior to such
Permitted Acquisition a certificate in the form of Exhibit 7.2.5 evidencing such
compliance.



 
 
7.2.6.
Dispositions of Assets or Subsidiaries.



None of the Loan Parties shall sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily, any of its properties or
assets, tangible or intangible, except:


(i)         transactions involving the sale of inventory in the ordinary course
of business;


(ii)        any sale, transfer or lease of properties or assets in the ordinary
course of business which are no longer necessary or required in the conduct of
such Loan Party's business;


(iii)       any sale, transfer or lease of properties or assets by any Loan
Party to another Loan Party;


(iv)       any sale, transfer or lease of properties or assets in the ordinary
course of business which are replaced by substitute properties or assets
acquired or leased;


(v)        any sale or transfer by the Parent of the capital stock or other
equity interests of the Parent; or


(vi)       any sale, transfer or lease of properties or assets, other than those
specifically excepted pursuant to clauses (i) through (v) above, provided that:


(a)           there shall not exist any Event of Default or Potential Default
immediately prior to and after giving effect to such sale; and


(b)           the Loan Parties shall be in compliance with all of the covenants
herein applicable to any Loan Party and with respect to any sale the proceeds of
which exceed Ten Million and 00/100 Dollars ($10,000,000.00), the US Borrowing
Agent shall deliver a Compliance Certificate to the Administrative Agent for the
benefit of the Banks at least ten (10) Business Days before such sale confirming
the same.

 
- 125 -

--------------------------------------------------------------------------------

 

 
7.2.7.
Affiliate Transactions.



None of the Loan Parties shall enter into or carry out any transaction with any
Affiliates of any Loan Party (including purchasing property or services from or
selling property or services to any Affiliate of any Loan Party) unless such
transaction (a) is not otherwise prohibited by this Agreement, (b) is entered
into in the ordinary course of business upon fair and reasonable arm's-length
terms and conditions which, upon request, are fully disclosed to the
Administrative Agent and (c) is in accordance with all applicable Law.



 
7.2.8.
Subsidiaries, Partnerships and Joint Ventures; Excluded US Inactive
Subsidiaries; Excluded Active Subsidiaries.



Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than (i) any
Subsidiary which has joined this Agreement as a Guarantor on the Closing Date;
(ii) any Excluded Canadian Inactive Subsidiary; (iii) any Excluded Canadian
Active Subsidiary; (iv) any Excluded US Active Subsidiary; (v) any Excluded US
Inactive Subsidiary, or (iv) any Subsidiary formed or acquired after the Closing
Date which joins this Agreement as a US Guarantor or Canadian Guarantor, as
applicable, pursuant to Section 10.13 [Joinder of Guarantors]; provided,
however, no Subsidiary shall be required to join this Agreement as a Guarantor
pursuant to Section 10.13 [Joinder of Guarantors] if the execution of a Guaranty
Agreement or the Guarantor Joinder would cause material adverse tax consequences
to any Loan Party as demonstrated to the reasonable satisfaction of the
Administrative Agent.  As of the Closing Date hereof, Parent is the only
Canadian Guarantor, and Parent and each Subsidiary of Parent which is designated
as a "US Guarantor" on the signature pages hereof are the only US Guarantors.


Except for investments permitted by Section 7.2.4 [Loans and Investments], each
of the Loan Parties shall not become or agree to (1) become a general or limited
partner in any general or limited partnership, except that the Loan Parties may
be general or limited partners in other Loan Parties, (2) become a member or
manager of, or hold a limited liability company interest in, a limited liability
company, except that the Loan Parties may be members or managers of, or hold
limited liability company interests in, other Loan Parties, or (3) become a
joint venturer or hold a joint venture interest in any joint venture.  The Loan
Parties shall not permit any Excluded Inactive Subsidiary to acquire or hold any
material assets, incur or suffer to exist any material liabilities or to conduct
any material business.



 
 
7.2.9.
Continuation of or Change in Business.

 
None of the Loan Parties shall engage in any business other than the
distribution of and the wholesale and retail sale of general merchandise,
substantially as conducted and operated by such Loan Party during the present
fiscal year, and such Loan Party shall not permit any material change in such
business.  This Section 7.2.9 shall not prohibit the Parent, BLS, the Canadian
Borrower or any Subsidiary thereof from engaging in a business which provides
services common to the retail or wholesale trade in general merchandise to the
Parent, BLS, the Canadian Borrower or any Subsidiary thereof or to any Person
engaged in the sale of general retail merchandise.

 
- 126 -

--------------------------------------------------------------------------------

 

 
7.2.10.
Plans and Benefit Arrangements.



Each of the Loan Parties and each member of the ERISA Group shall not:


(i)         fail to satisfy the minimum funding requirements of ERISA and the
Internal Revenue Code with respect to any Plan;


(ii)        request a minimum funding waiver from the Internal Revenue Service
with respect to any Plan;


(iii)       engage in a Prohibited Transaction with any Plan, Benefit
Arrangement, Multiemployer Plan or Multiple Employer Plan which, alone or in
conjunction with any other circumstances or set of circumstances resulting in
liability under ERISA, would constitute a Material Adverse Change;


(iv)       permit any Plan to be in "at risk" status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Internal Revenue Code),
determined as of the most recent actuarial valuation report for each Plan using
the actuarial assumptions required under Section 412 of the Internal Revenue
Code for purposes of funding;


(v)       fail to make when due any contribution to any Multiemployer Plan or
Multiple Employer Plan that any US Borrower or any member of the ERISA Group may
be required to make under any agreement relating to such Multiemployer Plan or
Multiple Employer Plan, or any Law pertaining thereto;


(vi)       withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal would result in a Material
Adverse Change;


(vii)      terminate, or institute proceedings to terminate, any Plan, where
such termination would result in a Material Adverse Change;


(viii)     permit the imposition of a Lien under Section 303(k)(1) of ERISA; or


(ix)       fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure would result in a Material Adverse Change.
 



 
7.2.11.
Canadian Pension Plans.



The Canadian Borrower shall not:

 
- 127 -

--------------------------------------------------------------------------------

 

(i)         terminate any Canadian Employee Plan in a manner, or take any other
action with respect to any Canadian Employee Plan, which would result in a
Material Adverse Change;


(ii)        fail to make full payment when due of all amounts which, under the
provisions of any Canadian Employee Plan, agreement relating thereto or law, the
Canadian Borrower or any other Canadian Loan Party is required to pay as
contributions thereto except where the failure to make such payments would not
result in a Material Adverse Change;


(iii)       contribute to or assume an obligation to contribute to, or permit
any Canadian Loan Party to contribute to or assume an obligation to contribute
to, any defined benefit pension plan or "multi-employer pension plan" as such
terms are defined in the applicable provincial pension benefits law, which would
result in a Material Adverse Change;


(iv)       acquire, or permit any Canadian Loan Party to acquire, an interest in
any Person if such Person sponsors, maintains or contributes to, or at any time
in the six (6) year period preceding such acquisition has sponsored, maintained,
or contributed to any defined benefit pension plan or "multi-employer pension
plan" as such terms are defined in the applicable provincial pension benefits
law; provided that, the Canadian Borrower or any other Canadian Loan Party may
acquire an interest in any such Person if such Person is acquired as an
investment made pursuant to Section 7.2.4(iii) [Loans and Investments] and
neither the Canadian Borrower nor any of the Canadian Loan Parties has any legal
liability to perform such Person's obligations or assume such Person's
liabilities, which would result in a Material Adverse Change; or


(v)        fail to pay or remit all employer and employee payments,
contributions and premiums required to be remitted or paid in respect of
applicable Canadian pension benefits legislation in a timely fashion in
accordance with applicable Laws, which would result in a Material Adverse
Change.



 
 
7.2.12.
Fiscal Year.



The Parent shall not, and shall not permit any Subsidiary of the Parent to,
change its fiscal year from the fifty-two (52)/fifty-three (53) week fiscal year
beginning on the Sunday closest to February 1 of each calendar year and ending
on the Saturday closest to January 31 of the following calendar year.
 



 
7.2.13.
Issuance of Stock or Other Equity Interests.



Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Subsidiaries to, issue any additional shares of its capital stock or
other equity interests or any options, warrants or other rights in respect
thereof other than to another Loan Party or Subsidiary of a Loan Party.



 
 
7.2.14.
Changes in Organizational Documents.



Except in connection with the dissolution of a Loan Party as permitted in
Section 7.2.5(ii) [Liquidations, Mergers, Consolidations, Acquisitions], each of
the Loan Parties shall not amend in any material respect its certificate or
articles of incorporation, by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents without providing at least five (5)
calendar days' prior written notice to the Administrative Agent and the Banks
and, in the event such change would be adverse to the Banks as determined by the
Administrative Agent in its sole reasonable discretion, obtaining the prior
written consent of the Required Banks; provided the Canadian Borrower may take
all actions necessary to cease and may cease its status as a public company
without any notice or consent.

 
- 128 -

--------------------------------------------------------------------------------

 

 
7.2.15.
Maximum Leverage Ratio.



The Loan Parties shall not at any time permit the Leverage Ratio, calculated as
of the end of each fiscal quarter for the period equal to the four (4) fiscal
quarters then ended, to exceed the ratio set forth below for the periods
specified below:


Four (4) Consecutive Fiscal Quarters Ending (Nearest) of Each Year that this
Agreement is in Effect)
Maximum Total Leverage Ratio
April 30
3.00 to 1.00
July 31
3.25 to 1.00
October 31
3.50 to 1.00
January 31
3.00 to 1.00



 
7.2.16.
Minimum Fixed Charge Coverage Ratio.



The Loan Parties shall not permit the Fixed Charge Coverage Ratio, calculated as
of the end of each fiscal quarter for the period equal to the four (4) fiscal
quarters then ended, to be less than 1.50 to 1.00.



 
 
7.2.17.
Negative Pledges.



No Loan Party shall directly or indirectly enter into or assume or become bound
by, or permit any Subsidiary to enter into or assume or become bound by, any
agreement (other than this Agreement and the other Loan Documents), or any
provision of any certificate of incorporation, bylaws, partnership agreement,
operating agreement or other organizational formation or governing document
prohibiting the creation or assumption of any Lien or encumbrance upon any such
Loan Party's or Subsidiary's properties, whether now owned or hereafter created
or acquired, or otherwise prohibiting or restricting any transaction
contemplated hereby; provided that the foregoing shall not apply to (i)
restrictions and conditions imposed by any Law or by any Loan Document, (ii)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or other obligations permitted by this Agreement but only to the
extent such restriction or condition is limited to the specific assets subject
to a Permitted Lien, (iii) customary provisions in leases or other agreements
restricting assignment thereof, or (iv) restrictions or conditions imposed by
any agreement relating to the issuance by any Loan Party of Indebtedness
represented by publicly or privately placed notes as permitted by Section
7.2.1(vii) [Indebtedness].

 
- 129 -

--------------------------------------------------------------------------------

 

 
7.3
Reporting Requirements.



The Loan Parties, jointly and severally, covenant and agree that until Payment
in Full, the Loan Parties will furnish or cause to be furnished to the
Administrative Agent:



 
 
7.3.1.
Quarterly Financial Statements.



As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three (3) fiscal quarters in each fiscal year of
the Parent, unaudited financial statements of the Parent, consisting of:  (i) a
consolidated balance sheet as of the end of such fiscal quarter and as of the
end of the prior fiscal year; (ii) a consolidated statement of operations for
such fiscal quarter and the year-to-date period of the then-current fiscal year,
and for the corresponding fiscal quarter and year-to-date period of the prior
fiscal year; (iii) a consolidated statement of shareholders' equity as of the
end of such fiscal quarter, as of the end of the corresponding fiscal quarter of
the prior fiscal year, and as of the end of the prior fiscal year; and (iv) a
consolidated statement of cash flows for the year-to-date period of the
then-current fiscal year and the corresponding year-to-date period of the prior
fiscal year.  Each of the aforementioned financial statements shall be in
reasonable detail and certified (subject to normal year-end audit adjustments)
by an Authorized Officer of the Parent as having been prepared in accordance
with GAAP.  The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 7.3.1 if the Loan Parties have complied with the
portion of Section 7.3.8(iv) [Budgets, Forecasts, Other Reports and Information]
that relates to Form 10-Q reporting and the financial statements contained in
such Form 10-Q reports meet the requirements described in this Section 7.3.1.
 



 
7.3.2.
Annual Financial Statements.



As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Parent, financial statements of the Parent consisting of
a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of operations, shareholders' equity and cash flows for
the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and audited by independent certified public accountants of
nationally recognized standing.  The Loan Parties shall deliver with such
financial statements a certifying letter of such accountants to the
Administrative Agent for the benefit of each Bank which shall:  (i) be to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP,
(ii) not contain a "going concern" or like qualification or exception, (iii) not
contain a qualification or exception as to the scope of such audit (other than
as is customary), and (iv) not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents.  The Loan Parties will be deemed to have
complied with the delivery requirements of this Section 7.3.2 if (i) the Loan
Parties have complied with the portion of Section 7.3.8(iv) [Budgets, Forecasts,
Other Reports and Information] that relates to Form 10-K reporting and the
financial statements contained in such Form 10-K meet the requirements described
in this Section 7.3.2 and (ii) the Parent delivers to the Administrative Agent
the certifying letter of accountants as described above.

 
- 130 -

--------------------------------------------------------------------------------

 

 
7.3.3.
Certificate of the US Borrowers.



Concurrently with the financial statements of the Parent furnished to the
Administrative Agent for the benefit of the Banks pursuant to Sections 7.3.1
[Quarterly Financial Statements] and 7.3.2 [Annual Financial Statements], a
certificate (each a "Compliance Certificate") of the US Borrowers signed by an
Authorized Officer of each US Borrower, in the form of Exhibit 7.3.3, to the
effect that, except as described pursuant to Section 7.3.4 [Notice of Default],
(i) the representations and warranties of the Loan Parties contained in Section
5 [Representations and Warranties] and in the other Loan Documents are true on
and as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Loan Parties have performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is
continuing on the date of such certificate and (iii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Sections  7.2.15 [Maximum
Leverage Ratio] and 7.2.16 [Minimum Fixed Charge Coverage Ratio].



 
 
7.3.4.
Notice of Default.



Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by an Authorized
Officer of such Loan Party setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.



 
 
7.3.5.
Notice of Litigation.



Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party, which involve a claim or
series of claims, or which the Loan Party or Subsidiary reasonably determines
would be, in excess of Twenty-Five Million and 00/100 Dollars ($25,000,000.00)
or which if adversely determined would constitute a Material Adverse Change.



 
 
7.3.6.
Certain Events.



Written notice to the Administrative Agent:


(i)         at least ten (10) Business Days prior thereto, with respect to any
proposed sale or transfer of assets pursuant to Section 7.2.6(vi) [Dispositions
of Assets or Subsidiaries]; and

 
- 131 -

--------------------------------------------------------------------------------

 

(ii)        within the time limits set forth in Section 7.2.14 [Changes in
Organizational Documents], any material amendment to the organizational
documents of any Loan Party.
 



 
7.3.7.
Notice of Change in Debt Rating.



Within two (2) Business Days after Standard & Poor's or Moody's announces a
change in the Debt Rating, notice of such change.  BLS will deliver together
with such notice a copy of any written notification which any Loan Party
received from the applicable rating agency regarding such change of Debt Rating.



 
 
7.3.8.
Budgets, Forecasts, Other Reports and Information.



Promptly upon their becoming available to any Loan Party:


(i)         any forecasts or projections of the Parent, to be supplied not later
than thirty (30) days prior to commencement of the fiscal year to which any of
the foregoing may be applicable,


(ii)        any reports including management letters submitted to the Parent by
independent accountants in connection with any annual, interim or special audit,
 
(iii)       any reports or notices generally distributed by the Parent to its
shareholders on a date no later than the date supplied to such shareholders,


(iv)       periodic or current reports, including Forms 10-K, 10-Q and 8-K,
proxy statements, registration statements and prospectuses (but excluding
statements regarding beneficial ownership on Forms 3, 4 and 5), filed by the
Parent with the SEC,


(v)       a copy of any order in any proceeding to which the Parent or any of
its Subsidiaries is a party issued by any Official Body which would reasonably
be expected to result in a Material Adverse Change, and


(vi)      such other reports and information as any of the Banks may from time
to time reasonably request.  The US Borrowing Agent shall also notify the Banks
promptly of the enactment or adoption of any Law which would reasonably be
expected to result in a Material Adverse Change.


Information required to be delivered pursuant to sub-clause (iv) above shall be
deemed to have been delivered on the date on which the Loan Parties provide
notice to the Administrative Agent that such information has been posted on the
Internet at www.biglots.com, www.sec.gov or another website identified in such
notice and accessible by the Administrative Agent without charge; provided that
(i) such notice may be included in a certificate delivered pursuant to Section
7.3.3 [Certificate of the US Borrowers] and (ii) the US Borrowing Agent shall
deliver paper copies of the information referred to in sub-clause (iv) above to
the Administrative Agent if it so requests.

 
- 132 -

--------------------------------------------------------------------------------

 

In the event that the Parent shall for any reason cease to be subject to the
reporting requirements of the Securities Exchange Act of l934, as amended, it
shall nonetheless furnish to the Administrative Agent reports containing
substantially the same information at substantially the same times as would
otherwise be required by the foregoing provisions of sub-clause (iv) above.
 



 
7.3.9.
Notices Regarding Plans and Benefit Arrangements.



7.3.9.1              Certain Events.


Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:


(i)         any Reportable Event with respect to any US Borrower or any other
member of the ERISA Group (regardless of whether the obligation to report said
Reportable Event to the PBGC has been waived),


(ii)        any Prohibited Transaction which could subject any US Borrower or
any other member of the ERISA Group to a material civil penalty assessed
pursuant to Section 502(i) of ERISA or a material tax imposed by Section 4975 of
the Internal Revenue Code in connection with any Plan, any Benefit Arrangement
or any trust created thereunder,


(iii)       any assertion of material withdrawal liability with respect to any
Multiemployer Plan or Multiple Employer Plan,


(iv)       any partial or complete withdrawal from a Multiemployer Plan or
Multiple Employer Plan by any US Borrower or any other member of the ERISA Group
under Title IV of ERISA (or assertion thereof), where such withdrawal is likely
to result in material withdrawal liability,


(v)        any cessation of operations (by any US Borrower or any other member
of the ERISA Group) at a facility in the circumstances described in Section
4062(e) of ERISA,


(vi)      withdrawal by any US Borrower or any other member of the ERISA Group
from a Multiple Employer Plan,


(vii)      a failure by any US Borrower or any other member of the ERISA Group
to make a payment to a Plan required to avoid imposition of a Lien under Section
303(k)(1) of ERISA,


(viii)     a determination that any Plan is, or is expected to be, in "at-risk"
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)4) of the
Internal Revenue Code, or

 
- 133 -

--------------------------------------------------------------------------------

 

(ix)        any change in the actuarial assumptions or funding methods used for
any Plan, where the effect of such change is to materially reduce the Plan's
funding target attainment percentage or materially increase the obligation to
make periodic contributions.


7.3.9.2              Notices of Involuntary Termination and Annual Reports.


Promptly after receipt thereof, copies of (a) all notices received by any US
Borrower or any other member of the ERISA Group of the PBGC's intent to
terminate any Plan administered or maintained by any US Borrower or any member
of the ERISA Group, or to have a trustee appointed to administer any such Plan;
and (b) at the request of the Administrative Agent or any Bank each annual
report (IRS Form 5500 series) and all accompanying schedules, the most recent
actuarial reports, the most recent financial information concerning the
financial status of each Plan administered or maintained by any US Borrower or
any other member of the ERISA Group, and schedules showing the amounts
contributed to each such Plan by or on behalf of any US Borrower or any other
member of the ERISA Group in which any of their personnel participate or from
which such personnel may derive a benefit, and each Schedule B (Actuarial
Information) to the annual report filed by any US Borrower or any other member
of the ERISA Group with the Internal Revenue Service with respect to each such
Plan.


7.3.9.3               Notice of Voluntary Termination.


Promptly upon the filing thereof, copies of any Form 500, or any successor or
equivalent form to Form 500, filed with the PBGC in connection with the standard
termination of any Plan.


7.3.9.4               Notice of Canadian Plan Inaccurate Representation or
Warranty.


Promptly upon becoming aware of the occurrence thereof, notice of any occurrence
which would cause any representation or warranty in Section 5.1.21 [Canadian
Plans] to be untrue if given at the time of such occurrence.





8.          DEFAULT
 



 
8.1
Events of Default.



An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):



 
 
8.1.1.
Payments Under Loan Documents.



Any Borrower shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when such principal is
due hereunder or (ii) shall fail to pay any interest on any Loan, Reimbursement
Obligation or Letter of Credit Borrowing or any other amount owing hereunder or
under the other Loan Documents within three (3) Business Days after such
interest or other amount becomes due in accordance with the terms hereof or
thereof (whether at stated maturity, by acceleration or otherwise);

 
- 134 -

--------------------------------------------------------------------------------

 

 
8.1.2.
Breach of Warranty.



Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;



 
 
8.1.3.
Breach of Negative Covenants or Visitation Rights.



Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 7.1.3 [Maintenance of Insurance], Section 7.1.6
[Visitation Rights] or Section 7.2 [Negative Covenants];



 
 
8.1.4.
Breach of Other Covenants.



Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of fifteen (15) Business
Days after any officer of any Loan Party becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the
Administrative Agent in its sole reasonable discretion);



 
 
8.1.5.
Defaults in Other Agreements or Indebtedness.



A default or event of default shall occur at any time under the terms of any
other agreement involving Indebtedness under which any Loan Party may be
obligated as a borrower or guarantor in excess of Twenty-Five Million and 00/100
Dollars ($25,000,000.00) in the aggregate, and such breach, default or event of
default consists of the failure to pay (beyond any period of grace permitted
with respect thereto, whether waived or not) any Indebtedness when due (whether
at stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend;
 



 
8.1.6.
Final Judgments or Orders.



Any final judgments or orders for the payment of money in excess of Twenty-Five
Million and 00/100 Dollars ($25,000,000.00) in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not satisfied, discharged, vacated, bonded or stayed pending appeal
within a period of sixty (60) days from the date of entry;
 



 
8.1.7.
Loan Document Unenforceable.



Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party's successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested by a Loan Party or cease to give or provide
the remedies, powers or privileges intended to be created thereby;

 
- 135 -

--------------------------------------------------------------------------------

 

 
8.1.8.
Proceedings Against Assets.



Any of the Loan Parties' assets are attached, seized, levied upon or subjected
to a writ or distress warrant; or such come within the possession of any
receiver, receiver and manager, trustee, custodian, assignee for the benefit of
creditors or other similar official and the same is not cured within sixty (60)
days thereafter;



 
 
8.1.9.
Notice of Lien or Assessment.



A notice of Lien or assessment in excess of Twenty-Five Million and 00/100
Dollars ($25,000,000.00) which is not a Permitted Lien is filed of record with
respect to all or any part of any of the Loan Parties' assets by the United
States, or any department, agency or instrumentality thereof, or by any state,
county, municipal or other governmental agency, including the PBGC, or any taxes
or debts owing at any time or times hereafter to any one of these becomes
payable and the same is not paid within thirty (30) days after the same becomes
payable;
 



 
8.1.10.
Insolvency.



Any Loan Party ceases to be Solvent or admits in writing its inability to pay
its debts as they mature; provided that any Loan Party may dissolve in
accordance with Section 7.2.5(iii) [Liquidations, Mergers, Consolidations,
Acquisitions];
 



 
8.1.11.
Events Relating to Plans and Benefit Arrangements.



Any of the following occurs:  (i) any Reportable Event which constitutes grounds
for the termination of any Plan by the PBGC or the appointment of a trustee to
administer or liquidate any Plan, shall have occurred and be continuing; (ii)
proceedings shall have been instituted or other action taken to terminate any
Plan, or a termination notice shall have been filed with respect to any Plan;
(iii) a trustee shall be appointed to administer or liquidate any Plan; (iv) the
PBGC shall give notice of its intent to institute proceedings to terminate any
Plan or Plans or to appoint a trustee to administer or liquidate any Plan; and,
in the case of the occurrence of (i), (ii), (iii), or (iv) above, the
Administrative Agent determines in good faith that the amount of the Loan
Parties' liability is likely to exceed ten percent (10%) of its consolidated
tangible net worth; (v) the US Borrowers or any member of the ERISA Group shall
fail to make any contributions when due to a Plan, Multiemployer Plan or
Multiple Employer Plan; (vi) the US Borrowers or any other member of the ERISA
Group shall commit a failure under Section 303(k)(1) of ERISA and is required to
provide notice to the PBGC under Section 303(k)(4) of ERISA; (vii) the US
Borrowers or any other member of the ERISA Group shall withdraw completely or
partially from a Multiemployer Plan or a Multiple Employer Plan; (viii) the US
Borrowers or any other member of the ERISA Group shall withdraw (or shall be
deemed under Section 4062(e) of ERISA to withdraw) from a Multiple Employer Plan
or cease operations at a facility under the circumstances described in Section
4062(e) of ERISA; (ix) any applicable Law is adopted, changed or interpreted by
any Official Body with respect to or otherwise affecting one or more Plans,
Multiemployer Plans, Multiple Employer Plans or Benefit Arrangements; or (x) any
event occurs with respect to a Canadian Pension Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party and, with
respect to any of the events specified in (v), (vi), (vii), (viii), (ix) or (x),
the occurrence of which would be reasonably likely to result in a Material
Adverse Change;

 
- 136 -

--------------------------------------------------------------------------------

 

 
8.1.12.
Cessation of Business.



Any Loan Party ceases to conduct its business as contemplated, except as
expressly permitted under Section 7.2.5 [Liquidations, Mergers, Etc.] or 7.2.6
[Dispositions of Assets or Subsidiaries], or any Loan Party is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of its business and such injunction, restraint or other preventive
order is not dismissed within thirty (30) days after the entry thereof;



 
 
8.1.13.
Change of Control.



(i) Any person or group of persons (within the meaning of Section 13(d) or 14(a)
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) thirty-three and one-third of one percent (33.33%) or more of
the voting capital stock of the Parent, or (ii) within a period of twelve (12)
consecutive calendar months, individuals who were directors of the Parent on the
first day of such period, together with any directors whose election by such
board of directors or whose nomination for election by the shareholders was
approved by a vote of the majority of the directors then in office shall cease
to constitute a majority of the board of directors of the Parent.
 



 
8.1.14.
Involuntary Proceedings.



A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or
 



 
8.1.15.
Voluntary Proceedings.



Any Loan Party shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

 
- 137 -

--------------------------------------------------------------------------------

 

 
8.2
Consequences of Event of Default.



8.2.1.             Events of Default Other Than Bankruptcy or Reorganization
Proceedings.


If an Event of Default specified under Sections 8.1.1 [Payments Under Loan
Documents] through 8.1.13 [Change of Control] shall occur and be continuing, the
Banks, the Issuing Banks, the Administrative Agent and the Canadian Agent shall
be under no further obligation to make Revolving Credit Loans or issue Letters
of Credit, as the case may be, and the Administrative Agent may, and upon the
request of the Required Banks, shall by written notice to the Borrowers:  (i)
terminate the Commitments and thereupon the Commitments shall be terminated and
of no further force and effect, (ii) declare the unpaid principal amount of the
Revolving Credit Notes then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrowers to the Banks hereunder
and thereunder to be forthwith due and payable, and the same shall thereupon
become and be immediately due and payable to the Administrative Agent with
respect to the US Obligations and/or the Canadian Agent with respect to the
Canadian Obligations for the benefit of each applicable Bank without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, or (iii) require the Borrowers to, and the Borrowers
shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent with respect to the US Obligations and/or the Canadian
Agent with respect to the Canadian Obligations, as cash collateral for their
Obligations under the Loan Documents, an amount equal to the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrowers hereby pledge to the Administrative Agent,
the Canadian Agent and the Banks, and grant to the Administrative Agent, the
Canadian Agent and the Banks a security interest in, all such cash as security
for such Obligations.  Upon the curing of all existing Events of Default to the
satisfaction of the Required Banks, the Administrative Agent and/or the Canadian
Agent shall return such cash collateral to the applicable Borrower; and
 



 
8.2.2.
Bankruptcy or Reorganization Proceedings.



If an Event of Default specified under Section 8.1.14 [Involuntary Proceedings]
or 8.1.15 [Voluntary Proceedings] shall occur, the Commitments shall
automatically terminate and be of no further force and effect, the Banks, the
Issuing Banks, the Administrative Agent and the Canadian Agent shall be under no
further obligations to make Revolving Credit Loans or issue Letters of Credit,
as the case may be, hereunder and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Banks hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and
 



 
8.2.3.
Set-off.



If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 4.3 [Sharing of Payments by Banks] and any branch,
Subsidiary or Affiliate of such Bank or participant anywhere in the world shall
have the right, in addition to all other rights and remedies available to it,
without prior notice to such Loan Party, subject to Section 4.3 [Sharing of
Payments by Banks], to set-off against and apply to the then unpaid balance of
all the Loans and all other Obligations of the Borrowers and the other Loan
Parties hereunder or under any other Loan Document any debt owing to, and any
other funds held in any manner for the account of, such Borrower or such other
Loan Party by such Bank or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by such Borrower or such other Loan Party for its
own account (but not including funds held in custodian or trust accounts) with
such Bank or participant or such branch, Subsidiary or Affiliate.  Such right
shall exist whether or not any Bank, the Administrative Agent or the Canadian
Agent shall have made any demand under this Agreement or any other Loan
Document, whether or not such debt owing to or funds held for the account of
such Borrower or such other Loan Party is or are matured or unmatured and
regardless of the existence or adequacy of any Guaranty or any other security,
right or remedy available to any Bank, the Administrative Agent or the Canadian
Agent.  Each Bank agrees to notify the applicable Loan Party and the
Administrative Agent promptly after any such setoff and application; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application; and

 
- 138 -

--------------------------------------------------------------------------------

 

 
8.2.4.
Suits, Actions, Proceedings.



If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans pursuant to
any of the foregoing provisions of this Section 8.2 [Consequences of Event of
Default], the Administrative Agent, the Canadian Agent or any Bank, if owed any
amount with respect to the Loans, may, subject to Section 4.3 [Sharing of
Payments by Banks], proceed to protect and enforce its rights by suit in equity,
action at law and/or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement or the
other Loan Documents, including as permitted by applicable Law the obtaining of
the ex parte appointment of a receiver or receiver and manager, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Administrative
Agent, the Canadian Agent or such Bank; and
 



 
8.2.5.
Application of Proceeds.



From and after the date on which the Administrative Agent or the Canadian Agent
has taken any action pursuant to this Section 8.2 [Consequences of Event of
Default] and/or the date on which an Event of Default under Section 8.1.14
[Involuntary Proceedings] or Section 8.1.15 [Voluntary Proceedings] shall occur
and until Payment in Full, any and all proceeds received by the Administrative
Agent or the Canadian Agent from the exercise of any remedy by the
Administrative Agent or the Canadian Agent, shall be applied as follows:


8.2.5.1               Except with respect to any amounts that are required to
first be paid pursuant to Section 8.2.5.2 or Section 8.2.5.3, all amounts
received by or with respect to the Parent shall be applied:

 
- 139 -

--------------------------------------------------------------------------------

 

(i)         first, to reimburse the Administrative Agent, the Canadian Agent,
the Issuing Banks and the Banks for out-of-pocket costs, expenses and
disbursements, including reasonable attorneys' and paralegals' fees and legal
expenses, incurred by the Administrative Agent, the Canadian Agent, the Issuing
Banks or the Banks in connection with collection of any Obligations of any of
the Loan Parties under any of the Loan Documents;


(ii)        second, pro rata to the repayment of all Obligations then due and
unpaid of the Loan Parties to the Banks or their Affiliates incurred under this
Agreement or any of the other Loan Documents or a Bank-Provided Hedge, whether
of principal, interest, fees, expenses or otherwise and to cash collateralize
the Letter of Credit Outstandings, in such manner as the Administrative Agent or
the Canadian Agent, as applicable, may determine in its discretion; and


(iii)       the balance, if any, as required by Law.


8.2.5.2               All amounts received by or with respect to any US Loan
Party (other than the Parent) shall be applied:


(i)         first, to reimburse the Administrative Agent, the US Issuing Banks
and the US Banks for out-of-pocket costs, expenses and disbursements, including
reasonable attorneys' and paralegals' fees and legal expenses, incurred by the
Administrative Agent, the US Issuing Banks or the US Banks in connection with
collection of any US Obligations of any of the US Loan Parties under any of the
Loan Documents;


(ii)        second, pro rata to the repayment of all US Obligations then due and
unpaid of the US Loan Parties to the US Banks or their Affiliates incurred under
this Agreement or any of the other Loan Documents or a Bank-Provided Hedge,
whether of principal, interest, fees, expenses or otherwise and to cash
collateralize the US Letter of Credit Outstandings, in such manner as the
Administrative Agent may determine in its discretion; and


(iii)       the balance, if any, as required by Law


8.2.5.3               All amounts received by or with respect to any Canadian
Loan Party (other than the Parent) shall be applied:


(i)         first, to reimburse the Administrative Agent, the Canadian Agent,
the Canadian Issuing Banks and the Canadian Banks for out-of-pocket costs,
expenses and disbursements, including reasonable attorneys' and paralegals' fees
and legal expenses, incurred by the Administrative Agent, the Canadian Agent,
the Canadian Issuing Banks or the Canadian Banks in connection with collection
of any Canadian Obligations of any of the Canadian Loan Parties under any of the
Loan Documents;


(ii)        second, pro rata to the repayment of all Canadian Obligations then
due and unpaid of the Canadian Loan Parties to the Canadian Banks or their
Affiliates incurred under this Agreement or any of the other Loan Documents or a
Bank-Provided Hedge, whether of principal, interest, fees, expenses or otherwise
and to cash collateralize the Canadian Letter of Credit Outstandings, in such
manner as the Administrative Agent or the Canadian Agent, as applicable, may
determine in its discretion; and

 
- 140 -

--------------------------------------------------------------------------------

 

(iii)       the balance, if any, as required by Law
 



 
8.2.6.
Other Rights and Remedies.



In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Administrative Agent and the Canadian Agent
shall have all of the rights and remedies under applicable Law, all of which
rights and remedies shall be cumulative and non-exclusive, to the extent
permitted by Law.  The Administrative Agent may, and upon the request of the
Required Banks shall, subject to Section 9.3(ii) [Exculpatory Provisions]
exercise all post-default rights granted to the Administrative Agent and the
Banks under the Loan Documents or applicable Law.
 
9.          THE ADMINISTRATIVE AGENT
 





 
9.1
Appointment and Authority.

 



 
9.1.1.
Administrative Agent.



Each of the Banks, the Canadian Agent and the Issuing Banks hereby irrevocably
appoints PNC Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Section
9 are solely for the benefit of the Administrative Agent, the Canadian Agent,
the Banks and the Issuing Banks, and neither any Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
 



 
9.1.2.
Canadian Agent.



Each of the Canadian Banks, the Administrative Agent and the Canadian Issuing
Banks hereby irrevocably appoints PNC Bank Canada Branch to act on its behalf as
the Canadian Agent hereunder and under the other Loan Documents and authorizes
the Canadian Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Canadian Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Section 9 are solely for the benefit of the Administrative
Agent, the Canadian Agent, the Banks and the Issuing Banks, and neither any
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
 



 
9.2
Rights as a Bank.



The Persons serving as the Administrative Agent and Canadian Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Administrative Agent
and Canadian Agent and the term "Bank" or "Banks" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the
Persons serving as the Administrative Agent and Canadian Agent hereunder in its
individual capacity.  Such Persons and their respective Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the Loan
Parties or other Affiliate thereof as if such Person were not the Administrative
Agent hereunder and without any duty to account therefor to the Banks.

 
- 141 -

--------------------------------------------------------------------------------

 

 
9.3
Exculpatory Provisions.



The Administrative Agent and the Canadian Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent and the Canadian Agent:


(i)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;


(ii)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Canadian Agent, as applicable, is required to exercise as directed in
writing by the Required Banks (or such other number or percentage of the Banks
as shall be expressly provided for herein or in the other Loan Documents);
provided that the Administrative Agent or the Canadian Agent, as applicable,
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent or the Canadian Agent, as
applicable, to liability or that is contrary to any Loan Document or applicable
Law; and


(iii)       shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Canadian Agent or any of their respective Affiliates
in any capacity.


Neither the Administrative Agent nor the Canadian Agent shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Banks (or such other number or percentage of the Banks as shall be
necessary, or as the Administrative Agent or the Canadian Agent, as applicable,
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.1 [Modifications, Amendments or Waivers] and 8.2
[Consequences of Event of Default]) or (ii) in the absence of its own gross
negligence or willful misconduct.  Neither the Administrative Agent nor the
Canadian Agent shall be deemed to have knowledge of any Potential Default or
Event of Default unless and until notice describing such Potential Default or
Event of Default is given to the Administrative Agent by a Borrower, a Bank or
an Issuing Bank.


Neither the Administrative Agent nor the Canadian Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Potential
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 6 [Conditions of Lending and Issuance of Letters of Credit] or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Canadian Agent, as applicable.

 
- 142 -

--------------------------------------------------------------------------------

 

 
9.4
Reliance by Administrative Agent and Canadian Agent.



The Administrative Agent and Canadian Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent and
Canadian Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Bank or an
Issuing Bank, the Administrative Agent and Canadian Agent may presume that such
condition is satisfactory to such Bank or such Issuing Bank unless the
Administrative Agent and Canadian Agent shall have received notice to the
contrary from such Bank or such Issuing Bank prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent and Canadian
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by them, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 



 
9.5
Delegation of Duties.



Each of the Administrative Agent and the Canadian Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Canadian Agent, as applicable.  Each of the
Administrative Agent, the Canadian Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article 9 [The
Administrative Agent] shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent, the Canadian Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and Canadian Agent.
 



 
9.6
Resignation of Administrative Agent and/or Canadian Agent.



Either the Administrative Agent or the Canadian Agent may at any time give
notice of its resignation to the Banks, the Administrative Agent or the Canadian
Agent, as applicable, the Issuing Banks, the US Borrowing Agent and the Canadian
Borrower.  Upon receipt of any such notice of resignation, the Required Banks
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed.  If no such successor shall have
been so appointed by the Required Banks and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent or Canadian
Agent, as applicable, gives notice of its resignation, then the retiring
Administrative Agent or Canadian Agent, as applicable, may on behalf of the
Banks and the Issuing Banks, appoint a successor Administrative Agent or
Canadian Agent, as applicable, meeting the qualifications set forth above;
provided that if the Administrative Agent or Canadian Agent, as applicable,
shall notify the US Borrowing Agent, the Canadian Borrower, the Administrative
Agent or the Canadian Agent, as applicable, and the Banks that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring
Administrative Agent or Canadian Agent, as applicable, shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent or
Canadian Agent, as applicable, on behalf of the Banks or the Issuing Banks under
any of the Loan Documents, the retiring Administrative Agent or Canadian Agent,
as applicable, shall continue to hold such collateral security until such time
as a successor Administrative Agent or Canadian Agent, as applicable, is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent or Canadian Agent, as
applicable, shall instead be made by or to each Bank and each Issuing Bank
directly, until such time as the Required Banks appoint a successor
Administrative Agent or Canadian Agent, as applicable, as provided for above in
this Section 9.6.  Upon the acceptance of a successor's appointment as
Administrative Agent or Canadian Agent, as applicable, hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent or Canadian Agent,
as applicable, and the retiring Administrative Agent or Canadian Agent, as
applicable, shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents (if not already discharged therefrom as
provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent or Canadian Agent, as applicable, shall be the
same as those payable to its predecessor unless otherwise agreed among the
Borrowers and such successor.  After the retiring Administrative Agent's or
Canadian Agent's, as applicable, resignation hereunder and under the other Loan
Documents, the provisions of this Article 9 [The Administrative Agent] and
Section 10.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent or Canadian Agent, as
applicable, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or Canadian Agent, as applicable, was acting as
Administrative Agent or Canadian Agent, as applicable.

 
- 143 -

--------------------------------------------------------------------------------

 

If PNC Bank resigns as Administrative Agent under this Section 9.6, PNC Bank
shall also resign as an Issuing Bank.  Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC Bank as the retiring Issuing Bank
and Administrative Agent and PNC Bank shall be discharged from all of its
respective duties and obligations as Issuing Bank and Administrative Agent under
the Loan Documents, and (ii) issue letters of credit in substitution for the
Letters of Credit issued by PNC Bank, if any, outstanding at the time of such
succession or make other arrangement satisfactory to PNC Bank to effectively
assume the obligations of PNC Bank with respect to such Letters of Credit. If
PNC Canada resigns as Canadian Agent under this Section 9.6, PNC Canada shall
also resign as an Issuing Bank.  Upon the appointment of a successor Canadian
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC Canada as the retiring Issuing Bank and Canadian
Agent and PNC Canada shall be discharged from all of its respective duties and
obligations as Issuing Bank and Canadian Agent under the Loan Documents, and
(ii) issue letters of credit in substitution for the Letters of Credit issued by
PNC Canada, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC Canada to effectively assume the obligations of
PNC Canada with respect to such Letters of Credit.

 
- 144 -

--------------------------------------------------------------------------------

 

 
9.7
Non-Reliance on Administrative Agent; Canadian Agent and Other Banks.



Each Bank and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Canadian Agent or any other
Bank or any of their Related Parties and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Bank and each Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Canadian Agent or any other Bank or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 



 
9.8
No Other Duties, etc.



Anything herein to the contrary notwithstanding, none of the Syndication Agents,
Joint Lead Arrangers, Sole Bookrunner or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Canadian Agent, a Bank or an
Issuing Bank hereunder.
 



 
9.9
Administrative Agent's Fee.



The Borrowers shall pay to the Administrative Agent a nonrefundable fee (the
"Administrative Agent's Fee") under the terms of a letter (the "Administrative
Agent's Letter") among the Borrowers and the Administrative Agent, as amended
from time to time.
 



 
9.10
Authorization to Release Guarantors.



The Banks and Issuing Banks authorize the Administrative Agent and the Canadian
Agent, as applicable, to release any Guarantor from its obligations under the
Guaranty Agreement if the ownership interests in such Guarantor are sold or
otherwise disposed of or transferred to persons other than Loan Parties in a
transaction permitted under Section 7.2.6 [Disposition of Assets or
Subsidiaries] or 7.2.5 [Liquidations, Mergers, Consolidations, Acquisitions]
(but excluding Section 7.2.5(ii)).
 



 
9.11
No Reliance on Administrative Agent's or Canadian Agent's Customer
Identification Program.



Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent or
the Canadian Agent to carry out such Bank's, Affiliate's, participant's or
assignee's customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the "CIP Regulations"), or any other Anti-Terrorism Law or
"know-your-client" requirements, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other Laws.

 
- 145 -

--------------------------------------------------------------------------------

 

10.          MISCELLANEOUS
 
 
10.1
Modifications, Amendments or Waivers.



With the written consent of the Required Banks, the Administrative Agent, acting
on behalf of all the US Banks, the Canadian Agent, acting on behalf of all the
Canadian Banks, the US Borrowers, on behalf of the US Loan Parties, and the
Canadian Borrower, on behalf of the Canadian Loan Parties, may from time to time
enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Banks or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents with
respect to the terms hereof or thereof.  Any such agreement, waiver or consent
made with such written consent shall be effective to bind all the Banks and the
Loan Parties; provided, that no such agreement, waiver or consent may be made
which will:


10.1.1.        Increase of Commitment; Extension of Expiration Date,


Increase the amount of the US Revolving Credit Commitment or the Canadian
Revolving Credit Commitment of any Bank hereunder without the consent of such
Bank;


10.1.2.        Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.


Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan), the Facility Fee or any other fee payable to
any Bank, or reduce the principal amount of or the rate of interest borne by any
Loan or reduce the Facility Fee or any other fee payable to any Bank, without
the consent of each Bank directly affected thereby;
 



 
 
10.1.3.
Release of Guarantor.



Except as set forth in Section 9.10 [Authorization to Release Guarantors] and
for sales of assets permitted by Section 7.2.6 [Disposition of Assets or
Subsidiaries], release any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Banks (other than Defaulting Banks); or

 
- 146 -

--------------------------------------------------------------------------------

 

 
10.1.4.
Miscellaneous.



Amend Section 4.2 [Pro Rata Treatment of Banks], 9.3 [Exculpatory Provisions] or
4.3 [Sharing of Payments by Banks] or this Section 10.1, alter any provision
regarding the pro rata treatment of the Banks or requiring all Banks to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Banks, in each case without the consent of all of the
Banks (other than Defaulting Banks);


provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Canadian Agent or any
Issuing Bank may be made without the written consent of such Administrative
Agent, Canadian Agent or Issuing Bank, as applicable, and provided further that,
if in connection with any proposed waiver, amendment or modification referred to
in Sections 10.1.1 through 10.1.4 above, the consent of the Required Banks is
obtained but the consent of one (1) or more of such other Banks whose consent is
required is not obtained (each, a "Non-Consenting Bank"), then the Borrowers
shall have the right to replace any such Non-Consenting Bank with one or more
replacement Banks pursuant to Section 4.6.2 [Replacement of a Bank].
 



 
10.2
No Implied Waivers; Cumulative Remedies.



No course of dealing and no delay or failure of the Administrative Agent, the
Canadian Agent or any Bank in exercising any right, power, remedy or privilege
under this Agreement or any other Loan Document shall affect any other or future
exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any further exercise thereof or of any other right,
power, remedy or privilege.  The rights and remedies of the Administrative
Agent, the Canadian Agent and the Banks under this Agreement and any other Loan
Documents are cumulative and not exclusive of any rights or remedies which they
would otherwise have.
 
 
10.3
Expenses; Indemnity; Damage Waiver.

 
 
10.3.1.
Costs and Expenses.



The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Canadian Agent and their respective Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Canadian Agent), and all reasonable fees and time
charges and disbursements for attorneys who may be employees of the
Administrative Agent or the Canadian Agent in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Canadian Agent,
any Bank or any Issuing Bank (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, the Canadian Agent,
any Bank or any Issuing Bank), and all reasonable fees, charges and
disbursements for attorneys who may be employees of the Administrative Agent,
the Canadian Agent, any Bank or any Issuing Bank, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of the Administrative Agent's and the
Canadian Agent's regular employees and agents engaged periodically to perform
audits of the Loan Parties' books, records and business properties.  The Banks
will attempt to minimize the fees and expenses of legal counsel for the Banks
which are subject to reimbursement by the Borrowers hereunder by considering the
usage of one law firm per national jurisdiction to represent the Banks and the
Administrative Agent if appropriate under the circumstances.  In addition, the
Banks hereby agree not to require that the Loan Parties pay to the Banks an
"amendment fee" in connection with any approval or consent that may be provided
by them to the Loan Parties pursuant to this Agreement in connection with any
amendment to this Agreement and the other Loan Documents required solely as a
result of the Loan Parties request to have a Guarantor become a Borrower
hereunder (the "Additional Borrower Amendment"); provided, however, that the
Loan Parties shall pay all reasonable costs and expenses incurred in connection
with the Additional Borrower Amendment as provided for above in this Section
10.3.1 [Costs and Expenses].

 
- 147 -

--------------------------------------------------------------------------------

 

 
10.3.2.
Indemnification by the Borrowers.



The Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), the Canadian Agent (and any sub-agent thereof), each Bank and each
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an "Indemnitee") against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees, charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Loan Parties under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (x) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
(y) if the Borrowers were not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
each Loan Party shall remain liable to the extent such failure to give notice
does not result in a loss to such Loan Party), or (z) if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrowers, which shall not be unreasonably withheld.

 
- 148 -

--------------------------------------------------------------------------------

 

 
10.3.3.
Reimbursement by Banks.



To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Section 10.3.1 [Costs and Expenses] or Section 10.3.2
[Indemnification by the Loan Parties] to be paid by them to the Administrative
Agent (or any sub-agent thereof), the Canadian Agent (and any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Bank severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Canadian Agent (and any sub-agent thereof), such Issuing Bank or
such Related Party, as the case may be, such Bank's Omnibus Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Canadian Agent (and any sub-agent), or any Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the Canadian Agent
(or any such sub-agent) or Issuing Bank in connection with such capacity.
 



 
10.3.4.
Waiver of Consequential Damages, Etc.



To the fullest extent permitted by applicable Law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in Section 10.3.2 [Indemnification by the Loan Parties] shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 



 
10.3.5.
Payments.



All amounts due under this Section 10.3 shall be payable not later than ten (10)
days after demand therefor.

 
- 149 -

--------------------------------------------------------------------------------

 

 
10.4
Holidays.



Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day.  Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.
 



 
10.5
Notices; Effectiveness; Electronic Communication.



Any notice, request, demand, direction or other communication (for purposes of
this Section 10.5 [Notices; Effectiveness; Electronic Communication] only, a
"Notice" to be given to or made upon any party hereto under any provision of
this Agreement shall be given or made by telephone or in writing (which includes
e-mail or facsimile transmission).  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 10.5 [Notices; Effectiveness; Electronic Communication].  Any Notice
shall be effective:


(i)         In the case of hand-delivery, when delivered;


(ii)        If given by mail, four (4) days after such Notice is deposited (A)
with the United States Postal Service, with first-class postage prepaid, return
receipt requested or (B) Canada Post, by registered mail;


(iii)       In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission or
overnight courier delivery of a confirmatory notice (received at or before noon
on such next Business Day);


(iv)       In the case of a facsimile transmission, when sent to the applicable
party's facsimile machine's telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;


(v)        In the case of electronic transmission, when actually received; and


(vi)       If given by any other means (including by overnight courier), when
actually received.


Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Administrative Agent, and the Administrative Agent shall promptly notify
the other Banks of its receipt of such Notice.  Any party hereto may change its
address, e-mail, telephone number and/or facsimile number for notices and other
communications hereunder by notice to the other parties hereto.

 
- 150 -

--------------------------------------------------------------------------------

 

 
10.6
Severability.



The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.
 



 
10.7
Duration; Survival.



All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement and the completion of the transactions hereunder.  All covenants and
agreements of the Borrowers contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 4 [Payments]
and Section 10.3 [Expenses; Indemnity; Damage Waiver], shall survive Payment in
Full.  All other covenants and agreements of the Loan Parties shall continue in
full force and effect from and after the date hereof and until Payment in Full.
 



 
10.8
Successors and Assigns.

 



 
10.8.1.
Successors and Assigns Generally.



The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Canadian Agent and each Bank
and no Bank may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.8.2 [Assignments by Banks], (ii) by way of participation in accordance with
the provisions of Section 10.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 10.8.6
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Canadian Agent and the Banks)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 



 
10.8.2.
Assignments by Banks.



Any Bank may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)         Minimum Amounts.

 
- 151 -

--------------------------------------------------------------------------------

 

(A)        in the case of an assignment of the entire remaining amount of the
assigning Bank's Commitment and the Loans at the time owing to it or in the case
of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no
minimum amount need be assigned; and


(B)         in any case not described in clause (i)(A) of this Section 10.8.2,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than Five Million and 00/100
Dollars ($5,000,000.00), unless each of the Administrative Agent, the Canadian
Agent and, so long as no Event of Default has occurred and is continuing, the US
Borrowing Agent or the Canadian Borrower, as the case may be, otherwise consents
(each such consent not to be unreasonably withheld or delayed).


(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)       Jurisdiction of Assignee.  Any assignee of a US Revolving Credit
Commitment may only make US Revolving Credit Loans and issue US Letters of
Credit through an entity incorporated or formed under the laws of the United
States or any state or other jurisdiction thereof, and any assignee of a
Canadian Revolving Credit Commitment may only make Canadian Revolving Credit
Loans and issue Canadian Letters of Credit through a bank, financial institution
or Approved Fund that (a) is listed on Schedule I, II or III of the Bank Act
(Canada), (b) has received an approval to have a financial establishment in
Canada pursuant to Section 522.21 of the Bank Act (Canada), (c) is not a foreign
bank for purposes of the Bank Act (Canada) or (d) is not otherwise restricted
from carrying on business in Canada.


(iv)       Required Consents.  No consent shall be required for any assignment
except for the consent of the Administrative Agent and the Canadian Agent (which
shall not be unreasonably withheld or delayed) and:


(A)        the consent of the US Borrowing Agent or the Canadian Borrower, as
the case may be (such consent not to be unreasonably withheld or delayed), shall
be required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Bank, an Affiliate of a
Bank or an Approved Fund; and


(B)         the consent of the US Issuing Bank (such consent not to be
unreasonably withheld or delayed) or the Canadian Issuing Bank shall be required
for any assignment that increases the obligation of the assignee to participate
in exposure under one or more US Letters of Credit or Canadian Letters of Credit
(whether or not then outstanding), as applicable.

 
- 152 -

--------------------------------------------------------------------------------

 

(v)        Assignment and Assumption Agreement.  The parties to each assignment
shall execute and deliver to the Administrative Agent and the Canadian Agent an
Assignment and Assumption Agreement, together with a processing and recordation
fee of Three Thousand Five Hundred and 00/100 Dollars ($3,500.00), and the
assignee, if it is not a Bank, shall deliver to the Administrative Agent and the
Canadian Agent an administrative questionnaire provided by the Administrative
Agent.


(vi)       No Assignment to a Loan Party.  No such assignment shall be made to
any Loan Party or any Affiliates or Subsidiaries of any Loan Party.


(vii)      No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.


(viii)     Specific Conditions with respect to Assignment by a Canadian
Bank.  No Bank that is a Canadian Bank (whether directly or by its Canadian
Lending Installation) may at any time prior to the Equalization Date, assign any
portion of its Commitment (including the outstanding Loans made by it
thereunder) without also assigning to the same assignee (or the Canadian Lending
Installation of such assignee) a proportionate amount of the Canadian Revolving
Credit Commitment (and the outstanding Canadian Revolving Loans made by it
thereunder) of such Bank (or the Canadian Lending Installation of such Bank).


Subject to acceptance and recording thereof by the Administrative Agent and the
Canadian Agent pursuant to Section 10.8.3 [Register], from and after the
effective date specified in each Assignment and Assumption Agreement, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, have the rights
and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Bank's rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 3.4 [LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available], Section 4.8 [Increased Costs], and Section 10.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Bank of rights or obligations under this Agreement that does not comply with
this Section 10.8.2 shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
Section 10.8.4 [Participations].
 



 
10.8.3.
Register.



The Administrative Agent and the Canadian Agent, acting solely for this purpose
as an agent of the applicable Borrower, shall maintain a record of the names and
addresses of the Banks, and the Commitments of, and principal amounts of the
Loans owing to, each Bank pursuant to the terms hereof from time to time.  Such
register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Canadian Agent and the Banks may treat each Person
whose name is in such register pursuant to the terms hereof as a Bank hereunder
for all purposes of this Agreement, notwithstanding notice to the
contrary.  Such register shall be available for inspection by the US Borrowing
Agent, the Canadian Borrower and any Bank, at any reasonable time and from time
to time upon reasonable prior notice.

 
- 153 -

--------------------------------------------------------------------------------

 

 
10.8.4.
Participations.



Any Bank may at any time, without the consent of, or notice to, any US Borrower,
the Canadian Borrower, the Administrative Agent or the Canadian Agent, sell
participations to any Person (other than a natural person or any Loan Party or
any of such Loan Party's Affiliates or Subsidiaries) (each, a "Participant") in
all or a portion of such Bank's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Bank's obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the US Borrowers, the
Canadian Borrower, the Administrative Agent, the Banks and the Issuing Banks
shall continue to deal solely and directly with such Bank in connection with
such Bank's rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver with respect to Section 10.1.1 [Increase of
Commitment, Etc.], Section 10.1.2 [Extension of Payment, Etc.], or Section
10.1.3 [Release of Guarantor]).  Subject to Section 10.8.5 [Limitations upon
Participant Rights Successors and Assigns Generally], the Borrowers agree that
each Participant shall be entitled to the benefits of Section 3.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available] and
Section 4.8 [Increased Costs] to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to Section 10.8.2 [Assignments by
Banks].  To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 8.2.3 [Setoff] as though it were a Bank; provided
such Participant agrees to be subject to Section 4.3 [Sharing of Payments by
Banks] as though it were a Bank.
 



 
10.8.5.
Limitations upon Participant Rights Successors and Assigns Generally.



A Participant shall not be entitled to receive any greater payment under Section
4.8 [Increased Costs], Section 4.9 [Taxes] or Section 10.3 [Expenses; Indemnity;
Damage Waiver] than the applicable Bank would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers' prior written
consent.  A Participant that would be a Foreign Bank if it were a Bank shall not
be entitled to the benefits of Section 4.9 [Taxes] unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 4.9.5 [Status
of Banks] as though it were a Bank.
 



 
10.8.6.
Certain Pledges; Successors and Assigns Generally.



Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Bank from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Bank as a party hereto.

 
- 154 -

--------------------------------------------------------------------------------

 

 
10.9
Confidentiality

 



 
10.9.1.
General.



The Administrative Agent, the Canadian Agent, the Banks and the Issuing Banks
each agree to keep confidential all information obtained from the Parent or its
Subsidiaries which is nonpublic and confidential or proprietary in nature
(including any information the Parent or such Subsidiary specifically designates
as confidential), except as provided below, and to use such information only in
connection with their respective capacities under this Agreement and for the
purposes contemplated hereby.  The Administrative Agent, the Canadian Agent, the
Banks and the Issuing Banks shall be permitted to disclose such information (i)
to their respective officers, directors, employees, agents, outside legal
counsel, accountants and other professional advisors who need to know such
information in connection with the administration and enforcement of this
Agreement, subject to agreement of such Persons to maintain the confidentiality,
(ii) to assignees and participants (including prospective assignees and
participants) as contemplated by Section 10.8 [Successors and Assigns], (iii) to
the extent requested by any bank regulatory authority, as otherwise required by
applicable Law or by any subpoena or similar legal process, or in connection
with any investigation or proceeding arising out of the transactions
contemplated by this Agreement; provided that prior to such disclosure the
Borrowers are given reasonable advance notice of such order and an opportunity
to object to such disclosure, provided further that no such notice or
opportunity shall be required if disclosure is required in connection with an
examination by a bank regulatory authority or is required in circumstances where
the applicable Official Body does not permit such notice or opportunity (it
being understood the Administrative Agent, the Canadian Agent, the Banks and the
Issuing Banks, as applicable, will inform such Official Body of the confidential
nature of the confidential information being disclosed), (iv) if it becomes
publicly available other than as a result of a breach of this Agreement or
becomes available from a source not known to be subject to confidentiality
restrictions, or (v) if the Parent or such Subsidiary, as applicable, shall have
consented to such disclosure.
 



 
10.9.2.
Sharing Information With Affiliates of the Banks.



Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the
Borrowers or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such Bank
and each of the Loan Parties hereby authorizes each Bank to share any
information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, to any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or Affiliate of any Bank receiving
such information shall be bound by the provisions of Section 10.9.1 [General] as
if it were a Bank hereunder.  Such authorization shall survive Payment in Full.

 
- 155 -

--------------------------------------------------------------------------------

 

 
10.10
Counterparts; Integration; Effectiveness.



This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and
commitments.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement.
 



 
10.11
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.



 
 
10.11.1.
Governing Law.



This Agreement shall be deemed to be a contract under the Laws of the State of
Ohio without regard to its conflict of laws principles.  Each Standby Letter of
Credit issued under this Agreement shall be subject either to the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the "ICC") at the time of issuance
("UCP") or the rules of the International Standby Practices (ICC Publication
Number 590) ("ISP98"), as determined by the applicable Issuing Bank, and each
Commercial Letter of Credit shall be subject to UCP, and in each case to the
extent not inconsistent therewith, the Laws of the State of Ohio without regard
to its conflict of laws principles.
 



 
10.11.2.
SUBMISSION TO JURISDICTION.



EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
OHIO SITTING IN FRANKLIN COUNTY, OHIO AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
OHIO STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 
- 156 -

--------------------------------------------------------------------------------

 

 
10.11.3.
WAIVER OF VENUE.



EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 10.11.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
 



 
10.11.4.
SERVICE OF PROCESS.



EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION].  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 



 
10.11.5.
WAIVER OF JURY TRIAL.



EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 



 
10.12
USA Patriot Act Notice.



Each Bank that is subject to the USA Patriot Act, the Administrative Agent and
the Canadian Agent (for itself and not on behalf of any Bank) hereby notifies
Loan Parties that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Bank, the Canadian Agent or
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the USA Patriot Act.

 
- 157 -

--------------------------------------------------------------------------------

 

 
10.13
Payment of Debt; Joint and Several Obligations; Borrowing Agency.

 



 
10.13.1.
US Borrowers.



The US Borrowers shall be jointly and severally liable for the US Obligations
under this Agreement and each of the other Loan Documents, and the Parent is the
Guarantor of the Canadian Obligations.  Without limiting the generality of the
foregoing, each of the US Borrowers hereby acknowledges and agrees that any and
all actions, inactions or omissions by any one or more, or all, of the US
Borrowers in connection with, related to or otherwise affecting this Agreement
or any of the other Loan Documents are the obligations of, and inure to and are
binding upon, each and all of the US Borrowers, jointly and severally.
 



 
10.13.2.
Designation of US Borrowing Agent; Nature of US Borrowing Agency.



Each US Borrower hereby irrevocably designates the US Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such US Borrower or US
Borrowers, and hereby authorizes the Administrative Agent, the US Banks and the
US Issuing Bank to pay over or credit all loan proceeds hereunder in accordance
with the request of the US Borrowing Agent.  The handling of this credit
facility as a co-borrowing facility with a borrowing agent in the manner set
forth in this Agreement is solely as an accommodation to the US Borrowers and at
their request.  The Administrative Agent, the US Banks and the US Issuing Bank
shall incur no liability to the US Borrowers as a result thereof.  To induce the
Administrative Agent, the US Banks and the US Issuing Bank to do so and in
consideration thereof, each US Borrower hereby indemnifies the Administrative
Agent, the US Banks and the US Issuing Bank and holds each of them harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against the Administrative Agent, the US Banks or the
US Issuing Bank by any Person arising from or incurred by reason of the handling
of the financing arrangements of the US Borrowers as provided herein, reliance
by Administrative Agent, the US Banks or the US Issuing Bank on any request or
instruction from the US Borrowing Agent or any other action taken by the
Administrative Agent, the US Banks or the US Issuing Bank with respect to this
Section 10.13.2 [Designation of US Borrowing Agent, Etc.] except due to willful
misconduct or gross negligence by the indemnified party (as determined by a
court of competent jurisdiction in a final and non-appealable judgment).
 



 
10.14
Additional Waivers of US Borrowers.



Each US Borrower hereby waives to the full extent permitted by Law any defense
it may otherwise have to the payment and performance of the US Obligations based
on any contention that its liability hereunder and under the other Loan
Documents is limited and not joint and several.  Each US Borrower acknowledges
and agrees that the foregoing waivers and those set forth below serve as a
material inducement to the agreement of the Administrative Agent, the Canadian
Agent and the Banks to make the Loans, and that the Administrative Agent, the
Canadian Agent and the Banks are relying on each specific waiver and all such
waivers in entering into this Agreement.  The undertakings of each US Borrower
hereunder secure the US Obligations of itself and the other Borrowers.  Each US
Borrower further agrees that:

 
- 158 -

--------------------------------------------------------------------------------

 

(i)         the Administrative Agent and the US Banks may do any of the
following with notice to such US Borrower and without adversely affecting the
validity or enforceability of this Agreement or the US Obligations (or any
portion thereof):  (i) release, surrender, exchange, compromise or settle the US
Obligations or any portion thereof, with respect to any other US Borrower; (ii)
change, renew or waive the terms of the US Obligations, or any part thereof with
respect to any other US Borrower; (iii) change, renew or waive the terms of any
of the Loan Documents or any other agreements relating to the US Obligations, or
any portion thereof, with respect to any other US Borrower; (iv) grant any
extension or indulgence with respect to the payment or performance of the US
Obligations, or any portion thereof, with respect to any other US Borrower; (v)
enter into any agreement of forbearance with respect to the US Obligations, or
any portion thereof, with respect to any other US Borrower; and (vi) release,
surrender, exchange, impair or compromise any security of any other Borrower
held by the Administrative Agent or any US Bank for the US Obligations or any
portion thereof.  Each US Borrower agrees that the Administrative Agent and the
US Banks may do any of the above as the Administrative Agent and the US Banks
deem necessary or advisable, in the Administrative Agent's and the US Banks'
sole discretion, without giving notice to any other US Borrower, and that such
US Borrower will remain liable for full payment and performance of the US
Obligations; and


(ii)        each US Borrower waives and agrees not to enforce any of the rights
of the Administrative Agent or the US Banks against any other US Borrower or any
other obligor of the US Obligations, or any portion thereof, or any Collateral
securing the same unless and until all of the US Obligations shall have been
indefeasibly paid in full and the US Borrowers' rights to borrow hereunder have
terminated, including but not limited to any right of such US Borrower to be
subrogated in whole or in part to any right or claim of the Administrative Agent
and the US Banks with respect to the US Obligations or any portion
thereof.  Each US Borrower hereby irrevocably agrees that following the
occurrence of any Event of Default which has not been waived by the
Administrative Agent or the US Banks, such US Borrower shall not enforce any
rights of contribution, indemnity or reimbursement from any other US Borrower on
account of such US Borrower's payment of the US Obligations, or any portion
thereof, unless and until Payment in Full.  Each of the US Borrowers hereby
waives any defenses based on suretyship or impairment of Collateral or the like.
 



 
10.15
Joinder of Guarantors.



Any Subsidiary of the Parent which is required to join this Agreement as a
Guarantor pursuant to Section 7.2.8 [Subsidiaries, Partnerships and Joint
Ventures, etc.] and which has not yet done so shall execute and deliver to the
Administrative Agent and the Canadian Agent (i) a Guarantor Joinder in
substantially the form attached hereto as Exhibit 1.1(G)(1) pursuant to which it
shall join as a Guarantor each of the documents to which the Guarantors are
parties; and (ii) documents in the forms described in Section 6.1 [First Loans]
modified as appropriate to relate to such Subsidiary.  The Loan Parties shall
deliver such Guarantor Joinder and related documents to the Administrative Agent
and the Canadian Agent within ten (10) Business Days after the date of (a) the
filing of such Subsidiary's articles of incorporation if the Subsidiary is a
corporation, (b) the filing of its certificate of limited partnership if it is a
limited partnership or (c) if it is an entity other than a limited partnership
or corporation, its organization.
 
 
- 159 -

--------------------------------------------------------------------------------

 



 
 
10.16
Domicile of Loans.



Each Bank may carry its Loans at, to or for the account of any branch office,
subsidiary or affiliate of such Bank, including any Canadian Lending
Installation; provided, however, that the Borrowers shall not be responsible for
costs arising under Section 4.8 resulting from any Bank carrying loans at, to or
for the account of any branch office, subsidiary or affiliate of such Bank,
including any Canadian Lending Installation to the extent not otherwise
applicable to such Bank; and provided, further, that notwithstanding anything to
the contrary contained in this Section 10.16, actual assignments of Loans are
governed by Section 10.8 [Successors and Assigns].


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK, SIGNATURES BEGIN ON THE
NEXT PAGE]

 
- 160 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Agreement on the day and
year first above written.
 

     
US BORROWERS:
         
ATTEST:
 
BIG LOTS STORES, INC.
                   
By:
   
By:
 
Name:
Chadwick P. Reynolds
 
Name:
Steven S. Fishman
Title:
Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title:
Chairman, Chief Executive Officer and President
         
ATTEST:
 
BIG LOTS, INC.
                   
By:
   
By:
 
Name:
Chadwick P. Reynolds
 
Name:
Steven S. Fishman
Title:
Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title:
Chairman, Chief Executive Officer and President
                         
CANADIAN BORROWER:
         
ATTEST:
 
BIG LOTS CANADA, INC.
                   
By:
   
By:
 
Name:
Chadwick P. Reynolds
 
Name:
Steven S. Fishman
Title:
Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title:
Chairman and Chief Executive Officer



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

     
US GUARANTORS:
       
ATTEST:
 
CAPITAL RETAIL SYSTEMS, INC.
     
C.S. ROSS COMPANY
By:
   
CSC DISTRIBUTION, INC.
Name:
Chadwick P. Reynolds
 
MAC FRUGAL'S BARGAINS·CLOSE-OUTS, INC.
Title:
Vice President, Deputy General Counsel
 
PNS STORES, INC.
  and Assistant Corporate Secretary  
WEST COAST LIQUIDATORS, INC.
     
CLOSEOUT DISTRIBUTION, INC.
     
MIDWESTERN HOME PRODUCTS, INC.
     
INDUSTRIAL PRODUCTS OF NEW ENGLAND, INC.
     
TOOL AND SUPPLY COMPANY OF NEW ENGLAND, INC.
     
DURANT DC, LLC
     
SONORAN LLC
     
SAHARA LLC
     
BLSI PROPERTY, LLC
     
GREAT BASIN LLC
     
BIG LOTS ONLINE LLC
     
BIG LOTS F&S, INC.
                         
By:
       
Name:
Steven S. Fishman
     
Title:
Chairman (as to each entity that is a corporation), Chief Executive Officer and
President (as to each entity)
         
WITNESS:
   
CONSOLIDATED PROPERTY HOLDINGS, INC.
                       
By:
 
Chadwick P. Reynolds
 
Name:
Charles W. Haubiel II
     
Title:
President and Secretary



 [Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

     
CANADIAN GUARANTOR:
         
ATTEST:
 
BIG LOTS, INC.
                   
By:
   
By:
 
Name:
Chadwick P. Reynolds
 
Name:
Steven S. Fishman
Title:
Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title:
Chairman, Chief Executive Officer and President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

  ADMINISTRATIVE AGENT, CANADIAN AGENT, JOINT SYNDICATION AGENTS AND BANKS:    
    PNC BANK, NATIONAL ASSOCIATION, as a US Bank and Administrative Agent      
       
By:
   
Name:
Richard C. Munsick
 
Title:
Senior Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK CANADA BRANCH, as a Canadian Bank and Canadian Agent
             
By:
   
Name:
Nazmin Adatia
 
Title:
Senior Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a US Bank, a Canadian Bank and a
Joint Syndication Agent
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION, as a US Bank and a Joint Syndication Agent
             
By:
   
Name:
Frances Josephic
 
Title:
Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, as a Canadian Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY, as a US Bank and a Co-Documentation Agent
             
By:
   
Name:
Roberts Bass
 
Title:
Senior Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]


 
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK, as a US Bank and a Co-Documentation Agent
             
By:
   
Name:
Ramon Garcia
 
Title:
Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
THE HUNTINGTON NATIONAL BANK, as a US Bank and a Co-Documentation Agent
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a US Bank
             
By:
   
Name:
Sabrina Hassan
 
Title:
Assistant Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., CANADA BRANCH, as a Canadian Bank
             
By:
   
Name:
Medina Sales de Andrade
 
Title:
Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, as a US Bank
       
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, CANADA BRANCH, as a Canadian Bank
       
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
UNION BANK, N.A., as a US Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
UNION BANK, CANADA BRANCH, as a Canadian Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, N.A., as a US Bank and a Canadian Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
CAPITAL ONE, N.A., as a US Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]


 
 

--------------------------------------------------------------------------------

 
 

 
CITIZENS BANK OF PENNSYLVANIA, as a US Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
FIRST COMMONWEALTH BANK, as a US Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK, as a US Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]


 
 

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK, CANADA BRANCH, as a Canadian Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
BOKF, NA, dba BANK OF OKLAHOMA, as a US Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA, as a US Bank and a Canadian Bank
             
By:
   
Name:
   
Title:
 



[Signature Page to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)
 
PRICING GRID -
 
VARIABLE PRICING AND FEES BASED ON DEBT RATING
 
Page 1 of 2


Level
Debt Rating
Base Rate Margin
Canadian Prime Rate Margin
LIBOR Rate Margin
CDOR Rate Margin
Facility Fee Percentage
Commercial Letter of Credit Fee Percentage
Standby Letter of Credit Fee Percentage
I
BBB+ or Baa1 or above
0.050%
0.050%
1.050%
1.050%
0.200%
0.625%
1.250%
II
BBB or Baa2
0.250%
0.250%
1.250%
1.250%
0.250%
0.750%
1.500%
III
BBB- or Baa3
0.450%
0.450%
1.450%
1.450%
0.300%
0.875%
1.750%
IV
BB+ or Ba1
0.650%
0.650%
1.650%
1.650%
0.350%
1.000%
2.000%
V
Lower than Level IV
1.100%
1.100%
2.100%
2.100%
0.400%
1.250%
2.500%

 
For purposes of determining the Applicable Margin, the Applicable Facility Fee
Percentage, the Applicable Commercial Letter of Credit Fee Percentage and the
Applicable Standby Letter of Credit Fee Percentage:


(a)           The Applicable Margin, the Applicable Facility Fee Percentage, the
Applicable Commercial Letter of Credit Fee Percentage and the Applicable Standby
Letter of Credit Fee Percentage shall be computed based on the applicable Debt
Ratings then in effect.


(b)           If a difference exists in the Debt Ratings of Moody's and Standard
& Poor's and the difference is only one level (for example if Moody's is Level
III and Standard & Poor's is Level II), the higher of such Debt Ratings
(Standard & Poor's in the example in the preceding parenthetical - Level II)
will determine the relevant pricing level.


(c)           If a difference exists in the Debt Ratings of Moody's and Standard
& Poor's and the difference is two or more levels (for example if Moody's is
Level IV and Standard & Poor's is Level II), the level which corresponds to the
Debt Rating which is one level immediately above the lower of such Debt Ratings
(Level III in the example in the preceding parenthetical) will determine the
relevant pricing level.


(d)           If only one rating agency provides a Debt Rating, that Debt Rating
is the only applicable Debt Rating.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)
 
PRICING GRID -
VARIABLE PRICING AND FEES BASED ON DEBT RATING
 
Page 2 of 2


(e)           Any increase or decrease in the Applicable Margin, the Applicable
Facility Fee Percentage, the Applicable Commercial Letter of Credit Fee
Percentage and the Applicable Standby Letter of Credit Fee Percentage shall
become effective as of the date on which the applicable rating agency announces
its change in the Debt Rating requiring such an increase or decrease; provided,
however, (i) with respect to US Revolving Credit Loans in a US Optional Currency
only, no change in pricing shall become effective until the end of the LIBOR
Interest Period applicable to each such US Revolving Credit Loan and (ii)  with
respect to Canadian Revolving Credit Loans in a Canadian Optional Currency only,
no change in pricing shall become effective until the end of the LIBOR Interest
Period applicable to each such Canadian Revolving Credit Loan.


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 1 of 18
 
Part 1 - Commitments of Banks and Addresses for Notices to Banks
 
Name of Banks and Addresses for Notices
 
Amount of Commitment for US Revolving Credit Loans
 
US
Ratable Share
 
Amount of Commitment for Canadian Revolving
Credit Loans
 
Canadian Ratable Share
 
Total Commitment
                     
Bank:
                   
PNC Bank, National Association (and, solely with respect to Canadian Revolving
Credit Loans as its Canadian Lending Installation, PNC Bank Canada Branch)
 
$75,000,000.00
 
10.714285714%
 
$34,883,721.00
 
17.441860500%
 
$75,000,000.00
                     
With respect to PNC Bank, National Association:
                                         
Address:
                   
One PNC Plaza
                   
249 Fifth Avenue
                   
Pittsburgh, PA 15222
                   
Attention:
                   
Richard Munsick
                   
Email:
                   
richard.munsick@pnc.com
                   
Telephone:
                   
(412) 762-4299
                   
Facsimile:
                   
(412) 762-6484
                                         
With respect to PNC Bank Canada Branch:
                                         
Address:
                   
130 King Street West, Suite 2140
                   
ON, Canada, M5X 1E4
                   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 2 of 18


Name of Banks and Addresses for Notices
 
Amount of Commitment for US Revolving Credit Loans
 
US
Ratable Share
 
Amount of Commitment for Canadian Revolving
Credit Loans
 
Canadian Ratable Share
 
Total Commitment
                     
Attention:
                   
Nazmin Adatia
                   
Email:
                   
nazmin.adatia@pnc.com
                   
Telephone:
                   
(416) 361-1744 X226
                   
Facsimile:
                   
(416) 361-0085
                                         
Bank:
                   
Wells Fargo Bank, National Association
 
$75,000,000.00
 
10.714285714%
 
$34,883,721.00
 
17.441860500%
 
$75,000,000.00
Address:
                   
230 West Monroe Street
                   
Suite 2900, 18th Floor
                   
Chicago, IL 60606
                   
Attention:
                   
Steve Buehler
                   
Email:
                   
s.buehler@wellsfargo.com
                   
Telephone:
                   
(312) 845-4220
                   
Facsimile:
                   
(312) 553-4783
                   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 3 of 18


Bank:
                   
U.S. Bank National Association (and, solely with respect to Canadian Revolving
Credit Loans as its Canadian Lending Installation, U.S. Bank National
Association, Canada Branch)
 
$75,000,000.00
 
10.714285714%
 
$34,883,721.00
 
17.441860500%
 
$75,000,000.00
                     
With respect to U.S. Bank National Association
                                         
Address:
                   
US Bank Tower
                   
425 Walnut Street
                   
Cincinnati, OH 45202
                   
Attention:
                   
Frances Josephic
                   
Email:
                   
Frances.josephic@usbank.com
                   
Telephone:
                   
(513) 762-8973
                   
Facsimile:
                   
(513) 632-2068
                                         
With respect to U.S. Bank National Association, Canada Branch
                                         
Address:
                   
EX-FE-CATR
                   
120 Adelaide St. West, Suite 2300
                   
Toronto, ON, M5H 1T1
                   
Attention:
                   
Joseph Rauhala
                   
Email:
                   
joseph.rauhala@usbank.com
                   
Telephone:
                   
(416) 306-3507
                   
Facsimile:
                   
(416) 306-3545
                   

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 4 of 18


Bank:
                   
Branch Banking and Trust Company
 
$60,000,000.00
 
8.571428571%
 
$0.00
 
0.000000000%
 
$60,000,000.00
Address:
                   
200 West 2nd Street
                   
16th Floor
                   
Winston Salem, NC 27101
                   
Attention:
                   
Roberts Bass
                   
Email:
                   
rbass@bbandt.com
                   
Telephone:
                   
(336) 733-2734
                   
Facsimile:
                   
(336) 733-2740
                                         
Bank:
                   
Compass Bank
 
$60,000,000.00
 
8.571428571%
 
$0.00
 
0.000000000%
 
$60,000,000.00
Address:
                   
3400 Peachtree Road, N.E.
                   
Atlanta, GA 30326
                   
Attention:
                   
Jeff Neikirk
                   
Email:
                   
Jeff.neikirk@bbvacompass.com
                   
Telephone:
                   
(404) 504-6150
                   
Facsimile:
                   
(404) 504-6147
                   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 5 of 18


Bank:
 
$60,000,000.00
 
8.571428571%
 
$0.00
 
0.000000000%
 
$60,000,000.00
The Huntington National Bank
                   
Address:
                   
41 S. High Street
                   
Columbus, OH 43215
                   
Attention:
                   
Amanda Sigg
                   
Email:
                   
Amanda.sigg@huntington.com
                   
Telephone:
                   
(614) 480-4767
                   
Facsimile:
                   
(877) 274-8593
                   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 6 of 18


Bank:
                   
Bank of America, N.A. (and, solely with respect to Canadian Revolving Credit
Loans as its Canadian Lending Installation,Bank of America, N.A., Canada Branch)
 
$50,000,000.00
 
7.142857143%
 
$23,255,814.00
 
11.627907000%
 
$50,000,000.00
                     
With respect to Bank of America. N.A.
                                         
Address:
                   
One Bryant Park
                   
New York, NY 10036
                   
Attention:
                   
Sabrina Hassan
                   
Email:
                   
Sabrina.hassan@baml.com
                   
Telephone:
                   
(646) 855-2749
                   
Facsimile:
                   
(617) 341-5723
                                         
With respect to Bank of America. N.A., Canada Branch
                                         
Address:
                   
181 Bay Street
                   
Toronto, Ont., Canada M5J 2V8
                   
Attention:
                   
Medina Sales De Andrade
                   
Email:
                   
medina.sales_de_andrade@baml.com
                   
Telephone:
                   
(416) 369-2574
                   
Facsimile:
                   
(416) 369-7453
                   




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 7 of 18


Bank:
                   
Fifth Third Bank (and, solely with respect to Canadian Revolving Credit Loans as
its Canadian Lending Installation, Fifth Third Bank, Canada Branch)
 
$40,000,000.00
 
5.714285714%
 
$18,604,651.00
 
9.302325500%
 
$40,000,000.00
                     
With respect to Fifth Third Bank
                                         
Address:
                   
38 Fountain Square Plaza
                   
MD # 109046
                   
Cincinnati, OH 45263
                   
Attention:
                   
Michael Schaltz
                   
Email:
                   
Michael.Schaltz@53.com
                   
Telephone:
                   
(513) 534-5832
                   
Facsimile:
                   
(513) 534-7098
                                         
With respect to Fifth Third Bank, Canada Branch
                                         
Address:
                   
38 Fountain Square Plaza
                   
Cincinnati, OH  45263
                   
Attention:
                   
Chuck Miller
                   
Email:
                   
chuck.miller@53.com
                   
Telephone:
                   
(513) 579-5189
                   
Facsimile:
                   
(513) 534-7098
                   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 8 of 18


Bank:
                   
Union Bank, N.A. (and, solely with respect to Canadian Revolving Credit Loans as
its Canadian Lending Installation, Union Bank, Canada Branch)
 
$40,000,000.00
 
5.714285714%
 
$18,604,651.00
 
9.302325500%
 
$40,000,000.00
Address:
                   
222 West Adams Street
                   
Suite 1850
                   
Chicago, IL 60606
                   
Attention:
                   
Thomas Lass
                   
and
                   
Anne Collins
                   
Email:
                   
thomas.lass@unionbank.com
                   
anne.collins@unionbank.com
                   
Telephone:
                   
(312) 601-3946
                   
Facsimile:
                   
(800) 446-9951
                   




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 9 of 18


Bank:
                   
HSBC Bank USA, N.A.
 
$40,000,000.00
 
5.714285714%
 
$18,604,651.00
 
9.302325500%
 
$40,000,000.00
Address:
                   
One HSBC Center
                   
Commercial Banking
                   
Lobby Level
                   
Buffalo, NY 14203
                   
Attention:
                   
Frank M. Eassa
                   
Email:
                   
frank.m.eassa@us.hsbc.com
                   
Telephone:
                   
(716) 841-7506
                   
Facsimile:
                   
(212) 642-1888
                   
Bank:
                   
Capital One, N.A.
 
$25,000,000.00
 
3.571428571%
 
$0.00
 
0.000000000%
 
$25,000,000.00
Address:
                   
201 St. Charles Avenue
                   
29th Floor
                   
New Orleans, LA 70170
                   
Attention:
                   
Gina M. Monette
                   
Email:
                   
Gina.monette@capitalonebank.com
                   
Telephone:
                   
(504) 533-3044
                   
Facsimile:
                   
(504) 533-5344
                   

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 10 of 18


Bank:
                   
Citizens Bank of Pennsylvania
 
$25,000,000.00
 
3.571428571%
 
$0.00
 
0.000000000%
 
$25,000,000.00
Address:
                   
525 William Penn Place
                   
Pittsburgh, PA 15219
                   
Attention:
                   
Debra McAllonis
                   
Email:
                   
Debra.mcallonis@rbscitizens.com
                   
Telephone:
                   
(412) 867-2421
                   
Facsimile:
                   
(412) 552-6307
                                         
Bank:
                   
First Commonwealth Bank
 
$25,000,000.00
 
3.571428571%
 
$0.00
 
0.000000000%
 
$25,000,000.00
Address:
                   
437 Grant Street
                   
Suite 1600
                   
Pittsburgh, PA 15219
                   
Attention:
                   
Stephen J. Orban
                   
Email:
                   
sorban@fcbanking.com
                   
Telephone:
                   
(412) 690-2212
                   
Facsimile:
                   
(412) 690-2206
                   




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 11 of 18


Bank:
                   
Comerica Bank (and, solely with respect to Canadian Revolving Credit Loans as
its Canadian Lending Installation, Comerica Bank, Canada Branch)
 
$25,000,000.00
 
3.571428571%
 
$11,627,907.00
 
5.813953500%
 
$25,000,000.00
                     
With respect to Comerica Bank:
                                         
Address:
                   
3551 Hamlin
                   
Auburn Hills, MI 48326
                   
Attention:
                   
Brandon Welling
                   
Email:
                   
bdwelling@comerica.com
                   
Telephone:
                   
(248) 371-6477
                   
Facsimile:
                   
(248) 371-6617
                                         
With respect to Comerica Bank, Canada Branch:
                                         
Address:
                   
Suite 2210, South Tower
                   
Royal Bank Plaza
                   
200 Bay Street
                   
P.O. Box 61
                   
Toronto, OntarioM5J 2J2
                   
Attention:
                   
Omer Ahmed
                   
Email:
                   
Omar_Ahmed@comerica.com
                   
Telephone:
                   
(416) 646-4804
                   
Facsimile:
                   
(416)367-2460
                   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 12 of 18


Bank:
                   
BOKF, NA dba Bank of Oklahoma
 
$15,000,000.00
 
2.142857143%
 
$0.00
 
0.000000000%
 
$15,000,000.00
Address:
                   
One Williams Center
                   
8th Floor
                   
Tulsa, OK 74172
                   
Attention:
                   
Jessica Johnson
                   
Email:
                   
Jessica.Johnson@bokf.com
                   
Telephone:
                   
(918) 588-6092
                   
Facsimile:
                   
(918) 295-0400
                   

 
Bank:
                   
The Bank of Nova Scotia
 
$10,000,000.00
 
1.428571429%
 
$4,651,163.00
 
2.325581500%
 
$10,000,000.00
Address:
                   
181 West Madison Street
                   
Suite 3700
                   
Chicago, IL 60602
                   
Attention:
                   
Shirish Patel
                   
Email:
                   
shirishpatel@scotiacapital.com
                   
Telephone:
                   
(312) 201-4188
                   
Facsimile:
                   
(212) 225-5709
                                         
TOTAL
 
$700,000,000.00
 
100.000000000%
 
$200,000,000.00
 
100.000000000%
 
$700,000,000.001



_____________________ 
1 Consolidated Facility Usage shall not exceed $700,000,000.00.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 13 of 18


Part 2 - Addresses for Notices to Borrowers and Guarantors:


ADMINISTRATIVE AGENT:
 
Name:
PNC Bank, National Association
Address:
One PNC Plaza
249 Fifth Avenue
Pittsburgh, PA 15222
Attention:
Richard Munsick
Email:
richard.munsick@pnc.com
Telephone:
(412) 762-4299
Facsimile:
(412) 762-6484


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 14 of 18


With a copy to:
 
Name:
PNC Agency Services
Address:
Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention:
Rini Davis
Email:
rini.davis@pnc.com
Telephone:
(412) 762-7638
Facsimile:
(412) 705-2006




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 15 of 18


CANADIAN AGENT:
 
Name:
PNC Bank Canada Branch
Address:
130 King Street West, Suite 2140
Toronto, ON, Canada, M5X 1E4
Attention:
Nazmin Adatia
Email:
nazmin.adatia@pnc.com
Telephone:
(416) 361-7144 X226
Facsimile:
(416) 361-0085
 
With a copy to:
 
Name:
PNC Agency Services
Address:
Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention:
Rini Davis
Email:
rini.davis@pnc.com
Telephone:
(412) 762-7638
Facsimile:
(412) 705-2006


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 16 of 18


US BORROWERS:
 
Name:
Big Lots Stores, Inc.
Address:
300 Phillipi Road
Columbus, OH 43228-5311
Attention:
Treasurer
Email:
jpoff@biglots.com
Telephone:
(614) 278-3716
Facsimile:
(614) 278-6666
 
Name:
Big Lots, Inc.
Address:
300 Phillipi Road
Columbus, OH 43228-5311
Attention:
Treasurer
Email:
jpoff@biglots.com
Telephone:
(614) 278-3716
Facsimile:
(614) 278-6666


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 17 of 18


CANADIAN BORROWER:
 
Name:
Big Lots Canada, Inc.
Address:
 
300 Phillipi Road
Columbus, OH 43228-5311
Attention:
Treasurer
Email:
jpoff@biglots.com
Telephone:
(614) 278-3716
Facsimile:
(614) 278-6666
 
With a copy to:
 
Name:
Big Lots Canada, Inc.
Address:
225 Henry Street
Brantford, Ontario N3S 7R4
Attention:
Treasurer
Email:
jpoff@biglots.com
Telephone:
(614) 278-3716
Facsimile:
(614) 278-6666


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)
 
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
 
Page 18 of 18


GUARANTORS:
 
If to less than all Guarantors:
 
Name:
[Name of applicable Guarantor]
Address:
300 Phillipi Road
Columbus, OH 43228-5311
Attention:
Treasurer
Email:
jpoff@biglots.com
Telephone:
(614) 278-3716
Facsimile:
(614) 278-6666
 
If to all Guarantors:
 
Name:
Big Lots Credit Agreement Guarantors
Address:
300 Phillipi Road
Columbus, OH 43228-5311
Attention:
Treasurer
Email:
jpoff@biglots.com
Telephone:
(614) 278-3716
Facsimile:
(614) 278-6666



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(G)(2)(A)



FORM OF
GUARANTY AND SURETYSHIP AGREEMENT




IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association ("PNC") and various other financial institutions from time to time
designated at US Banks under the Credit Agreement (as hereinafter defined) (PNC
and such other financial institutions are each a "US Bank" and collectively, the
"US Banks"), pursuant to that certain Credit Agreement, dated as of even date
herewith, by and among Big Lots Stores, Inc., an Ohio corporation ("BLS"), Big
Lots, Inc., an Ohio corporation ("Parent" and, together with BLS, collectively,
the "US Debtors"), Big Lots Canada, Inc., an Alberta corporation, the Banks, the
guarantors party thereto (the "Guarantors"), Wells Fargo Bank, National
Association and U.S. Bank National Association, as joint syndication agents for
the Banks, Branch Banking and Trust Company, Compass Bank, and The Huntington
National Bank, each as a co-documentation agent for the Banks, PNC, as
administrative agent for the Banks and the Canadian Agent (as hereinafter
defined) (in such capacity, the "Administrative Agent"), and PNC Canada, as
funding agent for the Canadian Banks (as defined in the Credit Agreement (as
hereinafter defined)) (as may be amended, modified, restated or supplemented
from time to time, the "Credit Agreement"), intending to be legally bound
hereby, and to induce the US Banks to maintain or extend credit to the US
Debtors, Capital Retail Systems, Inc., an Ohio corporation ("CRS"), C.S. Ross
Company, an Ohio corporation ("CSR"), CSC Distribution, Inc., an Alabama
corporation ("CSC"), Mac Frugal's Bargains•Close-outs, Inc., a Delaware
corporation ("MAC"), PNS Stores, Inc., a California corporation ("PNS"), West
Coast Liquidators, Inc., a California corporation ("WCL"), Consolidated Property
Holdings, Inc., a Nevada corporation ("CPH"), Closeout Distribution, Inc., a
Pennsylvania corporation ("CD"), Midwestern Home Products, Inc., a Delaware
corporation ("MHP"), Industrial Products of New England, Inc., a Maine
corporation ("IPNE"), Tool and Supply Company of New England, Inc., a Delaware
corporation ("TSC"), Durant DC, LLC, an Ohio limited liability company
("Durant"), Sonoran LLC, a Delaware limited liability company ("Sonoran"),
Sahara LLC, a Delaware limited liability company ("Sahara"), BLSI Property, LLC,
a Delaware limited liability company ("BLSI"), Great Basin LLC, a Delaware
limited liability company ("GB"), Big Lots Online LLC, an Ohio limited liability
company ("BLO"), and Big Lots F&S, Inc., an Ohio corporation ("F&S") (CRS, CSR,
CSC, MAC, PNS, WCL, CPH, CD, MHP, IPNE, TSC, Durant, Sonoran, Sahara, BLSI, GB,
BLO and F&S are each a "Guarantor" and collectively, the "Guarantors"), this
22nd day of July, 2011, hereby jointly and severally with each of the other US
Guarantors (as defined in the Credit Agreement):


1.           Become absolute and unconditional guarantors and sureties as though
they were a primary obligor to the Administrative Agent and the US Banks, their
respective successors, endorsees and assigns, for the prompt payment and
performance when due (whether at maturity, by declaration, acceleration or
otherwise) of all US Obligations, including, without limitation, all extensions,
modifications, renewals thereof and substitutions therefor, whether absolute or
contingent, direct or indirect, matured or unmatured, sole, joint or several, of
any nature whatsoever, without regard to the validity, enforceability or
regularity thereof including, without limitation, continuing interest thereon in
accordance with the terms thereof and all expenses (including any reasonable
costs of legal expenses) incurred by the Administrative Agent or any US Bank in
enforcing any of its rights with regard to or collecting against any Guarantor
under this Guaranty and Suretyship Agreement (this "Agreement") (hereinafter
collectively referred to as the "US Debtor Liabilities"), whether or not such US
Debtor Liabilities or any portion thereof shall hereafter be released or
discharged or is for any reason invalid or unenforceable (capitalized terms used
in this Agreement that are defined in the Credit Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Agreement);


 
 

--------------------------------------------------------------------------------

 


2.           Assent to all agreements made or to be made between the
Administrative Agent or any US Bank and any other Person(s) liable, either
absolutely or contingently, on any of the US Debtor Liabilities, including any
and all such agreements made by the US Debtors and any co-maker, endorser,
pledgor, surety or guarantor (any such Person being hereinafter referred to as
an "Obligor"), and further agree that the Guarantors' liability hereunder shall
not be reduced or diminished by such agreements in any way;


3.           Consent and agree that their obligations and liabilities hereunder
shall in no way be reduced, limited, waived or released if any other Person or
Persons is presently or in the future becomes a surety or guarantor in regard to
the US Debtor Liabilities or any other liabilities among the US Debtors, the
Administrative Agent and the US Banks; and


4.           Consent that the Administrative Agent and the US Banks may, at
their option, without in any way affecting the Guarantors' liability
hereunder:  (i) exchange, surrender or release any or all collateral security of
any endorsement, guaranty or surety held by the Administrative Agent or the US
Banks for any of the US Debtor Liabilities; (ii) renew, extend, modify,
supplement, amend, release, alter or compromise the terms of any or all of the
US Debtor Liabilities in accordance with the terms of the Credit Agreement; and
(iii) waive or fail to perfect the Administrative Agent's and the US Banks'
rights or remedies against the Debtors or the collateral security, if any, for
any of the US Debtor Liabilities.


CONTINUING GUARANTORS.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of a US Debtor), all US Debtor
Liabilities and all other amounts payable with respect thereto or in relation
thereto under the Loan Documents have been paid and performed in full (other
than contingent indemnification and reimbursement obligations in respect of
which no claim for payment has yet been asserted by the Person entitled
thereto), and all US Revolving Credit Commitments and US Swing Loan Commitments
have terminated.  Without limiting the generality of the foregoing, the
Guarantors hereby irrevocably waive any right to terminate or revoke this
Agreement.


EXTENT OF GUARANTORS' LIABILITY.  This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship for the aggregate of the
US Debtor Liabilities; provided, however, that each Guarantor's total liability
hereunder shall be limited as set forth below.  The obligations of the
Guarantors under this Agreement, when construed collectively with the
obligations of any other Person that becomes a US Guarantor in accordance with
the terms of the Credit Agreement, are intended to be the joint and several
obligations of the Guarantors and such other Persons that become US Guarantors
under the Credit Agreement, and this Agreement is intended to be an absolute and
unconditional guaranty and suretyship for the aggregate of the US Debtor
Liabilities.


 
- 2 -

--------------------------------------------------------------------------------

 


Subject to the remainder of this paragraph, but otherwise notwithstanding
anything to the contrary contained in this Agreement, the maximum liability of
each Guarantor under this Agreement shall not exceed the sum of (i) that portion
of the US Debtor Liabilities, the proceeds of which are used by the US Debtors
to make Valuable Transfers (as hereinafter defined) to such Guarantor, plus (ii)
ninety-five percent (95%) of the Adjusted Net Worth (as hereinafter defined),
but only to the extent that Adjusted Net Worth is a positive number, of such
Guarantor at the date of this Agreement.  For purposes of this paragraph:


"Adjusted Net Worth" shall mean, with respect to a Guarantor, as of any date of
determination thereof, the excess of (i) the amount of the fair saleable value
of the assets of such Guarantor as of the date of such determination, determined
in accordance with applicable federal and state Laws governing determinations of
insolvency of debtors, over (ii) the amount of all liabilities of such
Guarantor, contingent or otherwise, as of the date of such determination,
determined on the basis provided in the preceding clause (i), in all events
prior to giving effect to Valuable Transfers.


"Valuable Transfers" shall mean, with respect to a Guarantor, without
duplication, (a) all loans, advances, other credit accommodations, or capital
contributions made to such Guarantor with proceeds of the Loans, (b) the amount
of Letters of Credit Outstanding with respect to Letters of Credit issued to
support the obligations or Indebtedness of such Guarantor, (c) all debt
securities or other obligations or Indebtedness of such Guarantor acquired from
such Guarantor or retired, redeemed, purchased or acquired by such Guarantor
with proceeds of any Loans or any Letters of Credit issued to support the
obligations or indebtedness of such Guarantor, (d) all equity securities of such
Guarantor acquired from such Guarantor with the proceeds of any Loans or of any
drawings on Letters of Credit issued to support the obligations of such
Guarantor, (e) the fair market value of all property acquired with proceeds of
the Loans or of any drawings on Letters of Credit issued to support the
obligations or Indebtedness of such Guarantor and transferred to such Guarantor,
(f) the interest on and the fees in respect of the Loans, the proceeds of which
are used to make such a Valuable Transfer, and (g) the value of any quantifiable
economic benefits not included in clauses (a) through (f) above, but includable
in accordance with applicable federal and state Laws governing determinations of
the insolvency of debtors, accruing to such Guarantor as a result of the Loans
or the Letters of Credit Outstanding.


The Guarantors agree that the US Debtor Liabilities may at any time and from
time to time exceed the maximum liability of the Guarantors hereunder without
impairing this Agreement or affecting the rights and remedies of the
Administrative Agent and the US Banks hereunder.  No payment or payments made by
the US Debtors or any other Person (other than the Guarantors) or received or
collected by the Administrative Agent or any US Bank from the US Debtors or any
other Person (other than the Guarantors) by virtue of any action or proceeding
or any set-off or appropriation or application at any time or from time to time
in reduction of or in payment of the US Debtor Liabilities shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantors
under this Agreement, and each Guarantor shall, notwithstanding any such payment
or payments (other than payments made to the Administrative Agent or any US Bank
by the Guarantors or payments received or collected by the Administrative Agent
or any US Bank from the Guarantors), remain liable for the US Debtor Liabilities
up to its respective maximum liability amount as set forth in this paragraph
until the US Debtor Liabilities are indefeasibly paid in full in cash (other
than contingent indemnification and reimbursement obligations in respect of
which no claim for payment has yet been asserted by the Person entitled
thereto), each US Bank's obligation to make Loans is terminated according to the
terms of the Credit Agreement, all US Letters of Credit have expired, have been
cancelled or have been cash collateralized; provided, however, that, anything
herein to the contrary notwithstanding, in no event shall the Guarantors'
liability under this paragraph exceed the maximum amount that, after giving
effect to the incurring of the obligations hereunder and to any rights to
contribution of the Guarantors from any US Debtor and other affiliates of any US
Debtor, would not render the Administrative Agent's and the US Banks' right to
payment hereunder void, voidable or avoidable under any applicable fraudulent
transfer law; and further provided that if a greater amount of the US Debtor
Liabilities than the maximum liability set forth in this paragraph could be
repaid by the Guarantors as a result of an increase in any Guarantor's Adjusted
Net Worth subsequent to the date of this Agreement, without rendering the
Administrative Agent's and the US Banks' right to payment hereunder void,
voidable or avoidable under any applicable fraudulent transfer law, then the
amount of such Guarantor's maximum liability calculated in the first sentence of
this paragraph shall be calculated based upon such Guarantor's Adjusted Net
Worth on such later date, rather than the date of execution of this Agreement.


 
- 3 -

--------------------------------------------------------------------------------

 


UNCONDITIONAL LIABILITY.  The Guarantors' liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of:  (i) any failure of the Administrative Agent or any US Bank to
obtain, retain, preserve, perfect or enforce any of its rights against any
Person (including without limitation, any Obligor) or in any property securing
any or all of the US Debtor Liabilities; (ii) the invalidity or irregularity of
any such rights that the Administrative Agent and the US Banks may attempt to
obtain; (iii) any delay in enforcing or any failure to enforce such rights, even
if such rights are thereby lost; (iv) any delay in making demand on any Obligor
for payment or performance of any or all of the US Debtor Liabilities; or (v)
from time to time, the payment in full and subsequent incurring of any US Debtor
Liabilities.


WAIVER.  The Guarantors hereby waive all notice with respect to the present
existence or future incurrence of any US Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof.  The Guarantors hereby
consent to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the US Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantors will remain
fully liable hereunder notwithstanding any or all of the foregoing.  The
granting of an express written release of any Guarantor's liability hereunder or
any other Obligor's liability shall be effective only with respect to the
liability hereunder of such Guarantor or Obligor who is specifically so
expressly released but shall in no way affect the liability hereunder of any
other Guarantor or any Obligor not so expressly released.  The dissolution of
any Guarantor or any other Obligor shall in no way affect the liability
hereunder or that of any other Obligor.  Each Guarantor hereby expressly
waives:  (i) notices of acceptance hereof; (ii) any presentment, demand,
protest, notice of default in connection with the US Debtor Liabilities,
dishonor or notice of dishonor; (iii) any right of indemnification; and (iv) any
defense arising by reason of any disability or other defense whatsoever to the
liability of the US Debtors, or any other circumstance which might otherwise
constitute a defense available to, or in discharge of, such Guarantor with
respect to its obligations hereunder.


 
- 4 -

--------------------------------------------------------------------------------

 


No payment by any Guarantor shall entitle any Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Administrative Agent and the US Banks, including rights to any payment made
on account of the US Debtor Liabilities, regardless of the source of such
payment, until all of the US Debtors' obligations to the Administrative Agent
and the US Banks under the Credit Agreement and the other Loan Documents are
satisfied in full (other than contingent indemnification and reimbursement
obligations in respect of which no claim for payment has yet been asserted by
the Person entitled thereto) and the US Revolving Credit Commitments and the US
Swing Loan Commitments are terminated.  The Guarantors hereby waive any benefit
of and any right to participate in any collateral security now or hereafter held
by the Administrative Agent and the US Banks or any failure or refusal by the
Administrative Agent and the US Banks to perfect an interest in any collateral
security.


BANKRUPTCY OF A US DEBTOR.  Neither the Guarantors' obligations to make payment
in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by a US Debtor's bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of any US
Debtor, any Person assuming the obligations of any US Debtor under the Credit
Agreement or any of the other Loan Documents or any US Debtor's estate in
bankruptcy or (ii) any remedy for the enforcement of the US Debtor Liabilities,
either of which result from the operation of any present or further provision of
any bankruptcy act, Law or equitable cause or from the decision of any
court.  The Guarantors agree that to the extent that any US Debtor or any other
Obligor makes a payment or payments to the Administrative Agent or any US Bank,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be paid
to a trustee, receiver or any other Person under any bankruptcy act, Law or
equitable cause, then to the extent of such payment, the US Debtor Liabilities
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if said payment had not been made.


PAYMENT OF COSTS.  In addition to all other liabilities of the Guarantors
hereunder, the Guarantors also agree to pay to the Administrative Agent on
demand all reasonable costs and expenses (including reasonable attorneys' fees
and legal expenses) which may be incurred in the enforcement or collection of
the liabilities of the Guarantors hereunder.


PRIMARY LIABILITY OF THE GUARANTORS.  The Guarantors agree that this Agreement
may be enforced by the Administrative Agent and the US Banks without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the
Credit Agreement and the other Loan Documents, or any collateral now or
hereafter securing the US Debtor Liabilities or otherwise, and the Guarantors
hereby waive the right to require the Administrative Agent and the US Banks to
proceed against any other Obligor or to require the Administrative Agent and the
US Banks to pursue any other remedy or enforce any other right.  The Guarantors
further agree that nothing contained herein shall prevent the Administrative
Agent and the US Banks from suing on the Credit Agreement and the other Loan
Documents, or any of them, or foreclosing their Lien, if any, on any collateral
hereafter securing the US Debtor Liabilities or from exercising any other rights
available under the Credit Agreement and the other Loan Documents, or any other
instrument of security if neither the US Debtors nor the Guarantors timely
satisfy the US Debtor Liabilities thereunder, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of any of the obligations of the Guarantors thereunder;
it being the purpose and intent of the Guarantors that the obligations of the
Guarantors hereunder shall be absolute, independent and unconditional.  Neither
the obligations of the Guarantors under this Agreement nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of any US Debtor or by reason of the bankruptcy or insolvency
of any US Debtor.  If acceleration of the time for payment of any amount payable
by any US Debtor is stayed upon the insolvency or bankruptcy of such US Debtor,
amounts otherwise subject to acceleration under the terms of the Credit
Agreement and the other Loan Documents including, without limitation, interest
at the rates set forth in the Credit Agreement occurring after the date of such
bankruptcy or insolvency, shall nonetheless be payable by the Guarantors
hereunder forthwith on demand by the Administrative Agent.  The Guarantors
acknowledge that the term "US Debtor Liabilities" as used herein includes any
payments made by any US Debtor to the Administrative Agent or the US Banks and
subsequently recovered by such US Debtor or a trustee for such US Debtor
pursuant to bankruptcy or insolvency proceedings.


 
- 5 -

--------------------------------------------------------------------------------

 


ACCELERATION OF THE GUARANTORS' LIABILITIES.  Upon the occurrence of any of the
following events, all of the US Debtor Liabilities, at the Administrative
Agent's and the US Banks' option, shall be deemed to be forthwith due and
payable for the purposes of this Agreement and for determining the liability of
the Guarantors hereunder, whether or not the Administrative Agent and the US
Banks have any such rights against any other Obligor, and whether or not the
Administrative Agent and the US Banks elect to exercise any rights or remedies
against any other Person or property including, without limitation, any other
Obligor:  (i) the failure of any Guarantor to perform any covenant or obligation
hereunder; (ii) the occurrence of an Event of Default under the Credit Agreement
which has not been cured; (iii) except as otherwise permitted pursuant to the
terms of the Credit Agreement, the sale of all or substantially all of the
assets, or change in ownership, or the dissolution, merger, consolidation or
reorganization of any Guarantor; (iv) any information or signature heretofore or
hereafter furnished to the Administrative Agent or any US Bank by any Guarantor,
or delivered to the Administrative Agent or any US Bank by an Obligor in
connection with any of the US Debtor Liabilities, is materially false or
incorrect at the time when made; or (v) the failure of any Guarantor or any
Obligor to furnish the Administrative Agent and the US Banks such financial and
other information as required by the Loan Documents.


RIGHTS OF THE GUARANTORS.  All rights and remedies of the Guarantors against the
US Debtors or any property of any US Debtor or any collateral security for any
of the US Debtor Liabilities, whether arising by promissory note, subrogation,
security agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Administrative Agent and the US Banks of all
US Debtor Liabilities (other than contingent indemnification and reimbursement
obligations in respect of which no claim for payment has yet been asserted by
the Person entitled thereto) and to the priority of the Administrative Agent and
the US Banks in any property of any US Debtor and any collateral security for
any of the US Debtor Liabilities.  Any amount which may have been paid to the
Guarantors on account of any indebtedness of the US Debtors to the Guarantors,
or on account of any subrogation or other rights of the Guarantors against the
US Debtors, when all of the US Debtor Liabilities (other than contingent
indemnification and reimbursement obligations in respect of which no claim for
payment has yet been asserted by the Person entitled thereto and US Letter of
Credit Obligations that have been cash collateralized) shall not have been
indefeasibly paid in full, shall be held by the undersigned in trust for the
benefit of the US Banks and shall forthwith be paid to the Administrative Agent
to be credited and applied upon the US Debtor Liabilities, whether matured or
unmatured.


 
- 6 -

--------------------------------------------------------------------------------

 


NOTICE TO THE ADMINISTRATIVE AGENT AND THE US BANKS BY THE GUARANTORS.  Any
notice to the Administrative Agent or the US Banks by the Guarantors pursuant to
the provisions hereof shall be sent, and shall be effective, in accordance with
Section 10.5 of the Credit Agreement, to:


PNC Bank, National Association
One PNC Place
249 Fifth Avenue
Pittsburgh, PA 15222
Attention:  Richard C. Munsick


Notice by a Guarantor shall not, in any way, reduce, diminish or release the
liability of any other Obligor.  In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding the US Debtors
or any other Person, all rights granted to the Administrative Agent and the US
Banks in such agreement(s) shall be deemed to be cumulative and this Agreement
shall not, in such event, be deemed to be cancelled, superseded, terminated or
in any way limited.


COUNTERPARTS.  This Agreement may be signed in any number of counterpart copies
and by the parties hereto on separate counterparts, but all such copies shall
constitute one and the same instrument.  Delivery of an executed counterpart of
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart.  Any party so executing this
Agreement by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.


MISCELLANEOUS.  This Agreement shall be binding upon the Guarantors and the
Guarantors' successors, assigns and other legal representatives, and shall inure
to the benefit of the Administrative Agent and the US Banks, their respective
endorsers, successors and assigns forever.  If any provision of this Agreement
shall for any reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.  All matters arising hereunder shall be governed by the Laws
of the State of Ohio without regard to the conflicts of laws thereof, and the
parties hereto agree to the jurisdiction and venue of the Court of Common Pleas
of Franklin County, Ohio and the United States District Court for the Southern
District of Ohio with respect to any suit arising in connection herewith.


 
- 7 -

--------------------------------------------------------------------------------

 


WAIVER OF TRIAL BY JURY.  THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND
THEY WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


[INTENTIONALLY LEFT BLANK]


 
- 8 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned Guarantors, intending to be legally bound,
have executed and delivered this Agreement on the day and year first above
written.


ATTEST:
 
CAPITAL RETAIL SYSTEMS, INC.
     
C.S. ROSS COMPANY
     
CSC DISTRIBUTION, INC.
     
MAC FRUGAL'S BARGAINS·CLOSE-OUTS, INC.
     
PNS STORES, INC.
     
WEST COAST LIQUIDATORS, INC.
     
CLOSEOUT DISTRIBUTION, INC.
     
MIDWESTERN HOME PRODUCTS, INC.
     
INDUSTRIAL PRODUCTS OF NEW ENGLAND, INC.
     
TOOL AND SUPPLY COMPANY OF NEW ENGLAND, INC.
     
DURANT DC, LLC
     
SONORAN LLC
     
SAHARA LLC
     
BLSI PROPERTY, LLC
     
GREAT BASIN LLC
     
BIG LOTS ONLINE LLC
     
BIG LOTS F&S, INC.
                   
By:
   
By:
 
Name:
Chadwick P. Reynolds
 
Name:
Jared A. Poff
Title:
Vice President, Deputy General Counsel
 
Title:
Vice President, Treasurer
 
and Assistant Corporate Secretary
               
WITNESS:
   
CONSOLIDATED PROPERTY
     
HOLDINGS, INC.
                       
By:
 
Chadwick P. Reynolds
 
Name:
Charles W. Haubiel II
     
Title:
President and Secretary


[Signature page to Guaranty and Suretyship Agreement (Subsidiary)]



 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1.1(G)(2)(B)


FORM OF
GUARANTY AND SURETYSHIP AGREEMENT




IN CONSIDERATION of credit granted or to be granted by PNC Bank Canada Branch
("PNC Canada") and various other financial institutions from time to time
designated as "Canadian Banks" under the Credit Agreement (as hereinafter
defined) (PNC Canada and such other financial institutions are each a "Canadian
Bank" and collectively, the "Canadian Banks"), pursuant to that certain Credit
Agreement, dated as of even date herewith, by and among Big Lots Stores, Inc.,
an Ohio corporation, Big Lots, Inc., an Ohio corporation, in its capacity as a
Borrower under the Credit Agreement, Big Lots Canada, Inc., an Alberta
corporation (the "Canadian Debtor"), the Banks, the guarantors party thereto
(the "Guarantors"), Wells Fargo Bank, National Association and U.S. Bank
National Association, as joint syndication agents for the Banks, Branch Banking
and Trust Company, Compass Bank, and The Huntington National Bank, each as a
co-documentation agent for the Banks, PNC Bank, National Association, as
administrative agent for the Banks and the Canadian Agent (as hereinafter
defined) (in such capacity, the "Administrative Agent"), and PNC Canada, as
funding agent for the Canadian Banks (as defined in the Credit Agreement (as
hereinafter defined)) (in such capacity, the "Canadian Agent"), (as may be
amended, modified, restated or supplemented from time to time, the "Credit
Agreement"), intending to be legally bound hereby, and to induce the Canadian
Banks to maintain or extend credit to the Canadian Debtor, Big Lots, Inc., an
Ohio corporation (the "Guarantor"), this 22nd day of July, 2011, hereby jointly
and severally with any other Canadian Guarantors (as defined in the Credit
Agreement):


1.           Becomes an absolute and unconditional guarantor and surety as
though it was a primary obligor to the Administrative Agent, the Canadian Agent
and the Canadian Banks, their respective successors, endorsees and assigns, for
the prompt payment and performance when due (whether at maturity, by
declaration, acceleration or otherwise) of all Canadian Obligations, including,
without limitation, all extensions, modifications, renewals thereof and
substitutions therefor, whether absolute or contingent, direct or indirect,
matured or unmatured, sole, joint or several, of any nature whatsoever, without
regard to the validity, enforceability or regularity thereof including, without
limitation, continuing interest thereon in accordance with the terms thereof and
all expenses (including any reasonable costs of legal expenses) incurred by the
Administrative Agent, the Canadian Agent or any Canadian Bank in enforcing any
of its rights with regard to or collecting against the Guarantor under this
Guaranty and Suretyship Agreement (this "Agreement") (hereinafter collectively
referred to as the "Canadian Debtor Liabilities"), whether or not such Canadian
Debtor Liabilities or any portion thereof shall hereafter be released or
discharged or is for any reason invalid or unenforceable (capitalized terms used
in this Agreement that are defined in the Credit Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Agreement);


2.           Assents to all agreements made or to be made between the
Administrative Agent, the Canadian Agent or any Canadian Bank and any other
Person(s) liable, either absolutely or contingently, on any of the Canadian
Debtor Liabilities, including any and all such agreements made by the Canadian
Debtor and any co-maker, endorser, pledgor, surety or guarantor (any such Person
being hereinafter referred to as an "Obligor"), and further agree that the
Guarantor's liability hereunder shall not be reduced or diminished by such
agreements in any way;

 
 

--------------------------------------------------------------------------------

 

3.           Consents and agrees that its obligations and liabilities hereunder
shall in no way be reduced, limited, waived or released if any other Person or
Persons is presently or in the future becomes a surety or guarantor in regard to
the Canadian Debtor Liabilities or any other liabilities among the Canadian
Debtor, the Administrative Agent, the Canadian Agent and the Canadian Banks; and


4.           Consents that the Administrative Agent, the Canadian Agent and the
Canadian Banks may, at their option, without in any way affecting the
Guarantor's liability hereunder:  (i) exchange, surrender or release any or all
collateral security of any endorsement, guaranty or surety held by the
Administrative Agent, the Canadian Agent or the Canadian Banks for any of the
Canadian Debtor Liabilities; (ii) renew, extend, modify, supplement, amend,
release, alter or compromise the terms of any or all of the Canadian Debtor
Liabilities in accordance with the terms of the Credit Agreement; and (iii)
waive or fail to perfect the Administrative Agent's, the Canadian Agent's and
the Canadian Banks' rights or remedies against the Canadian Debtor or the
collateral security, if any, for any of the Canadian Debtor Liabilities.


CONTINUING GUARANTOR.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Canadian Debtor), all
Canadian Debtor Liabilities and all other amounts payable with respect thereto
or in relation thereto under the Loan Documents have been paid and performed in
full (other than contingent indemnification and reimbursement obligations in
respect of which no claim for payment has yet been asserted by the Person
entitled thereto), and all Canadian Revolving Credit Commitments and Canadian
Swing Loan Commitments have terminated.  Without limiting the generality of the
foregoing, the Guarantor hereby irrevocably waives any right to terminate or
revoke this Agreement.


EXTENT OF GUARANTOR'S LIABILITY.  This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship for the aggregate of the
Canadian Debtor Liabilities.  The obligations of the Guarantor under this
Agreement, when construed collectively with the obligations of any other Person
that becomes a Canadian Guarantor in accordance with the terms of the Credit
Agreement, are intended to be the joint and several obligations of the Guarantor
and such other Persons that become Canadian Guarantors under the Credit
Agreement, and this Agreement is intended to be an absolute and unconditional
guaranty and suretyship for the aggregate of the Canadian Debtor Liabilities.


UNCONDITIONAL LIABILITY.  The Guarantor's liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of:  (i) any failure of the Administrative Agent, the Canadian Agent
or any Canadian Bank to obtain, retain, preserve, perfect or enforce any of its
rights against any Person (including without limitation, any Obligor) or in any
property securing any or all of the Canadian Debtor Liabilities; (ii) the
invalidity or irregularity of any such rights that the Administrative Agent, the
Canadian Agent and the Canadian Banks may attempt to obtain; (iii) any delay in
enforcing or any failure to enforce such rights, even if such rights are thereby
lost; (iv) any delay in making demand on any Obligor for payment or performance
of any or all of the Canadian Debtor Liabilities; or (v) from time to time, the
payment in full and subsequent incurring of any Canadian Debtor Liabilities.

 
- 2 -

--------------------------------------------------------------------------------

 

WAIVER.  The Guarantor hereby waives all notice with respect to the present
existence or future incurrence of any Canadian Debtor Liabilities including, but
not limited to, the amount, terms and conditions thereof.  The Guarantor hereby
consents to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Canadian Debtor
Liabilities and with respect to any rights against any Person or Persons
(including, without limitation, any Obligor), or in any property including,
without limitation, any renewals, extensions, modifications, postponements,
compromises, indulgences, waivers, surrenders, exchanges and releases, and the
Guarantor will remain fully liable hereunder notwithstanding any or all of the
foregoing.  The granting of an express written release of the Guarantor's
liability hereunder or any other Obligor's liability shall be effective only
with respect to the liability hereunder of the Guarantor or Obligor who is
specifically so expressly released but shall in no way affect the liability
hereunder of any other Canadian Guarantor or any Obligor not so expressly
released.  The dissolution of the Guarantor or any other Obligor shall in no way
affect the liability hereunder or that of any other Obligor.  The Guarantor
hereby expressly waives:  (i) notices of acceptance hereof; (ii) any
presentment, demand, protest, notice of default in connection with the Canadian
Debtor Liabilities, dishonor or notice of dishonor; (iii) any right of
indemnification; and (iv) any defense arising by reason of any disability or
other defense whatsoever to the liability of the Canadian Debtor, or any other
circumstance which might otherwise constitute a defense available to, or in
discharge of, the Guarantor with respect to its obligations hereunder.


No payment by the Guarantor shall entitle any Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Administrative Agent, the Canadian Agent and the Canadian Banks, including
rights to any payment made on account of the Canadian Debtor Liabilities,
regardless of the source of such payment, until all of the Canadian Debtor's
obligations to the Administrative Agent, the Canadian Agent and the Canadian
Banks under the Credit Agreement and the other Loan Documents are satisfied in
full (other than contingent indemnification and reimbursement obligations in
respect of which no claim for payment has yet been asserted by the Person
entitled thereto) and the Canadian Revolving Credit Commitments and the Canadian
Swing Loan Commitments are terminated.  The Guarantor hereby waives any benefit
of and any right to participate in any collateral security now or hereafter held
by the Administrative Agent, the Canadian Agent and the Canadian Banks or any
failure or refusal by the Administrative Agent, the Canadian Agent and the
Canadian Banks to perfect an interest in any collateral security.


BANKRUPTCY OF THE CANADIAN DEBTOR.  Neither the Guarantor's obligations to make
payment in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by the Canadian Debtor's bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of the Canadian
Debtor, any Person assuming the obligations of the Canadian Debtor under the
Credit Agreement or any of the other Loan Documents or the Canadian Debtor's
estate in bankruptcy or (ii) any remedy for the enforcement of the Canadian
Debtor Liabilities, either of which result from the operation of any present or
further provision of any bankruptcy act, Law or equitable cause or from the
decision of any court.  The Guarantor agrees that to the extent that the
Canadian Debtor or any other Obligor makes a payment or payments to the
Administrative Agent, the Canadian Agent or any Canadian Bank, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be paid to a trustee,
receiver or any other Person under any bankruptcy act, Law or equitable cause,
then to the extent of such payment, the Canadian Debtor Liabilities or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment had not been made.

 
- 3 -

--------------------------------------------------------------------------------

 

PAYMENT OF COSTS.  In addition to all other liabilities of the Guarantor
hereunder, the Guarantor also agrees to pay to the Administrative Agent on
demand all reasonable costs and expenses (including reasonable attorneys' fees
and legal expenses) which may be incurred in the enforcement or collection of
the liabilities of the Guarantor hereunder.


PRIMARY LIABILITY OF THE GUARANTOR.  The Guarantor agrees that this Agreement
may be enforced by the Administrative Agent, the Canadian Agent and the Canadian
Banks without the necessity at any time of resorting to or exhausting any other
security or collateral and without the necessity at any time of having recourse
to the Credit Agreement and the other Loan Documents, or any collateral now or
hereafter securing the Canadian Debtor Liabilities or otherwise, and the
Guarantor hereby waives the right to require the Administrative Agent, the
Canadian Agent and the Canadian Banks to proceed against any other Obligor or to
require the Administrative Agent, the Canadian Agent and the Canadian Banks to
pursue any other remedy or enforce any other right.  The Guarantor further
agrees that nothing contained herein shall prevent the Administrative Agent, the
Canadian Agent and the Canadian Banks from suing on the Credit Agreement and the
other Loan Documents, or any of them, or foreclosing their Lien, if any, on any
collateral hereafter securing the Canadian Debtor Liabilities or from exercising
any other rights available under the Credit Agreement and the other Loan
Documents, or any other instrument of security if neither the Canadian Debtor
nor the Guarantor timely satisfies the Canadian Debtor Liabilities thereunder,
and the exercise of any of the aforesaid rights and the completion of any
foreclosure proceedings shall not constitute a discharge of any of the
obligations of the Guarantor thereunder; it being the purpose and intent of the
Guarantor that the obligations of the Guarantor hereunder shall be absolute,
independent and unconditional.  Neither the obligations of the Guarantor under
this Agreement nor any remedy for the enforcement thereof shall be impaired,
modified, changed or released in any manner whatsoever by an impairment,
modification, change, release or limitation of the liability of the Canadian
Debtor or by reason of the bankruptcy or insolvency of the Canadian Debtor.  If
acceleration of the time for payment of any amount payable by the Canadian
Debtor is stayed upon the insolvency or bankruptcy of the Canadian Debtor,
amounts otherwise subject to acceleration under the terms of the Credit
Agreement and the other Loan Documents including, without limitation, interest
at the rates set forth in the Credit Agreement occurring after the date of such
bankruptcy or insolvency, shall nonetheless be payable by the Guarantor
hereunder forthwith on demand by the Administrative Agent.  The Guarantor
acknowledges that the term "Canadian Debtor Liabilities" as used herein includes
any payments made by the Canadian Debtor to the Administrative Agent, the
Canadian Agent or the Canadian Banks and subsequently recovered by the Canadian
Debtor or a trustee for the Canadian Debtor pursuant to bankruptcy or insolvency
proceedings.

 
- 4 -

--------------------------------------------------------------------------------

 

ACCELERATION OF THE GUARANTOR'S LIABILITIES.  Upon the occurrence of any of the
following events, all of the Canadian Debtor Liabilities, at the Administrative
Agent's, the Canadian Agent's and the Canadian Banks' option, shall be deemed to
be forthwith due and payable for the purposes of this Agreement and for
determining the liability of the Guarantor hereunder, whether or not the
Administrative Agent, the Canadian Agent and the Canadian Banks have any such
rights against any other Obligor, and whether or not the Administrative Agent,
the Canadian Agent and the Canadian Banks elect to exercise any rights or
remedies against any other Person or property including, without limitation, any
other Obligor:  (i) the failure of the Guarantor to perform any covenant or
obligation hereunder; (ii) the occurrence of an Event of Default under the
Credit Agreement which has not been cured; (iii) except as otherwise permitted
pursuant to the terms of the Credit Agreement, the sale of all or substantially
all of the assets, or change in ownership, or the dissolution, merger,
consolidation or reorganization of the Guarantor; (iv) any information or
signature heretofore or hereafter furnished to the Administrative Agent, the
Canadian Agent or any Canadian Bank by the Guarantor, or delivered to the
Administrative Agent, the Canadian Agent or any Canadian Bank by an Obligor in
connection with any of the Canadian Debtor Liabilities, is materially false or
incorrect at the time when made; or (v) the failure of the Guarantor or any
Obligor to furnish the Administrative Agent, the Canadian Agent and the Canadian
Banks such financial and other information as required by the Loan Documents.


RIGHTS OF THE GUARANTOR.  All rights and remedies of the Guarantor against the
Canadian Debtor or any property of the Canadian Debtor or any collateral
security for any of the Canadian Debtor Liabilities, whether arising by
promissory note, subrogation, security agreement, mortgage or otherwise, shall
in all respects be and remain subordinate and junior in right of payment and
priority to the prior and indefeasible payment in full to the Administrative
Agent, the Canadian Agent and the Canadian Banks of all Canadian Debtor
Liabilities (other than contingent indemnification and reimbursement obligations
in respect of which no claim for payment has yet been asserted by the Person
entitled thereto) and to the priority of the Administrative Agent, the Canadian
Agent and the Canadian Banks in any property of the Canadian Debtor and any
collateral security for any of the Canadian Debtor Liabilities.  Any amount
which may have been paid to the Guarantor on account of any indebtedness of the
Canadian Debtor to the Guarantor, or on account of any subrogation or other
rights of the Guarantor against the Canadian Debtor, when all of the Canadian
Debtor Liabilities (other than contingent indemnification and reimbursement
obligations in respect of which no claim for payment has yet been asserted by
the Person entitled thereto and Canadian Letter of Credit Obligations that have
been cash collateralized) shall not have been indefeasibly paid in full, shall
be held by the undersigned in trust for the benefit of the Canadian Banks and
shall forthwith be paid to the Administrative Agent to be credited and applied
upon the Canadian Debtor Liabilities, whether matured or unmatured.


NOTICE TO THE ADMINISTRATIVE AGENT, THE CANADIAN AGENT AND THE CANADIAN BANKS BY
THE GUARANTOR.  Any notice to the Administrative Agent, the Canadian Agent or
the Canadian Banks by the Guarantor pursuant to the provisions hereof shall be
sent, and shall be effective, in accordance with Section 10.5 of the Credit
Agreement, to:

 
- 5 -

--------------------------------------------------------------------------------

 

PNC Bank, National Association
One PNC Place
249 Fifth Avenue
Pittsburgh, PA 15222
Attention:  Richard C. Munsick


Notice by the Guarantor shall not, in any way, reduce, diminish or release the
liability of any other Obligor.  In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding the Canadian
Debtor or any other Person, all rights granted to the Administrative Agent, the
Canadian Agent and the Canadian Banks in such agreement(s) shall be deemed to be
cumulative and this Agreement shall not, in such event, be deemed to be
cancelled, superseded, terminated or in any way limited.


COUNTERPARTS.  This Agreement may be signed in any number of counterpart copies
and by the parties hereto on separate counterparts, but all such copies shall
constitute one and the same instrument.  Delivery of an executed counterpart of
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart.  Any party so executing this
Agreement by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.


MISCELLANEOUS.  This Agreement shall be binding upon the Guarantor and the
Guarantor's successors, assigns and other legal representatives, and shall inure
to the benefit of the Administrative Agent, the Canadian Agent and the Canadian
Banks, their respective endorsers, successors and assigns forever.  If any
provision of this Agreement shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.  All matters arising
hereunder shall be governed by the Laws of the State of Ohio without regard to
the conflicts of laws thereof, and the parties hereto agree to the jurisdiction
and venue of the Court of Common Pleas of Franklin County, Ohio and the United
States District Court for the Southern District of Ohio with respect to any suit
arising in connection herewith.


WAIVER OF TRIAL BY JURY.  THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


[INTENTIONALLY LEFT BLANK]

 
- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantor, intending to be legally bound,
has executed and delivered this Agreement on the day and year first above
written.


ATTEST:
 
BIG LOTS, INC.
                   
By:
   
By:
 
Name:
Chadwick P. Reynolds
 
Name:
Jared A. Poff
Title:
Vice President, Deputy General Counsel
 
Title:
Vice President, Treasurer
 
and Assistant Corporate Secretary
     



[Signature page to Guaranty and Suretyship Agreement (Parent)]

 
 

--------------------------------------------------------------------------------

 
(Canadian Subsidiary)

EXHIBIT 1.1(G)(2)(C)


FORM OF

GUARANTY


([Name of Guarantor])


TO:
PNC Bank, National Association, in its capacity as administrative agent (the
"Administrative Agent") for and on behalf of and for the benefit of the
Beneficiaries



DATE:
[●]



RECITALS:


A.
The Guarantor is a subsidiary of Big Lots, Inc. (the “Parent”).  The Guarantor
is required to deliver this Agreement under the terms of the Credit Agreement
(as hereinafter defined).  The Guarantor will derive substantial direct and
indirect benefits and advantages from the financial accommodations to Big Lots
Canada, Inc. (the “Canadian Borrower”) and the other Canadian Loan Parties under
the Credit Agreement, and it will be to the Guarantor's direct interest and
economic benefit to deliver this Agreement in order to allow the Canadian Loan
Parties to obtain and/or to continue those financial accommodations.  The
Guarantor acknowledges the value of that benefit.



FOR VALUE RECEIVED and intending to be legally bound by this guarantee and
indemnity (the "Agreement"), the undersigned (the "Guarantor") agrees as
follows:


1.
INTERPRETATION



1.1
Capitalized Terms  In this Agreement, except where the context otherwise
requires, capitalized terms that are used and not otherwise defined have the
meanings defined in the Credit Agreement, and:



 
(a)
"Beneficiaries" means each person that from time to time is defined as a
"Canadian Bank", the "Administrative Agent" or the "Canadian Agent" under the
Credit Agreement.  Any reference to "the Beneficiaries" shall be interpreted as
referring to "the Beneficiaries or any of them."



 
(b)
"Borrowers" means, collectively, Big Lots Stores, Inc., Big Lots, Inc. and the
Canadian Borrower (each individually, a "Borrower").



 
(c)
"Canadian Debtor Liabilities" means all Canadian Obligations (as defined in the
Credit Agreement), including, without limitation, all extensions, modifications,
renewals thereof and substitutions therefor, whether absolute or contingent,
direct or indirect, matured or unmatured, sole, joint or several, of any nature
whatsoever, without regard to the validity, enforceability or regularity thereof
including, without limitation, continuing interest thereon in accordance with
the terms thereof and all expenses (including any reasonable costs of legal
expenses) incurred by the Administrative Agent, the Canadian Agent or any
Canadian Bank (as defined in the Credit Agreement) in enforcing any of its
rights with regard to or collecting against the Guarantor under this Agreement.


 
 

--------------------------------------------------------------------------------

 

 
(d)
"Canadian Loan Parties" means the Canadian Loan Parties (as defined in the
Credit Agreement), excluding the Guarantor (each individually, a "Canadian Loan
Party").



 
(e)
"Credit Agreement" means the Credit Agreement dated July 22, 2011 among the
Borrowers, the guarantors party thereto, the Banks party thereto, the
Administrative Agent, as administrative agent, PNC Bank Canada Branch, as
Canadian agent, Wells Fargo Bank, National Association, as a joint syndication
agent and as a joint lead arranger, U.S. Bank National Association, as a joint
syndication agent and as a joint lead arranger, PNC Capital Markets LLC, as a
joint lead arranger and as the sole bookrunner, and the co-documentation agents
party thereto, as amended, supplemented, restated and modified from time to
time.



 
(f)
"Event of Default" means the occurrence of (i) an Event of Default as defined in
the Credit Agreement which has not been cured; (ii) the failure of the Guarantor
to perform any covenant or obligation hereunder; (iii) except as otherwise
permitted pursuant to the terms of the Credit Agreement, the sale of all or
substantially all of the assets, or change in ownership, or the dissolution,
merger, consolidation or reorganization of the Guarantor; (iv) any information
or signature heretofore or hereafter furnished to the Administrative Agent or
any Beneficiary by the Guarantor, or delivered to the Administrative Agent or
any Beneficiary by a Canadian Loan Party in connection with any of the Canadian
Debtor Liabilities, is materially false or incorrect at the time when made; or
(v) the failure of the Guarantor or any Canadian Loan Party to furnish the
Administrative Agent and Beneficiaries such financial and other information as
required by the Loan Documents.



 
(g)
"Loan Parties" means Loan Parties (as defined in the Credit Agreement),
excluding the Guarantor (each individually, a "Loan Party").



1.2
No Contra Proferentum  This Agreement has been negotiated by the Guarantor and
the Administrative Agent with the benefit of legal representation, and any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply to the construction or interpretation of this
Agreement.



1.3
Conflict With Credit Agreement  If there is any conflict or inconsistency
between the terms of the Credit Agreement and the terms of this Agreement, the
provisions of the Credit Agreement shall govern to the extent necessary to
remove the conflict or inconsistency.



1.4
Other Interpretation Rules  In this Agreement:


 
 

--------------------------------------------------------------------------------

 

 
(a)
Any rights or benefits stated to accrue to the benefit of the Administrative
Agent shall accrue to the benefit of the Administrative Agent for and on behalf
of and for the benefit of the Beneficiaries and any decision, determination or
other action required or permitted to be made or taken by the Administrative
Agent shall be interpreted to mean that decision, determination or other action
made or taken in accordance with the provisions of the Credit Agreement.



 
(b)
The division into Sections and the insertion of headings are for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.



 
(c)
Unless otherwise specified or the context otherwise requires, (i) "including" or
"includes" means "including (or includes) but is not limited to" and shall not
be construed to limit any general statement preceding it to the specific or
similar items or matters immediately following it, (ii) a reference to any
legislation, statutory instrument or regulation or a section thereof is a
reference to the legislation, statutory instrument, regulation or section as
amended, restated and re-enacted from time to time, and (iii) words in the
singular include the plural and vice-versa and words in one gender include all
genders.



 
(d)
Unless otherwise specified or the context otherwise requires, any reference in
this Agreement to payment of the Canadian Debtor Liabilities includes
performance of the Canadian Debtor Liabilities.



2.
GUARANTEE AND INDEMNITY



2.1
Guarantee  The Guarantor unconditionally guarantees payment, when due, to the
Beneficiaries of the Canadian Debtor Liabilities.



2.2
Indemnity  The Guarantor also unconditionally agrees that, if any Canadian Loan
Party does not unconditionally and irrevocably pay any Canadian Debtor
Liabilities when due and those Canadian Debtor Liabilities are not recoverable
from the Guarantor for any reason under Section 2.1, the Guarantor shall pay to
the Beneficiaries immediately on demand any reasonable costs and expenses
(including reasonable legal fees) which may be incurred in the enforcement or
collection of the Guarantor’s liabilities hereunder.



2.3
Separate Liabilities  The liabilities of the Guarantor under Sections 2.1 and
2.2 are separate and distinct from each other, but the provisions of this
Agreement shall apply to the liabilities under both of those Sections unless the
context otherwise requires.



2.4
Limit on Liability  The liability of the Guarantor under this Agreement is
unlimited, but in no event shall exceed the liabilities guaranteed hereby.



2.5
Irrevocable  This Agreement is irrevocable by the Guarantor, and the Guarantor
expressly and unconditionally waives any right to terminate this Agreement.


 
 

--------------------------------------------------------------------------------

 

3.
CONTINUING AGREEMENT AND REINSTATEMENT



3.1
Continuing Agreement  This Agreement is a continuing guarantee and indemnity for
a current or running account and will extend to the ultimate balance of the
Canadian Debtor Liabilities regardless of any intermediate payment or discharge
of the Canadian Debtor Liabilities in whole or in part that arise as a result of
the Canadian Debtor Liabilities including advances and re-advances under
revolving credit facilities, which permit borrowing, repayment of all or part of
the amount borrowed and re-borrowing of amounts previously paid.



3.2
Payments in Gross  Until this Agreement has been terminated in accordance with
Section 3.4, all amounts of any kind received by the Beneficiaries from any
source in respect of the Canadian Debtor Liabilities (other than payments made
to the Administrative Agent or any Beneficiary by the Guarantor or payments
received or collected by the Administrative Agent or any Beneficiary from the
Guarantor) shall be regarded for all purposes as payments in gross without any
right on the part of the Guarantor to claim the benefit of those amounts in
reduction of its liabilities under this Agreement.



3.3
Reinstatement  If at any time any payment of the Canadian Debtor Liabilities is
or must be rescinded or returned by the Beneficiaries as a result of insolvency
or reorganization of any Loan Party or any other person, or for any other reason
whatsoever, the Canadian Debtor Liabilities will be deemed to have continued in
existence and this Agreement shall continue to be effective, or be reinstated,
as if the payment had not occurred.  The Beneficiaries may concede or compromise
any claim that any payment ought to be rescinded or returned without diminishing
the liability of the Guarantor under this Section.



3.4
Termination  If the Canadian Debtor Liabilities (other than contingent
indemnification and reimbursement obligations in respect of which no claim for
payment has yet been asserted by the Person entitled thereto) have been
indefeasibly paid in full in cash, if all Canadian Revolving Credit Commitments
and Canadian Swing Loan Commitments have been terminated and all Canadian
Letters of Credit have expired, have been cancelled or have been cash
collateralized, then all of the Guarantor’s obligations and liabilities
hereunder shall terminate and the Administrative Agent shall, at the request and
expense of the Guarantor, execute and deliver whatever documents are reasonably
required to acknowledge the termination of this Agreement.



4.
WAIVER OF DEFENCES AND OTHER MATTERS



4.1
In Addition to Other Rights; No Marshalling  This Agreement is in addition to
and is not in any way prejudiced by or merged with any other guarantee,
indemnity or security now or subsequently held by the Beneficiaries in respect
of any Canadian Debtor Liabilities.  The Beneficiaries shall be under no
obligation to marshal in favour of the Guarantor any other guarantees or other
securities or any money or other property that the Beneficiaries may be entitled
to receive or may have a claim upon.


 
 

--------------------------------------------------------------------------------

 

4.2
Liabilities Unconditional  The liabilities of the Guarantor under this Agreement
are absolute and unconditional, and will not be affected by any act, omission,
matter or thing that, but for this Section, would reduce, release or prejudice
any of its liabilities under this Agreement, or that might constitute a legal or
equitable defence to or a discharge, limitation or reduction of the Guarantor's
liabilities under this Agreement, including, without limitation, the following,
whether or not known to it or the Beneficiaries or consented to by it or the
Beneficiaries:



 
(a)
any discontinuance, reduction, increase, extension or other variance in the
credit granted by the Beneficiaries to the Loan Parties or any time, waiver or
consent granted to, or any release of or compromise with, the Loan Parties or
any other person;



 
(b)
any amendment, supplement or restatement (however fundamental) or replacement of
any other Loan Document in accordance with the terms thereof;



 
(c)
any unenforceability, illegality or invalidity of any obligation of any person
under or in connection any Loan Document, including any bar to recovery under
any statute of limitations;



 
(d)
any change in the name of any Loan Party or in the ownership, objects, capital
structure or constitution of any Loan Party, the sale of all or any part of any
Loan Party's business or any Loan Party being amalgamated or merged with one or
more other entities, but shall, notwithstanding any such event, continue to
apply to all Canadian Debtor Liabilities whether previously or subsequently
incurred; and in the case of a Loan Party being amalgamated or merged with one
or more other entities, this Agreement shall also apply to the liabilities of
the resulting or continuing entity, and the term "Loan Party" shall include each
resulting or continuing entity;



 
(e)
any credit being granted or continued by the Beneficiaries purportedly to or for
any Loan Party after the bankruptcy or insolvency of such Loan Party;



 
(f)
any lack or limitation of power, incapacity or disability of any Loan Party or
of the directors, partners or agents of such Loan Party, or the Loan Party not
being a legal or suable entity, or any irregularity, defect or lack of formality
in the obtaining of credit by the Loan Party;



 
(g)
any bankruptcy, insolvency or similar proceedings, including any stay of or
moratorium on proceedings;



 
(h)
any impossibility, impracticability, frustration of purpose, force majeure,
illegality or act of governmental authority affecting any Loan Document;



 
(i)
any taking or failure to take security, any loss of or loss of value of security
for the Canadian Debtor Liabilities, any invalidity, lack of perfection or
unenforceability of any security, or any enforcement of, failure to enforce or
irregularity or deficiency in the enforcement of any security; or


 
 

--------------------------------------------------------------------------------

 

 
(j)
the existence of any claim, set-off or other right that the Guarantor may have
against any Loan Party, the Beneficiaries or any other person, whether in
connection with the Loan Documents.



Each of the defences mentioned above is waived by the Guarantor to the fullest
extent permitted under applicable law.


4.3
Information Concerning Canadian Loan Parties  The Guarantor acknowledges that it
is presently familiar with the Loan Documents, the financial condition of the
Canadian Loan Parties and any other circumstances affecting the risk incurred by
the Guarantor in connection with this Agreement.  The Guarantor shall be solely
responsible for keeping itself informed concerning those matters in the
future.  The Guarantor acknowledges that no Beneficiary has any obligation to
provide any information concerning those matters now or in the future and that,
if it does so at any time, it shall have no obligation to update the information
or provide other information subsequently.



4.4
No Obligation to Enforce Other Rights  The Guarantor waives any right it may
have of requiring the Beneficiaries (or any trustee or agent on their behalf) to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from the Guarantor under this Agreement and the
Guarantor waives all benefits of discussion and division.  These waivers apply
to the extent permitted by applicable law and irrespective of any provision of
any Loan Document to the contrary.



4.5
Saskatchewan  The Limitation of Civil Rights Act (Saskatchewan) shall not have
any application to this Agreement, or to any agreement or instrument renewing,
extending or collateral to this Agreement, or to the rights, powers or remedies
of the Beneficiaries under this Agreement.



5.
USE OF AMOUNTS RECEIVED



5.1
Use of Amounts Received  After an Event of Default and until this Agreement has
been terminated in accordance with Section 3.4, the Beneficiaries (or any
trustee or agent on their behalf) may apply in accordance with the terms of the
Credit Agreement any money received from the Guarantor on account of the
Guarantor's liabilities under this Agreement, and may enforce any other rights
held by or on behalf of the Beneficiaries in respect of the Canadian Debtor
Liabilities.



6.
POSTPONEMENT OF OBLIGOR’S RIGHTS



6.1
Postponement of Subrogation Etc.  Until this Agreement has been terminated in
accordance with Section 3.4, the Guarantor shall not exercise any rights that it
may have by reason of performance by it of its liabilities under this Agreement:


 
 

--------------------------------------------------------------------------------

 

 
(a)
to be indemnified by any Loan Party;



 
(b)
to claim contribution from any other guarantor of the Canadian Debtor
Liabilities; or



 
(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Beneficiaries under any Loan Document.



6.2
Postponement of Set-Off Etc.  Until this Agreement has been terminated in
accordance with Section 3.4, the Guarantor shall not claim any set-off or
counterclaim against any Loan Party as a result of any liability of such Loan
Party to the Guarantor, or claim or prove in the bankruptcy or insolvency of
such Loan Party in competition with the Beneficiaries, subject to the terms of
the Intercompany Subordination Agreement.



7.
OBLIGATION TO MAKE PAYMENT



7.1
Payment Immediately After Demand  The Guarantor's liability to make a payment
under this Agreement shall arise immediately after demand for payment has been
made in writing on the Guarantor with respect to the Canadian Debtor Liabilities
then due in accordance with the terms hereof and the other Loan Documents.



7.2
Right to Enforce  Demands under this Agreement may be made from time to time if
an Event of Default occurs and is continuing, and the liabilities of the
Guarantor under this Agreement may be enforced, irrespective of:



 
(a)
whether any demands, steps or proceedings are being or have been made or taken
against any Loan Party and/or any third party; or



 
(b)
whether or in what order any security to which the Beneficiaries may be entitled
in connection with any Loan Document is enforced.



7.3
Certificate as to Amount  A certificate of the Administrative Agent specifying
the outstanding amount of the Canadian Debtor Liabilities shall be conclusive
evidence of that amount against the Guarantor in the absence of any manifest
error.



7.4
Interest  The Guarantor's liabilities under this Agreement shall bear interest
from the date of demand at the rate of interest per annum that is applicable to
the part of the Canadian Debtor Liabilities related thereto as set forth in the
Credit Agreement.



7.5
Rights Cumulative  No failure on the part of the Beneficiaries to exercise, nor
any delay in exercising, any right or remedy under any Loan Document or this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right or remedy prevent any further or other exercise or the exercise of any
other right or remedy.  Neither the taking of any judicial or extra-judicial
proceeding nor the exercise of rights under any security held from the Guarantor
shall extinguish the liability of the Guarantor to pay and perform its
liabilities under this Agreement, nor shall the acceptance of any payment or
security create any novation.  No covenant, representation or warranty of the
Guarantor in this Agreement shall merge in any judgment.  The rights and
remedies provided in this Agreement are cumulative and do not exclude any rights
and remedies provided by law or otherwise.


 
 

--------------------------------------------------------------------------------

 

7.6
Limitation Periods  To the extent that any limitation period applies to any
claim for payment of the Canadian Debtor Liabilities or remedy for enforcement
of the Canadian Debtor Liabilities, the Guarantor agrees that:



 
(a)
any limitation period is expressly excluded and waived entirely if permitted by
applicable law;



 
(b)
if a complete exclusion and waiver of any limitation period is not permitted by
applicable law, any limitation period is extended to the maximum length
permitted by applicable law;



 
(c)
any applicable limitation period shall not begin before an express demand for
payment of the Canadian Debtor Liabilities is made in writing by the Lender to
the Guarantor;



 
(d)
any applicable limitation period shall begin afresh upon any payment or other
acknowledgment of the Canadian Debtor Liabilities by the Guarantor; and



 
(e)
this Agreement is a "business agreement" as defined in the Limitations Act, 2002
(Ontario) if that Act applies.



8.
PAYMENTS



8.1
Withholdings Etc.  Any payment made by the Guarantor under this Agreement shall
be made without any deduction or withholding for or on account of Tax and
without any set-off or counterclaim of any kind.  However, if the Guarantor is
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) in respect of any payment under this Agreement, then (i) the Guarantor
shall pay additional sums under this Agreement as necessary so that, after
making or allowing for all required deductions, withholdings and payments
(including deductions, withholdings and payments applicable to additional sums
payable under this Section), each Beneficiary receives an amount equal to the
sum it would have received had no deductions, withholdings or payments been
required, (ii) the Guarantor shall make any deductions, withholdings or payments
required by law to be made by it and (iii) the Guarantor shall timely pay the
full amount required to be deducted, withheld or paid to the relevant
governmental authority in accordance with applicable Law.



8.2
Currency and Place of Payment  Payment shall be made in Dollars or Canadian
Dollars to the Administrative Agent in accordance with the terms of Section
4.1.2 of the Credit Agreement at the Principal Office or another address or
account that the Administrative Agent may specify by written notice to the
Guarantor from time to time.



8.3
Currency Indemnity  If a judgment or order is rendered by any court or tribunal
for the payment of any amount owing to the Beneficiaries under or in connection
with this Agreement and the judgment or order is expressed in a currency (an
"Other Currency") other than the currency payable under or in connection with
this Agreement (the "Original Currency"), the Guarantor’s obligation with
respect to such judgment shall, notwithstanding any judgment in the Other
Currency, be discharged only to the extent that, on the Business Day following
receipt by any Beneficiary of any sum adjudged to be so due in such Other
Currency, such Beneficiary may in accordance with normal banking procedures
purchase the Original Currency with such Other Currency.  If the amount of the
Original Currency so purchased is less than the sum that would have been due to
such Beneficiary in the Original Currency as of the effective date of the
judgment in the Other Currency, the Guarantor agrees, as a separate obligation
and notwithstanding any such judgment or payment, to indemnify such Beneficiary
against such loss.


 
 

--------------------------------------------------------------------------------

 

8.4
Set-Off  If an Event of Default shall occur and be continuing, the Beneficiaries
and each of their respective affiliates are authorized at any time and from time
to time to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Beneficiaries or
affiliates to or for the credit or the account of the Guarantor against any and
all of the liabilities of the Guarantor then due under this Agreement,
irrespective of whether or not the Administrative Agent has made any demand
under this Agreement.  The rights of the Beneficiaries and their respective
affiliates under this Section 8.4 are in addition to other rights and remedies
(including other rights of set-off, consolidation of accounts and bankers' lien)
that the Beneficiaries or their respective affiliates may have.



9.
NOTICES



9.1
Notices in Writing  Any notice to the Administrative Agent, the Canadian Agent
or the Canadian Banks by the Guarantor pursuant to the provisions hereof shall
be sent, and shall be effective, in accordance with Section 10.5 of the Credit
Agreement, to:



PNC Bank, National Association
One PNC Place
249 Fifth Avenue
Pittsburgh, PA 15222
Attention:  Richard C. Munsick


10.
ENTIRE AGREEMENT; SEVERABILITY



10.1
Entire Agreement  This Agreement embodies all the agreements between the
Guarantor and the Beneficiaries relating to the guarantee, indemnity and
postponement contemplated in this Agreement.  No party shall be bound by any
representation or promise made by any person relating to this Agreement that is
not embodied in it.  It is specifically agreed that the Beneficiaries shall not
be bound by any representation or promise made by any Loan Party to the
Guarantor.  Any waiver of, or consent to departure from, the requirements of any
provision of this Agreement shall be effective only if it is in writing and
signed by the Administrative Agent, and only in the specific instance and for
the specific purpose for which it has been given.


 
 

--------------------------------------------------------------------------------

 

10.2
Severability  If, in any jurisdiction, any provision of this Agreement or its
application to any circumstance is restricted, prohibited or unenforceable, that
provision shall, as to that jurisdiction, be ineffective only to the extent of
that restriction, prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, without affecting the validity or
enforceability of that provision in any other jurisdiction and, if applicable,
without affecting its application to other circumstances.



11.
DELIVERY OF AGREEMENT



11.1
Delivery  To evidence the fact that it has executed this Agreement, the
Guarantor may send a signed copy of this Agreement or its signature to this
Agreement by facsimile transmission or e-mail and the signature sent in that way
shall be deemed to be its original signature for all purposes.



11.2
No Conditions  Possession of this Agreement by the Administrative Agent shall be
conclusive evidence against the Guarantor that the Agreement was not delivered
in escrow or pursuant to any agreement that it should not be effective until any
condition precedent or subsequent has been complied with.  This Agreement shall
be operative and binding notwithstanding that it is not executed by any proposed
signatory.



11.3
Receipt and Waiver  The Guarantor acknowledges receipt of a copy of this
Agreement.  The Guarantor waives any notice of acceptance of this Agreement by
the Beneficiaries.  The Guarantor also waives the right to receive a copy of any
financing statement or financing change statement that may be registered in
connection with this Agreement or any verification statement issued with respect
to a registration, if waiver is not otherwise prohibited by law.  The Guarantor
agrees that the Administrative Agent may from time to time provide information
regarding this Agreement and the Canadian Debtor Liabilities to persons that the
Administrative Agent believes in good faith are entitled to the information
under applicable law.



12.
GOVERNING LAW



12.1
Governing Law  This Agreement and any dispute arising from or in relation to
this Agreement shall be governed by, and interpreted and enforced in accordance
with, the law of the province of Ontario and the laws of Canada applicable in
that province, excluding the conflict of law rules of that province.



12.2
Guarantor's Dispute Resolution Jurisdiction  The Guarantor agrees that the
courts of the province of Ontario have jurisdiction over any dispute arising
from or in relation to this Agreement and the Guarantor irrevocably and
unconditionally attorns to the non-exclusive jurisdiction of that province.  The
Guarantor agrees that the courts of that province are the most appropriate and
convenient forum to settle disputes and agrees not to argue to the contrary.



12.3
Beneficiaries Entitled to Concurrent Jurisdiction  Despite Section 12.2, the
Beneficiaries are permitted to take proceedings in relation to any dispute
arising from or in relation to this Agreement in any court of another province
or another state with jurisdiction and to the extent allowed by law may take
concurrent proceedings in any number of jurisdictions.


 
 

--------------------------------------------------------------------------------

 

13.
SUCCESSORS AND ASSIGNS



13.1
Successors and Assigns  The Guarantor may not assign or transfer all or any part
of its liabilities under this Agreement except as otherwise permitted under the
Credit Agreement.  This Agreement shall enure to the benefit of the
Beneficiaries and their respective successors and assigns and be binding on the
Guarantor and its successors and any permitted assigns.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS OF WHICH, the Guarantor has duly executed this Agreement.


[GUARANTOR]


By:
 
   
Name:
   
Title:
 



Address and fax number:


[●]


[signature page for Guaranty by [Guarantor]]


 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1.1(I)


FORM OF
INTERCOMPANY SUBORDINATION AGREEMENT


THIS INTERCOMPANY SUBORDINATION AGREEMENT (the "Agreement") is dated July 22,
2011 and is made by and among the entities listed on the signature page hereto
(or subsequently joining this Agreement) (each being individually referred to
herein as a "Loan Party" and collectively as the "Loan Parties") for the benefit
of PNC Bank, National Association, as administrative agent (in such capacity,
the "Administrative Agent"), for the Banks (as hereinafter defined) and the
Canadian Agent (as hereinafter defined), and PNC Bank Canada Branch, as funding
agent (in such capacity, the "Canadian Agent") for the Canadian Banks (as
defined in the Credit Agreement (as hereinafter defined)).


WITNESSETH THAT:


WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in the Credit Agreement, dated of even date
herewith (as may be amended, modified, restated or supplemented from time to
time, the "Credit Agreement"), by and among Big Lots Stores, Inc., an Ohio
corporation ("BLS"), Big Lots, Inc., an Ohio corporation ("Parent"), Big Lots
Canada, Inc., an Alberta corporation ("BLC" and, together with BLS and Parent,
collectively, the "Borrowers"), the Guarantors party thereto, the Banks party
thereto, Wells Fargo Bank, National Association and U.S. Bank National
Association, as joint syndication agents for the Banks, Branch Banking and Trust
Company, Compass Bank, and The Huntington National Bank, each as a
co-documentation agent for the Banks, the Administrative Agent, and the Canadian
Agent; and


WHEREAS, pursuant to the Credit Agreement and the other Loan Documents, the
Banks intend to make Loans to the Borrowers; and


WHEREAS, certain Loan Parties are guarantors of certain obligations of the
Borrowers under the Credit Agreement pursuant to the Guaranty Agreements dated
of even date herewith; and


WHEREAS, the Loan Parties are or may become indebted to each other (the
Indebtedness of each of the Loan Parties to any other Loan Party, now existing
or hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof are hereinafter collectively referred to as the "Intercompany
Indebtedness") and are permitted to dissolve or merge in accordance with the
terms of the Credit Agreement; and


WHEREAS, the obligations of the Banks to maintain the Commitments and make Loans
to the Borrowers from time to time are subject to the condition, among others,
that the Loan Parties subordinate the Intercompany Indebtedness to the
Indebtedness and all other Obligations of the Borrowers or any other Loan Party
to the Administrative Agent, the Canadian Agent or the Banks pursuant to the
Credit Agreement or the other Loan Documents (collectively, the "Senior Debt")
in the manner set forth herein.


 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:


1.             Intercompany Indebtedness Subordinated to Senior Debt.  The
recitals set forth above are hereby incorporated by reference.  All Intercompany
Indebtedness shall be subordinate and subject in right of payment to the prior
Payment In Full of all Senior Debt pursuant to the provisions contained herein.


2.             Payment Over of Proceeds Upon Bankruptcy, Etc.  Upon any
distribution of assets of any Loan Party in connection with (a) any insolvency
or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding in connection therewith,
relative to any such Loan Party or to its creditors, as such, or to its assets,
or (b) any assignment for the benefit of creditors or any marshalling of assets
and liabilities of any such Loan Party (a Loan Party distributing assets as set
forth herein being referred to in such capacity as a "Distributing Loan Party"),
then and in any such event, the Administrative Agent and the Canadian Agent, as
the case may be, shall be entitled to receive, for the benefit of the
Administrative Agent, the Canadian Agent and the Banks as their respective
interests may appear, Payment In Full of all amounts due or to become due, if an
Event of Default has occurred under the terms of the Loan Documents or the
Senior Debt has been declared due and payable prior to the date on which it
would otherwise have become due and payable, other than pursuant to Section 4.7
of the Credit Agreement (each, a "Triggering Event"), on or in respect of any
and all Senior Debt before the holder of any Intercompany Indebtedness owed by
the Distributing Loan Party is entitled to receive any payment on account of the
principal of or interest on such Intercompany Indebtedness, and to that end, the
Administrative Agent and the Canadian Agent, as the case may be, shall be
entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Intercompany
Indebtedness owed by the Distributing Loan Party in any such case, proceeding,
dissolution, liquidation or other winding up event.


If, notwithstanding the foregoing provisions of this Section, after the
occurrence of a Triggering Event, a Loan Party which is owed Intercompany
Indebtedness by a Distributing Loan Party shall have received any payment or
distribution of assets from the Distributing Loan Party of any kind or
character, whether in cash, property or securities, then and in such event such
payment or distribution shall be held in trust for the benefit of the
Administrative Agent, the Canadian Agent and the Banks as their respective
interests may appear, shall be segregated from other funds and property held by
such Loan Party, and shall be forthwith paid over to the Administrative Agent in
the same form as so received (with any necessary endorsement) to be applied (in
the case of cash) to or held as collateral (in the case of noncash property or
securities) for the payment or prepayment of the Senior Debt in accordance with
the terms of the Credit Agreement.


3.             No Commencement of Any Proceeding.  Each Loan Party agrees that,
so long as the Senior Debt shall remain unpaid, it will not commence, or join
with any creditor other than the Banks, the Administrative Agent and the
Canadian Agent in commencing any proceeding referred to in the first paragraph
of Section 2 against any other Loan Party which owes it any Intercompany
Indebtedness.


 
- 2 -

--------------------------------------------------------------------------------

 


4.             No Payment When Senior Debt in Default.  If a Triggering Event
shall have occurred and be continuing, or would result from or exist after
giving effect to a payment with respect to any portion of the Intercompany
Indebtedness, unless the Required Banks shall have consented to or waived the
same, so long as Payment In Full has not occurred, no payment shall be made by
any Loan Party owing such Intercompany Indebtedness on account of principal or
interest on any portion of the Intercompany Indebtedness except to the extent
that the proceeds of such payment are used by the Loan Party receiving such
proceeds to immediately apply the same to the Senior Debt.


If, notwithstanding the foregoing, any Loan Party shall make any payment of the
Intercompany Indebtedness to another Loan Party prohibited by the foregoing
provisions of this Section, such payment shall be paid over and delivered
forthwith to the Administrative Agent, for the benefit of the Administrative
Agent, the Canadian Agent and the Banks as their respective interests may
appear.


5.             Payment Permitted if No Default.  Nothing contained in this
Agreement shall prevent any of the Loan Parties, at any time except during the
pendency of any of the conditions described in Sections 2 and 4 hereof, from
making payments at any time of principal of or interest on any portion of the
Intercompany Indebtedness, or the retention thereof by any of the Loan Parties
of any money deposited with them for the payment of or on account of the
principal of or interest on the Intercompany Indebtedness.


6.             Rights of Subrogation.  Each Loan Party agrees that no payment or
distribution to the Administrative Agent, the Canadian Agent or the Banks
pursuant to the provisions of this Agreement shall entitle it to exercise any
rights of subrogation in respect thereof until Payment In Full.


7.             Instruments Evidencing Intercompany Indebtedness.  Each Loan
Party shall cause each instrument, if any, which now or hereafter evidences all
or a portion of the Intercompany Indebtedness to be conspicuously marked as
follows:


"This instrument is subject to the terms of an Intercompany Subordination
Agreement dated July 22, 2011 in favor of PNC Bank, National Association, as
Administrative Agent for the Banks referred to therein, and PNC Bank Canada
Branch, as Canadian Agent for the Canadian Banks referred to therein, which
Intercompany Subordination Agreement is incorporated herein by
reference.  Notwithstanding any contrary statement contained in the within
instrument, no payment on account of the principal thereof or interest thereon
shall become due or payable except in accordance with the express terms of said
Intercompany Subordination Agreement."


8.             Agreement Solely to Define Relative Rights.  The purpose of this
Agreement is solely to define the relative rights of the Loan Parties, on the
one hand, and the Administrative Agent, the Canadian Agent and the Banks, on the
other hand.  Nothing contained in this Agreement is intended to or shall impair,
as between any of the Loan Parties and their creditors other than the
Administrative Agent, the Canadian Agent and the Banks, the obligation of the
Loan Parties to each other to pay the principal of and interest on the
Intercompany Indebtedness as and when the same shall become due and payable in
accordance with its terms, or is intended to or shall affect the relative rights
among the Loan Parties and their creditors other than the Administrative Agent,
the Canadian Agent and the Banks, nor shall anything herein prevent any of the
Loan Parties from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Intercompany Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent, the Canadian Agent and the Banks to receive cash, property
or securities otherwise payable or deliverable with respect to the Intercompany
Indebtedness.


 
- 3 -

--------------------------------------------------------------------------------

 


9.             No Implied Waivers of Subordination.  No right of the
Administrative Agent, the Canadian Agent or any Bank to enforce subordination,
as herein provided, shall at any time in any way be prejudiced or impaired by
any act or failure to act on the part of any Loan Party or by any act or failure
to act by the Administrative Agent, the Canadian Agent or any Bank, or by any
non-compliance by any Loan Party with the terms, provisions and covenants of any
agreement pursuant to which the Intercompany Indebtedness is created, regardless
of any knowledge thereof the Administrative Agent, the Canadian Agent or any
Bank may have or be otherwise charged with.  Each Loan Party by its acceptance
hereof shall agree that, so long as Payment In Full has not occurred, such Loan
Party shall not agree to sell, assign, pledge, encumber or otherwise dispose of,
or to compromise, the obligations of the other Loan Parties with respect to
their Intercompany Indebtedness, other than by means of payment of such
Intercompany Indebtedness according to its terms or the sale, assignment, pledge
or transfer to another Loan Party, without the prior written consent of the
Administrative Agent.


Without in any way limiting the generality of the foregoing paragraph, to the
extent, if any, permitted by the Credit Agreement, the Administrative Agent, the
Canadian Agent or any of the Banks may, at any time and from time to time,
without the consent of or notice to the Loan Parties except the Borrowers to the
extent provided in the Credit Agreement, without incurring responsibility to the
Loan Parties and without impairing or releasing the subordination provided in
this Agreement or the obligations hereunder of the Loan Parties to the
Administrative Agent, the Canadian Agent and the Banks, do any one or more of
the following: (i) change the manner, place or terms of payment, or extend the
time of payment, renew or alter the Senior Debt or otherwise amend or supplement
the Senior Debt or the Loan Documents; (ii) sell, exchange, release or otherwise
deal with any property pledged, mortgaged or otherwise securing the Senior Debt,
if any; (iii) release any Person liable in any manner for the payment or
collection of the Senior Debt; and (iv) exercise or refrain from exercising any
rights against any of the Loan Parties and any other Person.


10.           Additional Subsidiaries.  The Loan Parties covenant and agree that
they shall cause Subsidiaries created or acquired after the date of this
Agreement that are required to join this Agreement pursuant to Section 7.2.8 of
the Credit Agreement, to execute a joinder in the form of Exhibit 1.1(G)(1) to
the Credit Agreement, whereby such Subsidiary joins this Agreement and
subordinates all Indebtedness owed to any such Subsidiary by any of the Loan
Parties or other Subsidiaries hereafter created or acquired to the Senior Debt.


11.           Continuing Force and Effect.  This Agreement shall continue in
force until Payment In Full.


 
- 4 -

--------------------------------------------------------------------------------

 


12.           Modification, Amendments or Waivers.  Any and all agreements
amending or changing any provision of this Agreement or the rights of the
Administrative Agent, the Canadian Agent or the Banks hereunder, and any and all
waivers or consents to departures from the due performance by the Loan Parties
of their obligations hereunder, shall be made only by written agreement, waiver
or consent signed by the Administrative Agent and the Canadian Agent, acting on
behalf of all the Banks, with the written consent of the Required Banks, any
such agreement, waiver or consent made with such written consent being effective
to bind all the Banks and, with respect to amendments or changes to any
provision of this Agreement, signed by the Borrowers, acting on behalf of the
Loan Parties.


13.           Expenses.  The Loan Parties unconditionally and jointly and
severally agree upon demand to pay to the Administrative Agent, the Canadian
Agent and the Banks the amount of any and all reasonable and necessary
out-of-pocket costs, expenses and disbursements for which reimbursement is
customarily obtained, including fees and expenses of counsel, which the
Administrative Agent, the Canadian Agent or any of the Banks may incur in
connection with (a) the administration of this Agreement, (b) the exercise or
enforcement of any of the rights of the Administrative Agent, the Canadian Agent
or the Banks hereunder, or (c) the failure by the Loan Parties to perform or
observe any of the provisions hereof.


14.           Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.


15.           Governing Law.  This Agreement shall be a contract under the
internal Laws of the State of Ohio and for all purposes shall be construed in
accordance with the internal Laws of the State of Ohio without giving effect to
its principles of conflict of laws.


16.           Successors and Assigns.  This Agreement shall inure to the benefit
of the Administrative Agent, the Canadian Agent and the Banks and their
respective successors and assigns, as permitted in the Credit Agreement, and the
obligations of the Loan Parties shall be binding upon their respective
successors and assigns.  Except in connection with a consolidation or merger
permitted by Section 7.2.5(i) or 7.2.5(ii) of the Credit Agreement, the duties
and obligations of the Loan Parties may not be delegated or transferred by the
Loan Parties without the written consent of the Required Banks and any such
delegation or transfer without such consent shall be null and void.  Except to
the extent otherwise required by the context of this Agreement, the word "Banks"
when used herein shall include, without limitation, any holder of a Note or an
assignment of rights therein originally issued to a Bank under the Credit
Agreement, and each such holder of a Note or assignment shall have the benefits
of this Agreement to the same extent as if such holder had originally been a
Bank under the Credit Agreement.


17.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.


 
- 5 -

--------------------------------------------------------------------------------

 


18.           Attorneys-in-Fact.  Each of the Loan Parties hereby authorizes and
empowers each of the Administrative Agent and the Canadian Agent, at its
election at any time after the occurrence and continuance of an Event of Default
and the acceleration of the Senior Debt and in the name of either itself, for
the benefit of the Administrative Agent, the Canadian Agent and the Banks as
their respective interests may appear, or in the name of each such Loan Party as
is owed Intercompany Indebtedness, to execute and file proofs and documents and
take any other action the Administrative Agent or the Canadian Agent may deem
advisable to completely protect the Administrative Agent's, the Canadian Agent's
and the Banks' interests in the Intercompany Indebtedness and their right of
enforcement thereof, and to that end each of the Loan Parties hereby irrevocably
makes, constitutes and appoints the Administrative Agent and the Canadian Agent,
their officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Loan
Party, and with full power for such Loan Party, and in the name, place and stead
of such Loan Party for the purpose of carrying out the provisions of this
Agreement, and taking any action and executing, delivering, filing and recording
any instruments which the Administrative Agent or the Canadian Agent may deem
necessary or advisable to accomplish the purposes hereof, which power of
attorney, being given for security, is coupled with an interest and is
irrevocable.  Each Loan Party hereby ratifies and confirms, and agrees to ratify
and confirm, all action taken by the Administrative Agent or the Canadian Agent,
their officers, employees or agents pursuant to the foregoing power of attorney.


19.           Application of Payments.  In the event any payments are received
by the Administrative Agent or the Canadian Agent under the terms of this
Agreement for application to the Senior Debt at any time when the Senior Debt
has not been declared due and payable and prior to the date on which it would
otherwise become due and payable, such payment shall constitute a voluntary
prepayment of the Senior Debt for all purposes under the Credit Agreement.


20.           Remedies.  In the event of a breach by any of the Loan Parties in
the performance of any of the terms of this Agreement, the Administrative Agent
or the Canadian Agent, on behalf of the Banks, may demand specific performance
of this Agreement and seek injunctive relief and may exercise any other remedy
available at law or in equity, it being recognized that the remedies of the
Administrative Agent or the Canadian Agent on behalf of the Banks at law may not
fully compensate the Administrative Agent or the Canadian Agent on behalf of the
Banks for the damages they may suffer in the event of a breach hereof.


21.           Consent to Jurisdiction, Waiver of Jury Trial.  Each of the Loan
Parties hereby irrevocably consents to the non-exclusive jurisdiction of the
Court of Common Pleas of Franklin County, Ohio and the United States District
Court for the Southern District of Ohio, and consents to service of process in
the manner provided for in the Credit Agreement.  Each of the Loan Parties
waives any objection to jurisdiction and venue of any action instituted against
it as provided herein and agrees not to assert any defense based on lack of
jurisdiction or venue, AND EACH OF THE COMPANIES WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT TO THE FULL EXTENT PERMITTED
BY LAW.


 
- 6 -

--------------------------------------------------------------------------------

 


22.           Notices.  All notices, statements, requests and demands and other
communications given to or made upon the Loan Parties, the Administrative Agent,
the Canadian Agent or the Banks in accordance with the provisions of this
Agreement shall be given or made as provided in Section 10.5 of the Credit
Agreement.


[INTENTIONALLY LEFT BLANK]


 
- 7 -

--------------------------------------------------------------------------------

 


WITNESS the due execution hereof as of the day and year first above written.


ATTEST:
 
BIG LOTS STORES, INC.
     
BIG LOTS CANADA, INC.
     
BIG LOTS, INC.
     
CAPITAL RETAIL SYSTEMS, INC.
     
C.S. ROSS COMPANY
     
CSC DISTRIBUTION, INC.
     
MAC FRUGAL'S BARGAINS·CLOSE-OUTS, INC.
     
PNS STORES, INC.
     
WEST COAST LIQUIDATORS, INC.
     
CLOSEOUT DISTRIBUTION, INC.
     
MIDWESTERN HOME PRODUCTS, INC.
     
INDUSTRIAL PRODUCTS OF NEW ENGLAND, INC.
     
TOOL AND SUPPLY COMPANY OF NEW ENGLAND, INC.
     
DURANT DC, LLC
     
SONORAN LLC
     
SAHARA LLC
     
BLSI PROPERTY, LLC
     
GREAT BASIN LLC
     
BIG LOTS ONLINE LLC
     
BIG LOTS F&S, INC.
                   
By:
   
By:
 
Name:
Chadwick P. Reynolds
 
Name:
Jared A. Poff
Title:
Vice President, Deputy General Counsel
 
Title:
Vice President, Treasurer
 
and Assistant Corporate Secretary
               
WITNESS:
   
CONSOLIDATED PROPERTY HOLDINGS, INC.
                       
By:
 
Print Name:
Chadwick P. Reynolds
 
Name:
Charles W. Haubiel II
     
Title:
President and Secretary



[Signature page to Intercompany Subordination Agreement]
 
 

--------------------------------------------------------------------------------